Title 1. GENERAL LAWS AND DEFINITIONS

CHAPTER 1. GENERAL PROVISIONS

Part 1. Meaning of Law

1-1-101. Definition of law.

1-1-101. Definition of law. "Law" is a solemn expression of the will of the supreme power of the state.

History: En. Sec. 5150, Pol. C. 1895; re-en. Sec. 3550, Rev. C. 1907; re-en. Sec. 5670, R.C.M. 1921; Cal. Pol. C. Sec. 4466; re-en. Sec. 5670, R.C.M. 1935; R.C.M. 1947, 12-101.



1-1-102. How expressed.

1-1-102. How expressed. The will of the supreme power is expressed by: (1) the constitution; (2) statutes.

History: En. Sec. 5151, Pol. C. 1895; re-en. Sec. 3551, Rev. C. 1907; re-en. Sec. 5671, R.C.M. 1921; Cal. Pol. C. Sec. 4467; re-en. Sec. 5671, R.C.M. 1935; R.C.M. 1947, 12-102.



1-1-103. Laws -- written or unwritten.

1-1-103. Laws -- written or unwritten. Laws, whether organic or ordinary, are either written or unwritten.

History: En. Sec. 3183, C. Civ. Proc. 1895; re-en. Sec. 7901, Rev. C. 1907; re-en. Sec. 10545, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1895; re-en. Sec. 10545, R.C.M. 1935; R.C.M. 1947, 93-1001-7.



1-1-104. Written law defined.

1-1-104. Written law defined. A written law is that which is promulgated in writing and of which a record is in existence.

History: En. Sec. 3184, C. Civ. Proc. 1895; re-en. Sec. 7902, Rev. C. 1907; re-en. Sec. 10546, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1896; re-en. Sec. 10546, R.C.M. 1935; R.C.M. 1947, 93-1001-8.



1-1-105. Constitution and statutes.

1-1-105. Constitution and statutes. The organic law is the constitution of government and is altogether written. Other written laws are denominated statutes. The written law of this state is therefore contained in its constitution and statutes and in the constitution and statutes of the United States.

History: En. Sec. 3185, C. Civ. Proc. 1895; re-en. Sec. 7903, Rev. C. 1907; re-en. Sec. 10547, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1897; re-en. Sec. 10547, R.C.M. 1935; R.C.M. 1947, 93-1001-9.



1-1-106. Public and private statutes.

1-1-106. Public and private statutes. Statutes are public or private. A private statute is one which concerns only certain designated individuals and affects only their private rights. All other statutes are public, in which are included statutes creating or affecting corporations.

History: En. Sec. 3186, C. Civ. Proc. 1895; re-en. Sec. 7904, Rev. C. 1907; re-en. Sec. 10548, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1898; re-en. Sec. 10548, R.C.M. 1935; R.C.M. 1947, 93-1001-10.



1-1-107. Unwritten law defined.

1-1-107. Unwritten law defined. Unwritten law is the law that is not promulgated and recorded, as mentioned in 1-1-104, but that is, nevertheless, observed and administered in the courts of the country. It has no certain repository but is collected from the reports of the decisions of the courts and treatises of learned people.

History: En. Sec. 3187, C. Civ. Proc. 1895; re-en. Sec. 7905, Rev. C. 1907; re-en. Sec. 10549, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1899; re-en. Sec. 10549, R.C.M. 1935; R.C.M. 1947, 93-1001-11; amd. Sec. 1, Ch. 61, L. 2007.



1-1-108. Common law -- applicability of.

1-1-108. Common law -- applicability of. In this state there is no common law in any case where the law is declared by statute. But where not so declared, if the same is applicable and of a general nature and not in conflict with the statutes, the common law shall be the law and rule of decision.

History: En. Sec. 3452, C. Civ. Proc. 1895; re-en. Sec. 8060, Rev. C. 1907; re-en. Sec. 10703, R.C.M. 1921; re-en. Sec. 10703, R.C.M. 1935; R.C.M. 1947, 12-104.



1-1-109. Common law of England -- when rule of decision.

1-1-109. Common law of England -- when rule of decision. The common law of England, so far as it is not repugnant to or inconsistent with the constitution of the United States or the constitution or laws of this state, is the rule of decision in all the courts of this state.

History: En. p. 356, Bannack Stat.; re-en. p. 388, Cod. Stat. 1871; re-en. Sec. 144, 5th Div. Rev. Stat. 1879; re-en. Sec. 201, 5th Div. Comp. Stat. 1887; amd. Sec. 5152, Pol. C. 1895; re-en. Sec. 3552, Rev. C. 1907; re-en. Sec. 5672, R.C.M. 1921; Cal. Pol. C. Sec. 4468; re-en. Sec. 5672, R.C.M. 1935; R.C.M. 1947, 12-103.






Part 2. General Definitions of Terms Used in Code

1-1-201. Terms of wide applicability.

1-1-201. Terms of wide applicability. (1) Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (a) "Oath" includes an affirmation or declaration. (b) "Person" includes a corporation or other entity as well as a natural person. (c) "Several" means two or more. (d) "State", when applied to the different parts of the United States, includes the District of Columbia and the territories. (e) "United States" includes the District of Columbia and the territories. (2) Wherever the word "man" or "men" or a word that includes the syllable "man" or "men" in combination with other syllables, such as "workman", appears in this code, the word or syllable includes "woman" or "women" unless the context clearly indicates a contrary intent and unless the subject matter of the statute relates clearly and necessarily to a specific sex only. (3) Whenever the term "heretofore" occurs in any statute, it must be construed to mean any time previous to the day the statute takes effect. Whenever the word "hereafter" occurs, it must be construed to mean the time after the statute containing the term takes effect.

History: (1)En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; Sec. 19-103, R.C.M. 1947; (2)En. 12-216 by Sec. 61, Ch. 535, L. 1975; Sec. 12-217, R.C.M. 1947; (3)En. Sec. 4670, Civ. C. 1895; re-en. Sec. 6232, Rev. C. 1907; re-en. Sec. 8782, R.C.M. 1921; re-en. Sec. 8782, R.C.M. 1935; Sec. 19-104, R.C.M. 1947; R.C.M. 1947, 12-217, 19-103(part), (6), (7), (14), (27), (29), 19-104; amd. Sec. 2, Ch. 61, L. 2007.



1-1-202. Terms relating to procedure and the judiciary.

1-1-202. Terms relating to procedure and the judiciary. Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (1) "Deposition" means a written declaration under oath or affirmation, made upon notice to the adverse party for the purpose of enabling the adverse party to attend and cross-examine. (2) "Judicial officers" means justices of the supreme court, judges of the district courts, justices of the peace, municipal judges, and city judges. (3) "Judicial record" means the record of official entry of the proceedings in a court of justice or of the official act of a judicial officer in an action or special proceeding. (4) "Oral examination" means an examination in the presence of the jury or tribunal that is to decide the fact or act upon it or the spoken testimony of the witness being heard by the jury or tribunal. (5) "Process" means a writ or summons issued in the course of judicial proceedings. (6) "Registered mail", for purposes of legal notification, means registered or certified mail. (7) "Testify" means every mode of oral statement under oath or affirmation. (8) "Writ" means an order in writing issued in the name of the state or of a court or judicial officer.

History: Ap. p. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; Sec. 19-103, R.C.M. 1947; (1)En. Sec. 3322, C. Civ. Proc. 1895; re-en. Sec. 7989, Rev. C. 1907; re-en. Sec. 10633, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 2004; re-en. Sec. 10633, R.C.M. 1935; Sec. 93-1601-3, R.C.M. 1947; (3)En. Sec. 3192, C. Civ. Proc. 1895; re-en. Sec. 7910, Rev. C. 1907; re-en. Sec. 10554, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1904; re-en. Sec. 10554, R.C.M. 1935; Sec. 93-1001-16, R.C.M. 1947; (5)En. Sec. 3323, C. Civ. Proc. 1895; re-en. Sec. 7990, Rev. C. 1907; re-en. Sec. 10634, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 2005; Sec. 10634, R.C.M. 1935; Sec. 93-1601-4, R.C.M. 1947; (7)En. Sec. 1, Ch. 5, L. 1967; Sec. 19-122, R.C.M. 1947; R.C.M. 1947, 19-103(part), (9), (10), (13), (30), (31), (33), 19-122, 93-1001-16, 93-1601-3, 93-1601-4; amd. Sec. 248, Ch. 800, L. 1991; amd. Sec. 3, Ch. 61, L. 2007.



1-1-203. Terms relating to instruments and other writings.

1-1-203. Terms relating to instruments and other writings. Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (1) "Affidavit" means a sworn written declaration made before an officer authorized to administer oaths or an unsworn written declaration made under penalty of perjury as provided in 1-6-105. (2) "Execution" of an instrument means subscribing and delivering it, with or without affixing a seal. (3) "Folio", when used as a measure for computing fees, means 100 words, counting every two letters or numbers necessarily used as a word. Any portion of a folio, when in the whole paper there is not a complete folio and when there is an excess over the last folio exceeding one-half, may be computed as a folio. (4) "Printing" means the act of reproducing a design on a surface by any process. (5) "Signature" or "subscription" includes the mark of a person who cannot write if the person's name is written near the mark by another person who also signs that person's own name as a witness. (6) "Subscribing witness" means a person who sees a writing executed or hears it acknowledged and at the request of the party signs the person's name as a witness. (7) "Writing" includes printing.

History: Ap. p. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; Sec. 19-103, R.C.M. 1947; (1)En. Sec. 3224, C. Civ. Proc. 1895; re-en. Sec. 7937, Rev. C. 1907; re-en. Sec. 10581, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1933; re-en. Sec. 10581, R.C.M. 1935; Sec. 93-1101-5, R.C.M. 1947; (2)En. Sec. 4618, Pol. C. 1895; re-en. Sec. 3151, Rev. C. 1907; re-en. Sec. 4899, R.C.M. 1921; re-en. Sec. 4899, R.C.M. 1935; Sec. 25-215, R.C.M. 1947; (3)En. Sec. 1, Ch. 267, L. 1969; amd. Sec. 11, Ch. 100, L. 1973; Sec. 19-103.1, R.C.M. 1947; (5)En. Sec. 3226, C. Civ. Proc. 1895; re-en. Sec. 7939, Rev. C. 1907; re-en. Sec. 10583, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1935; re-en. Sec. 10583, R.C.M. 1935; Sec. 93-1101-7, R.C.M. 1947; R.C.M. 1947, 19-103(part), (28), (32), 19-103.1, 25-215, 93-1101-5, 93-1101-7; amd. Sec. 4, Ch. 61, L. 2007; amd. Sec. 1, Ch. 238, L. 2011.



1-1-204. Terms denoting state of mind.

1-1-204. Terms denoting state of mind. Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (1) "Corruptly" means a wrongful design to acquire or cause some pecuniary or other advantage to the person guilty of the act or omission referred to or to some other person. (2) "Knowingly" means only a knowledge that the facts exist which bring the act or omission within the provisions of this code. It does not require any knowledge of the unlawfulness of the act or omission. (3) "Malice" and "maliciously" mean a wish to vex, annoy, or injure another person or an intent to do a wrongful act, established either by proof or presumption of law. (4) "Neglect", "negligence", "negligent", and "negligently" mean a want of the attention to the nature or probable consequences of the act or omission that a prudent person would ordinarily give in acting in the person's own concerns. (5) "Willfully", when applied to the intent with which an act is done or omitted, means a purpose or willingness to commit the act or make the omission referred to. It does not require any intent to violate the law, to injure another, or to acquire any advantage.

History: En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; R.C.M. 1947, 19-103(part), (19) thru (23); amd. Sec. 5, Ch. 61, L. 2007.



1-1-205. Terms relating to property and decedents' estates.

1-1-205. Terms relating to property and decedents' estates. Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (1) "Personal property" means money, goods, chattels, things in action, and evidences of debt. (2) "Pledge", "mortgage", "conditional sale", "lien", "assignment", and like terms, when used in referring to a security interest in personal property, include a corresponding type of security interest under the Uniform Commercial Code--Secured Transactions. (3) "Property" means real and personal property. (4) "Real property" means lands, tenements, hereditaments, and possessory title to public lands. (5) "Will" includes codicils.

History: En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; R.C.M. 1947, 19-103(part), (1), (2), (3), (8), (26).



1-1-206. Terms relating to obligations and transactions.

1-1-206. Terms relating to obligations and transactions. Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (1) "Customary" means according to usage. (2) "Third persons" means all persons who are not parties to the obligation or transaction concerning which the phrase is used. (3) "Usage" means a reasonable and lawful public custom concerning transactions of the same nature as those which are to be affected thereby, existing at the place where the obligation is to be performed, and either known to the parties or so well established, general, and uniform that the parties must be presumed to have acted with reference thereto. (4) "Usual" means according to usage.

History: En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; R.C.M. 1947, 19-103(part), (15) thru (18).



1-1-207. Miscellaneous terms.

1-1-207. Miscellaneous terms. Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (1) "Bribe" means anything of value or advantage, present or prospective, or any promise or undertaking to give anything of value or advantage, that is asked, given, or accepted with a corrupt intent to unlawfully influence the person to whom it is given in the person's action, vote, or opinion in any public or official capacity. (2) "Peace officer" has the meaning as defined in 46-1-202. (3) "Vessel", when used in reference to shipping, includes ships of all kinds, steamboats and steamships, canal boats, and every structure adapted to be navigated from place to place.

History: En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; R.C.M. 1947, 19-103(part), (11), (12), (24); amd. Sec. 249, Ch. 800, L. 1991; amd. Sec. 1, Ch. 189, L. 1997; amd. Sec. 1, Ch. 491, L. 1999.



1-1-208. Terms relating to legislature.

1-1-208. Terms relating to legislature. (1) Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (a) "Majority leader" means the leader of the majority party, elected by the caucus as provided in 5-2-221. (b) "Majority party" means the party with the most members in a house of the legislature, subject to subsection (2). (c) "Minority leader" means the leader of the minority party, elected by the caucus as provided in 5-2-221. (d) "Minority party" means the party with the second most members in a house of the legislature, subject to subsection (2). (2) If there are an equal number of members of each party in a house of the legislature, then the majority party is the party of the president of the senate or the speaker of the house and the minority party is the other party with an equal number of members.

History: En. Sec. 1, Ch. 4, Sp. L. May 2007.



1-1-209. through reserved.

1-1-209 through 1-1-213 reserved.



1-1-214. Repealed.

1-1-214. Repealed. Sec. 2, Ch. 17, L. 1991.

History: En. Sec. 2, Ch. 431, L. 1987.



1-1-215. Residence -- rules for determining.

1-1-215. Residence -- rules for determining. Every person has, in law, a residence. In determining the place of residence, the following rules are to be observed: (1) It is the place where a person remains when not called elsewhere for labor or other special or temporary purpose and to which the person returns in seasons of repose. (2) There may be only one residence. If a person claims a residence within Montana for any purpose, then that location is the person's residence for all purposes unless there is a specific statutory exception. (3) A residence cannot be lost until another is gained. (4) The residence of an unmarried minor is: (a) the residence of the minor's parents; (b) if one of the parents is deceased or the parents do not share the same residence, the residence of the parent having legal custody; (c) if neither parent has legal custody, the residence of the legal guardian or custodian appointed by a court of competent jurisdiction; or (d) if the conditions in 20-5-502 are met, the residence of the caretaker relative. (5) In the case of a controversy, the district court has jurisdiction over which residence is the residence of an unmarried minor. (6) Except as provided in Title 20, chapter 5, part 5, and this section, the residence of an unmarried minor who has a parent living cannot be changed by either the minor's own act or an act of the minor's guardian. (7) The residence can be changed only by the union of act and intent.

History: En. Sec. 72, Pol. C. 1895; re-en. Sec. 32, Rev. C. 1907; re-en. Sec. 33, R.C.M. 1921; Cal. Pol. C. Sec. 52; re-en. Sec. 33, R.C.M. 1935; amd. Sec. 4, Ch. 164, L. 1975; R.C.M. 1947, 83-303; amd. Sec. 1, Ch. 367, L. 1997; amd. Sec. 4, Ch. 442, L. 2007; amd. Sec. 1, Ch. 211, L. 2011.



1-1-216. Legal holidays and business days.

1-1-216. Legal holidays and business days. (1) The following are legal holidays in the state of Montana: (a) Each Sunday; (b) New Year's Day, January 1; (c) Martin Luther King Jr. Day, the third Monday in January; (d) Lincoln's and Washington's Birthdays, the third Monday in February; (e) Memorial Day, the last Monday in May; (f) Independence Day, July 4; (g) Labor Day, the first Monday in September; (h) Columbus Day, the second Monday in October; (i) Veterans' Day, November 11; (j) Thanksgiving Day, the fourth Thursday in November; (k) Christmas Day, December 25; (l) State general election day. (2) (a) If any of the holidays in subsection (1)(b) through (1)(l) fall on a Sunday, the Monday following is a holiday. (b) If any of the holidays in subsection (1)(b) through (1)(l) fall on a Saturday, the Friday preceding is a holiday. (c) All other days are business days.

History: En. Sec. 10, Pol. C. 1895; re-en. Sec. 10, Rev. C. 1907; amd. Sec. 1, Ch. 21, L. 1921; re-en. Sec. 10, R.C.M. 1921; Cal. Pol. C. Secs. 10-11; re-en. Sec. 10, R.C.M. 1935; amd. Sec. 1, Ch. 209, L. 1955; amd. Sec. 1, Ch. 6, L. 1965; amd. Sec. 1, Ch. 89, L. 1969; amd. Sec. 6, Ch. 32, L. 1971; amd. Sec. 1, Ch. 16, L. 1974; R.C.M. 1947, 19-107(part); amd. Sec. 1, Ch. 431, L. 1987; amd. Sec. 1, Ch. 17, L. 1991; amd. Sec. 1, Ch. 131, L. 2013.



1-1-217. Notice -- actual and constructive.

1-1-217. Notice -- actual and constructive. (1) Notice is: (a) actual whenever it consists of express information of a fact; (b) constructive whenever it is imputed by law. (2) Each person who has actual notice of circumstances sufficient to put a prudent person upon inquiry as to a particular fact has constructive notice of the fact itself in all cases in which, by prosecuting the inquiry, the person might have learned the facts.

History: (1)En. Sec. 4666, Civ. C. 1895; re-en. Sec. 6228, Rev. C. 1907; re-en. Sec. 8780, R.C.M. 1921; Cal. Civ. C. Sec. 18; Based on Field Civ. C. Secs. 2009, 2010; re-en. Sec. 8780, R.C.M. 1935; amd. Sec. 4, Ch. 309, L. 1977; Sec. 19-105, R.C.M. 1947; (2)En. Sec. 4667, Civ. C. 1895; re-en. Sec. 6229, Rev. C. 1907; re-en. Sec. 8781, R.C.M. 1921; Cal. Civ. C. Sec. 19; Based on Field Civ. C. Sec. 2011; re-en. Sec. 8781, R.C.M. 1935; R.C.M. 1947, 19-106; R.C.M. 1947, 19-105, 19-106; amd. Sec. 6, Ch. 61, L. 2007.



1-1-218. Words giving joint authority.

1-1-218. Words giving joint authority. Words giving a joint authority to three or more public officers or other persons are construed as giving such authority to a majority of them unless it is otherwise expressed in the act giving the authority.

History: En. Sec. 14, Pol. C. 1895; re-en. Sec. 14, Rev. C. 1907; re-en. Sec. 14, R.C.M. 1921; Cal. Pol. C. Sec. 15; re-en. Sec. 14, R.C.M. 1935; R.C.M. 1947, 19-101.



1-1-219. Relationship by affinity.

1-1-219. Relationship by affinity. (1) Unless the context requires otherwise, in this code "affinity" means the relation that one spouse has, by virtue of the marriage, to blood relatives of the other. Therefore, a person has the same relation by affinity to that person's spouse's blood relatives as that person's spouse has to them by consanguinity and vice versa. (2) Degrees of relationship by affinity are computed in the same manner as degrees of relationship by consanguinity. (3) Notwithstanding subsection (1), the term "affinity" includes the relation of husband and wife. Husband and wife are considered to be related by affinity in the first degree.

History: En. Sec. 1, Ch. 119, L. 1979; amd. Sec. 7, Ch. 61, L. 2007.



1-1-220. through reserved.

1-1-220 through 1-1-223 reserved.



1-1-224. Observance of right to keep and bear arms.

1-1-224. Observance of right to keep and bear arms. The week beginning the first Monday in March is an official week of observance to commemorate Montana's valued heritage of the right of each person to keep and bear arms in the defense of the person's home, person, or property or in aid of civil power. During this week, all Montanans are urged to reflect on their right to keep and bear arms and to celebrate this right in lawful ways.

History: En. Sec. 1, Ch. 421, L. 1991; amd. Sec. 8, Ch. 61, L. 2007.



1-1-225. Arbor Day as official day of observance.

1-1-225. Arbor Day as official day of observance. (1) To increase public awareness of the vital importance of conserving and propagating trees and forests to the everyday life of Montana citizens, the last Friday in April is designated Arbor Day and an official day of observance. On this day, there may be special observances and exercises throughout the state to celebrate and emphasize the importance of cultivating forest, fruit, and ornamental trees. (2) The governor shall encourage the observances and exercises described in this section and, by proclamation, call the public's attention to the importance of the state's forest resources.

History: En. Sec. 1, Ch. 16, L. 1989.



1-1-226. Official observance of Montana's hunting heritage.

1-1-226. Official observance of Montana's hunting heritage. The week beginning the third Monday in September is an official week of observance in Montana to commemorate this state's valued heritage of hunting game animals. During this week, all Montanans are urged to: (1) reflect on hunting as an expression of our culture and heritage; (2) acknowledge that it is our community of hunters who have made the greatest contributions to the establishment of current game animal populations; and (3) celebrate this culture and heritage in all lawful ways.

History: En. Sec. 1, Ch. 455, L. 1991; amd. Sec. 9, Ch. 61, L. 2007.



1-1-227. Bill of rights day.

1-1-227. Bill of rights day. There is established a bill of rights day for the state of Montana. The bill of rights day is December 15 of each year to commemorate the day in 1791 in which three-fourths of the states ratified the bill of rights as part of the U.S. constitution.

History: En. Sec. 1, Ch. 477, L. 2007.



1-1-228. American Indian heritage day.

1-1-228. American Indian heritage day. There is established an American Indian heritage day for the state of Montana. American Indian heritage day is the last Friday in September of each year and is recognized as a day of observance to commemorate this state's American Indians and their valued heritage and culture. On this day, all Montanans are urged to: (1) reflect on American Indian culture and heritage; and (2) celebrate American Indians and their culture and heritage in all lawful ways.

History: En. Sec. 1, Ch. 93, L. 2009.



1-1-229. State teen driver safety day.

1-1-229. State teen driver safety day. (1) To increase public awareness and promote teen driver safety, the third Tuesday in October is designated as teen driver safety day and is an official day of observance. (2) All Montanans are encouraged to participate in special observances and exercises throughout the state on this day in order to educate teens about the fatal consequences of distractions while driving and to promote teen driver safety. The governor and the office of public instruction may officially recognize and encourage the observances and exercises described in this section.

History: En. Sec. 1, Ch. 333, L. 2009.



1-1-230. Welcome home Vietnam veterans day.

1-1-230. Welcome home Vietnam veterans day. There is established a welcome home Vietnam veterans day for the state of Montana. The welcome home Vietnam veterans day is March 30 of each year and commemorates the day in 1973 when all combat units and combat support units arrived home from the former South Vietnam.

History: En. Sec. 1, Ch. 89, L. 2011.






Part 3. Rules Concerning Time

1-1-301. Definitions.

1-1-301. Definitions. Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (1) A "day" is the period of time between any midnight and the midnight following. (2) "Daytime" is the period of time between sunrise and sunset, and "nighttime" is the period of time between sunset and sunrise. (3) "Month" means a calendar month. (4) A "week" consists of 7 consecutive days. (5) "Year" means a calendar year.

History: Ap. p. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; Sec. 19-103, R.C.M. 1947; (3)En. Sec. 3143, Pol. C. 1895; re-en. Sec. 2030, Rev. C. 1907; re-en. Sec. 4280, R.C.M. 1921; Cal. Pol. C. Sec. 3258; re-en. Sec. 4280, R.C.M. 1935; Sec. 90-404, R.C.M. 1947; (4)En. Sec. 3144, Pol. C. 1895; re-en. Sec. 2031, Rev. C. 1907; re-en. Sec. 4281, R.C.M. 1921; Cal. Pol. C. Sec. 3259; re-en. Sec. 4281, R.C.M. 1935; Sec. 90-405, R.C.M. 1947; (5)En. Sec. 3145, Pol. C. 1895; re-en. Sec. 2032, Rev. C. 1907; re-en. Sec. 4282, R.C.M. 1921; Cal. Pol. C. Sec. 3260; re-en. Sec. 4282, R.C.M. 1935; Sec. 90-406, R.C.M. 1947; R.C.M. 1947, 19-103(part), (4), (5), 90-404, 90-405, 90-406.



1-1-302. Computation of time -- what calendar used.

1-1-302. Computation of time -- what calendar used. Time is computed according to the Gregorian or new style, and January 1 in every year passed since 1752 or to come must be reckoned as the first day of the year.

History: En. Sec. 3140, Pol. C. 1895; re-en. Sec. 2027, Rev. C. 1907; re-en. Sec. 4277, R.C.M. 1921; Cal. Pol. C. Sec. 3255; re-en. Sec. 4277, R.C.M. 1935; R.C.M. 1947, 90-401.



1-1-303. Leap year.

1-1-303. Leap year. Except the year 1900, every fourth year which, by usage in this state, is considered a leap year is a leap year consisting of 366 days.

History: En. Sec. 3141, Pol. C. 1895; re-en. Sec. 2028, Rev. C. 1907; re-en. Sec. 4278, R.C.M. 1921; Cal. Pol. C. Sec. 3256; re-en. Sec. 4278, R.C.M. 1935; R.C.M. 1947, 90-402.



1-1-304. Computation of fractions of a year.

1-1-304. Computation of fractions of a year. Fractions of a year are computed by the number of months; thus, half a year is 6 months.

History: En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; R.C.M. 1947, 19-103(part).



1-1-305. Computation of time -- when fractions of a day disregarded.

1-1-305. Computation of time -- when fractions of a day disregarded. Fractions of a day are disregarded in computations which include more than 1 day and involve no questions of priority.

History: En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; R.C.M. 1947, 19-103(part).



1-1-306. Computation of time -- which days counted.

1-1-306. Computation of time -- which days counted. The time in which any act provided by law is to be done is computed by excluding the first day and including the last unless the last day is a holiday, and then it is also excluded.

History: En. Sec. 430, p. 130, Bannack Stat.; amd. Sec. 501, p. 233, L. 1867; re-en. Sec. 578, p. 153, Cod. Stat. 1871; re-en. Sec. 519, p. 176, L. 1877; re-en. Sec. 519, 1st Div. Rev. Stat. 1879; re-en. Sec. 536, 1st Div. Comp. Stat. 1887; amd. Sec. 3459, C. Civ. Proc. 1895; re-en. Sec. 8067, Rev. C. 1907; re-en. Sec. 10707, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 12; re-en. Sec. 10707, R.C.M. 1935; R.C.M. 1947, 90-407.



1-1-307. Postponement of day appointed for an action when it falls on a holiday or Saturday.

1-1-307. Postponement of day appointed for an action when it falls on a holiday or Saturday. Whenever any act of a secular nature, other than a work of necessity or mercy, is appointed by law or contract to be performed upon a particular day, which day falls upon a holiday or a Saturday, such act may be performed upon the next business day with the same effect as if it had been performed upon the day appointed.

History: En. Sec. 12, Pol. C. 1895; re-en. Sec. 12, Rev. C. 1907; re-en. Sec. 12, R.C.M. 1921; Cal. Pol. C. Sec. 13; re-en. Sec. 12, R.C.M. 1935; R.C.M. 1947, 19-109; amd. Sec. 2, Ch. 69, L. 1987.






Part 4. Citizenship

1-1-401. People defined.

1-1-401. People defined. The people, as a political body, consist of: (1) electors; (2) citizens not electors.

History: En. Sec. 70, Pol. C. 1895; re-en. Sec. 30, Rev. C. 1907; re-en. Sec. 31, R.C.M. 1921; Cal. Pol. C. Sec. 50; re-en. Sec. 31, R.C.M. 1935; R.C.M. 1947, 83-301.



1-1-402. Citizens defined.

1-1-402. Citizens defined. The citizens of the state are: (1) all persons born in this state and residing within it, except the children of transient aliens; (2) all persons born out of this state who are citizens of the United States and residing within this state.

History: En. Sec. 71, Pol. C. 1895; re-en. Sec. 31, Rev. C. 1907; re-en. Sec. 32, R.C.M. 1921; Cal. Pol. C. Sec. 51; re-en. Sec. 32, R.C.M. 1935; R.C.M. 1947, 83-302.



1-1-403. Allegiance.

1-1-403. Allegiance. Allegiance is the obligation of fidelity and obedience which every citizen owes to the state.

History: En. Sec. 81, Pol. C. 1895; re-en. Sec. 34, Rev. C. 1907; re-en. Sec. 35, R.C.M. 1921; Cal. Pol. C. Sec. 55; re-en. Sec. 35, R.C.M. 1935; R.C.M. 1947, 83-402.



1-1-404. Allegiance -- how renounced.

1-1-404. Allegiance -- how renounced. Allegiance may be renounced by a change of residence.

History: En. Sec. 82, Pol. C. 1895; re-en. Sec. 35, Rev. C. 1907; re-en. Sec. 36, R.C.M. 1921; Cal. Pol. C. Sec. 56; re-en. Sec. 36, R.C.M. 1935; R.C.M. 1947, 83-403.



1-1-405. Persons not citizens.

1-1-405. Persons not citizens. Persons in this state not its citizens are either: (1) citizens of other states; or (2) aliens.

History: En. Sec. 83, Pol. C. 1895; re-en. Sec. 36, Rev. C. 1907; re-en. Sec. 37, R.C.M. 1921; Cal. Pol. C. Sec. 57; re-en. Sec. 37, R.C.M. 1935; R.C.M. 1947, 83-404.



1-1-406. through reserved.

1-1-406 through 1-1-410 reserved.



1-1-411. Certain state services denied to illegal aliens.

1-1-411. Certain state services denied to illegal aliens. (1) To the extent allowed by federal law and the Montana constitution and except as provided in 44-4-1502, a state agency may not provide a state service to an illegal alien and shall comply with the requirements of this section. (2) To determine whether an applicant for a state service is an illegal alien, the agency may use the systematic alien verification for entitlements program provided by the United States department of homeland security or any other lawful method of making the determination. (3) A state agency shall notify appropriate personnel in immigration and customs enforcement under the United States department of homeland security or its successor of any illegal alien applying for a state service. (4) An agency shall require a person seeking a state service to provide proof of United States citizenship or legal alien status. (5) A state agency shall execute any written agreement required by federal law to implement this section. (6) As used in this section, the following definitions apply: (a) "Agency" means a department, board, commission, committee, authority, or office of the legislative or executive branches of state government, including a unit of the Montana university system. (b) "Illegal alien" means an individual who is not a citizen of the United States and who has unlawfully entered or remains unlawfully in the United States. (c) "State service" means a payment of money, the grant of a state license or permit, or the provision of another valuable item or service under any of the following programs and provisions of law: (i) employment with a state agency; (ii) qualification as a student in the university system for the purposes of a public education, as provided in 20-25-502; (iii) student financial assistance, as provided in Title 20, chapter 26; (iv) issuance of a state license or permit to practice a trade or profession, as provided in Title 37; (v) unemployment insurance benefits, as provided in Title 39, chapter 51; (vi) vocational rehabilitation, as provided in Title 53, chapter 7; (vii) services for victims of crime, as provided in Title 53, chapter 9; (viii) services for the physically disabled, as provided in Title 53, chapter 19, parts 3 and 4; (ix) a grant, as provided in Title 90.

History: En. Sec. 1, Ch. 308, L. 2011; amd. Sec. 15, Ch. 285, L. 2015.






Part 5. State Symbols -- Official Designations

1-1-501. Great seal.

1-1-501. Great seal. The great seal of the state is as follows: a central group representing a plow and a miner's pick and shovel; upon the right, a representation of the Great Falls of the Missouri River; upon the left, mountain scenery; and underneath, the words "Oro y Plata". The seal must be 2 1/2 inches in diameter and surrounded by these words, "The Great Seal of the State of Montana".

History: En. Sec. 1, p. 42, L. 1893; re-en. Sec. 1130, Pol. C. 1895; re-en. Sec. 430, Rev. C. 1907; re-en. Sec. 526, R.C.M. 1921; re-en. Sec. 526, R.C.M. 1935; R.C.M. 1947, 19-111.



1-1-502. State flag.

1-1-502. State flag. There is hereby established a state flag of Montana. The state flag of Montana shall be a flag having a blue field with a representation of the great seal of the state in the center and with golden fringe along the upper and lower borders of the flag; the same being the flag borne by the 1st Montana Infantry, U.S.V., in the Spanish-American War, with the exception of the device, "1st Montana Infantry, U.S.V."; and above the great seal of the state shall be the word "MONTANA" in helvetica bold letters of gold color equal in height to one-tenth of the total vertical measurement of the blue field.

History: En. Secs. 1, 2, Ch. 42, L. 1905; re-en. Secs. 432, 433, Rev. C. 1907; re-en. Secs. 528, 529, R.C.M. 1921; re-en. Secs. 528, 529, R.C.M. 1935; R.C.M. 1947, 19-113, 19-114; amd. Sec. 1, Ch. 49, L. 1981; amd. Sec. 1, Ch. 335, L. 1985.



1-1-503. State floral emblem.

1-1-503. State floral emblem. The flower known as Lewisia rediviva (bitterroot) shall be the floral emblem of the state of Montana.

History: En. Sec. 3282, Pol. C. 1895; re-en. Sec. 2097, Rev. C. 1907; re-en. Sec. 530, R.C.M. 1921; re-en. Sec. 530, R.C.M. 1935; R.C.M. 1947, 19-115.



1-1-504. State bird.

1-1-504. State bird. The bird known as the western meadowlark, Sturnella neglecta (Audubon), as preferred by a referendum vote of Montana school children, shall be designated and declared to be the official bird of the state of Montana.

History: En. Sec. 1, Ch. 149, L. 1931; re-en. Sec. 530.1, R.C.M. 1935; R.C.M. 1947, 19-116.



1-1-505. State gem stones.

1-1-505. State gem stones. The sapphire and the Montana agate are the official Montana state gem stones.

History: En. Sec. 1, Ch. 20, L. 1969; R.C.M. 1947, 19-123.



1-1-506. State grass.

1-1-506. State grass. The grass known as bluebunch wheatgrass, Agropyron spicatum (pursh), shall be designated and declared to be the official grass of the state of Montana.

History: En. 19-124 by Sec. 1, Ch. 378, L. 1973; R.C.M. 1947, 19-124.



1-1-507. State fish.

1-1-507. State fish. The blackspotted cutthroat trout, Salmo clarki, is the official Montana state fish.

History: En. Sec. 1, Ch. 6, L. 1977; R.C.M. 1947, 19-125.



1-1-508. State animal.

1-1-508. State animal. The grizzly bear, Ursus arctos horribilis, as preferred by a vote of Montana schoolchildren, is the official Montana state animal.

History: En. Sec. 1, Ch. 407, L. 1983.



1-1-509. State fossil.

1-1-509. State fossil. The duck-billed dinosaur Maiasaura peeblesorum is the official Montana state fossil.

History: En. Sec. 1, Ch. 37, L. 1985.



1-1-510. English as official and primary language of state and local governments.

1-1-510. English as official and primary language of state and local governments. (1) English is the official and primary language of: (a) the state and local governments; (b) government officers and employees acting in the course and scope of their employment; and (c) government documents and records. (2) A state statute, local government ordinance, or state or local government policy may not require a specific foreign language to be used by government officers and employees acting in the course and scope of their employment or for government documents and records or require a specific foreign language to be taught in a school as a student's primary language. (3) This section is not intended to violate the federal or state constitutional right to freedom of speech of government officers and employees acting in the course and scope of their employment. This section does not prohibit a government officer or employee acting in the course and scope of employment from using a language other than English, including use in a government document or record, if the employee chooses, or prohibit the teaching of other languages in a school for general educational purposes or as secondary languages. (4) This section is not intended to limit the use of any other language by a tribal government. A school district and a tribe, by mutual agreement, may provide for the instruction of students that recognizes the cultural identity of Native American children and promotes the use of a common language for communication.

History: En. Sec. 1, Ch. 319, L. 1995.



1-1-511. State ballad.

1-1-511. State ballad. The song "Montana Melody", written by Carleen Harvey and LeGrande Harvey, is the official state ballad of the state of Montana.

History: En. Sec. 1, Ch. 56, L. 1983.



1-1-512. State Vietnam veterans' memorial.

1-1-512. State Vietnam veterans' memorial. (1) The memorial located in Rose Park, Missoula, Montana, dedicated to the individuals who served the United States in the Republic of Vietnam, is the official state Vietnam veterans' memorial. (2) The department of commerce and the department of transportation are directed to reference the location of the official state Vietnam veterans' memorial in Rose Park, Missoula, Montana, on official state maps.

History: En. Secs. 1, 2, Ch. 53, L. 1987; amd. Sec. 10, Ch. 61, L. 2007.



1-1-513. State arboretum.

1-1-513. State arboretum. The campus of the university of Montana-Missoula, is the state arboretum.

History: En. Sec. 1, Ch. 332, L. 1991; amd. sec. 36, Ch. 308, L. 1995.



1-1-514. State butterfly.

1-1-514. State butterfly. The mourning cloak, Nymphalis antiopa, is the official Montana state butterfly.

History: En. Sec. 1, Ch. 155, L. 2001.



1-1-515. Montana medal of valor established.

1-1-515. Montana medal of valor established. (1) The governor is authorized to present, in the name of the people of Montana, a medal to be known as the Montana medal of valor, bearing a suitable inscription and ribbon, to any citizen of the state who displays extraordinary courage in a situation threatening the lives of one or more people. (2) The governor may award the Montana medal of valor to anyone whose behavior, in the governor's judgment, merits the recognition. The award must be made in a public ceremony at the recipient's city or town of residence or at a city or town designated by the recipient, except under the circumstances indicated in subsection (3). (3) If the recipient of the medal of valor dies before the medal is awarded, the governor shall present the medal to the recipient's spouse, eldest surviving child, eldest surviving sibling, or either parent or to a person designated by one of these. If the medal is presented to a person who is not a resident of Montana, the award ceremony must be held at the state capitol in Helena.

History: En. Sec. 1, Ch. 537, L. 1985; amd. Sec. 11, Ch. 61, L. 2007.



1-1-516. State Korean war veterans' memorial -- Butte.

1-1-516. State Korean war veterans' memorial -- Butte. (1) The Korean war veterans' memorial located in Stodden Park, Butte, Montana, dedicated to the individuals who served the United States in the Republic of Korea, is an official state Korean war veterans' memorial. (2) The department of commerce and the department of transportation are directed to reference the location of the state Korean war veterans' memorial on official state maps.

History: En. Sec. 1, Ch. 319, L. 1997; amd. Sec. 1, Ch. 130, L. 2005; amd. Sec. 12, Ch. 61, L. 2007.



1-1-517. State Korean war veterans' memorial -- Missoula.

1-1-517. State Korean war veterans' memorial -- Missoula. (1) The Missoula memorial rose garden, located in Missoula, Montana, is officially designated as a state Korean war veterans' memorial. (2) The department of commerce and the department of transportation shall identify the Missoula memorial rose garden on official state maps as a state Korean war veterans' memorial.

History: En. Sec. 2, Ch. 296, L. 1999; amd. Sec. 1, Ch. 7, L. 2001.



1-1-518. State veterans' memorial rose garden.

1-1-518. State veterans' memorial rose garden. (1) The Missoula memorial rose garden, located in Missoula, Montana, is officially designated as a state veterans' memorial rose garden. (2) In addition to the reference required under 1-1-512, the department of commerce and the department of transportation shall identify the Missoula memorial rose garden on official state maps as a state veterans' memorial rose garden.

History: En. Sec. 1, Ch. 296, L. 1999.



1-1-519. Montana state firefighters' memorial.

1-1-519. Montana state firefighters' memorial. (1) The site chosen by the city of Laurel, Montana, as "firefighters' memorial park" is officially designated as the location of the Montana state firefighters' memorial. (2) The department of commerce and the department of transportation shall identify the memorial in Laurel on official state maps and, where appropriate, on state highway signs as the official state firefighters' memorial.

History: En. Sec. 1, Ch. 70, L. 2003.



1-1-520. Renumbered .

1-1-520. Renumbered . 1-1-540, Code Commissioner, 2013.



1-1-521. State Iraq and Afghanistan veterans' memorial.

1-1-521. State Iraq and Afghanistan veterans' memorial. (1) The grateful nation Montana memorial at the university of Montana, located in Missoula, Montana, dedicated to the men and women who served the United States in Iraq and Afghanistan, is an official state Iraq and Afghanistan veterans' memorial. (2) The department of commerce and the department of transportation are directed to reference the location of the grateful nation Montana memorial at the university of Montana on official state maps as a state veterans' memorial for Iraq and Afghanistan.

History: En. Sec. 1, Ch. 91, L. 2013.



1-1-522. Montana award of valorous service to honor Montana's fallen heroes -- administration by department of military affairs.

1-1-522. Montana award of valorous service to honor Montana's fallen heroes -- administration by department of military affairs. (1) There is a Montana award of valorous service. The award is to honor members of the United States armed forces who were legal residents of the state of Montana or were stationed in or deployed from Montana and who were, on or after December 7, 1941, killed in the line of duty or were classified as missing in action while: (a) engaged in military operations against an enemy of the United States; (b) serving with a friendly foreign military force engaged in an armed conflict in which the United States is not a belligerent party; or (c) serving in a combat zone designated by presidential order. (2) (a) The president of the senate shall request the drafting of and shall introduce during each regular legislative session a joint resolution naming each person to be a recipient of the Montana award of valorous service. (b) If both houses of the legislature pass the joint resolution, the Montana award of valorous service must be presented by the governor, the president of the senate, and the speaker of the house of representatives to a surviving family member, as designated by the award recipient in the defense enrollment eligibility reporting system or by law, during a special joint floor session of the senate and the house of representatives. If the surviving family member of an award recipient cannot be present to accept the award, the award may be mailed to the surviving family member. (3) (a) The department of military affairs shall administer the provisions of this section, determine award recipients, including the appropriate surviving family member, and coordinate with the surviving family members and representatives who will be accepting the awards on behalf of the recipients. (b) Surviving family members or service organizations shall notify the department of military affairs if the surviving family member believes a deceased relative is eligible or if a service organization is aware of possible award recipients. (4) For purposes of this section, "United States armed forces" means the regular and reserve components of the United States army, navy, air force, marine corps, coast guard, and the merchant marine.

History: En. Sec. 1, Ch. 290, L. 2013.



1-1-523. Montana veterans' memorial.

1-1-523. Montana veterans' memorial. (1) The Montana veterans memorial in Great Falls, Montana, is officially designated as a Montana veterans' memorial. (2) The department of commerce and the department of transportation shall identify the Montana veterans memorial in Great Falls, Montana, on official state maps as a Montana veterans' memorial. (3) The Montana veterans memorial in Great Falls, Montana, recognizes and honors all veterans, men, women, and canine service members, living or deceased, from all branches of the U.S. armed forces who served in peacetime or in war.

History: En. Sec. 1, Ch. 257, L. 2015.



1-1-524. Northeast Montana veterans memorial park.

1-1-524. Northeast Montana veterans memorial park. The department of commerce and the department of transportation shall identify the northeast Montana veterans memorial park in Fort Peck, Montana, on official state maps.

History: En. Sec. 1, Ch. 243, L. 2015.



1-1-525. Montana cowboy hall of fame.

1-1-525. Montana cowboy hall of fame. (1) There is a Montana cowboy hall of fame. Once the recipient of the grant for site development and project planning authorized pursuant to section 4(7), Chapter 3, Special Laws of May 2007, determines the location of the Montana cowboy hall of fame, the grant recipient shall notify the department of commerce and the department of transportation. (2) Once notified that the location of the Montana cowboy hall of fame is determined, the department of commerce and the department of transportation shall identify the site as the location of the Montana cowboy hall of fame on official state maps. When existing road signs need replacement, the department of transportation shall provide appropriate markers to recognize the site.

History: En. Sec. 1, Ch. 2, L. 2003; amd. Sec. 1, Ch. 165, L. 2011.



1-1-526. Official home of Evelyn Cameron gallery -- Terry.

1-1-526. Official home of Evelyn Cameron gallery -- Terry. (1) The town of Terry is designated the "official home of the Evelyn Cameron gallery". (2) The department of commerce and the department of transportation shall identify the town of Terry as the official home of the Evelyn Cameron gallery on official state maps. (3) The department of transportation shall erect and maintain signs designating the town of Terry as the official home of the Evelyn Cameron gallery along highways in the vicinity of Terry and shall accomplish the signing changes in accordance with the department's normal sign maintenance and replacement schedule.

History: En. Sec. 1, Ch. 274, L. 2005.



1-1-527. through reserved.

1-1-527 through 1-1-529 reserved.



1-1-530. State lullaby.

1-1-530. State lullaby. The song "Montana Lullaby", written by Ken Overcast and Wylie Gustafson, is the official lullaby of Montana.

History: En. Sec. 1, Ch. 243, L. 2007.



1-1-531. State soil.

1-1-531. State soil. The soil series known as Scobey, of the taxonomic class fine, smectitic, frigid Aridic Argiustolls, is the official Montana state soil.

History: En. Sec. 1, Ch. 321, L. 2015.



1-1-532. through reserved.

1-1-532 through 1-1-539 reserved.



1-1-540. Display of historical writings or documents in or on public buildings or on state land -- definitions.

1-1-540. Display of historical writings or documents in or on public buildings or on state land -- definitions. (1) Subject to the provisions of subsection (3), a state agency or unit of local government may display the national motto, "in God we trust", as adopted by congress in 1998 (36 U.S.C. 302), in or on public buildings or state-owned land occupied by a state agency or unit of local government. For purposes of this section, the use of the word "God" is not intended to further the establishment of any specific religion or set of religious beliefs or to dissuade the free exercise of any religion or set of religious beliefs. (2) In addition to the national motto, the legislature encourages the display of other historical documents in or on public buildings and state-owned land, including but not limited to: (a) the Declaration of Independence; (b) the United States constitution; (c) the pledge of allegiance; (d) the national anthem; (e) the Mayflower Compact; (f) the writings, speeches, documents, and proclamations of the founders and the presidents of the United States; (g) writings from United States supreme court decisions; (h) organic documents from the precolonial, colonial, revolutionary, federalist, and postfederalist eras; (i) acts of the United States congress, including the published text of the Congressional Record; (j) United States treaties; and (k) any other writings, documents, or proclamations that are permanently displayed in a historic context in the United States capitol. (3) The content of any writing, document, or record described in subsection (2) may not be censored solely because the writing, document, or record contains religious references, nor may any writings, documents, or material be selected for display in order to advance a particular religious, partisan, or sectarian purpose. (4) As used in this section, the following definitions apply: (a) "Local government" has the meaning provided in 1-2-116. (b) "State agency" has the meaning provided in 1-2-116.

History: En. Sec. 1, Ch. 372, L. 2005; Sec. 1-1-520, MCA 2011; redes. 1-1-540 by Code Commissioner, 2013.



1-1-541. Display of POW/MIA flag.

1-1-541. Display of POW/MIA flag. (1) The POW/MIA flag must be displayed on or in front of the locations specified in subsection (2) on any day when the flag of the United States of America is displayed. The display of the POW/MIA flag is to symbolize Montana's concern and commitment to achieving the fullest possible accounting of United States military personnel who, having been prisoners of war or missing in action, still remain unaccounted for or who in the future may become prisoners of war, missing in action, or otherwise unaccounted for as a result of hostile action. (2) The POW/MIA flag must be displayed pursuant to subsection (1) at the following locations: (a) the state capitol; (b) any building that serves as the location of a state district court; (c) any building that serves as the location of a city or town hall for an incorporated city or town; and (d) any building that serves as the main administrative building of a county. (3) The POW/MIA flag may be no larger than the national flag and must be displayed as follows: (a) if the national and the POW/MIA flags are flown on the same flagpole, the POW/MIA flag must be directly below the national flag; (b) if the national and state flags are flown on the same flagpole, the POW/MIA flag must be directly below the national flag; (c) if the national and state flags are flown on two different flagpoles, the POW/MIA flag must be on the pole with and directly below the national flag; (d) if the national and POW/MIA flags are flown on separate flagpoles, the POW/MIA flag must occupy the pole to the left of the national flag; (e) if the national, state, and POW/MIA flags are to be flown on three separate flagpoles, the national flag must occupy the right pole, the POW/MIA flag must occupy the middle pole, and the state flag must occupy the far left pole. (4) As used in this section, "POW/MIA flag" means the flag designated in 36 U.S.C. 902 as the symbol of concern about United States military personnel taken as prisoners of war or listed as missing in action.

History: En. Sec. 1, Ch. 411, L. 2015.









CHAPTER 2. STATUTORY CONSTRUCTION

Part 1. General Provisions

1-2-101. Role of the judge -- preference to construction giving each provision meaning.

1-2-101. Role of the judge -- preference to construction giving each provision meaning. In the construction of a statute, the office of the judge is simply to ascertain and declare what is in terms or in substance contained therein, not to insert what has been omitted or to omit what has been inserted. Where there are several provisions or particulars, such a construction is, if possible, to be adopted as will give effect to all.

History: En. Sec. 612, p. 198, L. 1877; re-en. Sec. 612, 1st Div. Rev. Stat. 1879; re-en. Sec. 630, 1st Div. Comp. Stat. 1887; re-en. Sec. 3134, C. Civ. Proc. 1895; re-en. Sec. 7875, Rev. C. 1907; re-en. Sec. 10519, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1858; re-en. Sec. 10519, R.C.M. 1935; R.C.M. 1947, 93-401-15(part).



1-2-102. Intention of the legislature -- particular and general provisions.

1-2-102. Intention of the legislature -- particular and general provisions. In the construction of a statute, the intention of the legislature is to be pursued if possible. When a general and particular provision are inconsistent, the latter is paramount to the former, so a particular intent will control a general one that is inconsistent with it.

History: En. Sec. 613, p. 198, L. 1877; re-en. Sec. 613, 1st Div. Rev. Stat. 1879; re-en. Sec. 631, 1st Div. Comp. Stat. 1887; re-en. Sec. 3135, C. Civ. Proc. 1895; re-en. Sec. 7876, Rev. C. 1907; re-en. Sec. 10520, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1859; re-en. Sec. 10520, R.C.M. 1935; R.C.M. 1947, 93-401-16(part).



1-2-103. Statutes in derogation of the common law -- liberal construction.

1-2-103. Statutes in derogation of the common law -- liberal construction. The rule of the common law that statutes in derogation thereof are to be strictly construed has no application to the statutes of the state of Montana. The statutes establish the law of this state respecting the subjects to which they relate, and their provisions and all proceedings under them are to be liberally construed with a view to effect their objects and to promote justice.

History: En. Sec. 4, Pol. C. 1895; re-en. Sec. 4, Rev. C. 1907; amd. Sec. 2, Ch. 4, L. 1921; re-en. Sec. 4, R.C.M. 1921; Cal. Pol. C. Sec. 4; re-en. Sec. 4, R.C.M. 1935; R.C.M. 1947, 12-202.



1-2-104. Preference to construction favoring natural right.

1-2-104. Preference to construction favoring natural right. When a statute is equally susceptible of two interpretations, one in favor of natural right and the other against it, the former is to be adopted.

History: En. Sec. 620, p. 200, L. 1877; re-en. Sec. 620, 1st Div. Rev. Stat. 1879; re-en. Sec. 638, 1st Div. Comp. Stat. 1887; re-en. Sec. 3142, C. Civ. Proc. 1895; re-en. Sec. 7883, Rev. C. 1907; re-en. Sec. 10527, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1866; re-en. Sec. 10527, R.C.M. 1935; R.C.M. 1947, 93-401-23(part).



1-2-105. General definitional rules -- verb tense, gender, and number.

1-2-105. General definitional rules -- verb tense, gender, and number. The following rules apply in this code: (1) The present tense includes the future as well as the present. (2) Words used in the masculine gender include the feminine and neuter. (3) The singular includes the plural and the plural the singular.

History: En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; R.C.M. 1947, 19-103(part).



1-2-106. Construction of words and phrases.

1-2-106. Construction of words and phrases. Words and phrases used in the statutes of Montana are construed according to the context and the approved usage of the language, but technical words and phrases and such others as have acquired a peculiar and appropriate meaning in law or are defined in chapter 1, part 2, as amended, are to be construed according to such peculiar and appropriate meaning or definition.

History: En. Sec. 15, Pol. C. 1895; re-en. Sec. 15, Rev. C. 1907; amd. Sec. 3, Ch. 4, L. 1921; re-en. Sec. 15, R.C.M. 1921; Cal. Pol. C. Sec. 16; re-en. Sec. 15, R.C.M. 1935; R.C.M. 1947, 19-102.



1-2-107. Applicability of definitions.

1-2-107. Applicability of definitions. Whenever the meaning of a word or phrase is defined in any part of this code, such definition is applicable to the same word or phrase wherever it occurs, except where a contrary intention plainly appears.

History: En. Sec. 4661, Civ. C. 1895; re-en. Sec. 6223, Rev. C. 1907; re-en. Sec. 8776, R.C.M. 1921; Field Civ. C. Sec. 2000; re-en. Sec. 8776, R.C.M. 1935; R.C.M. 1947, 12-215.



1-2-108. Reference to other titles, chapters, parts, sections, or subsections -- subsequent amendments.

1-2-108. Reference to other titles, chapters, parts, sections, or subsections -- subsequent amendments. (1) A statute which refers to a title, chapter, part, section, or subsection number without further identification or attribution is presumed, unless the context clearly indicates otherwise, to refer to a title, chapter, part, section, or subsection of the Montana Code Annotated. (2) A specific or implied reference to a title, chapter, part, section, or subsection of the Montana Code Annotated is presumed to be a reference to that title, chapter, part, section, or subsection as it may be amended or changed from time to time. This presumption may be overcome only by a clear showing that a subsequent amendment or change in the title, chapter, part, section, or subsection is inconsistent with the continued purpose or meaning of the section referring to it. (3) The presumption contained in subsection (2) applies retroactively as well as prospectively to any reference to a title, chapter, part, section, or subsection of the Montana Code Annotated, regardless of when the reference was created.

History: En. Sec. 1, Ch. 4, L. 1975; amd. Sec. 1, Ch. 309, L. 1977; R.C.M. 1947, 12-216; amd. Sec. 1, Ch. 30, L. 1979; amd. Sec. 1, Ch. 6, L. 1983.



1-2-109. When laws retroactive.

1-2-109. When laws retroactive. No law contained in any of the statutes of Montana is retroactive unless expressly so declared.

History: En. Sec. 3, Pol. C. 1895; re-en. Sec. 3, Rev. C. 1907; amd. Sec. 1, Ch. 4, L. 1921; re-en. Sec. 3, R.C.M. 1921; Cal. Pol. C. Sec. 3; re-en. Sec. 3, R.C.M. 1935; R.C.M. 1947, 12-201.



1-2-110. All statutes subject to repeal.

1-2-110. All statutes subject to repeal. Any statute may be repealed at any time except when it is otherwise provided therein. Persons acting under any statute are deemed to have acted in contemplation of this power of repeal.

History: En. Sec. 294, Pol. C. 1895; re-en. Sec. 121, Rev. C. 1907; re-en. Sec. 95, R.C.M. 1921; Cal. Pol. C. Sec. 326; re-en. Sec. 95, R.C.M. 1935; R.C.M. 1947, 43-512.



1-2-111. Effect of code on special, local, and private statutes.

1-2-111. Effect of code on special, local, and private statutes. Nothing in this code affects any of the provisions of any special, local, or private statutes; but such statutes are recognized as continuing in force notwithstanding the provisions of this code, except so far as they have been repealed or affected by subsequent laws.

History: En. Sec. 18, Pol. C. 1895; re-en. Sec. 18, Rev. C. 1907; re-en. Sec. 18, R.C.M. 1921; Cal. Pol. C. Sec. 19; re-en. Sec. 18, R.C.M. 1935; R.C.M. 1947, 12-209.



1-2-112. Statutes imposing new local government duties.

1-2-112. Statutes imposing new local government duties. (1) As provided in subsection (3), a law enacted by the legislature that requires a local government unit to perform an activity or provide a service or facility that requires the direct expenditure of additional funds and that is not expected of local governments in the scope of their usual operations must provide a specific means to finance the activity, service, or facility other than a mill levy. Any law that fails to provide a specific means to finance any activity, service, or facility is not effective until specific means of financing are provided by the legislature from state or federal funds. (2) Subsequent legislation may not be considered to supersede or modify any provision of this section by implication. Subsequent legislation may supersede or modify the provisions of this section if the legislation does so expressly. (3) The mandates that the legislature is required to fund under subsection (1) are legislatively imposed requirements that are not necessary for the operation of local governments but that provide a valuable service or benefit to Montana citizens, including but not limited to: (a) entitlement mandates that provide that certain classes of citizens may receive specific benefits; (b) membership mandates that require local governments to join specific organizations, such as waste districts or a national organization of regulators; and (c) service level mandates requiring local governments to meet certain minimum standards. (4) Subsection (1) does not apply to: (a) mandates that are required of local governments as a matter of constitutional law or federal statute or that are considered necessary for the operation of local governments, including but not limited to: (i) due process mandates; (ii) equal treatment mandates; (iii) local government ethics mandates; (iv) personnel and employment mandates; (v) recordkeeping requirements; or (vi) mandates concerning the organizational structure of local governments; (b) any law under which the required expenditure of additional local funds is an insubstantial amount that can be readily absorbed into the budget of an existing program. A required expenditure of the equivalent of approximately 1 mill levied on taxable property of the local government unit or $10,000, whichever is less, may be considered an insubstantial amount. (c) a law necessary to implement the National Voter Registration Act of 1993, Public Law 103-31.

History: En. 43-517, 43-518 by Secs. 1, 2, Ch. 275, L. 1974; R.C.M. 1947, 43-517, 43-518; amd. Sec. 1, Ch. 217, L. 1979; amd. Sec. 1, Ch. 416, L. 1995; amd. Sec. 1, Ch. 246, L. 1997; amd. Sec. 4, Ch. 574, L. 2001.



1-2-113. Statutes imposing new duties on a school district to provide means of financing.

1-2-113. Statutes imposing new duties on a school district to provide means of financing. (1) Any law enacted by the legislature that requires a school district to perform an activity or provide a service or facility and that will require the direct expenditure of additional funds must provide a specific means to finance the activity, service, or facility other than the existing property tax mill levy. Any law that fails to provide a specific means to finance the service or facility is not effective until a specific means of financing meeting the requirements of subsection (2) is provided by the legislature. (2) Financing must be by means of a remission of money by the state for the purpose of funding the activity, service, or facility. Financing must bear a reasonable relationship to the actual cost of performing the activity or providing the service or facility. (3) Legislation passed and approved may not supersede or modify any provision of this section, except to the extent that the legislation expressly does so. (4) This section does not apply to any law under which the required expenditure of additional funds by the board of trustees is an insubstantial amount that can be readily absorbed into the budget of an existing program.

History: En. Sec. 1, Ch. 596, L. 1981; amd. Sec. 2, Ch. 416, L. 1995.



1-2-114. Bill restriction.

1-2-114. Bill restriction. (1) A bill may not be introduced enacting a new law or amending an existing law to require a local government unit to perform an activity or provide a service or facility that requires a direct expenditure of additional funds without a specific means to finance the activity, service, or facility in violation of 1-2-112 or 1-2-113. (2) The estimate of fiscal impact provided in accordance with 5-4-210 must be considered in determination of whether a bill is introduced in violation of subsection (1).

History: En. Sec. 3, Ch. 416, L. 1995.



1-2-115. Enforcement.

1-2-115. Enforcement. (1) A local government unit may use a remedy provided in subsection (2), (3), or (4) to prevent the application of a law enacted in violation of 1-2-112 or 1-2-113. (2) A local government may, with the consent of a state agency charged with the implementation of the law, arbitrate the application of the law pursuant to the Uniform Arbitration Act. (3) A local government unit may request a hearing before an administrative agency charged with the administration of the law. A hearing held pursuant to this section is a contested case proceeding pursuant to the Montana Administrative Procedure Act. The decision of the agency may be appealed in accordance with Title 2, chapter 4, part 7. (4) A local government unit may bring a civil action in the district court of the county in which the local government unit is located to prevent the application of a law enacted in violation of 1-2-112 or 1-2-113. The state of Montana may be named as the respondent or defendant in an action brought pursuant to this section.

History: En. Sec. 5, Ch. 416, L. 1995.



1-2-116. State agencies not to shift cost to local governments.

1-2-116. State agencies not to shift cost to local governments. (1) A state agency may not take any action prohibited by subsection (2) without authorization in state law. (2) A state agency may not demand, bill, request, or otherwise require a local government to take any of the following actions or make the provision of a service to a local government that is required by state law to be provided to that government contingent on the local government taking any of the following actions: (a) pay for all or part of the administrative costs of a program, activity, or undertaking required by state law to be carried out primarily by a state agency; (b) pay for costs of computer hardware or software used in the operation of a state program, activity, or undertaking or pay for the application of either hardware or software in a state program; (c) pay for forms required to be completed either by a local government or by third persons through a local government office and used by or filed with a state agency; or (d) pay for the filing in a state office of forms required by state law to be completed by a local government. (3) (a) A local government may refuse to pay for services billed or charged to it by a state agency in violation of this section. Upon refusal by the local government, the state agency may send to the local government a written notice of the program or activity for which the local government is billed, a detailed statement of the amount of the bill or charge, and a citation to the legal authority requiring the local government to pay the bill or charge. (b) Within 30 days of receipt of the notice required by this subsection (3), the local government shall pay the bill or charge or request a hearing before the state agency. Upon request, the state agency shall provide a hearing. If a local government fails to pay the bill or charge and fails to request a hearing, the state agency may initiate a contested case proceeding. Proceedings authorized by this subsection must be held in accordance with the provisions of the Montana Administrative Procedure Act governing contested cases. A decision of the state agency following opportunity for a hearing may be appealed to the district court as provided in 2-4-702. (4) The remedy provided in subsection (3) is exclusive of any other remedy provided in law for a state agency claiming a right to recover an administrative cost from a local government and is exclusive of any other remedy provided in law for a local government refusing to pay a bill or charge of a state agency. (5) This section does not apply to services provided by a state agency pursuant to a written or oral contract. (6) The following definitions apply to this section: (a) "Administrative cost" means the cost of administering a program, activity, or undertaking, including costs for salaries, wages, rent, heat, electricity, computer hardware, computer software, telephone, travel, equipment, supplies, or postage. (b) "Local government" means a county, city, town, township, school district, or other district or local public entity with the authority to spend or receive public funds. (c) "State agency" means a department, board, commission, office, bureau, or other public authority of state government.

History: En. Sec. 1, Ch. 496, L. 1995.






Part 2. Effect of Legislature's Actions

1-2-201. Statutes -- effective date.

1-2-201. Statutes -- effective date. (1) (a) Except as provided in subsection (1)(b), (1)(c), or (1)(d), every statute adopted after January 1, 1981, takes effect on the first day of October following its passage and approval unless a different time is prescribed in the enacting legislation. (b) Subject to subsection (1)(d), every statute providing for appropriation by the legislature for public funds for a public purpose takes effect on the first day of July following its passage and approval unless a different time is prescribed in the enacting legislation. (c) Subject to subsection (1)(d), every statute providing for the taxation of or the imposition of a fee on motor vehicles takes effect on the first day of January following its passage and approval unless a different time is prescribed in the enacting legislation. (d) Every statute enacted during a special session of the legislature takes effect upon passage and approval unless a different time is prescribed in the enacting legislation. (2) "Passage", as used in subsection (1), means the enactment into law of a bill, which has passed the legislature, either with or without the approval of the governor, as provided in the constitution.

History: (1)En. Sec. 3466, C. Civ. Proc. 1895; re-en. Sec. 8074, Rev. C. 1907; amd. Sec. 1, Ch. 92, L. 1921; re-en. Sec. 90, R.C.M. 1921; Cal. Pol. C. Sec. 323; re-en. Sec. 90, R.C.M. 1935; Sec. 43-507, R.C.M. 1947; (2)En. Sec. 3467, C. Civ. Proc. 1895; re-en. Sec. 8075, Rev. C. 1907; re-en. Sec. 91, R.C.M. 1921; re-en. Sec. 91, R.C.M. 1935; amd. Sec. 20, Ch. 100, L. 1973; amd. Sec. 9, Ch. 309, L. 1977; Sec. 43-508, R.C.M. 1947; R.C.M. 1947, 43-507, 43-508; amd. Sec. 2, Ch. 119, L. 1979; amd. Sec. 1, Ch. 466, L. 1981; amd. Sec. 1, Ch. 604, L. 1991; amd. Sec. 1, Ch. 18, L. 1995; amd. Sec. 1, Ch. 104, L. 2003.



1-2-202. Joint resolutions -- effective date.

1-2-202. Joint resolutions -- effective date. Every joint resolution, unless a different time is prescribed therein, takes effect from its passage.

History: En. Sec. 291, Pol. C. 1895; re-en. Sec. 118, Rev. C. 1907; re-en. Sec. 92, R.C.M. 1921; Cal. Pol. C. Sec. 324; re-en. Sec. 92, R.C.M. 1935; R.C.M. 1947, 43-509.



1-2-203. Effect of amendment of statute.

1-2-203. Effect of amendment of statute. Where a section or a part of a statute is amended, it is not to be considered as having been repealed and reenacted in the amended form, but the portions which are not altered are to be considered as having been the law from the time when they were enacted, and the new provisions are to be considered as having been enacted at the time of the amendment.

History: En. Sec. 292, Pol. C. 1895; re-en. Sec. 119, Rev. C. 1907; re-en. Sec. 93, R.C.M. 1921; Cal. Pol. C. Sec. 325; re-en. Sec. 93, R.C.M. 1935; R.C.M. 1947, 43-510.



1-2-204. Amendment of repealed act void.

1-2-204. Amendment of repealed act void. An act amending a section of an act repealed is void.

History: En. Sec. 297, Pol. C. 1895; re-en. Sec. 124, Rev. C. 1907; re-en. Sec. 98, R.C.M. 1921; Cal. Pol. C. Sec. 330; re-en. Sec. 98, R.C.M. 1935; R.C.M. 1947, 43-515.



1-2-205. Repeal of law creating criminal offense.

1-2-205. Repeal of law creating criminal offense. The repeal of any law creating a criminal offense does not constitute a bar to an indictment or information and the punishment of an act already committed in violation of the law so repealed unless the intention to bar such indictment or information and punishment is expressly declared in the repealing act.

History: En. Sec. 8, p. 390, Cod. Stat. 1871; re-en. Sec. 152, 5th Div. Rev. Stat. 1879; re-en. Sec. 209, 5th Div. Comp. Stat. 1887; amd. Sec. 296, Pol. C. 1895; re-en. Sec. 123, Rev. C. 1907; re-en. Sec. 97, R.C.M. 1921; Cal. Pol. C. Sec. 329; re-en. Sec. 97, R.C.M. 1935; R.C.M. 1947, 43-514.



1-2-206. Repeal of repealed statute.

1-2-206. Repeal of repealed statute. The repeal of any statute or part of a statute heretofore repealed must not be so construed as a declaration, express or by implication, that such statute or part of a statute has been in force at any time subsequent to such first repeal.

History: En. Sec. 5180, Pol. C. 1895; re-en. Sec. 3560, Rev. C. 1907; re-en. Sec. 5526, R.C.M. 1921; Cal. Pol. C. Sec. 4504; re-en. Sec. 5526, R.C.M. 1935; R.C.M. 1947, 12-213.



1-2-207. Repeal of repealing act -- no revival.

1-2-207. Repeal of repealing act -- no revival. No act or part of an act repealed by another act of the legislature is revived by the repeal of the repealing act without express words reviving such repealed act or part of an act.

History: En. Sec. 2, p. 390, Cod. Stat. 1871; re-en. Sec. 146, 5th Div. Rev. Stat. 1879; re-en. Sec. 203, 5th Div. Comp. Stat. 1887; amd. Sec. 295, Pol. C. 1895; re-en. Sec. 122, Rev. C. 1907; re-en. Sec. 96, R.C.M. 1921; Cal. Pol. C. Sec. 328; re-en. Sec. 96, R.C.M. 1935; R.C.M. 1947, 43-513.



1-2-208. Provisions of law not codified in Montana Code Annotated because redundant.

1-2-208. Provisions of law not codified in Montana Code Annotated because redundant. (1) Whenever a provision of law codified in the Montana Code Annotated is amended in such a way that it conflicts with a provision of law that was not codified in the Montana Code Annotated because such uncodified provision was redundant with such codified provision, the codified provision, as amended, governs and must be given effect over the uncodified provision. (2) Repeal or deletion of a provision of the Montana Code Annotated also repeals or deletes a provision of law that was not codified in the Montana Code Annotated because it was redundant with the repealed or deleted provision of the Montana Code Annotated, whether or not the repealed or deleted provision of the Montana Code Annotated was amended prior to its repeal or deletion.

History: En. Sec. 1, Ch. 79, L. 1985.









CHAPTER 3. MAXIMS OF JURISPRUDENCE

Part 1. General Provisions

1-3-101. Purpose of maxims.

1-3-101. Purpose of maxims. The maxims of jurisprudence set forth in part 2 of this chapter are intended not to qualify any of the other provisions of this code but to aid in their just application.

History: En. Sec. 4600, Civ. C. 1895; re-en. Sec. 6177, Rev. C. 1907; re-en. Sec. 8738, R.C.M. 1921; Cal. Civ. C. Sec. 3509; Field Civ. C. Sec. 1964; re-en. Sec. 8738, R.C.M. 1935; R.C.M. 1947, 49-101.






Part 2. Text of Maxims

1-3-201. Obsolete reason, obsolete rule.

1-3-201. Obsolete reason, obsolete rule. When the reason of a rule ceases, so should the rule itself.

History: En. Sec. 4601, Civ. C. 1895; re-en. Sec. 6178, Rev. C. 1907; re-en. Sec. 8739, R.C.M. 1921; Cal. Civ. C. Sec. 3510; Field Civ. C. Sec. 1965; re-en. Sec. 8739, R.C.M. 1935; R.C.M. 1947, 49-102.



1-3-202. Same reason, same rule.

1-3-202. Same reason, same rule. Where the reason is the same, the rule should be the same.

History: En. Sec. 4602, Civ. C. 1895; re-en. Sec. 6179, Rev. C. 1907; re-en. Sec. 8740, R.C.M. 1921; Cal. Civ. C. Sec. 3511; Field Civ. C. Sec. 1966; re-en. Sec. 8740, R.C.M. 1935; R.C.M. 1947, 49-103.



1-3-203. Change in purpose.

1-3-203. Change in purpose. A person may not change the person's purpose to the injury of another.

History: En. Sec. 4603, Civ. C. 1895; re-en. Sec. 6180, Rev. C. 1907; re-en. Sec. 8741, R.C.M. 1921; Cal. Civ. C. Sec. 3512; Field Civ. C. Sec. 1967; re-en. Sec. 8741, R.C.M. 1935; R.C.M. 1947, 49-104; amd. Sec. 13, Ch. 61, L. 2007.



1-3-204. Waiver of benefit of law.

1-3-204. Waiver of benefit of law. Any person may waive the advantage of a law intended solely for that person's benefit. A law established for a public reason cannot be contravened by a private agreement.

History: En. Sec. 4604, Civ. C. 1895; re-en. Sec. 6181, Rev. C. 1907; re-en. Sec. 8742, R.C.M. 1921; Cal. Civ. C. Sec. 3513; Field Civ. C. Sec. 1968; re-en. Sec. 8742, R.C.M. 1935; R.C.M. 1947, 49-105; amd. Sec. 14, Ch. 61, L. 2007.



1-3-205. Limit on rights.

1-3-205. Limit on rights. A person shall so use that person's own rights as not to infringe upon the rights of another.

History: En. Sec. 4605, Civ. C. 1895; re-en. Sec. 6182, Rev. C. 1907; re-en. Sec. 8743, R.C.M. 1921; Cal. Civ. C. Sec. 3514; Field Civ. C. Sec. 1969; re-en. Sec. 8743, R.C.M. 1935; R.C.M. 1947, 49-106; amd. Sec. 15, Ch. 61, L. 2007.



1-3-206. Consent.

1-3-206. Consent. A person who consents to an act is not wronged by it.

History: En. Sec. 4606, Civ. C. 1895; re-en. Sec. 6183, Rev. C. 1907; re-en. Sec. 8744, R.C.M. 1921; Cal. Civ. C. Sec. 3515; Field Civ. C. Sec. 1970; re-en. Sec. 8744, R.C.M. 1935; R.C.M. 1947, 49-107; amd. Sec. 16, Ch. 61, L. 2007.



1-3-207. Acquiescence.

1-3-207. Acquiescence. Acquiescence in error takes away the right of objecting to it.

History: En. Sec. 4607, Civ. C. 1895; re-en. Sec. 6184, Rev. C. 1907; re-en. Sec. 8745, R.C.M. 1921; Cal. Civ. C. Sec. 3516; Field Civ. C. Sec. 1971; re-en. Sec. 8745, R.C.M. 1935; R.C.M. 1947, 49-108.



1-3-208. Own wrong -- no advantage.

1-3-208. Own wrong -- no advantage. A person may not take advantage of the person's own wrong.

History: En. Sec. 4608; Civ. C. 1895; re-en. Sec. 6185, Rev. C. 1907; re-en. Sec. 8746, R.C.M. 1921; Cal. Civ. C. Sec. 3517; Field Civ. C. Sec. 1972; re-en. Sec. 8746, R.C.M. 1935; R.C.M. 1947, 49-109; amd. Sec. 17, Ch. 61, L. 2007.



1-3-209. Fraudulent dispossession.

1-3-209. Fraudulent dispossession. A person who has fraudulently dispossessed oneself of a thing may be treated as if the person still had possession.

History: En. Sec. 4609, Civ. C. 1895; re-en. Sec. 6186, Rev. C. 1907; re-en. Sec. 8747, R.C.M. 1921; Cal. Civ. C. Sec. 3518; Field Civ. C. Sec. 1973; re-en. Sec. 8747, R.C.M. 1935; R.C.M. 1947, 49-110; amd. Sec. 18, Ch. 61, L. 2007.



1-3-210. Acts on one's behalf.

1-3-210. Acts on one's behalf. A person who can and does not forbid that which is done on that person's behalf is considered to have authorized it.

History: En. Sec. 4610, Civ. C. 1895; re-en. Sec. 6187, Rev. C. 1907; re-en. Sec. 8748, R.C.M. 1921; Cal. Civ. C. Sec. 3519; Field Civ. C. Sec. 1974; re-en. Sec. 8748, R.C.M. 1935; R.C.M. 1947, 49-111; amd. Sec. 19, Ch. 61, L. 2007.



1-3-211. Acts of others.

1-3-211. Acts of others. No one should suffer for the act of another.

History: En. Sec. 4611, Civ. C. 1895; re-en. Sec. 6188, Rev. C. 1907; re-en. Sec. 8749, R.C.M. 1921; Cal. Civ. C. Sec. 3520; Field Civ. C. Sec. 1975; re-en. Sec. 8749, R.C.M. 1935; R.C.M. 1947, 49-112.



1-3-212. Benefit -- burden.

1-3-212. Benefit -- burden. A person who takes the benefit shall bear the burden.

History: En. Sec. 4612, Civ. C. 1895; re-en. Sec. 6189, Rev. C. 1907; re-en. Sec. 8750, R.C.M. 1921; Cal. Civ. C. Sec. 3521; Field Civ. C. Sec. 1976; re-en. Sec. 8750, R.C.M. 1935; R.C.M. 1947, 49-113; amd. Sec. 20, Ch. 61, L. 2007.



1-3-213. Grant includes essentials.

1-3-213. Grant includes essentials. One who grants a thing is presumed to grant also whatever is essential to its use.

History: En. Sec. 4613, Civ. C. 1895; re-en. Sec. 6190, Rev. C. 1907; re-en. Sec. 8751, R.C.M. 1921; Cal. Civ. C. Sec. 3522; Field Civ. C. Sec. 1977; re-en. Sec. 8751, R.C.M. 1935; R.C.M. 1947, 49-114.



1-3-214. Wrong -- remedy.

1-3-214. Wrong -- remedy. For every wrong there is a remedy.

History: En. Sec. 4614, Civ. C. 1895; re-en. Sec. 6191, Rev. C. 1907; re-en. Sec. 8752, R.C.M. 1921; Cal. Civ. C. Sec. 3523; Field Civ. C. Sec. 1978; re-en. Sec. 8752, R.C.M. 1935; R.C.M. 1947, 49-115.



1-3-215. Equal in right or wrong.

1-3-215. Equal in right or wrong. Between those who are equally in the right or equally in the wrong, the law does not interpose.

History: En. Sec. 4615, Civ. C. 1895; re-en. Sec. 6192, Rev. C. 1907; re-en. Sec. 8753, R.C.M. 1921; Cal. Civ. C. Sec. 3524; Field Civ. C. Sec. 1979; re-en. Sec. 8753, R.C.M. 1935; R.C.M. 1947, 49-116.



1-3-216. Preference to earliest.

1-3-216. Preference to earliest. Between rights otherwise equal, the earliest is preferred.

History: En. Sec. 4616, Civ. C. 1895; re-en. Sec. 6193, Rev. C. 1907; re-en. Sec. 8754, R.C.M. 1921; Cal. Civ. C. Sec. 3525; Field Civ. C. Sec. 1980; re-en. Sec. 8754, R.C.M. 1935; R.C.M. 1947, 49-117.



1-3-217. Beyond control.

1-3-217. Beyond control. A person is not responsible for that which a person cannot control.

History: En. Sec. 4617, Civ. C. 1895; re-en. Sec. 6194, Rev. C. 1907; re-en. Sec. 8755, R.C.M. 1921; Cal. Civ. C. Sec. 3526; Field Civ. C. Sec. 1981; re-en. Sec. 8755, R.C.M. 1935; R.C.M. 1947, 49-118; amd. Sec. 21, Ch. 61, L. 2007.



1-3-218. Vigilance.

1-3-218. Vigilance. The law helps the vigilant before those who sleep on their rights.

History: En. Sec. 4618, Civ. C. 1895; re-en. Sec. 6195, Rev. C. 1907; re-en. Sec. 8756, R.C.M. 1921; Cal. Civ. C. Sec. 3527; Field Civ. C. Sec. 1982; re-en. Sec. 8756, R.C.M. 1935; R.C.M. 1947, 49-119.



1-3-219. Form and substance.

1-3-219. Form and substance. The law respects form less than substance.

History: En. Sec. 4619, Civ. C. 1895; re-en. Sec. 6196, Rev. C. 1907; re-en. Sec. 8757, R.C.M. 1921; Cal. Civ. C. Sec. 3528; Field Civ. C. Sec. 1983; re-en. Sec. 8757, R.C.M. 1935; R.C.M. 1947, 49-120.



1-3-220. What ought to have been done.

1-3-220. What ought to have been done. That which ought to have been done is to be regarded as done, in favor of a person to whom and against a person from whom performance is due.

History: En. Sec. 4620, Civ. C. 1895; re-en. Sec. 6197, Rev. C. 1907; re-en. Sec. 8758, R.C.M. 1921; Cal. Civ. C. Sec. 3529; Field Civ. C. Sec. 1984; re-en. Sec. 8758, R.C.M. 1935; R.C.M. 1947, 49-121; amd. Sec. 22, Ch. 61, L. 2007.



1-3-221. Apparent nonexistence.

1-3-221. Apparent nonexistence. That which does not appear to exist is to be regarded as if it did not exist.

History: En. Sec. 4621, Civ. C. 1895; re-en. Sec. 6198, Rev. C. 1907; re-en. Sec. 8759, R.C.M. 1921; Cal. Civ. C. Sec. 3530; Field Civ. C. Sec. 1985; re-en. Sec. 8759, R.C.M. 1935; R.C.M. 1947, 49-122.



1-3-222. Impossibilities.

1-3-222. Impossibilities. The law never requires impossibilities.

History: En. Sec. 4622, Civ. C. 1895; re-en. Sec. 6199, Rev. C. 1907; re-en. Sec. 8760, R.C.M. 1921; Cal. Civ. C. Sec. 3531; Field Civ. C. Sec. 1986; re-en. Sec. 8760, R.C.M. 1935; R.C.M. 1947, 49-123.



1-3-223. Idle acts.

1-3-223. Idle acts. The law neither does nor requires idle acts.

History: En. Sec. 4623, Civ. C. 1895; re-en. Sec. 6200, Rev. C. 1907; re-en. Sec. 8761, R.C.M. 1921; Cal. Civ. C. Sec. 3532; Field Civ. C. Sec. 1987; re-en. Sec. 8761, R.C.M. 1935; R.C.M. 1947, 49-124.



1-3-224. Trifles.

1-3-224. Trifles. The law disregards trifles.

History: En. Sec. 4624, Civ. C. 1895; re-en. Sec. 6201, Rev. C. 1907; re-en. Sec. 8762, R.C.M. 1921; Cal. Civ. C. Sec. 3533; Field Civ. C. Sec. 1988; re-en. Sec. 8762, R.C.M. 1935; R.C.M. 1947, 49-125.



1-3-225. Particular versus general.

1-3-225. Particular versus general. Particular expressions qualify those which are general.

History: En. Sec. 4625, Civ. C. 1895; re-en. Sec. 6202, Rev. C. 1907; re-en. Sec. 8763, R.C.M. 1921; Cal. Civ. C. Sec. 3534; Field Civ. C. Sec. 1989; re-en. Sec. 8763, R.C.M. 1935; R.C.M. 1947, 49-126.



1-3-226. Preference for contemporaneity.

1-3-226. Preference for contemporaneity. Contemporaneous exposition is in general the best.

History: En. Sec. 4626, Civ. C. 1895; re-en. Sec. 6203, Rev. C. 1907; re-en. Sec. 8764, R.C.M. 1921; Cal. Civ. C. Sec. 3535; Field Civ. C. Sec. 1990; re-en. Sec. 8764, R.C.M. 1935; R.C.M. 1947, 49-127.



1-3-227. Smaller within larger.

1-3-227. Smaller within larger. The greater contains the less.

History: En. Sec. 4627, Civ. C. 1895; re-en. Sec. 6204, Rev. C. 1907; re-en. Sec. 8765, R.C.M. 1921; Cal. Civ. C. Sec. 3536; Field Civ. C. Sec. 1991; re-en. Sec. 8765, R.C.M. 1935; R.C.M. 1947, 49-128.



1-3-228. Superfluity.

1-3-228. Superfluity. Superfluity does not vitiate.

History: En. Sec. 4628, Civ. C. 1895; re-en. Sec. 6205, Rev. C. 1907; re-en. Sec. 8766, R.C.M. 1921; Cal. Civ. C. Sec. 3537; Field Civ. C. Sec. 1992; re-en. Sec. 8766, R.C.M. 1935; R.C.M. 1947, 49-129.



1-3-229. Certainty.

1-3-229. Certainty. That is certain which can be made certain.

History: En. Sec. 4629, Civ. C. 1895; re-en. Sec. 6206, Rev. C. 1907; re-en. Sec. 8767, R.C.M. 1921; Cal. Civ. C. Sec. 3538; Field Civ. C. Sec. 1993; re-en. Sec. 8767, R.C.M. 1935; R.C.M. 1947, 49-130.



1-3-230. Void act.

1-3-230. Void act. Time does not confirm a void act.

History: En. Sec. 4630, Civ. C. 1895; re-en. Sec. 6207, Rev. C. 1907; re-en. Sec. 8768, R.C.M. 1921; Cal. Civ. C. Sec. 3539; Field Civ. C. Sec. 1994; re-en. Sec. 8768, R.C.M. 1935; R.C.M. 1947, 49-131.



1-3-231. Principal.

1-3-231. Principal. The incident follows the principal and not the principal the incident.

History: En. Sec. 4631, Civ. C. 1895; re-en. Sec. 6208, Rev. C. 1907; re-en. Sec. 8769, R.C.M. 1921; Cal. Civ. C. Sec. 3540; Field Civ. C. Sec. 1995; re-en. Sec. 8769, R.C.M. 1935; R.C.M. 1947, 49-132.



1-3-232. Avoiding voidness.

1-3-232. Avoiding voidness. An interpretation which gives effect is preferred to one which makes void.

History: En. Sec. 4632, Civ. C. 1895; re-en. Sec. 6209, Rev. C. 1907; re-en. Sec. 8770, R.C.M. 1921; Cal. Civ. C. Sec. 3541; Field Civ. C. Sec. 1996; re-en. Sec. 8770, R.C.M. 1935; R.C.M. 1947, 49-133.



1-3-233. Reasonableness.

1-3-233. Reasonableness. Interpretation must be reasonable.

History: En. Sec. 4633, Civ. C. 1895; re-en. Sec. 6210, Rev. C. 1907; re-en. Sec. 8771, R.C.M. 1921; Cal. Civ. C. Sec. 3542; Field Civ. C. Sec. 1997; re-en. Sec. 8771, R.C.M. 1935; R.C.M. 1947, 49-134.



1-3-234. Third parties -- who suffers.

1-3-234. Third parties -- who suffers. When one of two innocent persons suffers by the act of a third, the person by whose negligence it happened must be the sufferer.

History: En. Sec. 4634, Civ. C. 1895; re-en. Sec. 6211, Rev. C. 1907; re-en. Sec. 8772, R.C.M. 1921; Cal. Civ. C. Sec. 3543; Field Civ. C. Sec. 1998; re-en. Sec. 8772, R.C.M. 1935; R.C.M. 1947, 49-135; amd. Sec. 23, Ch. 61, L. 2007.









CHAPTER 4. INTERPRETATION OF INSTRUMENTS

Part 1. General Provisions

1-4-101. Role of the judge -- preference to construction giving each provision meaning.

1-4-101. Role of the judge -- preference to construction giving each provision meaning. In the construction of an instrument, the office of the judge is simply to ascertain and declare what is in terms or in substance contained therein, not to insert what has been omitted or to omit what has been inserted. Where there are several provisions or particulars, such a construction is, if possible, to be adopted as will give effect to all.

History: En. Sec. 612, p. 198, L. 1877; re-en. Sec. 612, 1st Div. Rev. Stat. 1879; re-en. Sec. 630, 1st Div. Comp. Stat. 1887; re-en. Sec. 3134, C. Civ. Proc. 1895; re-en. Sec. 7875, Rev. C. 1907; re-en. Sec. 10519, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1858; re-en. Sec. 10519, R.C.M. 1935; R.C.M. 1947, 93-401-15(part).



1-4-102. Consideration of circumstances surrounding execution.

1-4-102. Consideration of circumstances surrounding execution. For the proper construction of an instrument, the circumstances under which it was made, including the situation of the subject of the instrument and of the parties to it, may also be shown so that the judge is placed in the position of those whose language the judge is to interpret.

History: En. Sec. 614, p. 199, L. 1877; re-en. Sec. 614, 1st Div. Rev. Stat. 1879; re-en. Sec. 632, 1st Div. Comp. Stat. 1887; re-en. Sec. 3136, C. Civ. Proc. 1895; re-en. Sec. 7877, Rev. C. 1907; re-en. Sec. 10521, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1860; re-en. Sec. 10521, R.C.M. 1935; R.C.M. 1947, 93-401-17; amd. Sec. 24, Ch. 61, L. 2007.



1-4-103. Intention of the parties -- particular and general provisions.

1-4-103. Intention of the parties -- particular and general provisions. In the construction of an instrument, the intention of the parties is to be pursued if possible. When a general and particular provision are inconsistent, the latter is paramount to the former so a particular intent will control a general one that is inconsistent with it.

History: En. Sec. 613, p. 198, L. 1877; re-en. Sec. 613, 1st Div. Rev. Stat. 1879; re-en. Sec. 631, 1st Div. Comp. Stat. 1887; re-en. Sec. 3135, C. Civ. Proc. 1895; re-en. Sec. 7876, Rev. C. 1907; re-en. Sec. 10520, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1859; re-en. Sec. 10520, R.C.M. 1935; R.C.M. 1947, 93-401-16(part).



1-4-104. Preference to construction favoring natural right.

1-4-104. Preference to construction favoring natural right. When an instrument is equally susceptible of two interpretations, one in favor of natural right and the other against it, the former is to be adopted.

History: En. Sec. 620, p. 200, L. 1877; re-en. Sec. 620, 1st Div. Rev. Stat. 1879; re-en. Sec. 638, 1st Div. Comp. Stat. 1887; re-en. Sec. 3142, C. Civ. Proc. 1895; re-en. Sec. 7883, Rev. C. 1907; re-en. Sec. 10527, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1866; re-en. Sec. 10527, R.C.M. 1935; R.C.M. 1947, 93-401-23(part).



1-4-105. Written words versus words in printed form.

1-4-105. Written words versus words in printed form. When an instrument consists partly of written words and partly of a printed form and the two are inconsistent, the former control the latter.

History: En. Sec. 616, p. 199, L. 1877; re-en. Sec. 616, 1st Div. Rev. Stat. 1879; re-en. Sec. 634, 1st Div. Comp. Stat. 1887; re-en. Sec. 3138, C. Civ. Proc. 1895; re-en. Sec. 7879, Rev. C. 1907; re-en. Sec. 10523, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1862; re-en. Sec. 10523, R.C.M. 1935; R.C.M. 1947, 93-401-19.



1-4-106. Interpretation of language according to usage in place of execution.

1-4-106. Interpretation of language according to usage in place of execution. The language of a writing is to be interpreted according to the meaning it bears in the place of its execution unless the parties have reference to a different place.

History: En. Sec. 611, p. 198, L. 1877; re-en. Sec. 611, 1st Div. Rev. Stat. 1879; re-en. Sec. 629, 1st Div. Comp. Stat. 1887; re-en. Sec. 3133, C. Civ. Proc. 1895; re-en. Sec. 7874, Rev. C. 1907; re-en. Sec. 10518, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1857; re-en. Sec. 10518, R.C.M. 1935; R.C.M. 1947, 93-401-14.



1-4-107. Construction of terms.

1-4-107. Construction of terms. The terms of a writing are presumed to have been used in their primary and general acceptation, but evidence is nevertheless admissible that they have a local, technical, or otherwise peculiar signification and were so used and understood in the particular instance, in which case the agreement must be construed accordingly.

History: En. Sec. 615, p. 199, L. 1877; re-en. Sec. 615, 1st Div. Rev. Stat. 1879; re-en. Sec. 633, 1st Div. Comp. Stat. 1887; re-en. Sec. 3137, C. Civ. Proc. 1895; re-en. Sec. 7878, Rev. C. 1907; re-en. Sec. 10522, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1861; re-en. Sec. 10522, R.C.M. 1935; R.C.M. 1947, 93-401-18.



1-4-108. Construction of the terms of a notice.

1-4-108. Construction of the terms of a notice. A written notice, as well as every other writing, is to be construed according to the ordinary acceptation of its terms. Thus, a notice to the drawers or endorsers of a draft or promissory note that it has been protested for want of acceptance or payment must be held to import that any necessary presentment for acceptance or payment has been made, that the instrument has been dishonored, and that the holder looks for payment to the person to whom the notice is given.

History: En. Sec. 619, p. 200, L. 1877; re-en. Sec. 619, 1st Div. Rev. Stat. 1879; re-en. Sec. 637, 1st Div. Comp. Stat. 1887; re-en. Sec. 3141, C. Civ. Proc. 1895; re-en. Sec. 7882, Rev. C. 1907; re-en. Sec. 10526, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1865; re-en. Sec. 10526, R.C.M. 1935; amd. Sec. 11-170, Ch. 264, L. 1963; R.C.M. 1947, 93-401-22.



1-4-109. Superseded.

1-4-109. Superseded. Sup. Ct. Ord. No. 12729, July 10, 1979.

History: En. Sec. 624, p. 201, L. 1877; re-en. Sec. 624, 1st Div. Rev. Stat. 1879; re-en. Sec. 642, 1st Div. Comp. Stat. 1887; re-en. Sec. 3146, C. Civ. Proc. 1895; re-en. Sec. 7887, Rev. C. 1907; re-en. Sec. 10531, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1870; re-en. Sec. 10531, R.C.M. 1935; R.C.M. 1947, 93-401-27(part).



1-4-110. Hydrocarbons distinguished.

1-4-110. Hydrocarbons distinguished. When used in any instrument, unless the clear and express terms of the instrument provide otherwise, the terms "coal", "gas", and "oil" must be construed as defined in 82-1-111.

History: En. Sec. 2, Ch. 379, L. 1993.






Part 2. Seals

1-4-201. Seal defined.

1-4-201. Seal defined. (1) A "seal" is a particular sign made to attest in the most formal manner the execution of an instrument. (2) A public seal in this state is a stamp or impression made by a public officer with an instrument provided by law to attest the execution of an official or public document. A private seal may be made in the same manner by any instrument.

History: (1)En. Sec. 3221, C. Civ. Proc. 1895; re-en. Sec. 7934, Rev. C. 1907; re-en. Sec. 10578, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1930; re-en. Sec. 10578, R.C.M. 1935; Sec. 93-1101-2, R.C.M. 1947; (2)En. Sec. 3222, C. Civ. Proc. 1895; re-en. Sec. 7935, Rev. C. 1907; re-en. Sec. 10579, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1931; re-en. Sec. 10579, R.C.M. 1935; Sec. 93-1101-3, R.C.M. 1947; R.C.M. 1947, 93-1101-2, 93-1101-3(part).



1-4-202. Manner of making a seal.

1-4-202. Manner of making a seal. The seal of a court or public officer, when required by law to be affixed to any instrument, may be affixed by a stamp or impression of the seal upon the paper, or other material on which such instrument is written, alone or upon any substance attached to the paper or other material capable of receiving a visible stamp or impression. The seal of a private person may be made in like manner, by the scroll of a pen, or by writing the word "seal" against the signature of the writer.

History: Ap. p. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; Sec. 19-103, R.C.M. 1947; Ap. p. Sec. 2189, Civ. C. 1895; re-en. Sec. 5021, Rev. C. 1907; re-en. Sec. 7523, R.C.M. 1921; Cal. Civ. C. Sec. 1628; Based on Field Civ. C. Sec. 798; re-en. Sec. 7523, R.C.M. 1935; Sec. 13-610, R.C.M. 1947; Ap. p. Sec. 3222, C. Civ. Proc. 1895; re-en. Sec. 7935, Rev. C. 1907; re-en. Sec. 10579, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1931; re-en. Sec. 10579, R.C.M. 1935; Sec. 93-1101-3, R.C.M. 1947 R.C.M. 1947, 13-610, 19-103(25), 93-1101-3(part); amd. Sec. 1, Ch. 6, L. 1985.



1-4-203. Acceptance of foreign seals.

1-4-203. Acceptance of foreign seals. A scroll or other sign made in a sister state or foreign country and there recognized as a seal must be so regarded in this state.

History: En. Sec. 3222, C. Civ. Proc. 1895; re-en. Sec. 7935, Rev. C. 1907; re-en. Sec. 10579, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1931; re-en. Sec. 10579, R.C.M. 1935; R.C.M. 1947, 93-1101-3(part).



1-4-204. Distinctions between sealed and unsealed abolished.

1-4-204. Distinctions between sealed and unsealed abolished. All distinctions between sealed and unsealed instruments are abolished.

History: En. Sec. 2190, Civ. C. 1895; re-en. Sec. 5022, Rev. C. 1907; re-en. Sec. 7524, R.C.M. 1921; Cal. Civ. C. Sec. 1629; re-en. Sec. 7524, R.C.M. 1935; R.C.M. 1947, 13-611.



1-4-205. Effect of instruments without a seal.

1-4-205. Effect of instruments without a seal. All instruments shall be as effectual without a seal as if the same had a seal attached thereto, but this section shall not apply to municipal or other corporations which by law are required to attest their action under seal.

History: En. Sec. 2191, Civ. C. 1895; re-en. Sec. 5023, Rev. C. 1907; re-en. Sec. 7525, R.C.M. 1921; re-en. Sec. 7525, R.C.M. 1935; R.C.M. 1947, 13-612.



1-4-206. Change in writing under seal by unsealed writing.

1-4-206. Change in writing under seal by unsealed writing. There must be no difference in this state between sealed and unsealed writings. A writing under seal may therefore be changed or altogether discharged by a writing not under seal.

History: En. Sec. 3223, C. Civ. Proc. 1895; re-en. Sec. 7936, Rev. C. 1907; re-en. Sec. 10580, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1932; re-en. Sec. 10580, R.C.M. 1935; R.C.M. 1947, 93-1101-4.



1-4-207. Compromise or settlement of a debt by unsealed writing.

1-4-207. Compromise or settlement of a debt by unsealed writing. An agreement in writing without a seal for the compromise or settlement of a debt is as obligatory as if a seal were affixed.

History: En. Sec. 3225, C. Civ. Proc. 1895; re-en. Sec. 7938, Rev. C. 1907; re-en. Sec. 10582, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1934; re-en. Sec. 10582, R.C.M. 1935; R.C.M. 1947, 93-1101-6.









CHAPTER 5. PROOF AND ACKNOWLEDGMENT OF INSTRUMENTS NOTARIES PUBLIC

Part 1. General Provisions -- Proof and Acknowledgment (Repealed)

1-5-101. Repealed.

1-5-101. Repealed. Sec. 22, Ch. 192, L. 1993.

History: (1)En. Sec. 1600, Civ. C. 1895; re-en. Sec. 4654, Rev. C. 1907; re-en. Sec. 6905, R.C.M. 1921; Cal. Civ. C. Sec. 1180; Based on Field Civ. C. Sec. 516; re-en. Sec. 6905, R.C.M. 1935; Sec. 39-101, R.C.M. 1947; (2)En. Sec. 1601, Civ. C. 1895; re-en. Sec. 4655, Rev. C. 1907; amd. Sec. 1, Ch. 10, L. 1913; re-en. Sec. 6906, R.C.M. 1921; Cal. Civ. C. Sec. 1181; Based on Field Civ. C. Sec. 517; re-en. Sec. 6906, R.C.M. 1935; Sec. 39-102, R.C.M. 1947; R.C.M. 1947, 39-101, 39-102; amd. Sec. 1, Ch. 242, L. 1989.



1-5-102. Repealed.

1-5-102. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1602, Civ. C. 1895; re-en. Sec. 4656, Rev. C. 1907; re-en. Sec. 6907, R.C.M. 1921; Cal. Civ. C. Sec. 1182; Based on Field Civ. C. Sec. 518; re-en. Sec. 6907, R.C.M. 1935; R.C.M. 1947, 39-103; amd. Sec. 3, Ch. 119, L. 1979; amd. Sec. 2, Ch. 242, L. 1989.



1-5-103. Repealed.

1-5-103. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1603, Civ. C. 1895; re-en. Sec. 4657, Rev. C. 1907; re-en. Sec. 6908, R.C.M. 1921; Cal. Civ. C. Sec. 1183; re-en. Sec. 6908, R.C.M. 1935; R.C.M. 1947, 39-104.



1-5-104. Repealed.

1-5-104. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1604, Civ. C. 1895; re-en. Sec. 4658, Rev. C. 1907; re-en. Sec. 6909, R.C.M. 1921; Cal. Civ. C. Sec. 1184; re-en. Sec. 6909, R.C.M. 1935; R.C.M. 1947, 39-105.



1-5-105. Repealed.

1-5-105. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1, Ch. 117, L. 1945; R.C.M. 1947, 39-106; amd. Sec. 4, Ch. 119, L. 1979.



1-5-106. Repealed.

1-5-106. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1613, Civ. C. 1895; re-en. Sec. 4667, Rev. C. 1907; re-en. Sec. 6918, R.C.M. 1921; Cal. Civ. C. Sec. 1193; re-en. Sec. 6918, R.C.M. 1935; R.C.M. 1947, 39-115.



1-5-107. Repealed.

1-5-107. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1614, Civ. C. 1895; re-en. Sec. 4668, Rev. C. 1907; re-en. Sec. 6919, R.C.M. 1921; Cal. Civ. C. Sec. 1194; re-en. Sec. 6919, R.C.M. 1935; R.C.M. 1947, 39-116.



1-5-108. Repealed.

1-5-108. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1622, Civ. C. 1895; re-en. Sec. 4676, Rev. C. 1907; re-en. Sec. 6927, R.C.M. 1921; Cal. Civ. C. Sec. 1202; re-en. Sec. 6927, R.C.M. 1935; R.C.M. 1947, 39-124.



1-5-109. Repealed.

1-5-109. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1623, Civ. C. 1895; re-en. Sec. 4677, Rev. C. 1907; re-en. Sec. 6928, R.C.M. 1921; Cal. Civ. C. Sec. 1203; re-en. Sec. 6928, R.C.M. 1935; R.C.M. 1947, 39-125.



1-5-110. Repealed.

1-5-110. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1624, Civ. C. 1895; re-en. Sec. 4678, Rev. C. 1907; re-en. Sec. 6929, R.C.M. 1921; Cal. Civ. C. Sec. 1204; re-en. Sec. 6929, R.C.M. 1935; R.C.M. 1947, 39-126.






Part 2. Acknowledgment (Repealed)

1-5-201. Repealed.

1-5-201. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1605, Civ. C. 1895; re-en. Sec. 4659, Rev. C. 1907; amd. Sec. 1, Ch. 2, L. 1913; re-en. Sec. 6910, R.C.M. 1921; Cal. Civ. C. Sec. 1185; re-en. Sec. 6910, R.C.M. 1935; amd. Sec. 1, Ch. 171, L. 1937; amd. Sec. 1, Ch. 12, L. 1974; R.C.M. 1947, 39-107.



1-5-202. Repealed.

1-5-202. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1608, Civ. C. 1895; re-en. Sec. 4662, Rev. C. 1907; re-en. Sec. 6913, R.C.M. 1921; Cal. Civ. C. Sec. 1188; re-en. Sec. 6913, R.C.M. 1935; R.C.M. 1947, 39-110.



1-5-203. Repealed.

1-5-203. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1609, Civ. C. 1895; re-en. Sec. 4663, Rev. C. 1907; re-en. Sec. 6914, R.C.M. 1921; Cal. Civ. C. Sec. 1189; re-en. Sec. 6914, R.C.M. 1935; R.C.M. 1947, 39-111.



1-5-204. Repealed.

1-5-204. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1612, Civ. C. 1895; re-en. Sec. 4664, Rev. C. 1907; amd. Sec. 1, Ch. 3, L. 1913; re-en. Sec. 6915, R.C.M. 1921; Cal. Civ. C. Sec. 1190; re-en. Sec. 6915, R.C.M. 1935; amd. Sec. 1, Ch. 169, L. 1937; R.C.M. 1947, 39-112.



1-5-205. Repealed.

1-5-205. Repealed. Sec. 74, Ch. 18, L. 1995.

History: En. Sec. 1612, Civ. C. 1895; re-en. Sec. 4666, Rev. C. 1907; re-en. Sec. 6917, R.C.M. 1921; Cal. Civ. C. Sec. 1192; re-en. Sec. 6917, R.C.M. 1935; R.C.M. 1947, 39-114.



1-5-206. Repealed.

1-5-206. Repealed. Sec. 22, Ch. 192, L. 1993.

History: (1)En. Sec. 1606, Civ. C. 1895; re-en. Sec. 4660, Rev. C. 1907; re-en. Sec. 6911, R.C.M. 1921; Cal. Civ. C. Sec. 1186; re-en. Sec. 6911, R.C.M. 1935; amd. Sec. 16, Ch. 535, L. 1975; Sec. 39-108, R.C.M. 1947; (2)En. Sec. 1607, Civ. C. 1895; re-en. Sec. 4661, Rev. C. 1907; re-en. Sec. 6912, R.C.M. 1921; Cal. Civ. C. Sec. 1187; Based on Field Civ. C. Sec. 522; re-en. Sec. 6912, R.C.M. 1935; amd. Sec. 17, Ch. 535, L. 1975; Sec. 39-109, R.C.M. 1947; R.C.M. 1947, 39-108, 39-109.



1-5-207. Repealed.

1-5-207. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1611, Civ. C. 1895; re-en. Sec. 4665, Rev. C. 1907; re-en. Sec. 6916, R.C.M. 1921; Cal. Civ. C. Sec. 1191; re-en. Sec. 6916, R.C.M. 1935; amd. Sec. 18, Ch. 535, L. 1975; R.C.M. 1947, 39-113.



1-5-208. Repealed.

1-5-208. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1, Ch. 81, L. 1953; R.C.M. 1947, 39-103.1.






Part 3. Proof of Execution

1-5-301. Who may prove execution of instrument.

1-5-301. Who may prove execution of instrument. Proof of the execution of an instrument which has not been acknowledged may be made by: (1) all of the parties who executed it or any one of them; (2) a subscribing witness; or (3) other witnesses in cases mentioned in 1-5-302.

History: En. Sec. 1615, Civ. C. 1895; re-en. Sec. 4669, Rev. C. 1907; re-en. Sec. 6920, R.C.M. 1921; Cal. Civ. C. Sec. 1195; re-en. Sec. 6920, R.C.M 1935; R.C.M. 1947, 39-117; amd. Sec. 5, Ch. 119, L. 1979.



1-5-302. When execution may be proved by handwriting.

1-5-302. When execution may be proved by handwriting. The execution of an instrument may be established by proof of the handwriting of the party and of a subscribing witness, if there is one, in the following cases: (1) when the parties and all the subscribing witnesses are dead; (2) when the parties and all the subscribing witnesses are nonresidents of the state; (3) when the place of their residence is unknown to the party desiring the proof and cannot be ascertained by the exercise of due diligence; (4) when the subscribing witness hides or cannot be found by the officer by the exercise of due diligence in attempting to serve the subpoena or attachment; or (5) in case of the continued failure or refusal of the witness to testify for the period of 1 hour after the witness's appearance.

History: En. Sec. 1618, Civ. C. 1895; re-en. Sec. 4672, Rev. C. 1907; re-en. Sec. 6923, R.C.M. 1921; Cal. Civ. Sec. 1198; re-en. Sec. 6923, R.C.M. 1935; R.C.M. 1947, 39-120; amd. Sec. 25, Ch. 61, L. 2007.



1-5-303. Facts that must be shown when offering proof of handwriting.

1-5-303. Facts that must be shown when offering proof of handwriting. The evidence taken under 1-5-302 must satisfactorily prove to the officer the following facts: (1) the existence of one or more of the conditions mentioned in 1-5-302; (2) that the witness testifying knew the person whose name purports to be subscribed to the instrument as a party and is well acquainted with that person's signature; (3) that the witness testifying personally knew the person who subscribed the instrument as a witness and is well acquainted with that person's signature; (4) that the signature or signatures in question are genuine; and (5) the place of residence of the witness.

History: En. Sec. 1619, Civ. C. 1895; re-en. Sec. 4673, Rev. C. 1907; re-en. Sec. 6924, R.C.M. 1921; Cal. Civ. C. Sec. 1199; re-en. Sec. 6924, R.C.M. 1935; R.C.M. 1947, 39-121; amd. Sec. 6, Ch. 119, L. 1979; amd. Sec. 26, Ch. 61, L. 2007.



1-5-304. Powers of officer taking proof of execution.

1-5-304. Powers of officer taking proof of execution. Officers authorized to take the proof of instruments are authorized in such proceedings to: (1) administer oaths or affirmations as prescribed by law; (2) employ and swear interpreters; and (3) issue subpoenas as prescribed by law.

History: En. Sec. 1621, Civ. C. 1895; re-en. Sec. 4675, Rev. C. 1907; re-en. Sec. 6926, R.C.M. 1921; Cal. Civ. C. Sec. 1201; re-en. Sec. 6926, R.C.M. 1935; R.C.M. 1947, 39-123; amd. Sec. 7, Ch. 119, L. 1979.



1-5-305. Contents of certificate of proof.

1-5-305. Contents of certificate of proof. An officer taking proof of the execution of an instrument shall, in the certificate endorsed upon or attached to the instrument, set forth all the matters required by law to be done or known by the officer or proved before the officer on the proceeding, together with the names of all the witnesses examined before the officer, their places of residence, and the substance of their testimony.

History: En. Sec. 1620, Civ. C. 1895; re-en. Sec. 4674, Rev. C. 1907; re-en. Sec. 6925, R.C.M. 1921; Cal. Civ. C. Sec. 1200; Based on Field Civ. C. Sec. 526; re-en. Sec. 6925, R.C.M. 1935; R.C.M. 1947, 39-122; amd. Sec. 27, Ch. 61, L. 2007.






Part 4. Notaries Public (Repealed)

1-5-401. Repealed.

1-5-401. Repealed. Sec. 26, Ch. 391, L. 2015.

History: En. Sec. 910, Pol. C. 1895; re-en. Sec. 317, Rev. C. 1907; amd. Sec. 1, Ch. 103, L. 1909; re-en. Sec. 385, R.C.M. 1921; Cal. Pol. C. Sec. 791; re-en. Sec. 385, R.C.M. 1935; R.C.M. 1947, 56-101(part); amd. Sec. 12, Ch. 192, L. 1993; amd. Sec. 1, Ch. 319, L. 2009.



1-5-402. Repealed.

1-5-402. Repealed. Sec. 26, Ch. 391, L. 2015.

History: En. Sec. 911, Pol. C. 1895; re-en. Sec. 318, Rev. C. 1907; amd. Sec. 2, Ch. 103, L. 1909; re-en. Sec. 386, R.C.M. 1921; Cal. Pol. C. Sec. 792; re-en. Sec. 386, R.C.M. 1935; R.C.M. 1947, 56-102; amd. Sec. 13, Ch. 192, L. 1993; amd. Sec. 1, Ch. 161, L. 2001; amd. Sec. 2, Ch. 319, L. 2009.



1-5-403. Repealed.

1-5-403. Repealed. Sec. 26, Ch. 391, L. 2015.

History: En. Sec. 912, Pol. C. 1895; re-en. Sec. 319, Rev. C. 1907; re-en. Sec. 387, R.C.M. 1921; Cal. Pol. C. Sec. 793; re-en. Sec. 387, R.C.M. 1935; R.C.M. 1947, 56-103; amd. Sec. 14, Ch. 192, L. 1993; amd. Sec. 2, Ch. 161, L. 2001.



1-5-404. Repealed.

1-5-404. Repealed. Sec. 26, Ch. 391, L. 2015.

History: En. Sec. 922, Pol. C. 1895; re-en. Sec. 329, Rev. C. 1907; re-en. Sec. 398, R.C.M. 1921; re-en. Sec. 398, R.C.M. 1935; R.C.M. 1947, 56-114; amd. Sec. 15, Ch. 192, L. 1993; amd. Sec. 3, Ch. 161, L. 2001.



1-5-405. Repealed.

1-5-405. Repealed. Sec. 26, Ch. 391, L. 2015.

History: En. Secs. 324-325, Rev. C. 1907; amd. Sec. 5, Ch. 103, L. 1909; amd. Sec. 1, Ch. 7, L. 1921; re-en. Sec. 394, R.C.M. 1921; Cal. Pol. C. Sec. 799; re-en. Sec. 394, R.C.M. 1935; R.C.M. 1947, 56-110; amd. Sec. 1, Ch. 80, L. 1983; amd. Sec. 16, Ch. 192, L. 1993; amd. Sec. 4, Ch. 161, L. 2001; amd. Sec. 1, Ch. 12, L. 2003.



1-5-406. Repealed.

1-5-406. Repealed. Sec. 26, Ch. 391, L. 2015.

History: En. Sec. 919, Pol. C. 1895; re-en. Sec. 326, Rev. C. 1907; re-en. Sec. 395, R.C.M. 1921; Cal. Pol. C. Sec. 801; re-en. Sec. 395, R.C.M. 1935; R.C.M. 1947, 56-111; amd. Sec. 28, Ch. 61, L. 2007.



1-5-407. Repealed.

1-5-407. Repealed. Sec. 26, Ch. 391, L. 2015.

History: En. Sec. 2, p. 101, L. 1885; re-en. Sec. 1569, 5th Div. Comp. Stat. 1887; re-en. Sec. 920, Pol. C. 1895; re-en. Sec. 327, Rev. C. 1907; amd. Sec. 6, Ch. 103, L. 1909; re-en. Sec. 396, R.C.M. 1921; re-en. Sec. 396, R.C.M. 1935; R.C.M. 1947, 56-112; amd. Sec. 29, Ch. 61, L. 2007.



1-5-408. Repealed.

1-5-408. Repealed. Sec. 26, Ch. 391, L. 2015.

History: En. Sec. 3, p. 101, L. 1885; re-en. Sec. 1570, 5th Div. Comp. Stat. 1887; re-en. Sec. 921, Pol. C. 1895; re-en. Sec. 328, Rev. C. 1907; amd. Sec. 7, Ch. 103, L. 1909; re-en. Sec. 397, R.C.M. 1921; re-en. Sec. 397, R.C.M. 1935; amd. Sec. 12, Ch. 117, L. 1961; R.C.M. 1947, 56-113; amd. Sec. 1, Ch. 14, L. 1985; amd. Sec. 17, Ch. 192, L. 1993; amd. Sec. 5, Ch. 161, L. 2001; amd. Sec. 2, Ch. 396, L. 2001.



1-5-409. Repealed.

1-5-409. Repealed. Sec. 26, Ch. 391, L. 2015.

History: En. Sec. 1, Ch. 70, L. 1989; amd. Sec. 6, Ch. 161, L. 2001.



1-5-410. through reserved.

1-5-410 through 1-5-414 reserved.



1-5-415. Repealed.

1-5-415. Repealed. Sec. 26, Ch. 391, L. 2015.

History: Ap. p. Sec. 910, Pol. C. 1895; re-en. Sec. 317, Rev. C. 1907; amd. Sec. 1, Ch. 103, L. 1909; re-en. Sec. 385, R.C.M. 1921; Cal. Pol. C. Sec. 791; re-en. Sec. 385, R.C.M. 1935; Sec. 56-101, R.C.M. 1947; Ap. p. Sec. 4, Ch. 103, L. 1909; re-en. Sec. 389, R.C.M. 1921; re-en. Sec. 389, R.C.M. 1935; Sec. 56-105, R.C.M. 1947; R.C.M. 1947, 56-101(part), 56-105(part); amd. Sec. 18, Ch. 192, L. 1993.



1-5-416. Repealed.

1-5-416. Repealed. Sec. 26, Ch. 391, L. 2015.

History: En. Sec. 913, Pol. C. 1895; re-en. Sec. 320, Rev. C. 1907; amd. Sec. 3, Ch. 103, L. 1909; re-en. Sec. 388, R.C.M. 1921; Cal. Pol. C. Sec. 794; re-en. Sec. 388, R.C.M. 1935; R.C.M. 1947, 56-104; amd. Sec. 8, Ch. 119, L. 1979; amd. Sec. 1, Ch. 225, L. 1981; amd. Sec. 1, Ch. 64, L. 1997; amd. Sec. 7, Ch. 161, L. 2001; amd. Sec. 2, Ch. 12, L. 2003; amd. Sec. 1, Ch. 123, L. 2005; amd. Sec. 3, Ch. 319, L. 2009.



1-5-417. Repealed.

1-5-417. Repealed. Sec. 26, Ch. 391, L. 2015.

History: En. Sec. 1, Ch. 77, L. 1909; re-en. Sec. 390, R.C.M. 1921; re-en. Sec. 390, R.C.M. 1935; R.C.M. 1947, 56-106; amd. Sec. 19, Ch. 192, L. 1993; amd. Sec. 8, Ch. 161, L. 2001.



1-5-418. Repealed.

1-5-418. Repealed. Sec. 26, Ch. 391, L. 2015.

History: En. Sec. 1, Ch. 44, L. 1907; Sec. 3165, Rev. C. 1907; re-en. Sec. 4914, R.C.M. 1921; re-en. Sec. 4914, R.C.M. 1935; R.C.M. 1947, 25-112; amd. Sec. 2, Ch. 225, L. 1981; amd. Sec. 9, Ch. 161, L. 2001.



1-5-419. Repealed.

1-5-419. Repealed. Sec. 26, Ch. 391, L. 2015.

History: En. Sec. 915, Pol. C. 1895; re-en. Sec. 322, Rev. C. 1907; re-en. Sec. 392, R.C.M. 1921; Cal. Pol. C. Sec. 796; re-en. Sec. 392, R.C.M. 1935; R.C.M. 1947, 56-108; amd. Sec. 30, Ch. 61, L. 2007; amd. Sec. 4, Ch. 319, L. 2009; amd. Sec. 1, Ch. 76, L. 2013.



1-5-420. Repealed.

1-5-420. Repealed. Sec. 26, Ch. 391, L. 2015.

History: En. Sec. 916, Pol. C. 1895; re-en. Sec. 323, Rev. C. 1907; re-en. Sec. 393, R.C.M. 1921; Cal Pol. C. Sec. 797; re-en. Sec. 393, R.C.M. 1935; R.C.M. 1947, 56-109; amd. Sec. 31, Ch. 61, L. 2007; amd. Sec. 2, Ch. 76, L. 2013.






Part 5. Commissioners of Deeds (Repealed)

1-5-501. Repealed.

1-5-501. Repealed. Sec. 14, Ch. 119, L. 1979.

History: En. Sec. 940, Pol. C. 1895; re-en. Sec. 333, Rev. C. 1907; re-en. Sec. 402, R.C.M. 1921; Cal. Pol. C. Secs. 811-817; re-en. Sec. 402, R.C.M. 1935; R.C.M. 1947, 56-201.



1-5-502. Repealed.

1-5-502. Repealed. Sec. 14, Ch. 119, L. 1979.

History: En. Sec. 945, Pol. C. 1895; re-en. Sec. 338, Rev. C. 1907; re-en. Sec. 407, R.C.M. 1921; re-en. Sec. 407, R.C.M. 1935; R.C.M. 1947, 56-206.



1-5-503. Repealed.

1-5-503. Repealed. Sec. 14, Ch. 119, L. 1979.

History: En. Sec. 946, Pol. C. 1895; re-en. Sec. 339, Rev. C. 1907; re-en. Sec. 408, R.C.M. 1921; re-en. Sec. 408, R.C.M. 1935; R.C.M. 1947, 56-207.



1-5-504. Repealed.

1-5-504. Repealed. Sec. 14, Ch. 119, L. 1979.

History: En. Sec. 943, Pol. C. 1895; re-en. Sec. 336, Rev. C. 1907; re-en. Sec. 405, R.C.M. 1921; re-en. Sec. 405, R.C.M. 1935; R.C.M. 1947, 56-204.



1-5-505. Repealed.

1-5-505. Repealed. Sec. 14, Ch. 119, L. 1979.

History: En. Sec. 941, Pol. C. 1895; re-en. Sec. 334, Rev. C. 1907; re-en. Sec. 403, R.C.M. 1921; re-en. Sec. 403, R.C.M. 1935; R.C.M. 1947, 56-202.



1-5-506. Repealed.

1-5-506. Repealed. Sec. 14, Ch. 119, L. 1979.

History: En. Sec. 942, Pol. C. 1895; re-en. Sec. 335, Rev. C. 1907; re-en. Sec. 404, R.C.M. 1921; re-en. Sec. 404, R.C.M. 1935; R.C.M. 1947, 56-203.



1-5-507. Repealed.

1-5-507. Repealed. Sec. 14, Ch. 119, L. 1979.

History: En. Sec. 944, Pol. C. 1895; re-en. Sec. 337, Rev. C. 1907; re-en. Sec. 406, R.C.M. 1921; re-en. Sec. 406, R.C.M. 1935; R.C.M. 1947, 56-205.






Part 6. Notarial Acts

1-5-601. Short title.

1-5-601. Short title. This part may be cited as the "Revised Uniform Law on Notarial Acts".

History: En. Sec. 1, Ch. 192, L. 1993; amd. Sec. 1, Ch. 391, L. 2015.



1-5-602. Definitions.

1-5-602. Definitions. As used in this part, the following definitions apply: (1) "Acknowledgment" means a declaration by an individual before a notarial officer that the individual has willingly signed a record for the purposes stated in the record and, if the record is signed in a representative capacity, that the individual signed the record with proper authority and signed the record as the act of the individual or entity identified in the record. (2) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities. (3) "Electronic signature" means an electronic symbol, sound, or process attached to or logically associated with a record and executed or adopted by an individual with the intent to sign the record. (4) "In a representative capacity" means acting as: (a) an authorized officer, agent, partner, trustee, or other representative for a person other than an individual; (b) a public officer, personal representative, guardian, or other representative, in the capacity stated in a record; (c) an agent or attorney in fact for a principal; or (d) an authorized representative of another in any other capacity. (5) "Notarial act" means an act, whether performed with respect to a tangible or electronic record, that a notarial officer may perform under the law of this state. The term includes taking an acknowledgment, administering an oath or affirmation, taking a verification on oath or affirmation, witnessing or attesting a signature, certifying or attesting a copy, certifying or attesting a transcript of an affidavit or deposition, and noting a protest of a negotiable instrument. (6) "Notarial officer" means a notary public or other individual authorized to perform notarial acts. (7) "Notary public" means an individual commissioned to perform a notarial act by the secretary of state. (8) "Official stamp" means a physical image affixed to or embossed on a tangible record or an electronic image attached to or logically associated with an electronic record. (9) "Person" means an individual, corporation, business trust, statutory trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity. (10) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. (11) "Sign" means, with present intent to authenticate or adopt a record: (a) to execute or adopt a tangible symbol; or (b) to attach to or logically associate with the record an electronic symbol, sound, or process. (12) "Signature" means a tangible symbol or an electronic signature that evidences the signing of a record. (13) "Stamping device" means: (a) a physical device capable of affixing to or embossing on a tangible record an official stamp; or (b) an electronic device or process capable of attaching to or logically associating an official stamp with an electronic record. The notarial official stamp, whether applied to the record physically or electronically, is considered to be a seal for the purposes of admitting a document in court. (14) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. (15) "Verification on oath or affirmation" means a declaration, made by an individual on oath or affirmation before a notarial officer, that a statement in a record is true.

History: En. Sec. 2, Ch. 192, L. 1993; amd. Sec. 2, Ch. 391, L. 2015.



1-5-603. Requirements for certain notarial acts -- personal appearance -- identification methods.

1-5-603. Requirements for certain notarial acts -- personal appearance -- identification methods. (1) A notarial officer who takes an acknowledgment of a record shall determine, from personal knowledge or satisfactory evidence of the identity of the individual, that the individual appearing before the notarial officer and making the acknowledgment has the identity claimed and that the signature on the record is the signature of the individual. (2) A notarial officer who takes a verification on oath or affirmation of a statement shall determine, from personal knowledge or satisfactory evidence of the identity of the individual, that the individual appearing before the notarial officer and making the verification has the identity claimed and that the signature on the statement verified is the signature of the individual. (3) A notarial officer who witnesses or attests to a signature shall determine, from personal knowledge or satisfactory evidence of the identity of the individual, that the individual appearing before the notarial officer and signing the record has the identity claimed. (4) A notarial officer who certifies or attests a copy of a record or an item that was copied shall determine that the copy is a full, true, and accurate transcription or reproduction of the record or the item. (5) A notarial officer who makes or notes a protest of a negotiable instrument shall determine the matters set forth in 30-3-510(1)(b). (6) A notarial officer who administers an oath in conjunction with taking a deposition and certifies or attests to the transcript of the deposition shall certify to the matters set forth by this part, other laws, or the court of jurisdiction. (7) (a) If a notarial act relates to a statement made in or a signature executed on a record, the individual making the statement or executing the signature shall appear physically before the notarial officer or by real-time, two-way video and audio communication technology as authorized in 1-5-615 and 1-5-628. (b) Except as provided in subsection (7)(c), subsection (7)(a) modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001, et seq. (c) Subsection (7)(a) does not modify, limit, or supersede 15 U.S.C. 7001(c) or authorize electronic delivery of any of the notices described in 15 U.S.C. 7003(b). (8) A notarial officer has personal knowledge of the identity of an individual appearing before the notarial officer if the individual is personally known to the notarial officer through dealings sufficient to provide reasonable certainty that the individual has the identity claimed. (9) A notarial officer has satisfactory evidence of the identity of an individual appearing before the notarial officer if the notarial officer can identify the individual: (a) by means of: (i) a passport, driver's license, or government-issued nondriver identification card, which may be current or expired, and if expired may not be expired for more than 3 years before the performance of the notarial act; or (ii) another form of government identification issued to an individual, which: (A) may be current or expired, and if expired may not be expired for more than 3 years before the performance of the notarial act; (B) must contain the signature or a photograph of the individual; and (C) must be satisfactory to the notarial officer; or (b) by verification on oath or affirmation of a credible witness personally appearing before the notarial officer and known to the notarial officer or whom the notarial officer can identify on the basis of a passport, driver's license, or government-issued nondriver identification card, which is current or expired, and if expired may not be expired for more than 3 years before the performance of the notarial act. (10) A notarial officer may require an individual to provide additional information or identification credentials necessary to assure the notarial officer of the identity of the individual.

History: En. Sec. 3, Ch. 192, L. 1993; amd. Sec. 10, Ch. 161, L. 2001; amd. Sec. 3, Ch. 391, L. 2015.



1-5-604. Notarial acts in this state -- authority to perform notarial act.

1-5-604. Notarial acts in this state -- authority to perform notarial act. (1) A notarial act may be performed in this state by: (a) a notary public of this state; (b) a judge, clerk, or deputy clerk of any court of this state; or (c) any other individual authorized to perform the specific act by the law of this state. (2) The signature and title of an individual performing a notarial act in this state are prima facie evidence that the signature is genuine and that the individual holds the designated title. (3) A notarial officer may perform a notarial act authorized by this part or by a law of this state other than this part. (4) The notarial acts of certifying or attesting a transcript of an affidavit or deposition and noting a protest of a negotiable instrument may be performed only by notarial officers who are knowledgeable of the applicable legal requirements. (5) The signature and title of a notarial officer described in subsection (1) conclusively establish the authority of the notarial officer to perform the notarial act.

History: En. Sec. 4, Ch. 192, L. 1993; amd. Sec. 4, Ch. 391, L. 2015.



1-5-605. Notarial act in another state -- reciprocity -- notary public authority.

1-5-605. Notarial act in another state -- reciprocity -- notary public authority. (1) A notarial act performed in another state has the same effect under the law of this state as if the notarial act were performed by a notarial officer of this state if the notarial act performed in the other state is performed by: (a) a notary public of that state; (b) a judge, clerk, or deputy clerk of a court of that state; or (c) any other individual authorized by the law of that state to perform the notarial act. (2) The signature and title of an individual performing a notarial act in another state are prima facie evidence that the signature is genuine and that the individual holds the designated title. (3) The signature and title of a notarial officer described in subsection (1) conclusively establish the authority of the officer to perform the notarial act. (4) A commission to act as a notary public authorizes the notary public, as provided in 1-5-619, to perform notarial acts in any county in the state or in any bordering state if the border state recognizes the notary's authority within that state. The commission does not provide the notary public any immunity or benefit conferred by the laws of this state on public officials or employees.

History: En. Sec. 5, Ch. 192, L. 1993; amd. Sec. 5, Ch. 391, L. 2015.



1-5-606. Notarial acts under authority of federally recognized Indian tribes.

1-5-606. Notarial acts under authority of federally recognized Indian tribes. (1) A notarial act performed under the authority and in the jurisdiction of a federally recognized Indian tribe has the same effect as if performed by a notarial officer of this state if the notarial act performed in the jurisdiction of the tribe is performed by: (a) a notary public of the tribe; (b) a judge, clerk, or deputy clerk of a court of the tribe; or (c) any other individual authorized by the law of the tribe to perform notarial acts. (2) The signature and title of an individual performing a notarial act under the authority of and in the jurisdiction of a federally recognized Indian tribe are prima facie evidence that the signature is genuine and that the individual holds the designated title. (3) The signature and title of a notarial officer described in subsection (1) conclusively establish the authority of the notarial officer to perform a notarial act.

History: En. Sec. 6, Ch. 192, L. 1993; amd. Sec. 6, Ch. 391, L. 2015.



1-5-607. Notarial acts under federal authority.

1-5-607. Notarial acts under federal authority. (1) A notarial act performed under federal law has the same effect under the law of this state as if performed by a notarial officer of this state if the notarial act performed under federal law is performed by: (a) a judge, clerk, or deputy clerk of a court; (b) an individual in the military service of the United States or performing duties under the authority of the military service if authorized to perform notarial acts under federal law; (c) an individual designated as a notarizing officer by the United States department of state for performing notarial acts overseas; or (d) any other individual authorized by federal law to perform notarial acts. (2) The signature and title of an individual acting under federal authority and performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title. (3) The signature and indicated title of an officer described in subsection (1) conclusively establish the authority of the officer to perform a notarial act.

History: En. Sec. 7, Ch. 192, L. 1993; amd. Sec. 7, Ch. 391, L. 2015.



1-5-608. Foreign notarial acts.

1-5-608. Foreign notarial acts. (1) A notarial act performed under the authority of and in the jurisdiction of a foreign state or a constituent unit of the foreign state or under the authority of a multinational or international governmental organization has the same effect under the law of this state as if performed by a notarial officer of this state. (2) An "apostille" in the form prescribed by the Hague Convention of October 5, 1961, and issued by a foreign state that is a party to the Hague Convention conclusively establishes that the signature of the notarial officer is genuine and that the notarial officer holds the indicated office. (3) A consular authentication issued by an individual designated by the United States department of state as a notarizing officer for performing notarial acts overseas and attached to the record with respect to which the notarial act is performed conclusively establishes that the signature of the notarial officer is genuine and that the notarial officer holds the indicated office. (4) If the title of office and indication of authority to perform notarial acts in a foreign state appears in a digest of foreign law or in a list customarily used as a source for that information, the authority of an officer with that title to perform notarial acts is conclusively established. (5) The signature and official stamp of an individual holding an office described in subsection (4) are prima facie evidence that the signature is genuine and the individual holds the designated title. (6) For the purposes of this section, "foreign state" means a government other than the United States, a state, or a federally recognized Indian tribe.

History: En. Sec. 8, Ch. 192, L. 1993; amd. Sec. 8, Ch. 391, L. 2015.



1-5-609. Certificate of notarial acts.

1-5-609. Certificate of notarial acts. (1) A notarial act must be evidenced by a certificate signed and dated by a notarial officer. The certificate must: (a) be executed contemporaneously with the performance of the notarial act; (b) be signed and dated by the notarial officer. If the notarial officer is a notary public, the certificate must be signed in the same manner as on file with the secretary of state. (c) identify the jurisdiction in which the notarial act is performed; (d) contain the title of the office of the notarial officer; and (e) if the notarial officer is a notary public, indicate the date of expiration, if any, of the notarial officer's commission. (2) (a) If a notarial act regarding a tangible record is performed by: (i) a notary public, the notary public shall affix an official stamp to or emboss on the certificate. The certificate must be part of or securely affixed to the record. (ii) a notarial officer other than a notary public and the certificate contains the information specified in subsections (1)(b) through (1)(d), the notarial officer may affix to or emboss an official stamp on the certificate. (b) If a notarial act regarding an electronic record is performed by a notarial officer and the certificate contains the information specified in subsections (1)(b) through (1)(d), the certificate and official stamp must be attached to or logically associated with the record. (3) A certificate of a notarial act is sufficient if the certificate meets the requirements of subsections (1) and (2) and this subsection and: (a) is in the short form set forth in 1-5-610; (b) is in a form otherwise permitted by the law of this state; (c) is in a form permitted by the laws applicable in the jurisdiction in which the notarial act was performed; or (d) sets forth the actions of the notarial officer and the actions are sufficient to meet the requirements of the notarial act as provided in 1-5-610, 1-5-616, and this section or of the laws of this state other than specified in this part. (4) A notarial officer may subsequently correct any information included on or omitted from a certificate executed by that notarial officer. A change or correction may not be made to the impression of a notarial seal or the notarial stamp.

History: En. Sec. 9, Ch. 192, L. 1993; amd. Sec. 11, Ch. 161, L. 2001; amd. Sec. 9, Ch. 391, L. 2015.



1-5-610. Short forms.

1-5-610. Short forms. The following short-form certificates of notarial acts are sufficient for the purposes indicated if they are completed with the information required by 1-5-609(1) and (2): (1) For an acknowledgment in an individual capacity: State of........................ County of........................ This record was acknowledged before me on (date) by (name(s) of individual(s)) ..............................................

....................................................

Signature of notarial officer)

(Official Stamp)

................................

Title of officer (if not shown in stamp)

(2) For an acknowledgment in a representative capacity: State of........................ County of...................... This record was acknowledged before me on (date) by (name(s) of individual(s)) as (type of authority) of or for (name of party on behalf of whom the record was executed). ...............................

....................................................

Signature of notarial officer)

(Official Stamp)

................................

Title of officer (if not shown in stamp)

(3) For a verification on oath or affirmation: State of........................ County of...................... This record was signed and sworn to (or affirmed) before me on (date) by (name(s) of individual(s)) ........................

....................................................

Signature of notarial officer)

(Official Stamp)

................................

(Name - typed, stamped, or printed)

...........................

Title of officer (if not shown in stamp)

(4) For witnessing or attesting a signature: State of........................ County of........................ The record was signed before me on (date) by (name(s) of individual(s)) ........................

....................................................

Signature of notarial officer)

(Official Stamp)

................................

Title of officer (if not shown in stamp)

(5) For certifying a copy of a record: State of........................ County of........................ I certify that this is a true and correct copy of (identification of record) in the possession of, or issued by, (custodian or issuer) and made by me on (date)

....................................................

Signature of notarial officer)

(Official Stamp)

................................

Title of officer (if not shown in stamp)

(6) For certifying a transcript or a deposition or affidavit: State of........................ County of........................ I hereby certify and state the following: that I have sworn in the deponent; that the deposition was taken before me and this is a true and accurate transcription of the testimony; that I am not a relative, agent, or employee of the deponent or the attorney or counsel of any of the parties; that I am not an interested party to the matter. A review of this transcript (was / was not) requested. Dated this ........................ day of ........................, 20...

....................................................

Signature of notarial officer)

(Official Stamp)

................................

Title of officer (if not shown in stamp)

History: En. Sec. 10, Ch. 192, L. 1993; amd. Sec. 12, Ch. 161, L. 2001; amd. Sec. 3, Ch. 12, L. 2003; amd. Sec. 5, Ch. 319, L. 2009; amd. Sec. 10, Ch. 391, L. 2015.



1-5-611. Uniformity of application and construction.

1-5-611. Uniformity of application and construction. Consideration must be given in applying and construing this part to the need to promote the uniformity of the law with respect to the subject of this part among other enacting states.

History: En. Sec. 11, Ch. 192, L. 1993; amd. Sec. 11, Ch. 391, L. 2015.



1-5-612. through reserved.

1-5-612 through 1-5-614 reserved.



1-5-615. Notification regarding performance of notarial act on electronic record -- selection of technology.

1-5-615. Notification regarding performance of notarial act on electronic record -- selection of technology. (1) (a) A notary public may select one or more tamper-evident technologies to perform notarial acts with respect to electronic records. (b) A person may not require a notary public to perform a notarial act with respect to an electronic record with a technology that the notary public has not selected. (2) Before a notary public performs the notary public's initial notarial act with respect to an electronic record, a notary public shall: (a) notify the secretary of state that the notary public will be performing notarial acts with respect to electronic records; and (b) identify the technology the notary public intends to use. If the secretary of state has established by rule the standards for the technology used by the notary public, the technology must comply with the standards. If the technology complies with the standards, the secretary of state shall approve the use of the technology. (3) A notary public in this state may perform acknowledgments or verifications on oath or affirmation by means of a real-time, two-way audio-video communication, according to the rules and standards established by the secretary of state, if: (a) the signer is personally known to the notary or identified by a credible witness and, except for a transaction described in subsection (3)(b)(iv), is a legal resident of this state; and (b) the transaction: (i) involves real property located in this state; (ii) involves personal property titled in this state; (iii) is under the jurisdiction of any court in this state; or (iv) is pursuant to a proxy marriage under 40-1-213 or 40-1-301.

History: En. Sec. 12, Ch. 391, L. 2015.



1-5-616. Official stamp.

1-5-616. Official stamp. The official stamp of a notary public must: (1) include the notary public's name, title, city of residence, commission expiration date, or other information required by the secretary of state; (2) if a physical image, be in blue or black ink in a format prescribed by the secretary of state; or (3) be capable of being copied together with the record to which the official stamp is affixed or attached or with which the official stamp is logically associated.

History: En. Sec. 13, Ch. 391, L. 2015.



1-5-617. Stamping device.

1-5-617. Stamping device. (1) A notary public is responsible for the security of the notary public's stamping device and may not allow another individual to use the stamping device to perform a notarial act. (2) (a) On resignation from or the revocation or expiration of the notary public's commission or on the expiration of the date set forth in the stamping device, the notary public shall disable the stamping device by destroying, defacing, damaging, erasing, or securing the stamping device against use in a manner that renders the stamping device unusable. (b) On the death or adjudication of incompetency of a notary public, the notary public's personal representative or guardian or any other person knowingly in possession of the stamping device shall render the stamping device unusable by destroying, defacing, damaging, erasing, or securing the stamping device against use in a manner that renders the stamping device unusable. (3) The notary public or the notary public's personal representative or guardian shall promptly notify the secretary of state's office on discovering that the stamping device is lost or stolen.

History: En. Sec. 14, Ch. 391, L. 2015.



1-5-618. Notary public journal -- retention.

1-5-618. Notary public journal -- retention. (1) A notary public shall maintain one or more journals in which the notary public chronicles all notarial acts that the notary public performs. Unless the provisions of subsection (7) apply, the notary public shall retain the journal for 10 years after the performance of the last notarial act chronicled in the journal. (2) A journal may be created on a tangible medium or in an electronic format to chronicle all notarial acts, whether those notarial acts are performed regarding tangible or electronic records. The format of a journal maintained on a tangible medium must be a permanent, bound register designed to deter fraud. A journal maintained in an electronic format must be in a permanent, tamper-evident electronic format that complies with the rules adopted by the secretary of state. (3) An entry in a journal must be made contemporaneously with performance of the notarial act and contain: (a) the date and time of the notarial act; (b) a description of the record, if any, and the type of notarial act; (c) the full name and address of each individual for whom the notarial act is performed; (d) the signature of each individual for whom the notarial act is performed, except that transcripts of depositions and certified copies do not require the signature of the individual for whom the notarial act is performed; (e) if the identity of the individual for whom the notarial act is performed is based on personal knowledge, a statement to that effect; (f) if the identity of the individual for whom the notarial act is performed is based on satisfactory evidence, a brief description of the method of identification and the identification credential presented, if any, including the date of issuance or expiration of any identification credential; and (g) the fee, if any, charged by the notary public. (4) If in performing the notarial act the notary public uses audio-video communication technology, as provided in 1-5-615 and by rule, the notary public shall keep a copy of the recording of the entire communication and a notation of the identification used for a period of 10 years from the date of the notarization. The provisions of subsection (7) apply to this subsection. (5) A notary public shall promptly notify the secretary of state on discovering that the notary public's journal is lost or stolen. (6) A notary public shall retain the notary public's journal as provided in subsection (1) or (7) and notify the secretary of state of the journal's location upon resignation of a commission or if the notary public's commission has been revoked or suspended. (7) A current or former notary public may, instead of retaining a journal as provided in subsection (1), (4), or (6), transmit the journal to the repository approved by the secretary of state. (8) On the death or adjudication of incompetency of a current or former notary public, the notary public's personal representative or guardian or any other person knowingly in possession of the notary public's journal or journals shall transmit all journals to the secretary of state.

History: En. Sec. 15, Ch. 391, L. 2015.



1-5-619. Notary public qualifications -- commission -- renewals.

1-5-619. Notary public qualifications -- commission -- renewals. (1) An applicant for a commission as a notary public must: (a) be at least 18 years old; (b) be a citizen or permanent legal resident of the United States; (c) be a resident of or have a place of employment or practice in this state; (d) be able to read and write English; and (e) be eligible to receive a commission as provided in subsection (2). (2) To be eligible for a commission, an applicant shall pass an examination as provided in 1-5-620 and may not have been disqualified as provided in 1-5-621. (3) An individual qualified under subsections (1) and (2) may apply to the secretary of state for a commission as a notary public. (4) An applicant for a commission, including an applicant to renew an existing commission, shall: (a) complete an application and provide information required by rule by the secretary of state; (b) pay a filing fee set by rule; (c) execute an oath of office and comply with requirements adopted by rule by the secretary of state; (d) obtain an assurance in the form of a surety bond or its functional equivalent in the amount of $10,000. The assurance must be issued by a surety or other entity licensed or authorized to do business in this state. The assurance must cover acts performed during the term of the notary public's commission and must be in the form prescribed by the secretary of state. The surety or issuing entity is liable under the assurance if a notary public violates a law with respect to notaries public in this state. The surety or issuing entity shall give 30 days' notice to the secretary of state before canceling the assurance. The surety or issuing entity shall notify the secretary of state not later than 30 days after making a payment to a claimant under the assurance. A notary public may perform notarial acts in this state only during the period that a valid assurance is on file with the secretary of state. (e) submit the application, bond, and nonrefundable filing fee to the secretary of state within 30 days before or after the effective date of the surety bond or the expiration of the previous commission. (5) The secretary of state shall issue a commission for a 4-year term as a notary public to an applicant for a new or a renewed commission who has complied with this section. (6) An individual may not have more than one Montana notary public commission in effect at the same time.

History: En. Sec. 16, Ch. 391, L. 2015.



1-5-620. Examination of notary public.

1-5-620. Examination of notary public. (1) An applicant for a commission as a notary public who does not hold a commission in this state shall pass an examination administered by the secretary of state or by an entity approved by the secretary of state. The examination must be based on the course of study described in subsection (2). (2) The secretary of state or an entity approved by the secretary of state shall offer regularly a course of study to applicants who do not hold commissions as notaries public in this state. The course must cover the laws, rules, procedures, and ethics relevant to notarial acts.

History: En. Sec. 17, Ch. 391, L. 2015.



1-5-621. Grounds to deny -- terms for refusing to renew, revoking, suspending, or conditioning notary public commissions.

1-5-621. Grounds to deny -- terms for refusing to renew, revoking, suspending, or conditioning notary public commissions. (1) The secretary of state may deny, refuse to renew, revoke, suspend, or impose a condition on a commission as a notary public for any act or omission that demonstrates the individual lacks the honesty, integrity, competence, or reliability to act as a notary public, including: (a) failure to comply with the provisions of this part; (b) a fraudulent, dishonest, or deceitful misstatement or omission in the application submitted to the secretary of state for a commission as a notary public; (c) pending release from supervision, a conviction of the applicant or notary public of any felony or crime involving fraud, dishonesty, or deceit, although conviction of a criminal offense is not a complete bar to receiving a commission if the individual's full rights have been restored; (d) admission by the applicant or notary public or a finding in any legal proceeding or disciplinary action of the applicant's or notary public's fraud, dishonesty, or deceit; (e) failure by the notary public to discharge any duty required of a notary public, whether the provisions of this part, rules of the secretary of state, or any state or federal law; (f) use of false or misleading advertising or representation by the notary public representing that the notary public has a duty, right, or privilege that the notary does not have; (g) violation by the notary public of a rule of the secretary of state regarding a notary public; (h) denial, refusal to renew, revocation, suspension, or conditioning of a notary public commission in another state; and (i) failure of the notary public to maintain an assurance, as provided in 1-5-619. (2) If the secretary of state denies, refuses to renew, revokes, suspends, or imposes conditions on a commission as a notary public, the applicant or notary public is entitled to timely notice and hearing in accordance with the Montana Administrative Procedure Act. (3) The authority of the secretary of state to deny, refuse to renew, revoke, suspend, or impose conditions on a commission as a notary public does not prevent an individual from seeking and obtaining other criminal or civil remedies provided by law.

History: En. Sec. 18, Ch. 391, L. 2015.



1-5-622. Authority to refuse to perform notarial act.

1-5-622. Authority to refuse to perform notarial act. (1) A notarial officer may refuse to perform a notarial act if the notarial officer is not satisfied that: (a) the individual executing the record is competent or has the capacity to execute the record; or (b) the individual executing the record is [not] signing knowingly or voluntarily. (2) A notarial officer may refuse to perform a notarial act unless refusal is prohibited by a law other than as provided in this part.

History: En. Sec. 19, Ch. 391, L. 2015.



1-5-623. Signature if individual unable to sign.

1-5-623. Signature if individual unable to sign. If an individual intending to execute a record is physically unable to sign a record, the individual may direct an individual other than the notarial officer to sign the individual's name on the record. The notarial officer shall insert "Signature affixed by (name of the other individual) at the direction of (name of individual intending to execute the record)" or words with similar intent.

History: En. Sec. 20, Ch. 391, L. 2015.



1-5-624. Validity of notarial acts.

1-5-624. Validity of notarial acts. Except as otherwise provided in 1-5-604(4), the failure of a notarial officer to perform a duty or meet a requirement specified in this part does not invalidate a notarial act performed by the notarial officer. The validity of a notarial act under this part does not prevent an aggrieved person from seeking to invalidate the record or transaction that is the subject of the notarial act or from seeking other remedies based on the laws of this state, other than this part, or the laws of the United States. This section does not validate a purported notarial act performed by an individual who does not have the authority to perform notarial acts.

History: En. Sec. 21, Ch. 391, L. 2015.



1-5-625. Prohibited acts -- advertising requirements.

1-5-625. Prohibited acts -- advertising requirements. (1) A notary public may not: (a) notarize the notary's own signature; (b) notarize a record in which the notary is individually named or from which the notary will directly benefit by a transaction involving the record, including as provided in subsection (2); (c) certify a copy of a record issued by a public entity, such as a birth, death, or marriage certificate, a court record, or a school transcript unless the notary is employed by the entity issuing or holding the original version of the record; (d) engage in false or deceptive advertising; (e) advertise or represent that the notary public, unless also licensed as an attorney in this state, is able to assist persons in drafting legal records, give legal advice, or otherwise practice law. To meet the requirements of this subsection (1)(e), advertising must include the statement provided in subsection (4). (f) except as otherwise allowed by law, withhold access to or retain possession of an original record provided by a person that seeks performance of a notarial act by the notary public; or (g) unless the notary public is an attorney licensed to practice law in this state, use the term "notario" or "notario publico". (2) A notary public who is a partner, stockholder, director, officer, or employee of a partnership or corporation and is individually named in the record or who signs a record as a representative of that partnership or corporation may not notarize the signature of any individual on that record. (3) A commission as a notary public does not authorize an individual to: (a) assist persons in drafting legal records, give legal advice, or otherwise practice law; (b) act as an immigration consultant or an expert on immigration matters; (c) represent a person in a judicial or administrative proceeding relating to immigration to the United States or United States citizenship or related matters; or (d) receive compensation for performing any of the activities listed in this subsection (3). (4) (a) A notary public who is not an attorney licensed to practice law in this state shall provide in advertising or other representations regarding an offering of notarial services, whether oral or written, used in broadcast media, print media, or on the internet a statement as provided in subsection (4)(b) or an alternate statement authorized or required by the secretary of state. The statement must be prominently displayed and in each language used in the advertisement or representation. If the form of advertisement or representation is not broadcast media, print media, or the internet and does not permit inclusion of the statement required by this subsection because of its size, the statement must be displayed prominently or provided at the place of performance of the notarial act before the notarial act is performed. (b) To meet the requirements of subsection (4)(a), a notary public who is not an attorney licensed to practice law in this state shall use either an alternate statement authorized or required by the secretary of state or the following statement: "I am not an attorney licensed to practice law in this state. I am not allowed to draft legal records, give advice on legal matters, including immigration, or charge a fee for those activities."

History: En. Sec. 22, Ch. 391, L. 2015.



1-5-626. Fees for notarial acts -- collection of fees.

1-5-626. Fees for notarial acts -- collection of fees. (1) A notary public may charge a fee not to exceed $10 for each notarial act: (a) performing an acknowledgment; (b) witnessing a signature; (c) verifying on oath or affirmation; (d) certifying a transcript; or (e) certifying a copy. (2) A notary public may charge an additional fee, as provided by rule, to travel to perform a notarial act if: (a) the notary public explains to the person requesting the notarial act that: (i) the fee is in addition to a fee specified in subsection (1); (ii) the fee is an amount not determined by law; and (iii) the person requesting the notarial act agrees in advance on the amount of the additional fee; or (b) the fee charged is equal to or less than the standard mileage rates allowed by the internal revenue service. (3) If a notary public charges fees under this section for performing notarial acts, the notary public shall display in English a list of the fees the notary public will charge. (4) A notary public who is employed by a private entity may enter into an agreement with the entity under which fees collected by the notary public under this section are collected by and accrue to the entity. (5) A public official may collect the fees described in this section for notarial acts performed in the course of employment by notaries public who are employed by the public body.

History: En. Sec. 23, Ch. 391, L. 2015.



1-5-627. Database of notaries public.

1-5-627. Database of notaries public. The secretary of state shall maintain an electronic database of notaries public: (1) through which a person may verify the authority of a notary public to perform notarial acts; and (2) that indicates whether a notary public has notified the secretary of state that the notary public will be performing notarial acts on electronic records.

History: En. Sec. 24, Ch. 391, L. 2015.



1-5-628. Rulemaking.

1-5-628. Rulemaking. (1) The secretary of state may adopt rules to implement this part. (2) Rules adopted regarding the performance of notarial acts with respect to electronic records or two-way audio-video communications may not require or accord legal status or effect to the implementation or application of a specific technology or technical specification. (3) The rules may: (a) prescribe the manner of performing notarial acts regarding tangible and electronic records; (b) include provisions to ensure that any change to or tampering with a record bearing a certificate of a notarial act is self-evident; (c) include provisions to ensure integrity in the creation, transmittal, storage, or authentication of electronic records or signatures; (d) prescribe the process of granting, renewing, conditioning, denying, suspending, or revoking a notary public commission and ensuring the trustworthiness of an individual holding a commission as notary public; (e) include provisions to prevent fraud or mistake in the performance of notarial acts; (f) establish the process for approving and accepting surety bonds and other forms of assurance under 1-5-619; and (g) provide for the administration of the examination under 1-5-620(1) and the course of study under 1-5-620(2). (4) In adopting, amending, or repealing rules about notarial acts with respect to electronic records, the secretary of state shall consider, consistent with this part: (a) the most recent standards regarding electronic records promulgated by national bodies, such as the national association of secretaries of state; (b) the standards, practices, and customs of other jurisdictions that substantially implement the provisions of this part; and (c) the views of governmental officials and entities as well as other interested persons.

History: En. Sec. 25, Ch. 391, L. 2015.









CHAPTER 6. OATHS

Part 1. General Provisions

1-6-101. Officers who may administer oaths.

1-6-101. Officers who may administer oaths. Every court, judge, clerk of any court, justice, notary public, and officer or person authorized to take testimony in any action or proceeding or to decide upon evidence has power to administer oaths or affirmations.

History: En. Sec. 360, p. 118, Bannack Stat.; re-en. Sec. 418, p. 219, L. 1867; re-en. Sec. 492, p. 135, Cod. Stat. 1871; amd. Sec. 671, p. 214, L. 1877; re-en. Sec. 671, 1st Div. Rev. Stat. 1879; re-en. Sec. 693, 1st Div. Comp. Stat. 1887; amd. Sec. 3430, C. Civ. Proc. 1895; re-en. Sec. 8049, Rev. C. 1907; re-en. Sec. 10693, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 2093; re-en. Sec. 10693, R.C.M. 1935; R.C.M. 1947, 93-2401-1.



1-6-102. Form of ordinary oath.

1-6-102. Form of ordinary oath. An oath or affirmation in an action or proceeding may be administered by the person who swears or affirms expressing that person's assent when addressed with "You do solemnly swear (or affirm, as the case may be) that the evidence you will give in this issue (or matter), pending between .... and ...., is the truth, the whole truth, and nothing but the truth, so help you God".

History: En. Sec. 3431, C. Civ. Proc. 1895; re-en. Sec. 8050, Rev. C. 1907; re-en. Sec. 10694, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 2094; re-en. Sec. 10694, R.C.M. 1935; R.C.M. 1947, 93-2401-2; amd. Sec. 32, Ch. 61, L. 2007.



1-6-103. Variation of oath to suit witness's belief.

1-6-103. Variation of oath to suit witness's belief. The court shall vary the mode of swearing or affirming to accord with the witness's beliefs whenever it is satisfied that the witness has a distinct mode of swearing or affirming.

History: En. Sec. 3432, C. Civ. Proc. 1895; re-en. Sec. 8051, Rev. C. 1907; re-en. Sec. 10695, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 2095; re-en. Sec. 10695, R.C.M. 1935; R.C.M. 1947, 93-2401-3; amd. Sec. 9, Ch. 119, L. 1979.



1-6-104. Affirmation or declaration in lieu of oath.

1-6-104. Affirmation or declaration in lieu of oath. Any person who desires it may instead of taking an oath make a solemn affirmation or declaration by assenting when addressed with "You do solemnly affirm (or declare), etc.", as provided in 1-6-102.

History: En. Sec. 362, p. 118, Bannack Stat.; en. Sec. 420, p. 219, L. 1867; re-en. Sec. 494, p. 135, Cod. Stat. 1871; amd. Sec. 673, p. 215, L. 1877; re-en. Sec. 673, 1st Div. Rev. Stat. 1879; re-en. Sec. 695, 1st Div. Comp. Stat. 1887; amd. Sec. 3434, C. Civ. Proc. 1895; re-en. Sec. 8053, Rev. C. 1907; re-en. Sec. 10697, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 2097; re-en. Sec. 10697, R.C.M. 1935; R.C.M. 1947, 93-2401-5; amd. Sec. 33, Ch. 61, L. 2007.



1-6-105. Unsworn declarations -- penalty of perjury.

1-6-105. Unsworn declarations -- penalty of perjury. (1) Whenever, under any law of this state or under any rule, order, or requirement made under the law of this state, any matter is required or permitted to be supported, evidenced, established, or proved by a person's sworn written declaration, verification, certificate, oath, or affidavit, the matter may with like force and effect be supported, evidenced, established, or proved by an unsworn written declaration, certificate, verification, or statement that is subscribed by the person as true under penalty of perjury in substantially the following form: (a) If executed within the state: "I declare under penalty of perjury that the foregoing is true and correct. .................... .................... Date and place Signature" (b) If executed in any place outside the state: "I declare under penalty of perjury and under the laws of the state of Montana that the foregoing is true and correct. ................... ....................... Date and place Signature" (2) A deliberate falsification in any declaration pursuant to this section constitutes the offense of perjury as provided in 45-7-201 and is punishable as the offense of false swearing as provided in 45-7-202. A declaration under penalty of perjury executed in accordance with any provision of this code is not limited to the official proceedings referenced in 45-7-201. (3) This section does not apply to writings requiring an acknowledgment, deposition, oath of office, or oath required to be taken before a special official other than a notary public.

History: En. Sec. 2, Ch. 238, L. 2011.









CHAPTER 11. PUBLICATION AND UPDATING OF THE CODE CODE COMMISSIONER

Part 1. General Provisions

1-11-101. Definitions.

1-11-101. Definitions. As used in this chapter, the following definitions apply: (1) "Code" or "codes" means the Montana Code Annotated, which is a reenactment of the Revised Codes of Montana, 1947, as provided in 1-11-103. (2) "Recodify" means to compile, arrange, rearrange, and prepare for publication. It includes, without changing the meaning, effect, or intent of any law: (a) correcting or changing punctuation, capitalization, spelling, grammatical construction, and numbering as required by uniform literary and bill drafting practice; (b) substituting the appropriate new code division reference for reference to a section of, to a part of, or to an entire "act"; (c) substituting calendar date for "effective date", "hereafter", and similar terms; (d) creating new titles, chapters, parts, sections, or other divisions of the code; (e) changing or inserting language made necessary because of rearrangement; (f) eliminating redundant words; (g) when given direction or authority by another statute, correcting inaccurate or obsolete references to: (i) titles of officers or agencies, such as those changed by executive reorganization statutes; (ii) other code sections, such as those that have been repealed or repealed and replaced; (h) changing inaccurate terminology to comply with statutory definitions or short form amendments; (i) changing or creating section captions (catchlines) to clearly reflect the content of the section, unless the section captions are specifically and expressly adopted as part of the law by the legislature.

History: En. 12-501 by Sec. 1, Ch. 419, L. 1975; amd. Sec. 1, Ch. 1, L. 1977; R.C.M. 1947, 12-501; amd. Sec. 1, Ch. 575, L. 1981; amd. Sec. 1, Ch. 292, L. 1995; amd. Sec. 1, Ch. 42, L. 1997.



1-11-102. Name -- citation -- correct form.

1-11-102. Name -- citation -- correct form. (1) The recodified laws are known as the "Montana Code Annotated" and may be cited as "MCA". (2) An example of the correct citation form for a section of the Montana Code Annotated is "1-11-102, MCA".

History: En. 12-504 by Sec. 4, Ch. 419, L. 1975; R.C.M. 1947, 12-504; amd. Sec. 10, Ch. 119, L. 1979; amd. Sec. 1, Ch. 114, L. 2003.



1-11-103. Effect of Montana Code Annotated -- official version.

1-11-103. Effect of Montana Code Annotated -- official version. (1) The Montana Code Annotated is a reenactment of the Revised Codes of Montana, 1947, and the supplements thereto. (2) The enactment of the Montana Code Annotated may not: (a) revive a law repealed or superseded before the effective date of the Montana Code Annotated; (b) affect an act done, right accrued, or obligation incurred or imposed by law prior to the effective date of the Montana Code Annotated; (c) affect any action, suit, or proceeding pending on the effective date of the Montana Code Annotated; (d) repeal statutes of a nongeneral, nonpermanent nature, such as severability, construction, validating, repealing, or similar statutes, omitted from the Montana Code Annotated. (3) The Montana Code Annotated must be given effect as a continuation of the Revised Codes of Montana and not as a new enactment. A defect in title of any act set out in prior laws and reenacted by the Montana Code Annotated is cured by the enactment of the Montana Code Annotated. (4) No implication or presumption of legislative construction is to be drawn from the classification or arrangement of the Montana Code Annotated. (5) Unless specifically and expressly adopted as part of the law by the legislature, annotations, code commissioner notes, catchlines, or other editorial material included in the Montana Code Annotated may not be construed as part of the legislative text but are only for the purpose of convenience, orderly arrangement, and information. (6) After enactment, the Montana Code Annotated, including all subsequent replacement volumes, is prima facie the official laws of Montana. In case of any inconsistency in meaning arising through omission or otherwise between the provisions of the Montana Code Annotated and the corresponding portion of the official enrolled bill on file with the secretary of state, effect must be given to the official enrolled bill. (7) The Montana Code Annotated, prepared in accordance with part 3, is the official version of the statutes of Montana. The official version of the statutes is the only publication of the statutes that may be used in public documents. This subsection is not intended to interfere with the supreme court's authority to adopt rules of evidence pursuant to Article VII, section 2, of the Montana constitution.

History: En. 12-506 by Sec. 6, Ch. 419, L. 1975; amd. Sec. 4, Ch. 1, L. 1977; R.C.M. 1947, 12-506; amd. Sec. 11, Ch. 119, L. 1979; amd. Sec. 2, Ch. 575, L. 1981; amd. Sec. 1, Ch. 100, L. 1993.






Part 2. Code Commissioner

1-11-201. Code commissioner.

1-11-201. Code commissioner. There is within the legislative services division a code commissioner.

History: En. 12-502 by Sec. 2, Ch. 419, L. 1975; R.C.M. 1947, 12-502; amd. Sec. 1, Ch. 159, L. 1979; amd. Sec. 5, Ch. 545, L. 1995.



1-11-202. Qualifications of code commissioner.

1-11-202. Qualifications of code commissioner. To be eligible to be code commissioner, a person must be licensed to practice law in Montana for at least 5 years and demonstrate a knowledge of code arranging and recodification procedures.

History: En. 12-503 by Sec. 3, Ch. 419, L. 1975; R.C.M. 1947, 12-503.



1-11-203. Supervision by legislative council.

1-11-203. Supervision by legislative council. The code commissioner is subject to the general supervision and policy of the legislative council.

History: En. 12-505 by Sec. 5, Ch. 419, L. 1975; amd. Sec. 2, Ch. 1, L. 1977; R.C.M. 1947, 12-505(1).



1-11-204. Duties of code commissioner.

1-11-204. Duties of code commissioner. (1) Prior to November 1 immediately preceding each regular legislative session, the code commissioner shall prepare and submit to the legislative council a report, in tabular or other form, indicating the commissioner's recommendations for legislation that will: (a) eliminate archaic or outdated laws; (b) eliminate obsolete or redundant wording of laws; (c) eliminate duplications in law and any laws repealed directly or by implication; (d) clarify existing laws; (e) correct errors and inconsistencies within the laws. (2) The commissioner shall cause to be prepared for publication with the Montana Code Annotated the following material: (a) the statutory history of each code section; (b) annotations of state and federal court decisions relating to the subject matter of the code; (c) editorial notes, cross-references, and other matter the commissioner considers desirable or advantageous; (d) the Declaration of Independence; (e) the Constitution of the United States of America and amendments to the constitution; (f) acts of congress relating to the authentication of laws and records; (g) the Organic Act of the Territory of Montana; (h) The Enabling Act; (i) The 1972 Constitution of the State of Montana and any amendments to the constitution; (j) ordinances relating to federal relations and elections; (k) rules of civil, criminal, and appellate procedure and other rules of procedure the Montana supreme court may adopt; and (l) a complete subject index, a separate index for the constitution, a popular name index, and comparative disposition tables or cross-reference indexes relating sections of the Montana Code Annotated to prior compilations and session laws. (3) (a) After publication of the Montana Code Annotated, the code commissioner shall: (i) annotate, arrange, and prepare for publication all laws of a general and permanent nature enacted at each legislative session and assign catchlines and code section numbers to each new section; (ii) continue to codify, index, arrange, rearrange, and generally update the Montana Code Annotated to maintain an orderly and logical arrangement of the laws in order to avoid future need for bulk revision; (iii) prepare and publish a report entitled "Official Report of the Montana Code Commissioner--(year)" that indicates, in tabular or other form, all changes made during the continuous recodification, other than punctuation, spelling, and capitalization, to clearly indicate the character of each change made since the last report. (b) In carrying out the duty imposed by subsection (3)(a)(ii), the commissioner shall recodify the Montana Code Annotated on a title-by-title basis. The recodification is intended to be secondary to the completion of other interim duties. (4) From time to time, the commissioner shall confer with members of the judiciary and the state bar relative to recodification procedures.

History: En. 12-505 by Sec. 5, Ch. 419, L. 1975; amd. Sec. 2, Ch. 1, L. 1977; R.C.M. 1947, 12-505(2) thru (7); amd. Sec. 12, Ch. 119, L. 1979; amd. Sec. 1, Ch. 3, L. 1985; amd. Sec. 1, Ch. 16, L. 1991; amd. Sec. 2, Ch. 112, L. 1991; amd. Sec. 2, Ch. 349, L. 1993; amd. Sec. 1, Ch. 108, L. 2005; amd. Sec. 1, Ch. 160, L. 2009.






Part 3. Publication

1-11-301. Publication and sale of Montana Code Annotated -- free distribution.

1-11-301. Publication and sale of Montana Code Annotated -- free distribution. (1) The legislative council, with the advice of the code commissioner, shall decide on the quantity, quality, style, format, and grade of all publications prior to having the code commissioner call for bids for the printing and binding and contract for their publication. The code commissioner shall follow the requirements of state law relating to contracts and bids, except as provided in this section. (2) The methods of sale to the public of the Montana Code Annotated and supplements or other subsequent and ancillary publications may be included as an alternative specification and bid and as a part of a contract to be let by bids by the code commissioner. (3) The sales price to the public of all Montana Code Annotated material must be fixed by the legislative council but may not exceed the cost price plus 25%. All revenue generated from the sale of the Montana Code Annotated or ancillary publications must be deposited in the state special revenue fund. Appropriations from the fund may be made for the use of the office and facilities of the legislative council under this chapter. (4) Sets of the Montana Code Annotated purchased by the state, Montana local governmental agencies that are supported by public funds, and nonprofit organizations may not exceed the cost price of the sets plus 5%. (5) (a) One copy of the Montana Code Annotated and supplements, and other subsequent and ancillary publications except annotations, must be provided at no cost to each library designated as a depository library as defined in 22-1-211. (b) The state law library in Helena must be provided with four copies of the Montana Code Annotated and supplements, including annotations and other subsequent and ancillary publications. (c) The legislative council shall include in the cost price of the code the cost of providing the copies under this subsection.

History: En. 12-507 by Sec. 7, Ch. 419, L. 1975; amd. Sec. 5, Ch. 1, L. 1977; R.C.M. 1947, 12-507; amd. Sec. 3, Ch. 1, L. 1979; amd. Sec. 4, Ch. 265, L. 1979; amd. Sec. 1, Ch. 91, L. 1981; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 1, Ch. 83, L. 1989; amd. Sec. 1, Ch. 291, L. 1993; amd. Sec. 1, Ch. 4, L. 1995; amd. Sec. 1, Ch. 73, L. 2005; amd. Sec. 1, Ch. 95, L. 2007.



1-11-302. Updates of Montana Code Annotated.

1-11-302. Updates of Montana Code Annotated. The publication of updates to the Montana Code Annotated may be as a cumulative supplement or replacement volume or in any other format approved by the legislative council.

History: En. 12-510 by Sec. 10, Ch. 419, L. 1975; amd. Sec. 7, Ch. 1, L. 1977; R.C.M. 1947, 12-510(1), (2); amd. Sec. 13, Ch. 119, L. 1979; amd. Sec. 2, Ch. 18, L. 1995.



1-11-303. Authority to issue ancillary publications.

1-11-303. Authority to issue ancillary publications. The code commissioner may issue supplementary and ancillary publications as necessary or desirable in aid of the general use and purposes of the Montana Code Annotated and the supplements or replacements to the Montana Code Annotated. The code commissioner shall publish a legislative review containing a summary of enactments of each session of the legislature. The code commissioner shall publish a history and final status of all bills and resolutions of each session of the legislature that contains corrected voting records for bills and resolutions.

History: En. 12-510 by Sec. 10, Ch. 419, L. 1975; amd. Sec. 7, Ch. 1, L. 1977; R.C.M. 1947, 12-510(3); amd. Sec. 1, Ch. 22, Sp. L. November 1993; amd. Sec. 6, Ch. 545, L. 1995.



1-11-304. Copyrights prohibited.

1-11-304. Copyrights prohibited. The Montana Code Annotated, supplements, or other publications ancillary thereto, as published, are the sole property of the state of Montana and may not be copyrighted.

History: En. 12-508 by Sec. 8, Ch. 419, L. 1975; R.C.M. 1947, 12-508; amd. Sec. 2, Ch. 100, L. 1993.









CHAPTER 12. COMMISSION ON UNIFORM STATE LAWS

Part 1. General Provisions

1-12-101. Appointment, composition, term of office.

1-12-101. Appointment, composition, term of office. (1) There is a Montana commission on uniform state laws, which consists of three recognized members of the bar or members of the faculty of the law school of the university of Montana-Missoula and any resident of this state who, because of long service in the cause of the uniformity of state legislation, has been elected a life member of the national conference of commissioners on uniform state laws. Commissioners must be appointed by the legislative council for terms of 4 years each or until their successors are appointed. The legislative council may accept recommendations for appointments from the state bar of Montana, the Montana judges' association, and the dean of the law school. (2) Commissioners shall serve for no salary. Commissioners are entitled to reimbursement for expenses as provided in 2-18-501.

History: En. Sec. 1, Ch. 175, L. 1945; R.C.M. 1947, 12-401; amd. Sec. 1, Ch. 99, L. 1993; amd. sec. 36, Ch. 308, L. 1995.



1-12-102. Vacancies.

1-12-102. Vacancies. If an appointed commissioner dies, resigns, or fails or refuses to serve, the office becomes vacant. The legislative council shall appoint a qualified person to fill the vacancy for the unexpired term.

History: En. Sec. 2, Ch. 175, L. 1945; amd. Sec. 2, Ch. 309, L. 1977; R.C.M. 1947, 12-402; amd. Sec. 2, Ch. 99, L. 1993.



1-12-103. Repealed.

1-12-103. Repealed. Sec. 5, Ch. 99, L. 1993.

History: En. Sec. 3, Ch. 175, L. 1945; R.C.M. 1947, 12-403.



1-12-104. Duties of commissioners.

1-12-104. Duties of commissioners. (1) Each commissioner shall attempt to attend the meeting of the national conference of commissioners on uniform state laws and shall promote uniformity in state laws upon all subjects in which uniformity is desirable and practicable. (2) It is the duty of the commission to bring about, as far as practicable, the uniform judicial interpretation of all uniform laws.

History: En. Sec. 4, Ch. 175, L. 1945; amd. Sec. 8, Ch. 93, L. 1969; R.C.M. 1947, 12-404; amd. Sec. 1, Ch. 125, L. 1983; amd. Sec. 3, Ch. 99, L. 1993.









CHAPTER 13. INTERNATIONAL RELATIONS (Repealed)

Part 1. Canadian Boundary Advisory Committee (Repealed)

1-13-101. Repealed.

1-13-101. Repealed. Sec. 82, Ch. 545, L. 1995.

History: En. Sec. 1, Ch. 511, L. 1985.



1-13-102. Repealed.

1-13-102. Repealed. Sec. 82, Ch. 545, L. 1995.

History: En. Sec. 2, Ch. 511, L. 1985.



1-13-103. Repealed.

1-13-103. Repealed. Sec. 82, Ch. 545, L. 1995.

History: En. Sec. 3, Ch. 511, L. 1985.



1-13-104. reserved.

1-13-104 reserved.



1-13-105. Repealed.

1-13-105. Repealed. Sec. 82, Ch. 545, L. 1995.

History: En. Sec. 4, Ch. 511, L. 1985.



1-13-106. through reserved.

1-13-106 through 1-13-110 reserved.



1-13-111. Repealed.

1-13-111. Repealed. Sec. 82, Ch. 545, L. 1995.

History: En. Sec. 5, Ch. 511, L. 1985.












Title 2. GOVERNMENT STRUCTURE AND ADMINISTRATION

CHAPTER 1. SOVEREIGNTY AND JURISDICTION

Part 1. Sovereignty and Jurisdiction of the State

2-1-101. Sovereignty and style of process.

2-1-101. Sovereignty and style of process. The sovereignty of the state resides in the people thereof, but the style of all process must be "The State of Montana", and all prosecutions must be conducted in the name of the state.

History: En. Sec. 30, Pol. C. 1895; re-en. Sec. 20, Rev. C. 1907; re-en. Sec. 19, R.C.M. 1921; Cal. Pol. C. Sec. 30; re-en. Sec. 19, R.C.M. 1935; R.C.M. 1947, 83-101.



2-1-102. Sovereignty and jurisdiction of the state.

2-1-102. Sovereignty and jurisdiction of the state. The sovereignty and jurisdiction of this state extend to all places within its boundaries as established by the constitution, excepting such places as are under the exclusive jurisdiction of the United States.

History: En. Sec. 40, Pol. C. 1895; re-en. Sec. 21, Rev. C. 1907; re-en. Sec. 20, R.C.M. 1921; Cal. Pol. C. Sec. 33; re-en. Sec. 20, R.C.M. 1935; R.C.M. 1947, 83-102(part).



2-1-103. Repealed.

2-1-103. Repealed. Sec. 32, Ch. 184, L. 1979.

History: En. Sec. 50, Pol. C. 1895; re-en. Sec. 25, Rev. C. 1907; re-en. Sec. 26, R.C.M. 1921; Cal. Pol. C. Sec. 37; re-en. Sec. 26, R.C.M. 1935; R.C.M. 1947, 83-201.






Part 2. Cession and Retrocession of Jurisdiction

2-1-201. Jurisdiction in federal enclaves.

2-1-201. Jurisdiction in federal enclaves. The extent of the jurisdiction of this state over places that have been or may be ceded to, purchased, or condemned by the United States is qualified by the terms of such cession or the laws under which such purchase or condemnation has been or may be made.

History: En. Sec. 40, Pol. C. 1895; re-en. Sec. 21, Rev. C. 1907; re-en. Sec. 20, R.C.M. 1921; Cal. Pol. C. Sec. 33; re-en. Sec. 20, R.C.M. 1935; R.C.M. 1947, 83-102(part).



2-1-202. Jurisdiction over lands purchased by United States -- reservation of rights to state.

2-1-202. Jurisdiction over lands purchased by United States -- reservation of rights to state. Pursuant to Article I, section 8, paragraph 17, of the constitution of the United States, consent to purchase is hereby given and exclusive jurisdiction is ceded to the United States over and with respect to any lands within the limits of this state that are acquired by the complete purchase by the United States for any of the purposes described in paragraph 17 of the constitution of the United States. The jurisdiction must continue as long as the lands are held and occupied by the United States for the described purposes. The state reserves the right to serve and execute civil or criminal process lawfully issued by the courts of the state within the limits of the territory over which jurisdiction is ceded in any suits or transactions for or on account of any rights obtained, obligations incurred, or crimes committed in this state, within or outside of the territory. The state also reserves the right to tax persons and corporations and their franchises and property within the territory. The state and its inhabitants and citizens reserve the right to fish and hunt and the right of access, ingress, and egress to and through the ceded territory to all persons owning or controlling livestock for the purpose of watering the livestock. The state reserves jurisdiction in the enforcement of state laws relating to the duties of the department of livestock and the department of environmental quality and the enforcement of any regulations promulgated by the departments in accordance with the laws of the state. Jurisdiction does not vest until the United States, through the proper officers, files an accurate map or plat and description by metes and bounds of the lands in the office of the county clerk and recorder of the county in which the lands are situated. If the lands are within the corporate limits of any city, the map or plat must also be filed in the office of the city clerk of the city. The filing of the map constitutes acceptance of the jurisdiction by the United States as ceded.

History: En. Sec. 1, p. 52, L. 1893; re-en. Sec. 43, Pol. C. 1895; re-en. Sec. 24, Rev. C. 1907; re-en. Sec. 25, R.C.M. 1921; re-en. Sec. 25, R.C.M. 1935; amd. Sec. 1, Ch. 155, L. 1939; amd. Sec. 102, Ch. 349, L. 1974; R.C.M. 1947, 83-108(part); amd. Sec. 1, Ch. 418, L. 1995.



2-1-203. Withdrawal of offer to cede legislative jurisdiction.

2-1-203. Withdrawal of offer to cede legislative jurisdiction. The offer by the state of Montana to cede to the federal government legislative jurisdiction over areas within the state of Montana as contained in the act of the second legislative assembly of the state of Montana, 1891, entitled: "An Act Giving the Consent of the State of Montana to the Purchase, by the United States, of Land in any City or Town of the State, for the Purpose of United States Courthouse, Post Office and for Other Purposes" approved March 5, 1891, as amended by the act of the third legislative assembly of 1893, an act entitled: "An Act Giving the Consent of the State of Montana to the Purchase by the United States of Land in any City or Town of the State for the Purpose of United States Courthouse, Post Offices and for Other Like Purposes", approved March 9, 1893, is hereby withdrawn except as to areas heretofore completely purchased or acquired by the federal government and over which areas the federal government has heretofore assumed either exclusive legislative jurisdiction or concurrent legislative jurisdiction under the terms of one or the other of said acts.

History: En. Sec. 1, p. 52, L. 1893; re-en. Sec. 43, Pol. C. 1895; re-en. Sec. 24, Rev. C. 1907; re-en. Sec. 25, R.C.M. 1921; re-en. Sec. 25, R.C.M. 1935; amd. Sec. 1, Ch. 155, L. 1939; amd. Sec. 102, Ch. 349, L. 1974; R.C.M. 1947, 83-108(part).



2-1-204. Military reservations -- service of process.

2-1-204. Military reservations -- service of process. (1) Authority is granted to and acknowledged in the United States to exercise exclusive legislation as provided by the constitution of the United States over the military reservation of Fort Missoula as established by law to the same extent and with the same effect as if the reservation had been purchased by the United States by consent of the legislative assembly of the state of Montana so long as it remains a military reservation. (2) All legal process of the state, both civil and criminal, may be served upon persons and property found within the reservation in all cases where the United States does not have exclusive jurisdiction.

History: En. Sec. 41, Pol. C. 1895; re-en. Sec. 22, Rev. C. 1907; re-en. Sec. 21, R.C.M. 1921; re-en. Sec. 21, R.C.M. 1935; R.C.M. 1947, 83-103(part); amd. Sec. 1, Ch. 184, L. 1979.



2-1-205. Glacier national park.

2-1-205. Glacier national park. Exclusive jurisdiction shall be and the same is hereby ceded to the United States over and within all the territory which is now or may hereafter be included in that tract of land in the state of Montana set aside by the act of congress, approved May 11, 1910, for the purposes of a national park, and known and designated as "The Glacier national park", saving, however, to the said state the right to serve civil or criminal process within the limits of the aforesaid park in any suits or prosecution for or on account of rights acquired, obligations incurred, or crimes committed in said state but outside of said park; and saving, further, to the state the right to tax persons and corporations, their franchises and property on the lands included in said park; provided, however, that jurisdiction shall not vest until the United States, through the proper officers, notifies the governor of this state that it assumes police or military jurisdiction over said park.

History: En. Sec. 1, Ch. 33, L. 1911; re-en. Sec. 22, R.C.M. 1921; re-en. Sec. 22, R.C.M. 1935; R.C.M. 1947, 83-104.



2-1-206. Cession and retrocession of jurisdiction over Blackfeet highway.

2-1-206. Cession and retrocession of jurisdiction over Blackfeet highway. (1) Concurrent police jurisdiction shall be and the same is hereby granted to the United States of America over and within all the territory which is now or may hereafter be included in the rights-of-way of the Blackfeet highway, including the highway itself throughout its length between Glacier Park Station and the Canadian boundary line and the rights-of-way of the highways on the Blackfeet Indian reservation connecting the Blackfeet highway with the Glacier park road system, including the highways themselves. (2) Jurisdiction herein granted shall not vest until the United States of America, through the proper officers, notifies the governor of the state of Montana that it assumes concurrent police jurisdiction over the said rights-of-way and the said highways. (3) The provisions of the act of congress of March 15, 1958, Public Law 85-343, 85th congress, S.1828, 72 Stat. 35-36, to retrocede to the state of Montana such concurrent police jurisdiction as has been ceded to the United States of America over the rights-of-way of the Blackfeet highway, including the highway itself, and over the rights-of-way of its connection with the Glacier national park road system on the Blackfeet Indian reservation, including the highways themselves, are hereby accepted by the state of Montana as required by section 2 of said act of March 15, 1958 (72 Stat. 35-36), with the understanding on the part of the state of Montana that the laws and regulations of the United States of America pertaining to Glacier national park shall cease to apply to the territory of said rights-of-way and highways as in said act of the congress made and provided.

History: (1)En. Sec. 1, Ch. 37, L. 1929; re-en. Sec. 26.1, R.C.M. 1935; Sec. 83-111, R.C.M. 1947; (2)En. Sec. 2, Ch. 37, L. 1929; re-en. Sec. 26.2, R.C.M. 1935; Sec. 83-112, R.C.M. 1947; (3)En. Sec. 1, Ch. 157, L. 1963; Sec. 83-104.1, R.C.M. 1947; R.C.M. 1947, 83-104.1, 83-111, 83-112.



2-1-207. Yellowstone national park.

2-1-207. Yellowstone national park. Exclusive jurisdiction shall be and the same is hereby ceded to the United States over all that part of territory situate in the state of Montana now embraced in the Yellowstone national park, described as follows: Beginning at the intersection of the east boundary of Yellowstone park with the south boundary of Montana; thence north to the northeast corner of said park; thence west along the north boundary of the park to the northwest corner thereof; thence south along the west boundary of the park to the boundary between Montana and Idaho; thence easterly along that boundary to the west boundary of Wyoming; thence north along the west boundary of Wyoming to the northwest corner thereof; thence east along the boundary between Wyoming and Montana to the east boundary of said park, the place of beginning; containing an area of approximately 198 square miles, saving, however, to the said state the right to serve civil or criminal process within the limits of the aforesaid described lands in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed in said state but outside the lands aforesaid, as long as the lands herein described are used for a national park and no other purposes.

History: En. Sec. 1, Ch. 112, L. 1917; re-en. Sec. 23, R.C.M. 1921; re-en. Sec. 23, R.C.M. 1935; amd. Sec. 1, Ch. 142, L. 1939; R.C.M. 1947, 83-106.



2-1-208. Withdrawal of consent to purchase additional state lands for national park.

2-1-208. Withdrawal of consent to purchase additional state lands for national park. The consent of the state of Montana to the purchase by the United States of lands within the state of Montana to be embraced in Yellowstone national park, other than the lands described in 2-1-207, and the consent of the state of Montana to the exercise of legislative jurisdiction by the United States over any additional lands to be embraced in said national park, as such consents may be contained in the act of the second legislative assembly of the state of Montana approved February 14, 1891, entitled, "An Act Ceding to the United States Jurisdiction Over Certain Lands" or any amendment of said act is hereby withdrawn, and exclusive legislative jurisdiction over all lands within the state of Montana that may be added hereafter to said national park shall be retained in the state of Montana.

History: En. Sec. 2, Ch. 142, L. 1939; R.C.M. 1947, 83-107.



2-1-209. Concurrent jurisdiction over Fort Peck Dam ceded to United States -- reservation of rights to state.

2-1-209. Concurrent jurisdiction over Fort Peck Dam ceded to United States -- reservation of rights to state. Consent to purchase or condemn all necessary lands is hereby given and concurrent jurisdiction is ceded to the United States over the Fort Peck Dam, the body of water or artificial lake created by the dam, the land under the body of water, and any lands now owned or that may be acquired by the United States and that touch the body of water, all such land and water being situated in the counties of Valley, Phillips, McCone, Garfield, Petroleum, and Fergus, state of Montana. The state reserves the right to serve civil or criminal process within the limits of the territory over which jurisdiction is ceded in any suits or prosecutions for or on account of rights obtained, obligations incurred, or crimes committed in this state, within or outside of the territory. The state also reserves the right to tax persons and corporations and their franchises and property within the territory. The state and its inhabitants, citizens, and nonresidents reserve the right to fish or hunt by boat or otherwise and the right of access, ingress, and egress to and through the ceded territory to all persons owning or controlling livestock for the purpose of watering the livestock. The state reserves jurisdiction in the enforcement of state laws relating to the duties of the department of livestock and the department of environmental quality and the enforcement of regulations promulgated by the departments in accordance with the laws of the state. Jurisdiction does not vest until the United States, through the proper officers, notifies the governor of the state of Montana that it assumes police or military jurisdiction over the territory.

History: En. Sec. 1, Ch. 50, Ex. L. 1933; re-en. Sec. 25.1, R.C.M. 1935; amd. Sec. 103, Ch. 349, L. 1974; R.C.M. 1947, 83-109; amd. Sec. 2, Ch. 418, L. 1995.



2-1-210. Consent to purchase of lands by United States for national forest purposes -- jurisdiction.

2-1-210. Consent to purchase of lands by United States for national forest purposes -- jurisdiction. (1) For the purpose of more effectively cooperating with the United States in the consolidating and rounding out of national forests in accordance with land use plans and to facilitate the placing of forest lands other than national forest but which are integral with national forest lands under stable protection and administration to the end of public benefit and to help landowners, including the counties of the state in their discretion, to dispose of such of their lands as may be needed for national forest purposes, consent of the state of Montana is hereby given to the purchase by the United States of such lands in the state of Montana as in the opinion of the secretary of agriculture are needed for the purposes contemplated in section 6 of the act of congress approved March 1, 1911, commonly known as and called the Weeks law, and/or section 6 of the act of congress approved June 7, 1924, commonly known as the Clarke-McNary law, and/or any other provisions of any act of congress authorizing the purchase of land for national forest purposes. (2) The jurisdiction of the state of Montana, both civil and criminal, over persons upon areas acquired under this section shall not be affected or changed by reason of their acquisition and administration by the United States, except so far as the punishment of offenses against the United States is concerned. (3) The state shall have the same jurisdiction in respect to such lands as it has in respect to other national forest lands within the state. (4) All property rights, easements, and benefits retained by or reserved to owners of lands purchased by the United States shall be subject to the tax laws of the state.

History: En. Sec. 1, Ch. 118, L. 1935; re-en. Sec. 25.2, R.C.M. 1935; R.C.M. 1947, 83-110.



2-1-211. Consent to purchase lands for migratory bird reservations -- jurisdiction.

2-1-211. Consent to purchase lands for migratory bird reservations -- jurisdiction. Consent of the state of Montana is given to the acquisition by the United States by purchase, gift, devise, or lease of such areas of land, water, or land and water in the state of Montana as the United States may deem necessary for the establishment of migratory bird reservations in accordance with the act of congress approved February 18, 1929, (as amended), entitled "An Act to More Effectively Meet the Obligations of the United States under the Migratory Bird Treaty with Great Britain by Lessening the Dangers Threatening Migratory Game Birds from Drainage and Other Causes by the Acquisition of Areas of Land and of Water to Furnish in Perpetuity Reservations for the Adequate Protection of such Birds; and Authorizing Appropriations for the Establishment of such Areas, their Maintenance and Improvement and for Other Purposes", reserving, however, to the state of Montana full and complete jurisdiction and authority over all such areas not incompatible with the administration, maintenance, protection, and control thereof by the United States under the terms of said act of congress.

History: En. Sec. 1, Ch. 96, L. 1961; R.C.M. 1947, 83-113.



2-1-212. Acceptance of concurrent jurisdiction over veterans center.

2-1-212. Acceptance of concurrent jurisdiction over veterans center. The state of Montana hereby accepts the cession of concurrent jurisdiction with the United States over the real property comprising the veterans center, Fort Harrison, Montana, as ceded by Public Law 91-45, 88 Stat. 48, which was approved July 19, 1969, and made effective upon acceptance of the cession by the state of Montana.

History: En. Sec. 1, Ch. 157, L. 1971; R.C.M. 1947, 83-114; amd. Sec. 1, Ch. 10, L. 1993; amd. Sec. 2, Ch. 42, L. 1997.



2-1-213. Acceptance of concurrent jurisdiction over Big Hole national battlefield.

2-1-213. Acceptance of concurrent jurisdiction over Big Hole national battlefield. The state of Montana accepts the retrocession in Public Law 88-24, which was approved May 17, 1963, and made effective upon acceptance of the retrocession by the state of Montana of such jurisdiction as had been ceded by this state to the United States over the lands within the boundaries of the Big Hole national battlefield. This state recognizes the reservation in the United States of concurrent legislative jurisdiction over such lands.

History: En. 83-115 by Sec. 1, Ch. 125, L. 1977; R.C.M. 1947, 83-115.



2-1-214. Concurrent jurisdiction of the United States over certain lands dedicated to national park purposes.

2-1-214. Concurrent jurisdiction of the United States over certain lands dedicated to national park purposes. (1) Concurrent jurisdiction over crimes and offenses under the laws of the state is ceded to the United States over and within all the lands dedicated to national park purposes in the following tracts: (a) Big Horn Canyon; (b) Grant-Kohrs national historic site; (c) Big Hole national battlefield; and (d) Fort Union trading post. (2) The concurrent jurisdiction ceded by subsection (1) is vested upon acceptance by the United States by and through its appropriate officials and shall continue so long as the lands within the designated areas are dedicated to park purposes.

History: En Sec. 1, Ch. 302, L. 1979.



2-1-215. Acceptance of jurisdiction over federal lands.

2-1-215. Acceptance of jurisdiction over federal lands. The consent of the state is hereby given to the retrocession of jurisdiction, either partially or wholly, by the United States of America over lands owned by the United States of America within the boundaries of Montana that are used for national park purposes. The governor is authorized to accept for the state retrocession of jurisdiction.

History: En Sec. 2, Ch. 302, L. 1979.



2-1-216. Filing of acceptance of jurisdiction over federal lands.

2-1-216. Filing of acceptance of jurisdiction over federal lands. (1) When the state receives written notification from the authorized official or agent of the United States of America that the United States desires or is willing to relinquish to the state jurisdiction, or a portion thereof, over certain lands owned by the United States within Montana that are used for national park purposes, the governor may accept relinquishment. (2) After acceptance and approval by the governor, retrocession of jurisdiction becomes effective upon filing of the original acceptance with the secretary of state of Montana.

History: En Sec. 3, Ch. 302, L. 1979.






Part 3. Jurisdiction on Indian Lands

2-1-301. Assumption of criminal jurisdiction of Flathead Indian country.

2-1-301. Assumption of criminal jurisdiction of Flathead Indian country. The state of Montana hereby obligates and binds itself to assume, as herein provided, criminal jurisdiction over Indians and Indian territory of the Flathead Indian reservation and country within the state in accordance with the consent of the United States given by the act of August 15, 1953 (Public Law 280, 83rd congress, 1st session).

History: En. Sec. 1, Ch. 81, L. 1963; R.C.M. 1947, 83-801.



2-1-302. Resolution of Indian tribes requesting state jurisdiction -- governor's proclamation -- consent of county commissioners.

2-1-302. Resolution of Indian tribes requesting state jurisdiction -- governor's proclamation -- consent of county commissioners. (1) Whenever the governor of this state receives from the tribal council or other governing body of the Confederated Salish and Kootenai Indian tribes or any other community, band, or group of Indians in this state, a resolution expressing its desire that its people and lands be subject to the criminal or civil jurisdiction, or both, of the state to the extent authorized by federal law and regulation, the governor shall issue within 60 days a proclamation to the effect that the specified jurisdiction applies to those Indians and their territory or reservation in accordance with the provisions of this part. (2) The governor may not issue the proclamation until the resolution has been approved in the manner provided for by the charter, constitution, or other fundamental law of the tribe, if the document provides for approval, and there has been first obtained the consent of the board of county commissioners of each county that encompasses any portion of the reservation of the tribe.

History: En. Sec. 2, Ch. 81, L. 1963; R.C.M. 1947, 83-802; amd. Sec. 2, Ch. 184, L. 1979; amd. Sec. 34, Ch. 61, L. 2007.



2-1-303. Date of assumption of jurisdiction -- application of state law in Indian country.

2-1-303. Date of assumption of jurisdiction -- application of state law in Indian country. Sixty days from the date of issuance of the proclamation of the governor as provided for by 2-1-302, the state of Montana shall assume jurisdiction over offenses committed by or against Indians in the lands prescribed in the proclamation to the same extent that this state has jurisdiction over offenses committed elsewhere within this state. The criminal and/or civil laws of this state shall have the same force and effect within such lands as they have elsewhere within this state.

History: En. Sec. 3, Ch. 81, L. 1963; R.C.M. 1947, 83-803.



2-1-304. Rights, privileges, and immunities reserved to Indians.

2-1-304. Rights, privileges, and immunities reserved to Indians. Nothing in this part shall: (1) authorize the alienation, encumbrance, or taxation of any real or personal property, including water rights, belonging to any Indian or any Indian tribe, band, or community that is held in trust by the United States; (2) authorize regulation of the use of such property in a manner inconsistent with any federal treaty, agreement, or statute or with any regulation made pursuant thereto; (3) confer jurisdiction upon the state of Montana to adjudicate, in probate proceedings or otherwise, the ownership or right to possession of such property or any interest therein; or (4) deprive any Indian or any Indian tribe, band, or community of any right, privilege, or immunity afforded under federal treaty, agreement, statute, or executive order with respect to hunting, trapping, fishing, or the control, licensing, or regulation thereof.

History: En. Sec. 4, Ch. 81, L. 1963; R.C.M. 1947, 83-804.



2-1-305. Indian culture protected.

2-1-305. Indian culture protected. Nothing in this part shall deprive the Indian tribe, band, or community from carrying on its age-old tribal dances, feasting, or customary Indian celebrations or in any way try to destroy the Indian culture.

History: En. Sec. 5, Ch. 81, L. 1963; R.C.M. 1947, 83-805.



2-1-306. Withdrawal of consent to state jurisdiction.

2-1-306. Withdrawal of consent to state jurisdiction. (1) No sooner than 6 months after April 24, 1993, and after consulting with local government officials concerning implementation, the Confederated Salish and Kootenai tribes may, by tribal resolution, withdraw consent to be subject to the criminal misdemeanor jurisdiction of the state of Montana. Within 6 months after receipt of the resolution, the governor shall issue a proclamation to that effect. (2) The Confederated Salish and Kootenai tribes may, by separate resolution, withdraw consent to be subject to those areas of civil jurisdiction of the state of Montana that are delineated in tribal ordinance 40-A (revised and enacted May 5, 1965). The withdrawal is limited to those delineated areas of civil jurisdiction agreed upon in writing by the governor after consultation with the attorney general and officials of affected local governments. The tribes shall initiate this process by sending a certified letter to the governor. After consultation and execution of a written agreement between the governor and the tribes, the agreed-upon civil areas must be incorporated into a tribal resolution to be enacted by the tribes. Within 6 months after receipt of the tribal resolution, the governor shall issue a proclamation to that effect that reflects the terms of the written agreement. (3) Subsections (1) and (2) do not alter the existing jurisdiction or authority of the Confederated Salish and Kootenai tribes or the state of Montana, except as expressly provided for in subsections (1) and (2).

History: En. Sec. 6, Ch. 81, L. 1963; R.C.M. 1947, 83-806; amd. Sec. 1, Ch. 542, L. 1993.



2-1-307. Service of process.

2-1-307. Service of process. All legal process of the state, both civil and criminal, may be served upon persons and property found on any Indian reservation in all cases where the United States has not exclusive jurisdiction.

History: En. Sec. 41, Pol. C. 1895; re-en. Sec. 22, Rev. C. 1907; re-en. Sec. 21, R.C.M. 1921; re-en. Sec. 21, R.C.M. 1935; R.C.M. 1947, 83-103(part).






Part 4. Federal Mandates Act

2-1-401. Short title.

2-1-401. Short title. This part may be cited as the "Federal Mandates Act".

History: En. Sec. 1, Ch. 385, L. 1995.



2-1-402. Legislative declaration.

2-1-402. Legislative declaration. (1) (a) In enacting this part, the legislature employs its legislative authority to establish that the people of the state of Montana, acting through their elected officials in state government, have the responsibility and authority to establish policy in and for Montana pertaining to federal programs mandated in federal statutes. (b) The intent of the legislature is to ensure the primacy of the state of Montana's legal and political authority to implement in and for Montana the policy mandated by federal statutes and to vigorously challenge and scrutinize the extent and scope of authority asserted by federal executive branch agencies when federal agency actions and interpretations are inconsistent with Montana policy and exceed the lawful authority of the federal government or are not required by federal law. (c) In this regard, the Montana legislature finds and declares that: (i) the power to implement federal policies in and for Montana is central to the ability of the people of Montana to govern themselves under a federal system of government; and (ii) any implementation of federal policies in and for Montana by federal executive branch agencies that is contrary to fundamental notions of federalism and self-determination must be identified and countered. (2) The legislature further finds and declares that: (a) there is an urgent need to modify federal mandates because the implementation of these mandates by the state wastes the financial resources of local governments, the citizens of Montana, and the state and does not properly respect the rights of local governments, citizens, and the state; (b) the state government has an obligation to the public to do what is necessary to protect the rights of Montana citizens under federal law while minimizing or eliminating any additional cost or regulatory burden on any citizen of the state; (c) the 10th amendment to the United States constitution directs that powers that are not delegated to the United States are reserved to the states or to the people. Montana, as one of the sovereign states within the union, has constitutional authority to enact laws protecting the environment of the state and safeguarding the public health, safety, and welfare of the citizens of Montana. However, this authority has too often been ignored by the federal government. The federal government has intruded more and more into areas that must be left to the states. It is essential that the dilution of the authority of state and local governments be halted and that the provisions of the 10th amendment be accorded proper respect. (d) current federal regulatory mandates, as reflected in federal administrative regulations, guidelines, and policies, often do not reflect the realities of the Rocky Mountain region, and federal regulators frequently do not understand the needs and priorities of the citizens of Montana; (e) the citizens of this state can create and wish to create innovative solutions to Montana's problems, but the current manner in which legal challenges to state policies and federal programmatic substitutions of state programs are handled does not allow the state the flexibility it needs. It is not possible for the state of Montana to effectively and efficiently implement the provisions of federal statutes unless the burden to prove the insufficiency of the state's efforts to implement federal requirements is shifted to the person or agency who asserts the insufficiency. (f) the provisions of this part will better balance the exercise of the powers of the federal government and the powers reserved to the states. In addition, the application of this part ultimately will bring about greater protection for the state and the nation because it will direct the state to implement federal statutes at the least possible cost and will make more money available for other needs. (g) the purpose of this part is to ensure that federal mandates existing on or adopted after April 12, 1995, that are implemented in Montana comply with state policy as established by the legislature; (h) nothing in this part may be construed to create a private cause of action.

History: En. Sec. 2, Ch. 385, L. 1995.



2-1-403. Definitions.

2-1-403. Definitions. As used in this part, unless the context otherwise requires, the following definitions apply: (1) "Federal statute" means a federal statute that is in accord with the United States constitution and that imposes mandates on state or local governments. (2) "Legislative council" means the statutory committee established in 5-11-101.

History: En. Sec. 3, Ch. 385, L. 1995.



2-1-404. State programs to implement federal statutes.

2-1-404. State programs to implement federal statutes. (1) A state official or employee charged with the duty of implementing a federal statute shall implement the law as required by the federal statute in good faith and with a critical view toward the provisions of any federal regulation, guideline, or policy in order to identify those provisions of any federal regulation, guideline, or policy that are inconsistent with Montana policy or do not advance Montana policy in a cost-effective manner. (2) An executive branch agency of state government that is authorized to develop a state program to respond to any mandates contained in a federal statute shall develop the state program and promulgate any necessary rules, using the following criteria: (a) State programs should be developed by the state agency to meet the requirements of federal statutes in good faith and with a critical view toward any federal regulations, guidelines, or policies. (b) State programs should be developed with due consideration of the financial restraints of local governments, the citizens of Montana, and the state, including the limitation imposed by Article VIII, section 9, of the Montana constitution. (c) A state program that implements the goals of the federal statute should provide for the most efficient method possible, with careful consideration given to the cost of the program and the impact of the program on local governments and Montana citizens and on the long-range public health, safety, and welfare of citizens of the state.

History: En. Sec. 4, Ch. 385, L. 1995.



2-1-405. Requirement for budget recommendation -- reporting on federal mandates -- savings.

2-1-405. Requirement for budget recommendation -- reporting on federal mandates -- savings. Prior to recommending to the legislature a budget for a state agency that is charged with implementing federal mandates, the governor shall require that the state agency provide information regarding any monetary savings for the state and any reduction in regulatory burdens on local governments and on the public that could be or have been achieved through the development of state policies that meet the intent of applicable federal statutes but do not necessarily follow all applicable federal regulations, guidelines, or policies. The state agency shall also provide advice to the governor regarding any changes in state statutes that are necessary to provide the state agency the authority to implement state policies in such a way as to create additional savings or greater reductions in regulatory burdens. The governor shall review and compile the information received from state agencies pursuant to this section and shall include recommendations in the governor's budget based upon the information.

History: En. Sec. 5, Ch. 385, L. 1995.



2-1-406. Information regarding federal mandates.

2-1-406. Information regarding federal mandates. (1) The information prepared pursuant to 2-1-405 must be received by the governor prior to the governor's preparation of the state budget for the ensuing biennium. The governor may prepare additional requests for information to follow up and obtain further details regarding the initial responses that were received. (2) In considering the legality or cost-effectiveness of a federal mandate, federal statute, or state program, the governor may request assistance from the legislative council or its staff, but assistance is at the discretion of the legislative council.

History: En. Sec. 6, Ch. 385, L. 1995.



2-1-407. Report -- recommendations.

2-1-407. Report -- recommendations. (1) The governor shall examine the information received pursuant to 2-1-405 and, based upon the information, shall present a report to the legislature meeting in its next regular session that includes the following: (a) recommendations regarding contracts that the state may enter into with specified persons or entities to conduct research, to analyze certain subjects, or to provide other services regarding federal mandates; and (b) estimates of the cost of the federal mandate efforts submitted to the governor under the provisions of 2-1-405. (2) If there is a finding that a federal mandate does not meet Montana's cost-effective needs, does not serve Montana public policy, or does not conform to Montana customs and culture, the governor may issue an executive order declaring the intention of Montana to not implement the mandate and may direct the attorney general to vigorously represent the state of Montana in any action that results from or that is necessary to effect the executive order.

History: En. Sec. 7, Ch. 385, L. 1995.



2-1-408. Legislative review and oversight.

2-1-408. Legislative review and oversight. (1) In exercising its authority as an equal branch of state government, the legislature may conduct any legal review or fiscal analysis that it considers necessary to effect the purpose and intent of this part. The governor, the director or chief executive officer of any agency within the executive branch, or any officer listed in Article VI, section 1, of the Montana constitution shall, upon request by the legislature, immediately provide any information prepared, compiled, developed, detailed, described, referenced, analyzed, reported, or in any other manner considered in conjunction with this part. (2) In receiving the information described in subsection (1), the legislature is bound by the provisions of Article II, sections 9 and 10, of the Montana constitution. (3) For the purposes of this section, the legislature includes the senate and the house of representatives, acting jointly or separately, and includes the legislative council. (4) The legislature may request the assistance of any staff employed by the legislature.

History: En. Sec. 8, Ch. 385, L. 1995.






Part 5. Federal Health Insurance Purchase Requirement

2-1-501. Legislative finding -- direction to state agencies not to administer health insurance purchase requirement.

2-1-501. Legislative finding -- direction to state agencies not to administer health insurance purchase requirement. (1) The legislature finds that the enactment by the U.S. congress of Public Law 111-148 and Public Law 111-152, requiring individuals to purchase health insurance and imposing on certain employers a liability for an assessable payment for not contributing toward employees' health insurance, will cause unneeded expense and inconvenience to individuals without health insurance and to those certain employers. (2) Notwithstanding the provisions of Title 2, chapter 1, part 4, an agency of this state, as defined in 2-18-101, may not implement or enforce in any way the provisions of Public Law 111-148 and Public Law 111-152 or any federal regulation or policy implementing Public Law 111-148 and Public Law 111-152 that relates to the requirement for individuals to purchase health insurance and maintain minimum essential health insurance coverage. (3) In addition to the provisions in subsection (2), the prohibition under this section includes: (a) for the purposes of public employers, a prohibition on requiring any employee as defined in 2-18-701 to obtain or maintain a policy of health insurance to comply with Public Law 111-148 and Public Law 111-152; and (b) participation by a state official or state employee on a board, a study commission, or a related entity of the national association of insurance commissioners assigned to recommend provisions to implement the individual mandate to purchase health insurance under the federal health care reforms provided in Public Law 111-148 and Public Law 111-152. (4) This section does not interfere with: (a) voluntary actions taken by individuals to purchase health insurance or to participate in health insurance exchanges; or (b) the state requirement to purchase motor vehicle liability insurance as provided in 61-6-301.

History: En. Sec. 1, Ch. 402, L. 2011.









CHAPTER 2. STANDARDS OF CONDUCT

Part 1. Code of Ethics

2-2-101. Statement of purpose.

2-2-101. Statement of purpose. The purpose of this part is to set forth a code of ethics prohibiting conflict between public duty and private interest as required by the constitution of Montana. This code recognizes distinctions between legislators, other officers and employees of state government, and officers and employees of local government and prescribes some standards of conduct common to all categories and some standards of conduct adapted to each category. The provisions of this part recognize that some actions are conflicts per se between public duty and private interest while other actions may or may not pose such conflicts depending upon the surrounding circumstances.

History: En. 59-1701 by Sec. 1, Ch. 569, L. 1977; R.C.M. 1947, 59-1701.



2-2-102. Definitions.

2-2-102. Definitions. As used in this part, the following definitions apply: (1) "Business" includes a corporation, partnership, sole proprietorship, trust or foundation, or any other individual or organization carrying on a business, whether or not operated for profit. (2) "Compensation" means any money or economic benefit conferred on or received by any person in return for services rendered or to be rendered by the person or another. (3) (a) "Gift of substantial value" means a gift with a value of $50 or more for an individual. (b) The term does not include: (i) a gift that is not used and that, within 30 days after receipt, is returned to the donor or delivered to a charitable organization or the state and that is not claimed as a charitable contribution for federal income tax purposes; (ii) food and beverages consumed on the occasion when participation in a charitable, civic, or community event bears a relationship to the public officer's or public employee's office or employment or when the officer or employee is in attendance in an official capacity; (iii) educational material directly related to official governmental duties; (iv) an award publicly presented in recognition of public service; or (v) educational activity that: (A) does not place or appear to place the recipient under obligation; (B) clearly serves the public good; and (C) is not lavish or extravagant. (4) "Local government" means a county, a consolidated government, an incorporated city or town, a school district, or a special district. (5) "Official act" or "official action" means a vote, decision, recommendation, approval, disapproval, or other action, including inaction, that involves the use of discretionary authority. (6) "Private interest" means an interest held by an individual that is: (a) an ownership interest in a business; (b) a creditor interest in an insolvent business; (c) an employment or prospective employment for which negotiations have begun; (d) an ownership interest in real property; (e) a loan or other debtor interest; or (f) a directorship or officership in a business. (7) "Public employee" means: (a) any temporary or permanent employee of the state; (b) any temporary or permanent employee of a local government; (c) a member of a quasi-judicial board or commission or of a board, commission, or committee with rulemaking authority; and (d) a person under contract to the state. (8) (a) "Public officer" includes any state officer and any elected officer of a local government. (b) For the purposes of 67-11-104, the term also includes a commissioner of an airport authority. (9) "Special district" means a unit of local government, authorized by law to perform a single function or a limited number of functions. The term includes but is not limited to conservation districts, water districts, weed management districts, irrigation districts, fire districts, community college districts, hospital districts, sewer districts, and transportation districts. The term also includes any district or other entity formed by interlocal agreement. (10) (a) "State agency" includes: (i) the state; (ii) the legislature and its committees; (iii) all executive departments, boards, commissions, committees, bureaus, and offices; (iv) the university system; and (v) all independent commissions and other establishments of the state government. (b) The term does not include the judicial branch. (11) "State officer" includes all elected officers and directors of the executive branch of state government as defined in 2-15-102.

History: En. 59-1702 by Sec. 2, Ch. 569, L. 1977; R.C.M. 1947, 59-1702; amd. Sec. 3, Ch. 18, L. 1995; amd. Sec. 1, Ch. 562, L. 1995; amd. Sec. 1, Ch. 122, L. 2001; amd. Sec. 1, Ch. 77, L. 2009.



2-2-103. Public trust -- public duty.

2-2-103. Public trust -- public duty. (1) The holding of public office or employment is a public trust, created by the confidence that the electorate reposes in the integrity of public officers, legislators, and public employees. A public officer, legislator, or public employee shall carry out the individual's duties for the benefit of the people of the state. (2) A public officer, legislator, or public employee whose conduct departs from the person's public duty is liable to the people of the state and is subject to the penalties provided in this part for abuse of the public's trust. (3) This part sets forth various rules of conduct, the transgression of any of which is a violation of public duty, and various ethical principles, the transgression of any of which must be avoided. (4) (a) The enforcement of this part for: (i) state officers, legislators, and state employees is provided for in 2-2-136; (ii) legislators, involving legislative acts, is provided for in 2-2-135 and for all other acts is provided for in 2-2-136; (iii) local government officers and employees is provided for in 2-2-144. (b) Any money collected in the civil actions that is not reimbursement for the cost of the action must be deposited in the general fund of the unit of government.

History: En. 59-1703 by Sec. 3, Ch. 569, L. 1977; R.C.M. 1947, 59-1703; amd. Sec. 216, Ch. 685, L. 1989; amd. Sec. 2, Ch. 562, L. 1995; amd. Sec. 2, Ch. 122, L. 2001.



2-2-104. Rules of conduct for public officers, legislators, and public employees.

2-2-104. Rules of conduct for public officers, legislators, and public employees. (1) Proof of commission of any act enumerated in this section is proof that the actor has breached the actor's public duty. A public officer, legislator, or public employee may not: (a) disclose or use confidential information acquired in the course of official duties in order to further substantially the individual's personal economic interests; or (b) accept a gift of substantial value or a substantial economic benefit tantamount to a gift: (i) that would tend improperly to influence a reasonable person in the person's position to depart from the faithful and impartial discharge of the person's public duties; or (ii) that the person knows or that a reasonable person in that position should know under the circumstances is primarily for the purpose of rewarding the person for official action taken. (2) An economic benefit tantamount to a gift includes without limitation a loan at a rate of interest substantially lower than the commercial rate then currently prevalent for similar loans and compensation received for private services rendered at a rate substantially exceeding the fair market value of the services. Campaign contributions reported as required by statute are not gifts or economic benefits tantamount to gifts. (3) (a) Except as provided in subsection (3)(b), a public officer, legislator, or public employee may not receive salaries from two separate public employment positions that overlap for the hours being compensated, unless: (i) the public officer, legislator, or public employee reimburses the public entity from which the employee is absent for the salary paid for performing the function from which the officer, legislator, or employee is absent; or (ii) the public officer's, legislator's, or public employee's salary from one employer is reduced by the amount of salary received from the other public employer in order to avoid duplicate compensation for the overlapping hours. (b) Subsection (3)(a) does not prohibit: (i) a public officer, legislator, or public employee from receiving income from the use of accrued leave or compensatory time during the period of overlapping employment; or (ii) a public school teacher from receiving payment from a college or university for the supervision of student teachers who are enrolled in a teacher education program at the college or university if the supervision is performed concurrently with the school teacher's duties for a public school district. (c) In order to determine compliance with this subsection (3), a public officer, legislator, or public employee subject to this subsection (3) shall disclose the amounts received from the two separate public employment positions to the commissioner of political practices.

History: En. 59-1704 by Sec. 4, Ch. 569, L. 1977; R.C.M. 1947, 59-1704; amd. Sec. 3, Ch. 562, L. 1995; amd. Sec. 1, Ch. 243, L. 1997.



2-2-105. Ethical requirements for public officers and public employees.

2-2-105. Ethical requirements for public officers and public employees. (1) The requirements in this section are intended as rules of conduct, and violations constitute a breach of the public trust and public duty of office or employment in state or local government. (2) Except as provided in subsection (4), a public officer or public employee may not acquire an interest in any business or undertaking that the officer or employee has reason to believe may be directly and substantially affected to its economic benefit by official action to be taken by the officer's or employee's agency. (3) A public officer or public employee may not, within 12 months following the voluntary termination of office or employment, obtain employment in which the officer or employee will take direct advantage, unavailable to others, of matters with which the officer or employee was directly involved during a term of office or during employment. These matters are rules, other than rules of general application, that the officer or employee actively helped to formulate and applications, claims, or contested cases in the consideration of which the officer or employee was an active participant. (4) When a public employee who is a member of a quasi-judicial board or commission or of a board, commission, or committee with rulemaking authority is required to take official action on a matter as to which the public employee has a conflict created by a personal or private interest that would directly give rise to an appearance of impropriety as to the public employee's influence, benefit, or detriment in regard to the matter, the public employee shall disclose the interest creating the conflict prior to participating in the official action. (5) A public officer or public employee may not perform an official act directly and substantially affecting a business or other undertaking to its economic detriment when the officer or employee has a substantial personal interest in a competing firm or undertaking.

History: En. 59-1709 by Sec. 9, Ch. 569, L. 1977; R.C.M. 1947, 59-1709; amd. Sec. 4, Ch. 562, L. 1995.



2-2-106. Disclosure.

2-2-106. Disclosure. (1) (a) Prior to December 15 of each even-numbered year, each state officer, holdover senator, supreme court justice, and district court judge shall file with the commissioner of political practices a business disclosure statement on a form provided by the commissioner. An individual filing pursuant to subsection (1)(b) or (1)(c) is not required to file under this subsection (1)(a) during the same period. (b) Each candidate for a statewide or a state office elected from a district shall, within 5 days of the time that the candidate files for office, file a business disclosure statement with the commissioner of political practices on a form provided by the commissioner. (c) An individual appointed to office who would be required to file under subsection (1)(a) or (1)(b) is required to file the business disclosure statement at the earlier of the time of submission of the person's name for confirmation or the assumption of the office. (2) The statement must provide the following information: (a) the name, address, and type of business of the individual; (b) each present or past employing entity from which benefits, including retirement benefits, are currently received by the individual; (c) each business, firm, corporation, partnership, and other business or professional entity or trust in which the individual holds an interest; (d) each entity not listed under subsections (2)(a) through (2)(c) in which the individual is an officer or director, regardless of whether or not the entity is organized for profit; and (e) all real property, other than a personal residence, in which the individual holds an interest. Real property may be described by general description. (3) An individual may not assume or continue to exercise the powers and duties of the office to which that individual has been elected or appointed until the statement has been filed as provided in subsection (1). (4) The commissioner of political practices shall make the business disclosure statements available to any individual upon request.

History: En. Sec. 16, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 12, Ch. 562, L. 1995; Sec. 5-7-213, MCA 1993; redes. 2-2-106 by Code Commissioner, 1995; amd. Sec. 2, Ch. 114, L. 2003; amd. Sec. 2, Ch. 130, L. 2005; amd. Sec. 1, Ch. 156, L. 2015.



2-2-107. through reserved.

2-2-107 through 2-2-110 reserved.



2-2-111. Rules of conduct for legislators.

2-2-111. Rules of conduct for legislators. Proof of commission of any act enumerated in this section is proof that the legislator committing the act has breached the legislator's public duty. A legislator may not: (1) accept a fee, contingent fee, or any other compensation, except the official compensation provided by statute, for promoting or opposing the passage of legislation; (2) seek other employment for the legislator or solicit a contract for the legislator's services by the use of the office; or (3) accept a fee or other compensation, except as provided for in 5-2-302, from a Montana state agency or a political subdivision of the state of Montana for speaking to the agency or political subdivision.

History: En. 59-1705 by Sec. 5, Ch. 569, L. 1977; R.C.M. 1947, 59-1705; amd. Sec. 5, Ch. 562, L. 1995; amd. Sec. 1, Ch. 327, L. 2003.



2-2-112. Ethical requirements for legislators.

2-2-112. Ethical requirements for legislators. (1) The requirements in this section are intended as rules for legislator conduct, and violations constitute a breach of the public trust of legislative office. (2) A legislator has a responsibility to the legislator's constituents to participate in all matters as required in the rules of the legislature. A legislator concerned with the possibility of a conflict may briefly present the facts to the committee of that house that is assigned the determination of ethical issues. The committee shall advise the legislator as to whether the legislator should disclose the interest prior to voting on the issue pursuant to the provisions of subsection (5). The legislator may, subject to legislative rule, vote on an issue on which the legislator has a conflict, after disclosing the interest. (3) When a legislator is required to take official action on a legislative matter as to which the legislator has a conflict created by a personal or private interest that would directly give rise to an appearance of impropriety as to the legislator's influence, benefit, or detriment in regard to the legislative matter, the legislator shall disclose the interest creating the conflict prior to participating in the official action, as provided in subsections (2) and (5) and the rules of the legislature. In making a decision, the legislator shall consider: (a) whether the conflict impedes the legislator's independence of judgment; (b) the effect of the legislator's participation on public confidence in the integrity of the legislature; (c) whether the legislator's participation is likely to have any significant effect on the disposition of the matter; and (d) whether a pecuniary interest is involved or whether a potential occupational, personal, or family benefit could arise from the legislator's participation. (4) A conflict situation does not arise from legislation or legislative duties affecting the membership of a profession, occupation, or class. (5) A legislator shall disclose an interest creating a conflict, as provided in the rules of the legislature. A legislator who is a member of a profession, occupation, or class affected by legislation is not required to disclose an interest unless the class contained in the legislation is so narrow that the vote will have a direct and distinctive personal impact on the legislator. A legislator may seek a determination from the appropriate committee provided for in 2-2-135.

History: En. 59-1708 by Sec. 8, Ch. 569, L. 1977; R.C.M. 1947, 59-1708; amd. Sec. 6, Ch. 562, L. 1995.



2-2-113. through reserved.

2-2-113 through 2-2-120 reserved.



2-2-121. Rules of conduct for public officers and public employees.

2-2-121. Rules of conduct for public officers and public employees. (1) Proof of commission of any act enumerated in subsection (2) is proof that the actor has breached a public duty. (2) A public officer or a public employee may not: (a) subject to subsection (7), use public time, facilities, equipment, supplies, personnel, or funds for the officer's or employee's private business purposes; (b) engage in a substantial financial transaction for the officer's or employee's private business purposes with a person whom the officer or employee inspects or supervises in the course of official duties; (c) assist any person for a fee or other compensation in obtaining a contract, claim, license, or other economic benefit from the officer's or employee's agency; (d) assist any person for a contingent fee in obtaining a contract, claim, license, or other economic benefit from any agency; (e) perform an official act directly and substantially affecting to its economic benefit a business or other undertaking in which the officer or employee either has a substantial financial interest or is engaged as counsel, consultant, representative, or agent; or (f) solicit or accept employment, or engage in negotiations or meetings to consider employment, with a person whom the officer or employee regulates in the course of official duties without first giving written notification to the officer's or employee's supervisor and department director. (3) (a) Except as provided in subsection (3)(b), a public officer or public employee may not use public time, facilities, equipment, supplies, personnel, or funds to solicit support for or opposition to any political committee, the nomination or election of any person to public office, or the passage of a ballot issue unless the use is: (i) authorized by law; or (ii) properly incidental to another activity required or authorized by law, such as the function of an elected public officer, the officer's staff, or the legislative staff in the normal course of duties. (b) As used in this subsection (3), "properly incidental to another activity required or authorized by law" does not include any activities related to solicitation of support for or opposition to the nomination or election of a person to public office or political committees organized to support or oppose a candidate or candidates for public office. With respect to ballot issues, properly incidental activities are restricted to: (i) the activities of a public officer, the public officer's staff, or legislative staff related to determining the impact of passage or failure of a ballot issue on state or local government operations; (ii) in the case of a school district, as defined in Title 20, chapter 6, compliance with the requirements of law governing public meetings of the local board of trustees, including the resulting dissemination of information by a board of trustees or a school superintendent or a designated employee in a district with no superintendent in support of or opposition to a bond issue or levy submitted to the electors. Public funds may not be expended for any form of commercial advertising in support of or opposition to a bond issue or levy submitted to the electors. (c) This subsection (3) is not intended to restrict the right of a public officer or public employee to express personal political views. (d) (i) If the public officer or public employee is a Montana highway patrol chief or highway patrol officer appointed under Title 44, chapter 1, the term "equipment" as used in this subsection (3) includes the chief's or officer's official highway patrol uniform. (ii) A Montana highway patrol chief's or highway patrol officer's title may not be referred to in the solicitation of support for or opposition to any political committee, the nomination or election of any person to public office, or the passage of a ballot issue. (4) (a) A candidate, as defined in 13-1-101(8)(a), may not use or permit the use of state funds for any advertisement or public service announcement in a newspaper, on radio, or on television that contains the candidate's name, picture, or voice except in the case of a state or national emergency and then only if the announcement is reasonably necessary to the candidate's official functions. (b) A state officer may not use or permit the use of public time, facilities, equipment, supplies, personnel, or funds to produce, print, or broadcast any advertisement or public service announcement in a newspaper, on radio, or on television that contains the state officer's name, picture, or voice except in the case of a state or national emergency if the announcement is reasonably necessary to the state officer's official functions or in the case of an announcement directly related to a program or activity under the jurisdiction of the office or position to which the state officer was elected or appointed. (5) A public officer or public employee may not participate in a proceeding when an organization, other than an organization or association of local government officials, of which the public officer or public employee is an officer or director is: (a) involved in a proceeding before the employing agency that is within the scope of the public officer's or public employee's job duties; or (b) attempting to influence a local, state, or federal proceeding in which the public officer or public employee represents the state or local government. (6) A public officer or public employee may not engage in any activity, including lobbying, as defined in 5-7-102, on behalf of an organization, other than an organization or association of local government officials, of which the public officer or public employee is a member while performing the public officer's or public employee's job duties. The provisions of this subsection do not prohibit a public officer or public employee from performing charitable fundraising activities if approved by the public officer's or public employee's supervisor or authorized by law. (7) A listing by a public officer or a public employee in the electronic directory provided for in 30-17-101 of any product created outside of work in a public agency is not in violation of subsection (2)(a) of this section. The public officer or public employee may not make arrangements for the listing in the electronic directory during work hours. (8) A department head or a member of a quasi-judicial or rulemaking board may perform an official act notwithstanding the provisions of subsection (2)(e) if participation is necessary to the administration of a statute and if the person complies with the disclosure procedures under 2-2-131. (9) Subsection (2)(d) does not apply to a member of a board, commission, council, or committee unless the member is also a full-time public employee. (10) Subsections (2)(b) and (2)(e) do not prevent a member of the governing body of a local government from performing an official act when the member's participation is necessary to obtain a quorum or to otherwise enable the body to act. The member shall disclose the interest creating the appearance of impropriety prior to performing the official act.

History: En. 59-1706 by Sec. 6, Ch. 569, L. 1977; R.C.M. 1947, 59-1706; amd. Sec. 1, Ch. 59, L. 1991; amd. Sec. 7, Ch. 562, L. 1995; amd. Sec. 3, Ch. 42, L. 1997; amd. Sec. 3, Ch. 122, L. 2001; amd. Sec. 1, Ch. 58, L. 2003; amd. Sec. 1, Ch. 145, L. 2005; amd. Sec. 3, Ch. 173, L. 2005; amd. Sec. 1, Ch. 437, L. 2005; amd. Sec. 1, Ch. 386, L. 2011; amd. Sec. 1, Ch. 14, L. 2013; amd. Sec. 1, Ch. 259, L. 2015.



2-2-122. through reserved.

2-2-122 through 2-2-124 reserved.



2-2-125. Repealed.

2-2-125. Repealed. Sec. 6, Ch. 122, L. 2001.

History: En. 59-1707 by Sec. 7, Ch. 569, L. 1977; R.C.M. 1947, 59-1707; amd. Sec. 8, Ch. 562, L. 1995.



2-2-126. through reserved.

2-2-126 through 2-2-130 reserved.



2-2-131. Disclosure.

2-2-131. Disclosure. A public officer or public employee shall, prior to acting in a manner that may impinge on public duty, including the award of a permit, contract, or license, disclose the nature of the private interest that creates the conflict. The public officer or public employee shall make the disclosure in writing to the commissioner of political practices, listing the amount of private interest, if any, the purpose and duration of the person's services rendered, if any, and the compensation received for the services or other information that is necessary to describe the interest. If the public officer or public employee then performs the official act involved, the officer or employee shall state for the record the fact and summary nature of the interest disclosed at the time of performing the act.

History: En. 59-1710 by Sec. 10, Ch. 569, L. 1977; R.C.M. 1947, 59-1710; amd. Sec. 9, Ch. 562, L. 1995; amd. Sec. 1, Ch. 65, L. 2005.



2-2-132. Repealed.

2-2-132. Repealed. Sec. 22, Ch. 562, L. 1995.

History: En. 59-1711 by Sec. 11, Ch. 569, L. 1977; R.C.M. 1947, 59-1711.



2-2-133. and reserved.

2-2-133 through 2-2-134 reserved.



2-2-135. Ethics committees.

2-2-135. Ethics committees. (1) Each house of the legislature shall establish an ethics committee. Subject to 5-5-234, the committee must consist of two members of the majority party and two members of the minority party. The committees may meet jointly. Each committee shall educate members concerning the provisions of this part concerning legislators and may consider conflicts between public duty and private interest as provided in 2-2-112. The joint committee may consider matters affecting the entire legislature. (2) Pursuant to Article V, section 10, of the Montana constitution, the legislature is responsible for enforcement of the provisions of this part concerning legislators.

History: En. Sec. 14, Ch. 562, L. 1995; amd. Sec. 3, Ch. 4, Sp. L. May 2007.



2-2-136. Enforcement for state officers, legislators, and state employees -- referral of complaint involving county attorney.

2-2-136. Enforcement for state officers, legislators, and state employees -- referral of complaint involving county attorney. (1) (a) A person alleging a violation of this part by a state officer, legislator, or state employee may file a complaint with the commissioner of political practices. The commissioner does not have jurisdiction for a complaint concerning a legislator if a legislative act is involved in the complaint. The commissioner also has jurisdiction over complaints against a county attorney that are referred by a local government review panel pursuant to 2-2-144 or filed by a person directly with the commissioner pursuant to 2-2-144(6). If a complaint is filed against the commissioner or another individual employed in the office of the commissioner, the complaint must be resolved in the manner provided for in 13-37-111(5). The commissioner may request additional information from the complainant or the person who is the subject of the complaint to make an initial determination of whether the complaint states a potential violation of this part. (b) The commissioner may dismiss a complaint that is frivolous, does not state a potential violation of this part, or does not contain sufficient allegations to enable the commissioner to determine whether the complaint states a potential violation of this part. If the issues presented in a complaint have been addressed and decided in a prior decision and the commissioner determines that no additional factual development is necessary, the commissioner may issue a summary decision without holding an informal contested case hearing on the complaint. (c) Except as provided in subsection (1)(b), if the commissioner determines that the complaint states a potential violation of this part, the commissioner shall hold an informal contested case hearing on the complaint as provided in Title 2, chapter 4, part 6. The commissioner shall issue a decision based upon the record established before the commissioner. (2) (a) Except as provided in subsection (2)(b), if the commissioner determines that a violation of this part has occurred, the commissioner may impose an administrative penalty of not less than $50 or more than $1,000. (b) If the commissioner determines that a violation of 2-2-121(4)(b) has occurred, the commissioner may impose an administrative penalty of not less than $500 or more than $10,000. (c) If the violation was committed by a state employee, the commissioner may also recommend that the employing state agency discipline the employee. The employing entity of a state employee may take disciplinary action against an employee for a violation of this part, regardless of whether the commissioner makes a recommendation for discipline. The commissioner may assess the costs of the proceeding against the person bringing the charges if the commissioner determines that a violation did not occur or against the officer or employee if the commissioner determines that a violation did occur. (3) A party may seek judicial review of the commissioner's decision, as provided in chapter 4, part 7, of this title, after a hearing, a dismissal, or a summary decision issued pursuant to subsection (1)(b). (4) Except for records made public in the course of a hearing held under subsection (1) and records that are open for public inspection pursuant to Montana law, a complaint and records obtained or prepared by the commissioner in connection with an investigation or complaint are confidential documents and are not open for public inspection. The complainant and the person who is the subject of the complaint shall maintain the confidentiality of the complaint and any related documents released to the parties by the commissioner until the commissioner issues a decision. However, the person who is the subject of a complaint may waive, in writing, the right of confidentiality provided in this subsection. If a waiver is filed with the commissioner, the complaint and any related documents must be open for public inspection. The commissioner's decision issued after a hearing is a public record open to inspection. (5) When a complaint is filed, the commissioner may issue statements or respond to inquiries to confirm that a complaint has been filed, to identify against whom it has been filed, and to describe the procedural aspects and status of the case. (6) The commissioner may adopt rules to carry out the responsibilities and duties assigned by this part.

History: En. Sec. 15, Ch. 562, L. 1995; amd. Sec. 4, Ch. 42, L. 1997; amd. Sec. 4, Ch. 122, L. 2001; amd. Sec. 2, Ch. 386, L. 2011; amd. Sec. 1, Ch. 234, L. 2013.



2-2-137. Repealed.

2-2-137. Repealed. Sec. 6, Ch. 122, L. 2001.

History: En. Sec. 16, Ch. 562, L. 1995.



2-2-138. Repealed.

2-2-138. Repealed. Sec. 6, Ch. 122, L. 2001.

History: En. Sec. 17, Ch. 562, L. 1995.



2-2-139. Repealed.

2-2-139. Repealed. Sec. 6, Ch. 122, L. 2001.

History: En. Sec. 18, Ch. 562, L. 1995.



2-2-140. and reserved.

2-2-140 through 2-2-141 reserved.



2-2-142. Repealed.

2-2-142. Repealed. Sec. 6, Ch. 122, L. 2001.

History: En. Sec. 19, Ch. 562, L. 1995.



2-2-143. Repealed.

2-2-143. Repealed. Sec. 6, Ch. 122, L. 2001.

History: En. Sec. 20, Ch. 562, L. 1995.



2-2-144. Enforcement for local government.

2-2-144. Enforcement for local government. (1) Except as provided in subsections (5) and (6), a person alleging a violation of this part by a local government officer or local government employee shall notify the county attorney of the county where the local government is located. The county attorney shall request from the complainant or the person who is the subject of the complaint any information necessary to make a determination concerning the validity of the complaint. (2) If the county attorney determines that the complaint is justified, the county attorney may bring an action in district court seeking a civil fine of not less than $50 or more than $1,000. If the county attorney determines that the complaint alleges a criminal violation, the county attorney shall bring criminal charges against the officer or employee. (3) If the county attorney declines to bring an action under this section, the person alleging a violation of this part may file a civil action in district court seeking a civil fine of not less than $50 or more than $1,000. In an action filed under this subsection, the court may assess the costs and attorney fees against the person bringing the charges if the court determines that a violation did not occur or against the officer or employee if the court determines that a violation did occur. The court may impose sanctions if the court determines that the action was frivolous or intended for harassment. (4) The employing entity of a local government employee may take disciplinary action against an employee for a violation of this part. (5) (a) A local government may establish a three-member panel to review complaints alleging violations of this part by officers or employees of the local government. The local government shall establish procedures and rules for the panel. The members of the panel may not be officers or employees of the local government. The panel shall review complaints and may refer to the county attorney complaints that appear to be substantiated. If the complaint is against the county attorney, the panel shall refer the matter to the commissioner of political practices and the complaint must then be processed by the commissioner pursuant to 2-2-136. (b) In a local government that establishes a panel under this subsection (5), a complaint must be referred to the panel prior to making a complaint to the county attorney. (6) If a local government review panel has not been established pursuant to subsection (5), a person alleging a violation of this part by a county attorney shall file the complaint with the commissioner of political practices pursuant to 2-2-136.

History: En. Sec. 21, Ch. 562, L. 1995; amd. Sec. 5, Ch. 122, L. 2001.






Part 2. Proscribed Acts Related to Contracts and Claims

2-2-201. Public officers, employees, and former employees not to have interest in contracts.

2-2-201. Public officers, employees, and former employees not to have interest in contracts. (1) Members of the legislature; state, county, city, town, or township officers; or any deputies or employees of an enumerated governmental entity may not be interested in any contract made by them in their official capacity or by any body, agency, or board of which they are members or employees if they are directly involved with the contract. A former employee may not, within 6 months following the termination of employment, contract or be employed by an employer who contracts with the state or any of its subdivisions involving matters with which the former employee was directly involved during employment. (2) In this section, the term: (a) "be interested in" does not include holding a minority interest in a corporation; (b) "contract" does not include: (i) contracts awarded based on competitive procurement procedures conducted after the date of employment termination; (ii) merchandise sold to the highest bidder at public auctions; (iii) investments or deposits in financial institutions that are in the business of loaning or receiving money; (iv) a contract with an interested party if, because of geographic restrictions, a local government could not otherwise reasonably afford itself of the subject of the contract. It is presumed that a local government could not otherwise reasonably afford itself of the subject of a contract if the additional cost to the local government is greater than 10% of a contract with an interested party or if the contract is for services that must be performed within a limited time period and no other contractor can provide those services within that time period. (c) "directly involved" means the person directly monitors a contract, extends or amends a contract, audits a contractor, is responsible for conducting the procurement or for evaluating proposals or vendor responsibility, or renders legal advice concerning the contract; (d) "former employee" does not include a person whose employment with the state was involuntarily terminated because of a reduction in force or other involuntary termination not involving violation of the provisions of this chapter.

History: En. Sec. 1020, Pol. C. 1895; re-en. Sec. 368, Rev. C. 1907; re-en. Sec. 444, R.C.M. 1921; Cal. Pol. C. Sec. 920; re-en. Sec. 444, R.C.M. 1935; amd. Sec. 1, Ch. 43, L. 1973; R.C.M. 1947, 59-501; amd. Sec. 1, Ch. 377, L. 1979; amd. Sec. 1, Ch. 458, L. 1981; amd. Sec. 1, Ch. 65, L. 1991; amd. Sec. 1, Ch. 322, L. 1993; amd. Sec. 1, Ch. 181, L. 2001.



2-2-202. Public officers not to have interest in sales or purchases.

2-2-202. Public officers not to have interest in sales or purchases. State, county, town, township, and city officers must not be purchasers at any sale or vendors at any purchase made by them in their official capacity.

History: En. Sec. 1021, Pol. C. 1895; re-en. Sec. 369, Rev. C. 1907; re-en. Sec. 445, R.C.M. 1921; Cal. Pol. C. Sec. 921; re-en. Sec. 445, R.C.M. 1935; R.C.M. 1947, 59-502.



2-2-203. Voidable contracts.

2-2-203. Voidable contracts. Every contract made in violation of any of the provisions of 2-2-201 or 2-2-202 may be avoided at the instance of any party except the officer interested therein.

History: En. Sec. 1022, Pol. C. 1895; re-en. Sec. 370, Rev. C. 1907; re-en. Sec. 446, R.C.M. 1921; Cal. Pol. C. Sec. 922; re-en. Sec. 446, R.C.M. 1935; R.C.M. 1947, 59-503.



2-2-204. Dealings in warrants and other claims prohibited.

2-2-204. Dealings in warrants and other claims prohibited. The state officers, the several county, city, town, and township officers of this state, their deputies and clerks, are prohibited from purchasing or selling or in any manner receiving to their own use or benefit or to the use or benefit of any person or persons whatever any state, county, or city warrants, scrip, orders, demands, claims, or other evidences of indebtedness against the state or any county, city, town, or township thereof except evidences of indebtedness issued to or held by them for services rendered as such officer, deputy, clerk, and evidences of the funded indebtedness of such state, county, city, township, town, or corporation.

History: En. Sec. 1023, Pol. C. 1895; re-en. Sec. 371, Rev. C. 1907; re-en. Sec. 447, R.C.M. 1921; Cal. Pol. C. Sec. 923; re-en. Sec. 447, R.C.M. 1935; R.C.M. 1947, 59-504.



2-2-205. Affidavit to be required by auditing officers.

2-2-205. Affidavit to be required by auditing officers. Each officer whose duty it is to audit and allow the accounts of other state, county, city, township, or town officers shall, before allowing the accounts, require each of the officers to make and file with the auditing officer an affidavit that the affiant has not violated any of the provisions of this part.

History: En. Sec. 1024, Pol. C. 1895; re-en. Sec. 372, Rev. C. 1907; re-en. Sec. 448, R.C.M. 1921; Cal. Pol. C. Sec. 924; re-en. Sec. 448, R.C.M. 1935; R.C.M. 1947, 59-505; amd. Sec. 35, Ch. 61, L. 2007.



2-2-206. Officers not to pay illegal warrant.

2-2-206. Officers not to pay illegal warrant. Officers charged with the disbursement of public moneys must not pay any warrant or other evidence of indebtedness against the state, county, city, town, or township when the same has been purchased, sold, received, or transferred contrary to any of the provisions of this part.

History: En. Sec. 1025, Pol. C. 1895; re-en. Sec. 373, Rev. C. 1907; re-en. Sec. 449, R.C.M. 1921; Cal. Pol. C. Sec. 925; re-en. Sec. 449, R.C.M. 1935; R.C.M. 1947, 59-506.



2-2-207. Settlements to be withheld on affidavit.

2-2-207. Settlements to be withheld on affidavit. (1) Each officer charged with the disbursement of public money who is informed by affidavit establishing probable cause that an officer whose account is about to be settled, audited, or paid has violated any of the provisions of this part shall suspend the settlement or payment and cause the officer to be prosecuted for the violation by the county attorney. (2) If there is a judgment for the defendant upon prosecution, the proper officer may proceed to settle, audit, or pay the account as if an affidavit had not been filed.

History: En. Sec. 1026, Pol. C. 1895; re-en. Sec. 374, Rev. C. 1907; re-en. Sec. 450, R.C.M. 1921; Cal. Pol. C. Sec. 926; re-en. Sec. 450, R.C.M. 1935; R.C.M. 1947, 59-507; amd. Sec. 36, Ch. 61, L. 2007.






Part 3. Nepotism

2-2-301. Nepotism defined.

2-2-301. Nepotism defined. Nepotism is the bestowal of political patronage by reason of relationship rather than of merit.

History: En. Sec. 1, Ch. 12, L. 1933; re-en. Sec. 456.1, R.C.M. 1935; R.C.M. 1947, 59-518.



2-2-302. Appointment of relative to office of trust or emolument unlawful -- exceptions -- publication of notice.

2-2-302. Appointment of relative to office of trust or emolument unlawful -- exceptions -- publication of notice. (1) Except as provided in subsection (2), it is unlawful for a person or member of any board, bureau, or commission or employee at the head of a department of this state or any political subdivision of this state to appoint to any position of trust or emolument any person related or connected by consanguinity within the fourth degree or by affinity within the second degree. (2) The provisions of 2-2-303 and this section do not apply to: (a) a sheriff in the appointment of a person as a cook or an attendant; (b) school district trustees if all the trustees, with the exception of any trustee who is related to the person being appointed and who must abstain from voting for the appointment, approve the appointment of a person related to a trustee; (c) a school district in the employment of a person as a substitute teacher who is not employed as a substitute teacher for more than 30 consecutive school days as defined by the trustees in 20-1-302; (d) the renewal of an employment contract of a person who was initially hired before the member of the board, bureau, or commission or the department head to whom the person is related assumed the duties of the office; (e) the employment of election judges; (f) the employment of pages or temporary session staff by the legislature; or (g) county commissioners of a county with a population of less than 10,000 if all the commissioners, with the exception of any commissioner who is related to the person being appointed and who must abstain from voting for the appointment, approve the appointment of a person related to a commissioner. (3) Prior to the appointment of a person referred to in subsection (2)(b) or (2)(g), written notice of the time and place for the intended action must be published at least 15 days prior to the intended action in a newspaper of general circulation in the county in which the school district is located or the county office or position is located.

History: En. Sec. 2, Ch. 12, L. 1933; re-en. Sec. 456.2, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1955; amd. Sec. 27, Ch. 535, L. 1975; R.C.M. 1947, 59-519(part); amd. Sec. 1, Ch. 117, L. 1987; amd. Sec. 1, Ch. 55, L. 1991; amd. Sec. 1, Ch. 238, L. 1991; amd. Sec. 10, Ch. 562, L. 1995; amd. Sec. 1, Ch. 138, L. 2005; amd. Sec. 1, Ch. 316, L. 2005.



2-2-303. Agreements to appoint relative to office unlawful.

2-2-303. Agreements to appoint relative to office unlawful. It shall further be unlawful for any person or any member of any board, bureau, or commission or employee of any department of this state or any political subdivision thereof to enter into any agreement or any promise with other persons or any members of any boards, bureaus, or commissions or employees of any department of this state or any of its political subdivisions thereof to appoint to any position of trust or emolument any person or persons related to them or connected with them by consanguinity within the fourth degree or by affinity within the second degree.

History: En. Sec. 2, Ch. 12, L. 1933; re-en. Sec. 456.2, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1955; amd. Sec. 27, Ch. 535, L. 1975; R.C.M. 1947, 59-519(part).



2-2-304. Penalty for violation of nepotism law.

2-2-304. Penalty for violation of nepotism law. A public officer or employee or a member of any board, bureau, or commission of this state or any political subdivision who, by virtue of the person's office, has the right to make or appoint any person to render services to this state or any subdivision of this state and who makes or appoints a person to the services or enters into any agreement or promise with any other person or employee or any member of any board, bureau, or commission of any other department of this state or any of its subdivisions to appoint to any position any person or persons related to the person making the appointment or connected with the person making the appointment by consanguinity within the fourth degree or by affinity within the second degree is guilty of a misdemeanor and upon conviction shall be punished by a fine not less than $50 or more than $1,000, by imprisonment in the county jail for not more than 6 months, or both.

History: En. Sec. 3, Ch. 12, L. 1933; re-en. Sec. 456.3, R.C.M. 1935; R.C.M. 1947, 59-520; amd. Sec. 1, Ch. 253, L. 1989; amd. Sec. 37, Ch. 61, L. 2007.









CHAPTER 3. PUBLIC PARTICIPATION IN GOVERNMENTAL OPERATIONS

Part 1. Notice and Opportunity to Be Heard

2-3-101. Legislative intent.

2-3-101. Legislative intent. The legislature finds and declares pursuant to the mandate of Article II, section 8, of the 1972 Montana constitution that legislative guidelines should be established to secure to the people of Montana their constitutional right to be afforded reasonable opportunity to participate in the operation of governmental agencies prior to the final decision of the agency.

History: En. 82-4226 by Sec. 1, Ch. 491, L. 1975; R.C.M. 1947, 82-4226.



2-3-102. Definitions.

2-3-102. Definitions. As used in this part, the following definitions apply: (1) "Agency" means any board, bureau, commission, department, authority, or officer of the state or local government authorized by law to make rules, determine contested cases, or enter into contracts except: (a) the legislature and any branch, committee, or officer thereof; (b) the judicial branches and any committee or officer thereof; (c) the governor, except that an agency is not exempt because the governor has been designated as a member thereof; or (d) the state military establishment and agencies concerned with civil defense and recovery from hostile attack. (2) "Agency action" means the whole or a part of the adoption of an agency rule, the issuance of a license or order, the award of a contract, or the equivalent or denial thereof. (3) "Rule" means any agency regulation, standard, or statement of general applicability that implements, interprets, or prescribes law or policy or describes the organization, procedures, or practice requirements of any agency. The term includes the amendment or repeal of a prior rule but does not include: (a) statements concerning only the internal management of an agency and not affecting private rights or procedures available to the public; or (b) declaratory rulings as to the applicability of any statutory provision or of any rule.

History: En. 82-4227 by Sec. 2, Ch. 491, L. 1975; amd. Sec. 23, Ch. 285, L. 1977; amd. Sec. 1, Ch. 452, L. 1977; R.C.M. 1947, 82-4227(part); amd. Sec. 1, Ch. 243, L. 1979.



2-3-103. Public participation -- governor to ensure guidelines adopted.

2-3-103. Public participation -- governor to ensure guidelines adopted. (1) (a) Each agency shall develop procedures for permitting and encouraging the public to participate in agency decisions that are of significant interest to the public. The procedures must ensure adequate notice and assist public participation before a final agency action is taken that is of significant interest to the public. The agenda for a meeting, as defined in 2-3-202, must include an item allowing public comment on any public matter that is not on the agenda of the meeting and that is within the jurisdiction of the agency conducting the meeting. However, the agency may not take action on any matter discussed unless specific notice of that matter is included on an agenda and public comment has been allowed on that matter. Public comment received at a meeting must be incorporated into the official minutes of the meeting, as provided in 2-3-212. (b) For purposes of this section, "public matter" does not include contested case and other adjudicative proceedings. (2) The governor shall ensure that each board, bureau, commission, department, authority, agency, or officer of the executive branch of the state adopts coordinated rules for its programs. The guidelines must provide policies and procedures to facilitate public participation in those programs, consistent with subsection (1). These guidelines must be adopted as rules and published in a manner so that the rules may be provided to a member of the public upon request.

History: En. 82-4228 by Sec. 3, Ch. 491, L. 1975; amd. Sec. 24, Ch. 285, L. 1977; amd. Sec. 2, Ch. 452, L. 1977; R.C.M. 1947, 82-4228(1), (5); amd. Sec. 1, Ch. 425, L. 2003.



2-3-104. Requirements for compliance with notice provisions.

2-3-104. Requirements for compliance with notice provisions. An agency shall be considered to have complied with the notice provisions of 2-3-103 if: (1) an environmental impact statement is prepared and distributed as required by the Montana Environmental Policy Act, Title 75, chapter 1; (2) a proceeding is held as required by the Montana Administrative Procedure Act; (3) a public hearing, after appropriate notice is given, is held pursuant to any other provision of state law or a local ordinance or resolution; or (4) a newspaper of general circulation within the area to be affected by a decision of significant interest to the public has carried a news story or advertisement concerning the decision sufficiently prior to a final decision to permit public comment on the matter.

History: En. 82-4228 by Sec. 3, Ch. 491, L. 1975; amd. Sec. 24, Ch. 285, L. 1977; amd. Sec. 2, Ch. 452, L. 1977; R.C.M. 1947, 82-4228(2).



2-3-105. Supplemental notice by radio or television.

2-3-105. Supplemental notice by radio or television. (1) An official of the state or any of its political subdivisions who is required by law to publish a notice required by law may supplement the publication by a radio or television broadcast of a summary of the notice or by both when in the official's judgment the public interest will be served. (2) The summary of the notice must be read without a reference to any person by name who is then a candidate for political office. (3) The announcements may be made only by duly employed personnel of the station from which the broadcast emanates. (4) Announcements by political subdivisions may be made only by stations situated within the county of origin of the legal notice unless a broadcast station does not exist in that county, in which case announcements may be made by a station or stations situated in any county other than the county of origin of the legal notice.

History: En. Sec. 1, Ch. 149, L. 1963; R.C.M. 1947, 19-201; amd. Sec. 38, Ch. 61, L. 2007.



2-3-106. Period for which copy retained.

2-3-106. Period for which copy retained. Each radio or television station broadcasting any summary of a legal notice shall for a period of 6 months subsequent to such broadcast retain at its office a copy or transcription of the text of the summary as actually broadcast, which shall be available for public inspection.

History: En. Sec. 2, Ch. 149, L. 1963; R.C.M. 1947, 19-202.



2-3-107. Proof of publication by broadcast.

2-3-107. Proof of publication by broadcast. Proof of publication of a summary of any notice by radio or television broadcast shall be by affidavit of the manager, an assistant manager, or a program director of the radio or television station broadcasting the same.

History: En. Sec. 3, Ch. 149, L. 1963; R.C.M. 1947, 19-203.



2-3-108. through reserved.

2-3-108 through 2-3-110 reserved.



2-3-111. Opportunity to submit views -- public hearings.

2-3-111. Opportunity to submit views -- public hearings. (1) Procedures for assisting public participation must include a method of affording interested persons reasonable opportunity to submit data, views, or arguments, orally or in written form, prior to making a final decision that is of significant interest to the public. (2) When a state agency other than the board of regents proposes to take an action that directly impacts a specific community or area and a public hearing is held, the hearing must be held in an accessible facility in the impacted community or area or in the nearest community or area with an accessible facility.

History: En. 82-4228 by Sec. 3, Ch. 491, L. 1975; amd. Sec. 24, Ch. 285, L. 1977; amd. Sec. 2, Ch. 452, L. 1977; R.C.M. 1947, 82-4228(3); amd. Sec. 1, Ch. 487, L. 1997.



2-3-112. Exceptions.

2-3-112. Exceptions. The provisions of 2-3-103 and 2-3-111 do not apply to: (1) an agency decision that must be made to deal with an emergency situation affecting the public health, welfare, or safety; (2) an agency decision that must be made to maintain or protect the interests of the agency, including but not limited to the filing of a lawsuit in a court of law or becoming a party to an administrative proceeding; or (3) a decision involving no more than a ministerial act.

History: En. 82-4228 by Sec. 3, Ch. 491, L. 1975; amd. Sec. 24, Ch. 285, L. 1977; amd. Sec. 2, Ch. 452, L. 1977; R.C.M. 1947, 82-4228(4).



2-3-113. Declaratory rulings to be published.

2-3-113. Declaratory rulings to be published. The declaratory rulings of any board, bureau, commission, department, authority, agency, or officer of the state which is not subject to the Montana Administrative Procedure Act shall be published and be subject to judicial review as provided under 2-4-623(6) and 2-4-501, respectively.

History: En. 82-4227 by Sec. 2, Ch. 491, L. 1975; amd. Sec. 23, Ch. 285, L. 1977; amd. Sec. 1, Ch. 452, L. 1977; R.C.M. 1947, 82-4227(part); amd. Sec. 3, Ch. 184, L. 1979.



2-3-114. Enforcement -- attorney fees.

2-3-114. Enforcement -- attorney fees. (1) The district courts of the state have jurisdiction to set aside an agency decision under this part upon petition of any person whose rights have been prejudiced. A petition pursuant to this section must be filed within 30 days of the date on which the person learns, or reasonably should have learned, of the agency's decision. (2) A person alleging a deprivation of rights who prevails in an action brought in district court to enforce the person's rights under Article II, section 8, of the Montana constitution may be awarded costs and reasonable attorney fees.

History: En. 82-4229 by Sec. 4, Ch. 491, L. 1975; amd. Sec. 25, Ch. 285, L. 1977; R.C.M. 1947, 82-4229; amd. Sec. 1, Ch. 211, L. 2007; amd. Sec. 1, Ch. 266, L. 2015.






Part 2. Open Meetings

2-3-201. Legislative intent -- liberal construction.

2-3-201. Legislative intent -- liberal construction. The legislature finds and declares that public boards, commissions, councils, and other public agencies in this state exist to aid in the conduct of the peoples' business. It is the intent of this part that actions and deliberations of all public agencies shall be conducted openly. The people of the state do not wish to abdicate their sovereignty to the agencies which serve them. Toward these ends, the provisions of the part shall be liberally construed.

History: En. Sec. 1, Ch. 159, L. 1963; R.C.M. 1947, 82-3401.



2-3-202. Meeting defined.

2-3-202. Meeting defined. As used in this part, "meeting" means the convening of a quorum of the constituent membership of a public agency or association described in 2-3-203, whether corporal or by means of electronic equipment, to hear, discuss, or act upon a matter over which the agency has supervision, control, jurisdiction, or advisory power.

History: En. 82-3404 by Sec. 2, Ch. 567, L. 1977; R.C.M. 1947, 82-3404; amd. Sec. 2, Ch. 183, L. 1987.



2-3-203. Meetings of public agencies and certain associations of public agencies to be open to public -- exceptions.

2-3-203. Meetings of public agencies and certain associations of public agencies to be open to public -- exceptions. (1) All meetings of public or governmental bodies, boards, bureaus, commissions, agencies of the state, or any political subdivision of the state or organizations or agencies supported in whole or in part by public funds or expending public funds, including the supreme court, must be open to the public. (2) All meetings of associations that are composed of public or governmental bodies referred to in subsection (1) and that regulate the rights, duties, or privileges of any individual must be open to the public. (3) The presiding officer of any meeting may close the meeting during the time the discussion relates to a matter of individual privacy and then if and only if the presiding officer determines that the demands of individual privacy clearly exceed the merits of public disclosure. The right of individual privacy may be waived by the individual about whom the discussion pertains and, in that event, the meeting must be open. (4) (a) Except as provided in subsection (4)(b), a meeting may be closed to discuss a strategy to be followed with respect to litigation when an open meeting would have a detrimental effect on the litigating position of the public agency. (b) A meeting may not be closed to discuss strategy to be followed in litigation in which the only parties are public bodies or associations described in subsections (1) and (2). (5) The supreme court may close a meeting that involves judicial deliberations in an adversarial proceeding. (6) Any committee or subcommittee appointed by a public body or an association described in subsection (2) for the purpose of conducting business that is within the jurisdiction of that agency is subject to the requirements of this section.

History: En. Sec. 2, Ch. 159, L. 1963; amd. Sec. 1, Ch. 474, L. 1975; amd. Sec. 1, Ch. 567, L. 1977; R.C.M. 1947, 82-3402; amd. Sec. 1, Ch. 380, L. 1979; amd. Sec. 1, Ch. 183, L. 1987; amd. Sec. 1, Ch. 123, L. 1993; amd. Sec. 1, Ch. 218, L. 2005.



2-3-204. through reserved.

2-3-204 through 2-3-210 reserved.



2-3-211. Recording.

2-3-211. Recording. Accredited press representatives may not be excluded from any open meeting under this part and may not be prohibited from taking photographs, televising, or recording such meetings. The presiding officer may assure that such activities do not interfere with the conduct of the meeting.

History: En. 82-3405 by Sec. 4, Ch. 567, L. 1977; R.C.M. 1947, 82-3405.



2-3-212. Minutes of meetings -- public inspection.

2-3-212. Minutes of meetings -- public inspection. (1) Appropriate minutes of all meetings required by 2-3-203 to be open must be kept and must be available for inspection by the public. If an audio recording of a meeting is made and designated as official, the recording constitutes the official record of the meeting. If an official recording is made, a written record of the meeting must also be made and must include the information specified in subsection (2). (2) Minutes must include without limitation: (a) the date, time, and place of the meeting; (b) a list of the individual members of the public body, agency, or organization who were in attendance; (c) the substance of all matters proposed, discussed, or decided; and (d) at the request of any member, a record of votes by individual members for any votes taken. (3) If the minutes are recorded and designated as the official record, a log or time stamp for each main agenda item is required for the purpose of providing assistance to the public in accessing that portion of the meeting. (4) Any time a presiding officer closes a public meeting pursuant to 2-3-203, the presiding officer shall ensure that minutes taken in compliance with subsection (2) are kept of the closed portion of the meeting. The minutes from the closed portion of the meeting may not be made available for inspection except pursuant to a court order.

History: En. Sec. 3, Ch. 159, L. 1963; amd. Sec. 3, Ch. 567, L. 1977; R.C.M. 1947, 82-3403; amd. Sec. 1, Ch. 65, L. 2011; amd. Sec. 29, Ch. 348, L. 2015.



2-3-213. Voidability.

2-3-213. Voidability. Any decision made in violation of 2-3-203 may be declared void by a district court having jurisdiction. A suit to void a decision must be commenced within 30 days of the date on which the plaintiff or petitioner learns, or reasonably should have learned, of the agency's decision.

History: En. 82-3406 by Sec. 5, Ch. 567, L. 1977; R.C.M. 1947, 82-3406; amd. Sec. 2, Ch. 211, L. 2007.



2-3-214. Recording of meetings for certain boards.

2-3-214. Recording of meetings for certain boards. (1) Except as provided in 2-3-203, the following boards shall record their public meetings in a video or audio format: (a) the board of investments provided for in 2-15-1808; (b) the public employees' retirement board provided for in 2-15-1009; (c) the teachers' retirement board provided for in 2-15-1010; (d) the board of public education provided for in Article X, section 9, of the Montana constitution; and (e) the board of regents of higher education provided for in Article X, section 9, of the Montana constitution. (2) All good faith efforts to record meetings in a video format must be made, but if a board is unable to record a meeting in a video format, it must record the meeting in an audio format. (3) (a) The boards listed in subsection (1) must make the video or audio recordings of meetings under subsection (1) publicly available within 1 business day after the meeting through broadcast on the state government broadcasting service as provided in 5-11-1111 or through publication of streaming video or audio content on the respective board's website. (b) The department of administration may develop a memorandum of understanding with the legislative services division for broadcasting executive branch content on the state government broadcasting service or live-streaming audio or video executive branch content over the internet.

History: En. Sec. 1, Ch. 133, L. 2015.



2-3-215. through reserved.

2-3-215 through 2-3-220 reserved.



2-3-221. Costs to prevailing party in certain actions to enforce constitutional right to know.

2-3-221. Costs to prevailing party in certain actions to enforce constitutional right to know. A person alleging a deprivation of rights who prevails in an action brought in district court to enforce the person's rights under Article II, section 9, of the Montana constitution may be awarded costs and reasonable attorney fees.

History: En. 93-8632 by Sec. 1, Ch. 493, L. 1975; R.C.M. 1947, 93-8632; amd. Sec. 39, Ch. 61, L. 2007; amd. Sec. 30, Ch. 348, L. 2015.






Part 3. Use of Electronic Mail Systems

2-3-301. Agency to accept public comment electronically -- dissemination of electronic mail address and documents required -- fees prohibited.

2-3-301. Agency to accept public comment electronically -- dissemination of electronic mail address and documents required -- fees prohibited. (1) An agency that accepts public comment pursuant to a statute, administrative rule, or policy, including an agency adopting rules pursuant to the Montana Administrative Procedure Act or an agency to which 2-3-111 applies, shall provide for the receipt of public comment by the agency by use of an electronic mail system. (2) As part of the agency action required by subsection (1), an agency shall disseminate by appropriate media its electronic mail address to which public comment may be made, including dissemination in: (a) rulemaking notices published pursuant to the Montana Administrative Procedure Act; (b) the telephone directory of state agencies published by the department of administration; (c) any notice of agency existence, purpose, and operations published on the internet; or (d) any combination of the methods of dissemination provided in subsections (2)(a) through (2)(c). (3) An agency shall, at the request of another agency or person and subject to 2-6-1003, disseminate the electronic documents to that agency or person by electronic mail in place of surface mail. Notification of the availability of an electronic notice of proposed rulemaking may be sent to an interested person as provided in 2-4-302(2)(a)(ii). An agency may not charge a fee for providing documents by electronic mail in accordance with this subsection. (4) An agency that receives electronic mail pursuant to subsection (1) shall retain the electronic mail as either an electronic or a paper copy to the same extent that other comments are retained. (5) As used in this section, "agency" means a department, division, bureau, office, board, commission, authority, or other agency of the executive branch of state government.

History: En. Sec. 1, Ch. 484, L. 1999; amd. Sec. 1, Ch. 77, L. 2001; amd. Sec. 19, Ch. 313, L. 2001; amd. Sec. 1, Ch. 41, L. 2011; amd. Sec. 31, Ch. 348, L. 2015.









CHAPTER 4. ADMINISTRATIVE PROCEDURE ACT

Part 1. General Provisions

2-4-101. Short title -- purpose -- exception.

2-4-101. Short title -- purpose -- exception. (1) This chapter is known and may be cited as the "Montana Administrative Procedure Act". (2) The purposes of the Montana Administrative Procedure Act are to: (a) generally give notice to the public of governmental action and to provide for public participation in that action; (b) establish general uniformity and due process safeguards in agency rulemaking, legislative review of rules, and contested case proceedings; (c) establish standards for judicial review of agency rules and final agency decisions; and (d) provide the executive and judicial branches of government with statutory directives. (3) Effective July 1, 2016, this chapter does not apply to the operations of the state compensation insurance fund provided for in Title 39, chapter 71, part 23. Administrative rules adopted by the state fund board of directors prior to July 1, 2016, apply to new and renewal policies issued by the state fund that are effective prior to July 1, 2016. The state fund is subject to rules adopted by any agency that by law apply to the state fund.

History: En. Sec. 1, Ch. 2, Ex. L. 1971; amd. Sec. 1, Ch. 285, L. 1977; R.C.M. 1947, 82-4201; amd. Sec. 1, Ch. 152, L. 2009; amd. Sec. 2, Ch. 320, L. 2015.



2-4-102. Definitions.

2-4-102. Definitions. For purposes of this chapter, the following definitions apply: (1) "Administrative rule review committee" or "committee" means the appropriate committee assigned subject matter jurisdiction in Title 5, chapter 5, part 2. (2) (a) "Agency" means an agency, as defined in 2-3-102, of state government, except that the provisions of this chapter do not apply to the following: (i) the state board of pardons and parole, which is exempt from the contested case and judicial review of contested cases provisions contained in this chapter. However, the board is subject to the remainder of the provisions of this chapter. (ii) the supervision and administration of a penal institution with regard to the institutional supervision, custody, control, care, or treatment of youth or prisoners; (iii) the board of regents and the Montana university system; (iv) the financing, construction, and maintenance of public works; (v) the public service commission when conducting arbitration proceedings pursuant to 47 U.S.C. 252 and 69-3-837. (b) The term does not include a school district, a unit of local government, or any other political subdivision of the state. (3) "ARM" means the Administrative Rules of Montana. (4) "Contested case" means a proceeding before an agency in which a determination of legal rights, duties, or privileges of a party is required by law to be made after an opportunity for hearing. The term includes but is not restricted to ratemaking, price fixing, and licensing. (5) (a) "Interested person" means a person who has expressed to the agency an interest concerning agency actions under this chapter and has requested to be placed on the agency's list of interested persons as to matters of which the person desires to be given notice. (b) The term does not extend to contested cases. (6) "License" includes the whole or part of an agency permit, certificate, approval, registration, charter, or other form of permission required by law but does not include a license required solely for revenue purposes. (7) "Licensing" includes an agency process respecting the grant, denial, renewal, revocation, suspension, annulment, withdrawal, limitation, transfer, or amendment of a license. (8) "Party" means a person named or admitted as a party or properly seeking and entitled as of right to be admitted as a party, but this chapter may not be construed to prevent an agency from admitting any person as a party for limited purposes. (9) "Person" means an individual, partnership, corporation, association, governmental subdivision, agency, or public organization of any character. (10) "Register" means the Montana Administrative Register. (11) (a) "Rule" means each agency regulation, standard, or statement of general applicability that implements, interprets, or prescribes law or policy or describes the organization, procedures, or practice requirements of an agency. The term includes the amendment or repeal of a prior rule. (b) The term does not include: (i) statements concerning only the internal management of an agency or state government and not affecting private rights or procedures available to the public, including rules implementing the state personnel classification plan, the state wage and salary plan, or the statewide accounting, budgeting, and human resource system; (ii) formal opinions of the attorney general and declaratory rulings issued pursuant to 2-4-501; (iii) rules relating to the use of public works, facilities, streets, and highways when the substance of the rules is indicated to the public by means of signs or signals; (iv) seasonal rules adopted annually or biennially relating to hunting, fishing, and trapping when there is a statutory requirement for the publication of the rules and rules adopted annually or biennially relating to the seasonal recreational use of lands and waters owned or controlled by the state when the substance of the rules is indicated to the public by means of signs or signals; or (v) uniform rules adopted pursuant to interstate compact, except that the rules must be filed in accordance with 2-4-306 and must be published in the ARM. (12) (a) "Significant interest to the public" means agency actions under this chapter regarding matters that the agency knows to be of widespread citizen interest. These matters include issues involving a substantial fiscal impact to or controversy involving a particular class or group of individuals. (b) The term does not extend to contested cases. (13) "Small business" means a business entity, including its affiliates, that is independently owned and operated and that employs fewer than 50 full-time employees. (14) "Substantive rules" are either: (a) legislative rules, which if adopted in accordance with this chapter and under expressly delegated authority to promulgate rules to implement a statute have the force of law and when not so adopted are invalid; or (b) adjective or interpretive rules, which may be adopted in accordance with this chapter and under express or implied authority to codify an interpretation of a statute. The interpretation lacks the force of law.

History: (1), (3), (9)En. by Code Commissioner, 1979; (2), (4) thru (8), (10), (11)En. Sec. 2, Ch. 2, Ex. L. 1971; amd. Sec. 2, Ch. 285, L. 1977; Sec. 82-4202, R.C.M. 1947; R.C.M. 1947, 82-4202; amd. Sec. 4, Ch. 184, L. 1979; amd. Sec. 2, Ch. 243, L. 1979; amd. Sec. 1, Ch. 671, L. 1985; amd. Sec. 1, Ch. 340, L. 1991; amd. Sec. 6, Ch. 546, L. 1995; amd. Sec. 28, Ch. 349, L. 1997; amd. Sec. 1, Ch. 489, L. 1997; amd. Sec. 1, Ch. 19, L. 1999; amd. Sec. 1, Ch. 181, L. 2003; amd. Sec. 1, Ch. 2, L. 2009; amd. Sec. 2, Ch. 318, L. 2013; amd. Sec. 1, Ch. 64, L. 2015.



2-4-103. Rules and statements to be made available to public.

2-4-103. Rules and statements to be made available to public. (1) Each agency shall: (a) make available for public inspection all rules and all other written statements of policy or interpretations formulated, adopted, or used by the agency in the discharge of its functions; (b) upon request of any person, provide a copy of any rule. (2) Unless otherwise provided by statute, an agency may require the payment of the cost of providing such copies. (3) No agency rule is valid or effective against any person or party whose rights have been substantially prejudiced by an agency's failure to comply with the public inspection requirement herein.

History: En. Sec. 3, Ch. 2, Ex. L. 1971; amd. Sec. 1, Ch. 240, L. 1974; amd. Sec. 3, Ch. 285, L. 1977; R.C.M. 1947, 82-4203(1)(c), (1)(d), (2); amd. Sec. 3, Ch. 243, L. 1979.



2-4-104. Subpoenas and enforcement -- compelling testimony.

2-4-104. Subpoenas and enforcement -- compelling testimony. (1) An agency conducting any proceeding subject to this chapter may require the furnishing of information, the attendance of witnesses, and the production of books, records, papers, documents, and other objects that may be necessary and proper for the purposes of the proceeding. In furtherance of this power, an agency upon its own motion may and, upon request of any party appearing in a contested case, shall issue subpoenas for witnesses or subpoenas duces tecum. The method for service of subpoenas, witness fees, and mileage must be the same as required in civil actions in the district courts of the state. Except as otherwise provided by statute, witness fees and mileage must be paid by the party at whose request the subpoena was issued. (2) In case of disobedience of any subpoena issued and served under this section or of the refusal of any witness to testify as to any material matter with regard to which the witness may be interrogated in a proceeding before the agency, the agency may apply to any district court in the state for an order to compel compliance with the subpoena or the giving of testimony. If the agency fails or refuses to seek enforcement of a subpoena issued at the request of a party or to compel the giving of testimony considered material by a party, the party may make an application to the district court. The court shall hear the matter as expeditiously as possible. If the disobedience or refusal is found to be unjustified, the court shall enter an order requiring compliance. Disobedience of the order must be punishable by contempt of court in the same manner and by the same procedures as is provided for similar conduct committed in the course of civil actions in district courts. If another method of subpoena enforcement or compelling testimony is provided by statute, it may be used as an alternative to the method provided for in this section.

History: En. Sec. 20, Ch. 2, Ex. L. 1971; amd. Sec. 19, Ch. 285, L. 1977; R.C.M. 1947, 82-4220(1), (2); amd. Sec. 40, Ch. 61, L. 2007.



2-4-105. Representation by counsel.

2-4-105. Representation by counsel. Any person compelled to appear in person or who voluntarily appears before any agency or representative thereof shall be accorded the right to be accompanied, represented, and advised by counsel. In a proceeding before an agency, every party shall be accorded the right to appear in person or by or with counsel but this chapter shall not be construed as requiring an agency to furnish counsel to any such person.

History: En. Sec. 21, Ch. 2, Ex. L. 1971; amd. Sec. 20, Ch. 285, L. 1977; R.C.M. 1947, 82-4221.



2-4-106. Service.

2-4-106. Service. Except where a statute expressly provides to the contrary, service in all agency proceedings subject to the provisions of this chapter and in proceedings for judicial review thereof shall be as prescribed for civil actions in the district courts.

History: En. Sec. 22, Ch. 2, Ex. L. 1971; amd. Sec. 21, Ch. 285, L. 1977; R.C.M. 1947, 82-4222.



2-4-107. Construction and effect.

2-4-107. Construction and effect. Nothing in this chapter shall be considered to limit or repeal requirements imposed by statute or otherwise recognized law. No subsequent legislation shall be considered to supersede or modify any provision of this chapter, whether by implication or otherwise, except to the extent that such legislation shall do so expressly.

History: En. Sec. 23, Ch. 2, Ex. L. 1971; amd. Sec. 22, Ch. 285, L. 1977; R.C.M. 1947, 82-4223.



2-4-108. and reserved.

2-4-108 through 2-4-109 reserved.



2-4-110. Departmental review of rule notices.

2-4-110. Departmental review of rule notices. (1) The head of each department of the executive branch shall appoint an existing attorney, paralegal, or other qualified person from that department to review each departmental rule proposal notice, adoption notice, or other notice relating to administrative rulemaking. Notice of the name of the person appointed under this subsection and of any successor must be given to the secretary of state and the appropriate administrative rule review committee within 10 days of the appointment. (2) The person appointed under subsection (1) shall review each notice by any division, bureau, or other unit of the department, including units attached to the department for administrative purposes only under 2-15-121 unless otherwise excepted, for compliance with this chapter before the notice is filed with the secretary of state. The reviewer shall pay particular attention to 2-4-302 and 2-4-305. The review must include but is not limited to consideration of: (a) the adequacy of the statement of reasonable necessity for the intended action and whether the intended action is reasonably necessary to effectuate the purpose of the code section or sections implemented; (b) whether the proper statutory authority for the rule is cited; (c) whether the citation of the code section or sections implemented is correct; (d) whether the intended action is contrary to the code section or sections implemented or to other law; and (e) for a rule that initially implements legislation, whether the intended action is contrary to any comments submitted to the department by the primary sponsor of the legislation for the purposes of 2-4-302. (3) The person appointed under subsection (1) shall sign each notice for which this section requires a review. The act of signing is an affirmation that the review required by this section has been performed to the best of the reviewer's ability. The secretary of state may not accept for filing a notice that does not have the signature required by this section.

History: En. Sec. 1, Ch. 8, L. 1987; amd. Sec. 1, Ch. 3, L. 1991; amd. Sec. 2, Ch. 19, L. 1999; amd. Sec. 1, Ch. 210, L. 2001; amd. Sec. 1, Ch. 21, L. 2009; amd. Sec. 1, Ch. 99, L. 2011.



2-4-111. Small business impact analysis -- assistance.

2-4-111. Small business impact analysis -- assistance. (1) Prior to the adoption of a proposed rule, the agency that has proposed the rule shall determine if the rule will significantly and directly impact small businesses. If the agency determines that the proposed rule will impact small businesses, the determination must be published in the register when the proposed rule is published. If the agency determines that the proposed rule may have a significant and direct impact on small businesses and if subsection (4) does not apply, the agency shall prepare a small business impact analysis that, at a minimum, must: (a) identify by class or group the small businesses probably affected by the proposed rule; (b) include a statement of the probable significant and direct effects of the proposed rule on the small businesses identified in subsection (1)(a); and (c) include a description of any alternative methods that may be reasonably implemented to minimize or eliminate any potential adverse effects of adopting the proposed rule while still achieving the purpose of the proposed rule. (2) The agency shall provide documentation for the estimates, statements, and descriptions required under subsection (1). (3) The office of economic development, established in 2-15-218, shall advise and assist agencies in complying with this section. (4) An agency is not required to prepare a separate small business impact analysis under this section if the agency pursuant to 2-4-405 is preparing or has prepared an economic impact statement regarding adoption, amendment, or repeal of a rule. (5) The final adoption, amendment, or repeal of a rule is not subject to challenge in any court as a result of the inaccuracy or inadequacy of a small business impact analysis required under this section.

History: En. Sec. 1, Ch. 318, L. 2013.






Part 2. Organizational and Procedural Rules

2-4-201. Rules describing agency organization and procedures.

2-4-201. Rules describing agency organization and procedures. In addition to other rulemaking requirements imposed by law, each agency shall: (1) adopt as a rule a description of its organization, stating the general course and method of its operations and the methods whereby the public may obtain information or make submissions or requests. The notice and hearing requirements contained in 2-4-302 do not apply to adoption of a rule relating to a description of its organization. (2) adopt rules of practice, not inconsistent with statutory provisions, setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the agency.

History: En. Sec. 3, Ch. 2, Ex. L. 1971; amd. Sec. 1, Ch. 240, L. 1974; amd. Sec. 3, Ch. 285, L. 1977; R.C.M. 1947, 82-4203(1)(a), (1)(b).



2-4-202. Model rules.

2-4-202. Model rules. (1) The secretary of state shall prepare a model form for a rule describing the organization of agencies and model rules of practice for agencies to use as a guide for the rulemaking process and in fulfilling the requirements of 2-4-201. The attorney general shall prepare model rules of practice for agencies to use as a guide for contested case hearings and declaratory rulings. The secretary of state and attorney general shall add to, amend, or revise the model rules from time to time as necessary for the proper guidance of agencies. (2) The model rules and additions, amendments, or revisions to the model rules must be appropriate for the use of as many agencies as is practicable and must be filed with the secretary of state and provided to any agency upon request. The adoption by an agency of all or part of the model rules does not relieve the agency from following the rulemaking procedures required by this chapter.

History: En. Sec. 3, Ch. 2, Ex. L. 1971; amd. Sec. 1, Ch. 240, L. 1974; amd. Sec. 3, Ch. 285, L. 1977; R.C.M. 1947, 82-4203(3); amd. Sec. 41, Ch. 61, L. 2007; amd. Sec. 1, Ch. 88, L. 2007.






Part 3. Adoption and Publication of Rules

2-4-301. Authority to adopt not conferred.

2-4-301. Authority to adopt not conferred. Except as provided in part 2, nothing in this chapter confers authority upon or augments the authority of any state agency to adopt, administer, or enforce any rule.

History: En. 82-4204.1 by Sec. 9, Ch. 285, L. 1977; R.C.M. 1947, 82-4204.1(part).



2-4-302. Notice, hearing, and submission of views.

2-4-302. Notice, hearing, and submission of views. (1) (a) Prior to the adoption, amendment, or repeal of any rule, the agency shall give written notice of its proposed action. The proposal notice must include a statement of either the terms or substance of the intended action or a description of the subjects and issues involved, the reasonable necessity for the proposed action, and the time when, place where, and manner in which interested persons may present their views on the proposed action. The reasonable necessity must be written in plain, easily understood language. (b) The agency shall state in the proposal notice the date on which and the manner in which contact was made with the primary sponsor as required in subsection (2)(d). If the notification to the primary sponsor was given by mail, the date stated in the proposal notice must be the date on which the notification was mailed by the agency. If the proposal notice fails to state the date on which and the manner in which the primary sponsor was contacted, the filing of the proposal notice under subsection (2)(a)(i) is ineffective for the purposes of this part and for the purposes of the law that the agency cites in the proposal notice as the authority for the proposed action. (c) If the agency proposes to adopt, increase, or decrease a monetary amount that a person shall pay or will receive, such as a fee, cost, or benefit, the notice must include an estimate, if known, of: (i) the cumulative amount for all persons of the proposed increase, decrease, or new amount; and (ii) the number of persons affected. (2) (a) (i) The proposal notice must be filed with the secretary of state for publication in the register, as provided in 2-4-312. Except as provided in subsection (2)(a)(ii), within 3 days of publication, a copy of the published proposal notice must be sent to interested persons who have made timely requests to the agency to be informed of its rulemaking proceedings, and to the office of any professional, trade, or industrial society or organization or member of those entities who has filed a request with the appropriate administrative rule review committee when the request has been forwarded to the agency as provided in subsection (2)(b). (ii) In lieu of sending a copy of the published proposal notice to an interested person who has requested the notice, the agency may, with the consent of that person, send that person an electronic notification that the proposal notice is available on the agency's website and an electronic link to the part of the agency's website or a description of the means of locating that part of the agency's website where the notice is available. (iii) Each agency shall create and maintain a list of interested persons and the subject or subjects in which each person on the list is interested. A person who submits a written comment or attends a hearing in regard to proposed agency action under this part must be informed of the list by the agency. An agency complies with this subsection if it includes in the proposal notice an advisement explaining how persons may be placed on the list of interested persons and if it complies with subsection (7). (b) The appropriate administrative rule review committee shall forward a list of all organizations or persons who have submitted a request to be informed of agency actions to the agencies that the committee oversees that publish rulemaking notices in the register. The list must be amended by the agency upon request of any person requesting to be added to or deleted from the list. (c) The proposal notice required by subsection (1) must be published at least 30 days in advance of the agency's proposed action. The agency shall post the proposal notice on a state electronic access system or other electronic communications system available to the public. (d) (i) When an agency begins to work on the substantive content and the wording of a proposal notice for a rule that initially implements legislation, the agency shall contact, as provided in subsection (8), the legislator who was the primary sponsor of the legislation to: (A) obtain the legislator's comments; (B) inform the legislator of the known dates by which each step of the rulemaking process must be completed; and (C) provide the legislator with information about the time periods during which the legislator may comment on the proposed rules, including the opportunity to provide comment to the appropriate administrative rule review committee. (ii) If the legislation affected more than one program, the primary sponsor must be contacted pursuant to this subsection (2)(d) each time that a rule is being proposed to initially implement the legislation for a program. (iii) Within 3 days after a proposal notice covered under subsection (2)(d)(i) has been published as required in subsection (2)(a)(i), a copy of the published notice must be sent to the primary sponsor contacted under this subsection (2)(d). (3) If a statute provides for a method of publication different from that provided in subsection (2), the affected agency shall comply with the statute in addition to the requirements contained in this section. However, the notice period may not be less than 30 days or more than 6 months. (4) Prior to the adoption, amendment, or repeal of any rule, the agency shall afford interested persons at least 20 days' notice of a hearing and at least 28 days from the day of the original notice to submit data, views, or arguments, orally or in writing. If an amended or supplemental notice is filed, additional time may be allowed for oral or written submissions. In the case of substantive rules, the notice of proposed rulemaking must state that opportunity for oral hearing must be granted if requested by either 10% or 25, whichever is less, of the persons who will be directly affected by the proposed rule, by a governmental subdivision or agency, by the appropriate administrative rule review committee, or by an association having not less than 25 members who will be directly affected. If the proposed rulemaking involves matters of significant interest to the public, the agency shall schedule an oral hearing. (5) An agency may continue a hearing date for cause. In the discretion of the agency, contested case procedures need not be followed in hearings held pursuant to this section. If a hearing is otherwise required by statute, nothing in this section alters that requirement. (6) If an agency fails to publish a notice of adoption within the time required by 2-4-305(7) and the agency again proposes the same rule for adoption, amendment, or repeal, the proposal must be considered a new proposal for purposes of compliance with this chapter. (7) At the commencement of a hearing on the intended action, the person designated by the agency to preside at the hearing shall: (a) read aloud the "Notice of Function of Administrative Rule Review Committee" appearing in the register; and (b) inform the persons at the hearing of the provisions of subsection (2)(a) and provide them an opportunity to place their names on the list. (8) (a) For purposes of contacting primary sponsors under subsection (2)(d), a current or former legislator who wishes to receive notice shall keep the current or former legislator's name, address, e-mail address, and telephone number on file with the secretary of state. The secretary of state may also use legislator contact information provided by the legislative services division for the purposes of the register. The secretary of state shall update the contact information whenever the secretary of state receives corrected information from the legislator or the legislative services division. An agency proposing rules shall consult the register when providing sponsor contact. (b) An agency has complied with the primary bill sponsor contact requirements of this section when the agency has attempted to reach the primary bill sponsor at the legislator's address, e-mail address, and telephone number on file with the secretary of state pursuant to subsection (8)(a). If the agency is able to contact the primary sponsor by using less than all of these three methods of contact, the other methods need not be used.

History: En. Sec. 4, Ch. 2, Ex. L. 1971; amd. Sec. 5, Ch. 410, L. 1975; amd. Sec. 1, Ch. 482, L. 1975; amd. Sec. 8, Ch. 285, L. 1977; R.C.M. 1947, 82-4204(part); amd. Sec. 4, Ch. 243, L. 1979; amd. Sec. 1, Ch. 381, L. 1981; amd. Sec. 1, Ch. 429, L. 1983; amd. Sec. 1, Ch. 152, L. 1997; amd. Sec. 1, Ch. 340, L. 1997; amd. Sec. 2, Ch. 489, L. 1997; amd. Sec. 3, Ch. 19, L. 1999; amd. Sec. 1, Ch. 41, L. 1999; amd. Sec. 2, Ch. 210, L. 2001; amd. Sec. 2, Ch. 88, L. 2007; amd. Sec. 1, Ch. 207, L. 2007; amd. Sec. 2, Ch. 394, L. 2007; amd. Sec. 2, Ch. 21, L. 2009; amd. Sec. 2, Ch. 41, L. 2011; amd. Sec. 1, Ch. 53, L. 2011.



2-4-303. Emergency or temporary rules.

2-4-303. Emergency or temporary rules. (1) (a) If an agency finds that an imminent peril to the public health, safety, or welfare requires adoption of a rule upon fewer than 30 days' notice and states in writing its reasons for that finding, it may proceed upon special notice filed with the committee, without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, to adopt an emergency rule. The rule may be effective for a period not longer than 120 days, after which a new emergency rule with the same or substantially the same text may not be adopted, but the adoption of an identical rule under 2-4-302 is not precluded. Because the exercise of emergency rulemaking power precludes the people's constitutional right to prior notice and participation in the operations of their government, it constitutes the exercise of extraordinary power requiring extraordinary safeguards against abuse. An emergency rule may be adopted only in circumstances that truly and clearly constitute an existing imminent peril to the public health, safety, or welfare that cannot be averted or remedied by any other administrative act. The sufficiency of the reasons for a finding of imminent peril to the public health, safety, or welfare is subject to judicial review upon petition by any person. The matter must be set for hearing at the earliest possible time and takes precedence over all other matters except older matters of the same character. The sufficiency of the reasons justifying a finding of imminent peril and the necessity for emergency rulemaking must be compelling and, as written in the rule adoption notice, must stand on their own merits for purposes of judicial review. The dissemination of emergency rules required by 2-4-306 must be strictly observed and liberally accomplished. (b) An emergency rule may not be used to implement an administrative budget reduction. (2) A statute enacted or amended to be effective prior to October 1 of the year of enactment or amendment may be implemented by a temporary administrative rule, adopted before October 1 of that year, upon any abbreviated notice or hearing that the agency finds practicable, but the rule may not be filed with the secretary of state until at least 30 days have passed since publication of the notice of proposal to adopt the rule. The temporary rule is effective until October 1 of the year of adoption. The adoption of an identical rule under 2-4-302 is not precluded during the period that the temporary rule is effective.

History: En. Sec. 4, Ch. 2, Ex. L. 1971; amd. Sec. 5, Ch. 410, L. 1975; amd. Sec. 1, Ch. 482, L. 1975; amd. Sec. 8, Ch. 285, L. 1977; R.C.M. 1947, 82-4204(2); amd. Sec. 5, Ch. 243, L. 1979; amd. Sec. 1, Ch. 261, L. 1987; amd. Sec. 1, Ch. 5, L. 1991; amd. Sec. 3, Ch. 489, L. 1997; amd. Sec. 1, Ch. 265, L. 2005.



2-4-304. Informal conferences and committees.

2-4-304. Informal conferences and committees. (1) An agency may use informal conferences and consultations as a means of obtaining the viewpoints and advice of interested persons with respect to contemplated rulemaking. (2) An agency may also appoint committees of experts or interested persons or representatives of the general public to advise it with respect to any contemplated rulemaking. The powers of the committees shall be advisory only. (3) Nothing herein shall relieve the agency from following rulemaking procedures required by this chapter.

History: En. Sec. 4, Ch. 2, Ex. L. 1971; amd. Sec. 5, Ch. 410, L. 1975; amd. Sec. 1, Ch. 482, L. 1975; amd. Sec. 8, Ch. 285, L. 1977; R.C.M. 1947, 82-4204(4).



2-4-305. Requisites for validity -- authority and statement of reasons.

2-4-305. Requisites for validity -- authority and statement of reasons. (1) (a) The agency shall fully consider written and oral submissions respecting the proposed rule, including comments submitted by the primary sponsor of the legislation prior to the drafting of the substantive content and wording of a proposed rule that initially implements legislation. (b) (i) Upon adoption of a rule, an agency shall issue a concise statement of the principal reasons for and against its adoption, incorporating in the statement the reasons for overruling the considerations urged against its adoption. If substantial differences exist between the rule as proposed and as adopted and the differences have not been described or set forth in the adopted rule as that rule is published in the register, the differences must be described in the statement of reasons for and against agency action. When written or oral submissions have not been received, an agency may omit the statement of reasons. (ii) If an adopted rule that initially implements legislation does not reflect the comments submitted by the primary sponsor, the agency shall provide a statement explaining why the sponsor's comments were not incorporated into the adopted rule. (2) Rules may not unnecessarily repeat statutory language. Whenever it is necessary to refer to statutory language in order to convey the meaning of a rule interpreting the language, the reference must clearly indicate the portion of the language that is statutory and the portion that is an amplification of the language. (3) Each proposed and adopted rule must include a citation to the specific grant of rulemaking authority pursuant to which the rule or any part of the rule is adopted. In addition, each proposed and adopted rule must include a citation to the specific section or sections in the Montana Code Annotated that the rule purports to implement. A substantive rule may not be proposed or adopted unless: (a) a statute granting the agency authority to adopt rules clearly and specifically lists the subject matter of the rule as a subject upon which the agency shall or may adopt rules; or (b) the rule implements and relates to a subject matter or an agency function that is clearly and specifically included in a statute to which the grant of rulemaking authority extends. (4) Each rule that is proposed and adopted by an agency and that implements a policy of a governing board or commission must include a citation to and description of the policy implemented. Each agency rule implementing a policy and the policy itself must be based on legal authority and otherwise comply with the requisites for validity of rules established by this chapter. (5) To be effective, each substantive rule adopted must be within the scope of authority conferred and in accordance with standards prescribed by other provisions of law. (6) Whenever by the express or implied terms of any statute a state agency has authority to adopt rules to implement, interpret, make specific, or otherwise carry out the provisions of the statute, an adoption, amendment, or repeal of a rule is not valid or effective unless it is: (a) consistent and not in conflict with the statute; and (b) reasonably necessary to effectuate the purpose of the statute. A statute mandating that the agency adopt rules establishes the necessity for rules but does not, standing alone, constitute reasonable necessity for a rule. The agency shall also address the reasonableness component of the reasonable necessity requirement by, as indicated in 2-4-302(1) and subsection (1) of this section, stating the principal reasons and the rationale for its intended action and for the particular approach that it takes in complying with the mandate to adopt rules. Subject to the provisions of subsection (8), reasonable necessity must be clearly and thoroughly demonstrated for each adoption, amendment, or repeal of a rule in the agency's notice of proposed rulemaking and in the written and oral data, views, comments, or testimony submitted by the public or the agency and considered by the agency. A statement that merely explains what the rule provides is not a statement of the reasonable necessity for the rule. (7) A rule is not valid unless notice of it is given and it is adopted in substantial compliance with 2-4-302, 2-4-303, or 2-4-306 and this section and unless notice of adoption of the rule is published within 6 months of the publishing of notice of the proposed rule. The measure of whether an agency has adopted a rule in substantial compliance with 2-4-302, 2-4-303, or 2-4-306 and this section is not whether the agency has provided notice of the proposed rule, standing alone, but rather must be based on an analysis of the agency's substantial compliance with 2-4-302, 2-4-303, or 2-4-306 and this section. If an amended or supplemental notice of either proposed or final rulemaking, or both, is published concerning the same rule, the 6-month limit must be determined with reference to the latest notice in all cases. (8) (a) An agency may use an amended proposal notice or the adoption notice to correct deficiencies in citations of authority for rules and in citations of sections implemented by rules. (b) An agency may use an amended proposal notice but, except for clerical corrections, may not use the adoption notice to correct deficiencies in a statement of reasonable necessity. (c) If an agency uses an amended proposal notice to amend a statement of reasonable necessity for reasons other than for corrections in citations of authority, in citations of sections being implemented, or of a clerical nature, the agency shall allow additional time for oral or written comments from the same interested persons who were notified of the original proposal notice, including from a primary sponsor, if primary sponsor notification was required under 2-4-302, and from any other person who offered comments or appeared at a hearing already held on the proposed rule. (9) If a majority of the members of the appropriate administrative rule review committee notify the committee presiding officer that those members object to a notice of proposed rulemaking, the committee shall notify the agency in writing that the committee objects to the proposal notice and will address the objections at the next committee meeting. Following notice by the committee to the agency, the proposal notice may not be adopted until publication of the last issue of the register that is published before expiration of the 6-month period during which the adoption notice must be published, unless prior to that time, the committee meets and does not make the same objection. A copy of the committee's notification to the agency must be included in the committee's records.

History: Ap.p. Sec. 4, Ch. 2, Ex. L. 1971; amd. Sec. 5, Ch. 410, L. 1975; amd. Sec. 1, Ch. 482, L. 1975; amd. Sec. 8, Ch. 285, L. 1977; Sec. 82-4204, R.C.M. 1947; Ap.p. 82-4204.1 by Sec. 9, Ch. 285, L. 1977; Sec. 82-4204.1, R.C.M. 1947; R.C.M. 1947, 82-4204(part), 82-4204.1(part); amd. Sec. 6, Ch. 243, L. 1979; amd. Sec. 2, Ch. 381, L. 1981; amd. Sec. 1, Ch. 78, L. 1983; amd. Sec. 1, Ch. 466, L. 1983; amd. Sec. 1, Ch. 420, L. 1989; amd. Sec. 1, Ch. 3, L. 1995; amd. Sec. 2, Ch. 152, L. 1997; amd. Sec. 1, Ch. 335, L. 1997; amd. Sec. 4, Ch. 489, L. 1997; amd. Sec. 4, Ch. 19, L. 1999; amd. Sec. 3, Ch. 210, L. 2001; amd. Sec. 3, Ch. 21, L. 2009; amd. Sec. 2, Ch. 152, L. 2009; amd. Sec. 1, Ch. 270, L. 2009; amd. Sec. 1, Ch. 303, L. 2009.



2-4-306. Filing and format -- adoption and effective dates -- dissemination of emergency rules.

2-4-306. Filing and format -- adoption and effective dates -- dissemination of emergency rules. (1) Each agency shall file with the secretary of state a copy of each rule adopted by it or a reference to the rule as contained in the proposal notice. A rule is adopted on the date that the adoption notice is filed with the secretary of state and is effective on the date referred to in subsection (4), except that if the secretary of state requests corrections to the adoption notice, the rule is adopted on the date that the revised notice is filed with the secretary of state. (2) Pursuant to 2-15-401, the secretary of state may prescribe rules to effectively administer this chapter, including rules regarding the printed or electronic format, style, and arrangement for notices and rules that are filed pursuant to this chapter, and may refuse to accept the filing of any notice or rule that is not in compliance with this chapter and the secretary of state's rules. The secretary of state shall keep and maintain a permanent register of all notices and rules filed, including superseded and repealed rules, that must be open to public inspection and shall provide copies of any notice or rule upon request of any person. Unless otherwise provided by statute, the secretary of state may require the payment of the cost of providing copies. (3) If the appropriate administrative rule review committee has conducted a poll of the legislature in accordance with 2-4-403, the results of the poll must be published with the rule if the rule is adopted by the agency. (4) Each rule is effective after publication in the register, as provided in 2-4-312, except that: (a) if a later date is required by statute or specified in the rule, the later date is the effective date; (b) subject to applicable constitutional or statutory provisions: (i) a temporary rule is effective immediately upon filing with the secretary of state or at a stated date following publication in the register; and (ii) an emergency rule is effective at a stated date following publication in the register or immediately upon filing with the secretary of state if the agency finds that this effective date is necessary because of imminent peril to the public health, safety, or welfare. The agency's finding and a brief statement of reasons for the finding must be filed with the rule. The agency shall, in addition to the required publication in the register, take appropriate and extraordinary measures to make emergency rules known to each person who may be affected by them. (c) if, following written administrative rule review committee notification to an agency under 2-4-305(9), the committee meets and under 2-4-406(1) objects to all or some portion of a proposed rule before the proposed rule is adopted, the proposed rule or portion of the proposed rule objected to is not effective until the day after final adjournment of the regular session of the legislature that begins after the notice proposing the rule was published by the secretary of state, unless, following the committee's objection under 2-4-406(1): (i) the committee withdraws its objection under 2-4-406 before the proposed rule is adopted; or (ii) the rule or portion of a rule objected to is adopted with changes that in the opinion of a majority of the committee members, as communicated in writing to the committee presiding officer and staff, make it comply with the committee's objection and concerns. (5) An agency may not enforce, implement, or otherwise treat as effective a rule proposed or adopted by the agency until the effective date of the rule as provided in this section. Nothing in this subsection prohibits an agency from enforcing an established policy or practice of the agency that existed prior to the proposal or adoption of the rule as long as the policy or practice is within the scope of the agency's lawful authority.

History: En. Sec. 5, Ch. 2, Ex. L. 1971; amd. Sec. 10, Ch. 285, L. 1977; amd. Sec. 2, Ch. 561, L. 1977; R.C.M. 1947, 82-4205(part); amd. Sec. 7, Ch. 243, L. 1979; amd. Sec. 12, Ch. 268, L. 1979; amd. Sec. 2, Ch. 261, L. 1987; amd. Sec. 2, Ch. 335, L. 1997; amd. Sec. 5, Ch. 489, L. 1997; amd. Sec. 5, Ch. 19, L. 1999; amd. Sec. 4, Ch. 210, L. 2001; amd. Sec. 1, Ch. 370, L. 2005; amd. Sec. 1, Ch. 87, L. 2007; amd. Sec. 1, Ch. 337, L. 2007; amd. Sec. 2, Ch. 303, L. 2009; amd. Sec. 1, Ch. 489, L. 2009.



2-4-307. Omissions from ARM or register.

2-4-307. Omissions from ARM or register. (1) An agency may adopt by reference any model code, federal agency rule, rule of any agency of this state, or other similar publication if: (a) the publication of the model code, rule, or other publication would be unduly cumbersome, expensive, or otherwise inexpedient; and (b) it is reasonable for the agency to adopt the model code, rule, or other publication for the state of Montana. (2) The model code, rule, or other publication must be adopted by reference in a rule adopted under the rulemaking procedure required by this chapter. The rule must contain a citation to the material adopted by reference and a statement of the general subject matter of the omitted rule and must state where a copy of the omitted material may be obtained. Upon request of the secretary of state, a copy of the omitted material must be filed with the secretary of state. (3) (a) The model code, rule, or other publication to be adopted by an agency pursuant to subsection (1): (i) must be in existence at the time that the agency's notice of proposed rulemaking is published in the register; (ii) must be available to the public for comment, through either publication in the register or publication in an electronic format on the agency's web page, during the time that the rule adopting the model code, rule, or other publication is itself subject to public comment; and (iii) except as provided in subsection (3)(b), may not be altered between the time of publication of the notice of proposed rulemaking and the publication of the notice of adoption by the agency proposing the rule unless the alteration is required in order to respond to comments in the rulemaking record of the adopting agency. (b) If the model code, rule, or other publication is altered by the agency between the time of the publication of the notice of proposed rulemaking and the notice of adoption, the part of the model code, rule, or other publication that is altered by the agency is not adopted unless that part is also subject to a separate process of adoption as provided in this section. (c) If the model code, rule, or other publication is made available on the agency's website, the website may provide either the full text of the model code, rule, or other publication or a link to the source of the official electronic text of the model code, rule, or other publication. (4) A rule originally adopting by reference any model code or rule provided for in subsection (1) may not adopt any later amendments or editions of the material adopted. Except as provided in subsection (6), each later amendment or edition may be adopted by reference only by following the rulemaking procedure required by this chapter. (5) If requested by a three-fourths vote of the appropriate administrative rule review committee, an agency shall immediately publish the full or partial text of any pertinent material adopted by reference under this section. The committee may not require the publication of copyrighted material. Publication of the text of a rule previously adopted does not affect the date of adoption of the rule, but publication of the text of a rule before publication of the notice of final adoption must be in the form of and is considered to be a new notice of proposed rulemaking. (6) Whenever later amendments of federal regulations must be adopted to comply with federal law or to qualify for federal funding, only a notice of incorporation by reference of the later amendments must be filed in the register. This notice must contain the information required by subsection (2) and must state the effective date of the incorporation. The effective date may be no sooner than 30 days after the date upon which the notice is published unless the 30 days causes a delay that jeopardizes compliance with federal law or qualification for federal funding, in which event the effective date may be no sooner than the date of publication. A hearing is not required unless requested under 2-4-315 by either 10% or 25, whichever is less, of the persons who will be directly affected by the incorporation, by a governmental subdivision or agency, or by an association having not less than 25 members who will be directly affected. Further notice of adoption or preparation of a replacement page for the ARM is not required. (7) If a hearing is requested under subsection (6), the petition for hearing must contain a request for an amendment and may contain suggested language, reasons for an amendment, and any other information pertinent to the subject of the rule.

History: En. Sec. 6, Ch. 2, Ex. L. 1971; amd. Sec. 11, Ch. 285, L. 1977; R.C.M. 1947, 82-4206(3); amd. Sec. 8, Ch. 243, L. 1979; amd. Sec. 1, Ch. 591, L. 1981; amd. Sec. 6, Ch. 19, L. 1999; amd. Sec. 1, Ch. 333, L. 2011.



2-4-308. Adjective or interpretive rule -- statement of implied authority and legal effect.

2-4-308. Adjective or interpretive rule -- statement of implied authority and legal effect. (1) Each adjective or interpretive rule or portion of an adjective or interpretive rule to be adopted under implied rulemaking authority must contain a statement in the historical notations of the rule that the rule is advisory only but may be a correct interpretation of the law. The statement must be placed in the ARM when the rule in question is scheduled for reprinting. (2) The appropriate administrative rule review committee may file with the secretary of state, for publication with any rule or portion of a rule that it considers to be adjective or interpretive, a statement indicating that it is the opinion of the appropriate administrative rule review committee that the rule or portion of a rule is adjective or interpretive and therefore advisory only. If the committee requests the statement to be published for an adopted rule not scheduled for reprinting in the ARM, the cost of publishing the statement in the ARM must be paid by the committee.

History: En. Sec. 1, Ch. 637, L. 1983; amd. Sec. 7, Ch. 19, L. 1999.



2-4-309. Rulemaking authority for laws not yet effective -- rule not effective until law effective.

2-4-309. Rulemaking authority for laws not yet effective -- rule not effective until law effective. Unless otherwise provided in the statute, an agency may proceed with rulemaking under this chapter after the enactment of a statute to be implemented by rule, but a rule may not become effective prior to the effective date of the statute.

History: En. Sec. 1, Ch. 185, L. 2001.



2-4-310. reserved.

2-4-310 reserved.



2-4-311. Publication and arrangement of ARM.

2-4-311. Publication and arrangement of ARM. (1) The secretary of state shall compile, index, arrange, rearrange, correct errors or inconsistencies without changing the meaning, intent, or effect of any rule, and publish in the appropriate format all rules filed pursuant to this chapter in the ARM. The secretary of state shall supplement, revise, and publish the ARM or any part of the ARM as often as the secretary of state considers necessary. The secretary of state may include editorial notes, cross-references, and other matter that the secretary of state considers desirable or advantageous. The secretary of state shall publish supplements to the ARM at the times and in the form that the secretary of state considers appropriate. (2) The ARM must be arranged, indexed, and published or duplicated in a manner that permits separate publication of portions relating to individual agencies. An agency may make arrangements with the secretary of state for the printing or electronic distribution of as many copies of the separate publications as it may require. The secretary of state may charge a fee for any separate printed or electronic publications. The fee must be set and deposited in accordance with 2-15-405 and must be paid by the agency.

History: En. Sec. 6, Ch. 2, Ex. L. 1971; amd. Sec. 11, Ch. 285, L. 1977; R.C.M. 1947, 82-4206(part); amd. Sec. 9, Ch. 243, L. 1979; amd. Sec. 8, Ch. 19, L. 1999; amd. Sec. 3, Ch. 396, L. 2001; amd. Sec. 3, Ch. 303, L. 2009.



2-4-312. Publication and arrangement of register.

2-4-312. Publication and arrangement of register. (1) The secretary of state shall publish in the register all notices, rules, and interpretations filed with the secretary of state at least once a month but not more often than twice a month. (2) The secretary of state shall send the register without charge to each person listed in 2-4-313(1) and to each member of the legislature requesting the register. The secretary of state shall send the register to any other person who pays a subscription fee, which must be established and deposited in accordance with 2-15-405. The register must be sent in electronic format unless a hard copy is requested. (3) The register must contain three sections, including a rules section, a notice section, and an interpretation section, as follows: (a) The rules section of the register must contain all rules filed since the compilation and publication of the preceding issue of the register, together with the statements required under 2-4-305(1). (b) The notice section of the register must contain all rulemaking notices filed with the secretary of state pursuant to 2-4-302 since the compilation and publication of the preceding register. (c) The interpretation section of the register must contain all opinions of the attorney general and all declaratory rulings of agencies issued since the publication of the preceding register. (4) Each issue of the register must contain the issue number and date of the register and a table of contents. Each page of the register must contain the issue number and date of the register of which it is a part. The secretary of state may include with the register information to help the user in relating the register to the ARM.

History: En. Sec. 6, Ch. 2, Ex. L. 1971; amd. Sec. 11, Ch. 285, L. 1977; R.C.M. 1947, 82-4206(2), (9); amd. Sec. 10, Ch. 243, L. 1979; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 1, Ch. 580, L. 1987; amd. Sec. 9, Ch. 19, L. 1999; amd. Sec. 4, Ch. 396, L. 2001; amd. Sec. 3, Ch. 88, L. 2007; amd. Sec. 4, Ch. 21, L. 2009.



2-4-313. Distribution, costs, maintenance, and fees.

2-4-313. Distribution, costs, maintenance, and fees. (1) The secretary of state shall distribute copies of the ARM and supplements or revisions to the ARM to the following in an electronic format unless a hard copy is requested: (a) attorney general, one copy; (b) clerk of United States district court for the district of Montana, one copy; (c) clerk of United States court of appeals for the ninth circuit, one copy; (d) county commissioners or governing body of each county of this state, for use of county officials and the public, at least one but not more than two copies, which may be maintained in a public library in the county seat or in the county offices as the county commissioners or governing body of the county may determine; (e) state law library, one copy; (f) state historical society, one copy; (g) each unit of the Montana university system, one copy; (h) law library of the university of Montana-Missoula, one copy; (i) legislative services division, two copies; (j) library of congress, one copy; (k) state library, one copy. (2) The secretary of state, each county in the state, and the librarians for the state law library and the university of Montana-Missoula law library shall maintain a complete, current set of the ARM, including supplements or revisions to the ARM. The designated persons shall also maintain the register issues published during the preceding 2 years. The secretary of state shall maintain a permanent set of the registers. An entity required by this section to maintain a copy or set of the ARM and supplements or revisions to it and a copy of the register complies with this section if it provides access to an electronic version of the current ARM and the current year's issues of the register or the current year's issue and register archives for the prescribed period of time. (3) The secretary of state shall make printed or electronic copies of and subscriptions to the ARM and supplements or revisions to the ARM and the register available to any person for a fee set in accordance with subsection (6). Fees are not refundable. (4) The secretary of state may charge agencies a filing fee for all material to be published in the ARM or the register. (5) In addition to the fees authorized by 2-4-311 and 2-4-312 and other fees authorized by this section, the secretary of state may charge fees for internet or other computer-based services requested by state agencies, groups, or individuals. (6) The secretary of state shall set and deposit the fees authorized in this section in accordance with 2-15-405.

History: En. Sec. 6, Ch. 2, Ex. L. 1971; amd. Sec. 11, Ch. 285, L. 1977; R.C.M. 1947, 82-4206(5) thru (8), (10), (11); amd. Sec. 11, Ch. 243, L. 1979; amd. Sec. 1, Ch. 163, L. 1983; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 1, Ch. 397, L. 1985; amd. Sec. 2, Ch. 580, L. 1987; amd. Sec. 1, Ch. 6, Sp. L. January 1992; amd. Sec. 1, Ch. 411, L. 1993; amd. sec. 36, Ch. 308, L. 1995; amd. Sec. 5, Ch. 42, L. 1997; amd. Sec. 10, Ch. 19, L. 1999; amd. Sec. 5, Ch. 396, L. 2001; amd. Sec. 4, Ch. 88, L. 2007; amd. Sec. 4, Ch. 303, L. 2009.



2-4-314. Biennial review by agencies -- recommendations by committee.

2-4-314. Biennial review by agencies -- recommendations by committee. (1) Each agency shall at least biennially review its rules to determine if any new rule should be adopted or any existing rule should be modified or repealed. (2) The committee may recommend to the legislature those modifications, additions, or deletions of agency rulemaking authority which the committee considers necessary.

History: En. Sec. 4, Ch. 2, Ex. L. 1971; amd. Sec. 5, Ch. 410, L. 1975; amd. Sec. 1, Ch. 482, L. 1975; amd. Sec. 8, Ch. 285, L. 1977; R.C.M. 1947, 82-4204(6); amd. Sec. 4, Ch. 600, L. 1979; amd. Sec. 3, Ch. 381, L. 1981; amd. Sec. 1, Ch. 63, L. 1983.



2-4-315. Petition for adoption, amendment, or repeal of rules.

2-4-315. Petition for adoption, amendment, or repeal of rules. An interested person or, when the legislature is not in session, a member of the legislature on behalf of an interested person may petition an agency requesting the promulgation, amendment, or repeal of a rule. Each agency shall determine and prescribe by rule the form for petitions and the procedure for their submission, consideration, and disposition. Within 60 days after submission of a petition, the agency either shall deny the petition in writing or shall initiate rulemaking proceedings in accordance with 2-4-302 through 2-4-305. A decision to deny a petition or to initiate rulemaking proceedings must be in writing and based on record evidence. The written decision must include the reasons for the decision. Record evidence must include any evidence submitted by the petitioner on behalf of the petition and by the agency and interested persons in response to the petition. An agency may, but is not required to, conduct a hearing or oral presentation on the petition in order to develop a record and record evidence and to allow the petitioner and interested persons to present their views.

History: En. Sec. 7, Ch. 2, Ex. L. 1971; amd. Sec. 2, Ch. 236, L. 1974; amd. Sec. 12, Ch. 285, L. 1977; R.C.M. 1947, 82-4207; amd. Sec. 1, Ch. 110, L. 1997.



2-4-316. through reserved.

2-4-316 through 2-4-320 reserved.



2-4-321. Repealed.

2-4-321. Repealed. Sec. 63, Ch. 16, L. 1991.

History: En. Sec. 1, Ch. 600, L. 1979.



2-4-322. Repealed.

2-4-322. Repealed. Sec. 63, Ch. 16, L. 1991.

History: En. Sec. 2, Ch. 600, L. 1979.



2-4-323. Repealed.

2-4-323. Repealed. Sec. 63, Ch. 16, L. 1991.

History: En. Sec. 3, Ch. 600, L. 1979.






Part 4. Legislative Review of Rules

2-4-401. Repealed.

2-4-401. Repealed. Sec. 49, Ch. 19, L. 1999.

History: (1)En. 82-4203.4 by Sec. 3, Ch. 410, L. 1975; amd. Sec. 6, Ch. 285, L. 1977; Sec. 82-4203.4, R.C.M. 1947; (2), (3)En. 82-4203.3 by Sec. 2, Ch. 410, L. 1975; amd. Sec. 9, Ch. 103, L. 1977; Sec. 82-4203.3, R.C.M. 1947; R.C.M. 1947, 82-4203.3, 82-4203.4; amd. Sec. 1, Ch. 302, L. 1993; amd. Sec. 7, Ch. 545, L. 1995.



2-4-402. Powers of committees -- duty to review rules.

2-4-402. Powers of committees -- duty to review rules. (1) The administrative rule review committees shall review all proposed rules filed with the secretary of state. (2) The appropriate administrative rule review committee may: (a) request and obtain an agency's rulemaking records for the purpose of reviewing compliance with 2-4-305; (b) prepare written recommendations for the adoption, amendment, or rejection of a rule and submit those recommendations to the department proposing the rule and submit oral or written testimony at a rulemaking hearing; (c) require that a rulemaking hearing be held in accordance with the provisions of 2-4-302 through 2-4-305; (d) institute, intervene in, or otherwise participate in proceedings involving this chapter in the state and federal courts and administrative agencies; (e) review the incidence and conduct of administrative proceedings under this chapter.

History: En. 82-4203.5 by Sec. 4, Ch. 410, L. 1975; amd. Sec. 7, Ch. 285, L. 1977; amd. Sec. 1, Ch. 561, L. 1977; R.C.M. 1947, 82-4203.5(1)(a) thru (1)(c); amd. Sec. 12, Ch. 243, L. 1979; amd. Sec. 11, Ch. 268, L. 1979; amd. Sec. 4, Ch. 381, L. 1981; amd. Sec. 2, Ch. 78, L. 1983; amd. Sec. 1, Ch. 572, L. 1989; amd. Sec. 11, Ch. 19, L. 1999.



2-4-403. Legislative intent -- poll.

2-4-403. Legislative intent -- poll. (1) If the legislature is not in session, the committee may poll all members of the legislature by mail to determine whether a proposed rule is consistent with the intent of the legislature. (2) If 20 or more legislators object to a proposed rule, the committee shall poll the members of the legislature. (3) The poll must include an opportunity for the agency to present a written justification for the proposed rule to the members of the legislature.

History: En. 82-4203.5 by Sec. 4, Ch. 410, L. 1975; amd. Sec. 7, Ch. 285, L. 1977; amd. Sec. 1, Ch. 561, L. 1977; R.C.M. 1947, 82-4203.5(1)(d), (1)(e); amd. Sec. 2, Ch. 87, L. 2007.



2-4-404. Evidentiary value of legislative poll.

2-4-404. Evidentiary value of legislative poll. If the appropriate administrative rule review committee has conducted a poll of the legislature in accordance with 2-4-403, the results of the poll must be admissible in any court proceeding involving the validity of the proposed rule or the validity of the adopted rule if the rule was adopted by the agency. If the poll determines that a majority of the members of both houses find that the proposed rule or adopted rule is contrary to the intent of the legislature, the proposed rule or adopted rule must be conclusively presumed to be contrary to the legislative intent in any court proceeding involving its validity.

History: En. Sec. 2, Ch. 561, L. 1977; R.C.M. 1947, 82-4205(3); amd. Sec. 12, Ch. 19, L. 1999; amd. Sec. 3, Ch. 87, L. 2007.



2-4-405. Economic impact statement.

2-4-405. Economic impact statement. (1) Upon written request of the appropriate administrative rule review committee based upon the affirmative request of a majority of the members of the committee at an open meeting, an agency shall prepare a statement of the economic impact of the adoption, amendment, or repeal of a rule as proposed. The agency shall also prepare a statement upon receipt by the agency or the committee of a written request for a statement made by at least 15 legislators. If the request is received by the committee, the committee shall give the agency a copy of the request, and if the request is received by the agency, the agency shall give the committee a copy of the request. As an alternative, the committee may, by contract, prepare the estimate. (2) Except to the extent that the request expressly waives any one or more of the following, the requested statement must include and the statement prepared by the committee may include: (a) a description of the classes of persons who will be affected by the proposed rule, including classes that will bear the costs of the proposed rule and classes that will benefit from the proposed rule; (b) a description of the probable economic impact of the proposed rule upon affected classes of persons, including but not limited to providers of services under contracts with the state and affected small businesses, and quantifying, to the extent practicable, that impact; (c) the probable costs to the agency and to any other agency of the implementation and enforcement of the proposed rule and any anticipated effect on state revenue; (d) an analysis comparing the costs and benefits of the proposed rule to the costs and benefits of inaction; (e) an analysis that determines whether there are less costly or less intrusive methods for achieving the purpose of the proposed rule; (f) an analysis of any alternative methods for achieving the purpose of the proposed rule that were seriously considered by the agency and the reasons why they were rejected in favor of the proposed rule; (g) a determination as to whether the proposed rule represents an efficient allocation of public and private resources; and (h) a quantification or description of the data upon which subsections (2)(a) through (2)(g) are based and an explanation of how the data was gathered. (3) A request to an agency for a statement or a decision to contract for the preparation of a statement must be made prior to the final agency action on the rule. The statement must be filed with the appropriate administrative rule review committee within 3 months of the request or decision. A request or decision for an economic impact statement may be withdrawn at any time. (4) Upon receipt of an impact statement, the committee shall determine the sufficiency of the statement. If the committee determines that the statement is insufficient, the committee may return it to the agency or other person who prepared the statement and request that corrections or amendments be made. If the committee determines that the statement is sufficient, a notice, including a summary of the statement and indicating where a copy of the statement may be obtained, must be filed with the secretary of state for publication in the register by the agency preparing the statement or by the committee, if the statement is prepared under contract by the committee, and must be mailed to persons who have registered advance notice of the agency's rulemaking proceedings. (5) This section does not apply to rulemaking pursuant to 2-4-303. (6) The final adoption, amendment, or repeal of a rule is not subject to challenge in any court as a result of the inaccuracy or inadequacy of a statement required under this section. (7) An environmental impact statement prepared pursuant to 75-1-201 that includes an analysis of the factors listed in this section satisfies the provisions of this section.

History: En. Sec. 1, Ch. 480, L. 1979; amd. Sec. 1, Ch. 665, L. 1983; (6)En. Sec. 2, Ch. 665, L. 1983; amd. Sec. 13, Ch. 19, L. 1999; amd. Sec. 1, Ch. 46, L. 1999; amd. Sec. 6, Ch. 339, L. 1999; amd. Sec. 2, Ch. 265, L. 2005; amd. Sec. 1, Ch. 189, L. 2007.



2-4-406. Committee objection to violation of authority for rule -- effect.

2-4-406. Committee objection to violation of authority for rule -- effect. (1) If the appropriate administrative rule review committee objects to all or some portion of a proposed or adopted rule because the committee considers it not to have been proposed or adopted in substantial compliance with 2-4-302, 2-4-303, and 2-4-305, the committee shall send a written objection to the agency that promulgated the rule. The objection must contain a concise statement of the committee's reasons for its action. (2) Within 14 days after the mailing of a committee objection to a rule, the agency promulgating the rule shall respond in writing to the committee. After receipt of the response, the committee may withdraw or modify its objection. (3) If the committee fails to withdraw or substantially modify its objection to a rule, it may vote to send the objection to the secretary of state, who shall, upon receipt of the objection, publish the objection in the register adjacent to any notice of adoption of the rule and in the ARM adjacent to the rule, provided an agency response must also be published if requested by the agency. Costs of publication of the objection and the agency response must be paid by the committee. (4) If an objection to all or a portion of a rule has been published pursuant to subsection (3), the agency bears the burden, in any action challenging the legality of the rule or portion of a rule objected to by the committee, of proving that the rule or portion of the rule objected to was adopted in substantial compliance with 2-4-302, 2-4-303, and 2-4-305. If a rule is invalidated by court judgment because the agency failed to meet its burden of proof imposed by this subsection and the court finds that the rule was adopted in arbitrary and capricious disregard for the purposes of the authorizing statute, the court may award costs and reasonable attorney fees against the agency.

History: En. Sec. 1, Ch. 589, L. 1983; amd. Sec. 14, Ch. 19, L. 1999.



2-4-407. through reserved.

2-4-407 through 2-4-409 reserved.



2-4-410. Report of litigation.

2-4-410. Report of litigation. Each agency shall report to the appropriate administrative rule review committee any judicial proceedings in which the construction or interpretation of any provision of this chapter is in issue and may report to the committee any proceeding in which the construction or interpretation of any rule of the agency is in issue. Upon request of the committee, copies of documents filed in any proceeding in which the construction or interpretation of either this chapter or an agency rule is in issue must be made available to the committee by the agency involved.

History: En. Sec. 6, Ch. 381, L. 1981; amd. Sec. 15, Ch. 19, L. 1999.



2-4-411. Report.

2-4-411. Report. The committee may recommend amendments to the Montana Administrative Procedure Act or the repeal, amendment, or adoption of a rule as provided in 2-4-412 and make other recommendations and reports as it considers advisable.

History: En. 82-4203.5 by Sec. 4, Ch. 410, L. 1975; amd. Sec. 7, Ch. 285, L. 1977; amd. Sec. 1, Ch. 561, L. 1977; R.C.M. 1947, 82-4203.5(2); amd. Sec. 3, Ch. 112, L. 1991; amd. Sec. 3, Ch. 349, L. 1993.



2-4-412. Legislative review of rules -- effect of failure to object.

2-4-412. Legislative review of rules -- effect of failure to object. (1) The legislature may, by bill, repeal any rule in the ARM. If a rule is repealed, the legislature shall in the bill state its objections to the repealed rule. If an agency adopts a new rule to replace the repealed rule, the agency shall adopt the new rule in accordance with the objections stated by the legislature in the bill. If the legislature does not repeal a rule filed with it before the adjournment of that regular session, the rule remains valid. (2) The legislature may also by joint resolution request or advise or by bill direct the adoption, amendment, or repeal of any rule. If a change in a rule or the adoption of an additional rule is advised, requested, or directed to be made, the legislature shall in the joint resolution or bill state the nature of the change or the additional rule to be made and its reasons for the change or addition. The agency shall, in the manner provided in the Montana Administrative Procedure Act, adopt a new rule in accordance with the legislative direction in a bill. (3) Rules and changes in rules made by agencies under subsection (2) must conform and be pursuant to statutory authority. (4) Failure of the legislature or the appropriate administrative rule review committee to object in any manner to the adoption, amendment, or repeal of a rule is inadmissible in the courts of this state to prove the validity of any rule.

History: En. 82-4203.1 by Sec. 1, Ch. 239, L. 1973; amd. Sec. 1, Ch. 236, L. 1974; amd. Sec. 4, Ch. 285, L. 1977; R.C.M. 1947, 82-4203.1; amd. Sec. 5, Ch. 381, L. 1981; amd. Sec. 1, Ch. 164, L. 1983; amd. Sec. 16, Ch. 19, L. 1999.






Part 5. Judicial Notice and Declaratory Rulings

2-4-501. Declaratory rulings by agencies.

2-4-501. Declaratory rulings by agencies. Each agency shall provide by rule for the filing and prompt disposition of petitions for declaratory rulings as to the applicability of any statutory provision or of any rule or order of the agency. A copy of a declaratory ruling must be filed with the secretary of state for publication in the register. A declaratory ruling or the refusal to issue such a ruling shall be subject to judicial review in the same manner as decisions or orders in contested cases.

History: En. Sec. 18, Ch. 2, Ex. L. 1971; R.C.M. 1947, 82-4218; amd. Sec. 13, Ch. 243, L. 1979.



2-4-502. through reserved.

2-4-502 through 2-4-504 reserved.



2-4-505. Judicial notice of rules.

2-4-505. Judicial notice of rules. The courts shall take judicial notice of any rule filed and published under the provisions of this chapter.

History: En. Sec. 8, Ch. 2, Ex. L. 1971; amd. Sec. 13, Ch. 285, L. 1977; R.C.M. 1947, 82-4208.



2-4-506. Declaratory judgments on validity or application of rules.

2-4-506. Declaratory judgments on validity or application of rules. (1) A rule may be declared invalid or inapplicable in an action for declaratory judgment if it is found that the rule or its threatened application interferes with or impairs or threatens to interfere with or impair the legal rights or privileges of the plaintiff. (2) A rule may also be declared invalid in the action on the grounds that the rule was adopted with an arbitrary or capricious disregard for the purpose of the authorizing statute as evidenced by documented legislative intent. (3) A declaratory judgment may be rendered whether or not the plaintiff has requested the agency to pass upon the validity or applicability of the rule in question. (4) The action may be brought in the district court for the county in which the plaintiff resides or has a principal place of business or in which the agency maintains its principal office. The agency must be made a party to the action.

History: En. Sec. 19, Ch. 2, Ex. L. 1971; amd. Sec. 5, Ch. 560, L. 1977; R.C.M. 1947, 82-4219; amd. Sec. 14, Ch. 243, L. 1979; amd. Sec. 2, Ch. 589, L. 1983; amd. Sec. 42, Ch. 61, L. 2007.






Part 6. Contested Cases

2-4-601. Notice.

2-4-601. Notice. (1) In a contested case, all parties must be afforded an opportunity for hearing after reasonable notice. (2) The notice must include: (a) a statement of the time, place, and nature of the hearing; (b) a statement of the legal authority and jurisdiction under which the hearing is to be held; (c) a reference to the particular sections of the statutes and rules involved; (d) a short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter, upon application, a more definite and detailed statement must be furnished. (e) a statement that a formal proceeding may be waived pursuant to 2-4-603.

History: En. Sec. 9, Ch. 2, Ex. L. 1971; R.C.M. 1947, 82-4209(1), (2); amd. Sec. 1, Ch. 277, L. 1979.



2-4-602. Discovery.

2-4-602. Discovery. Each agency shall provide in its rules of practice for discovery prior to a contested case hearing.

History: En. Sec. 19, Ch. 285, L. 1977; R.C.M. 1947, 82-4220(3).



2-4-603. Informal disposition and hearings -- waiver of administrative proceedings -- recording and use of settlement proceeds.

2-4-603. Informal disposition and hearings -- waiver of administrative proceedings -- recording and use of settlement proceeds. (1) (a) Unless precluded by law, informal disposition may be made of any contested case by stipulation, agreed settlement, consent order, or default. A stipulation, agreed settlement, consent order, or default that disposes of a contested case must be in writing. (b) Unless otherwise provided by law, if a stipulation, agreed settlement, consent order, or default results in a monetary settlement involving an agency or the state, settlement proceeds must be deposited in the account or fund in which the penalty, fine, or other payment would be deposited if the contested case had proceeded to final decision. If there is no account or fund designated for the fine, penalty, or payment in the type of action, then the settlement must be deposited in the general fund. (c) If a stipulation, agreed settlement, consent order, or default results in a nonmonetary settlement involving an agency or the state, settlement proceeds, whether received by the state or a third party, must be recorded in a nonstate, nonfederal state special revenue account established pursuant to 17-2-102(1)(b)(i) for the purpose of recording nonmonetary settlements. (2) Except as otherwise provided, parties to a contested case may jointly waive in writing a formal proceeding under this part. The parties may then use informal proceedings under 2-4-604. Parties to contested case proceedings held under Title 37 or under any other provision relating to licensure to pursue a profession or occupation may not waive formal proceedings. (3) If a contested case does not involve a disputed issue of material fact, parties may jointly stipulate in writing to waive contested case proceedings and may directly petition the district court for judicial review pursuant to 2-4-702. The petition must contain an agreed statement of facts and a statement of the legal issues or contentions of the parties upon which the court, together with the additions it may consider necessary to fully present the issues, may make its decision.

History: En. Sec. 9, Ch. 2, Ex. L. 1971; R.C.M. 1947, 82-4209(4); amd. Sec. 2, Ch. 277, L. 1979; amd. Sec. 1, Ch. 451, L. 1999; amd. Sec. 1, Ch. 305, L. 2001; amd. Sec. 1, Ch. 347, L. 2005.



2-4-604. Informal proceedings.

2-4-604. Informal proceedings. (1) In proceedings under this section, the agency shall, in accordance with procedures adopted under 2-4-201: (a) give affected persons or parties or their counsel an opportunity, at a convenient time and place, to present to the agency or hearing examiner: (i) written or oral evidence in opposition to the agency's action or refusal to act; (ii) a written statement challenging the grounds upon which the agency has chosen to justify its action or inaction; or (iii) other written or oral evidence relating to the contested case; (b) if the objections of the persons or parties are overruled, provide a written explanation within 7 days. (2) The record must consist of: (a) the notice and summary of grounds of the opposition; (b) evidence offered or considered; (c) any objections and rulings on the objections; (d) all matters placed on the record after ex parte communication pursuant to 2-4-613; (e) a recording of any hearing held, together with a statement of the substance of the evidence received or considered, the written or oral statements of the parties or other persons, and the proceedings. A party may object in writing to the statement or may order at that party's cost a transcription of the recording, or both. Objections become a part of the record. (3) Agencies shall give effect to the rules of privilege recognized by law. (4) In agency proceedings under this section, irrelevant, immaterial, or unduly repetitious evidence must be excluded but all other evidence of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs is admissible, whether or not the evidence is admissible in a trial in the courts of Montana. Any part of the evidence may be received in written form, and all testimony of parties and witnesses must be made under oath. Hearsay evidence may be used for the purpose of supplementing or explaining other evidence, but it is not sufficient in itself to support a finding unless it is admissible over objection in civil actions. (5) A party may petition for review of an informal agency decision pursuant to part 7 of this chapter.

History: En. Sec. 3, Ch. 277, L. 1979; amd. Sec. 43, Ch. 61, L. 2007.



2-4-605. through reserved.

2-4-605 through 2-4-610 reserved.



2-4-611. Hearing examiners -- legal services unit -- conduct of hearings -- disqualification of hearing examiners and agency members.

2-4-611. Hearing examiners -- legal services unit -- conduct of hearings -- disqualification of hearing examiners and agency members. (1) An agency may appoint hearing examiners for the conduct of hearings in contested cases. A hearing examiner must be assigned with due regard to the expertise required for the particular matter. (2) An agency may elect to request a hearing examiner from an agency legal assistance program, if any, within the attorney general's office or from another agency. If the request is honored, the time, date, and place of the hearing must be set by the agency, with the concurrence of the legal assistance program or the other agency. (3) Agency members or hearing examiners presiding over hearings may administer oaths or affirmations; issue subpoenas pursuant to 2-4-104; provide for the taking of testimony by deposition; regulate the course of hearings, including setting the time and place for continued hearings and fixing the time for filing of briefs or other documents; and direct parties to appear and confer to consider simplification of the issues by consent of the parties. (4) On the filing by a party, hearing examiner, or agency member in good faith of a timely and sufficient affidavit of personal bias, lack of independence, disqualification by law, or other disqualification of a hearing examiner or agency member, the agency shall determine the matter as a part of the record and decision in the case. The agency may disqualify the hearing examiner or agency member and request another hearing examiner pursuant to subsection (2) or assign another hearing examiner from within the agency. The affidavit must state the facts and the reasons for the belief that the hearing examiner should be disqualified and must be filed not less than 10 days before the original date set for the hearing.

History: En. Sec. 11, Ch. 2, Ex. L. 1971; R.C.M. 1947, 82-4211(part); amd. Sec. 1, Ch. 467, L. 1979; amd. Sec. 2, Ch. 3, L. 1985.



2-4-612. Hearing -- rules of evidence, cross-examination, judicial notice.

2-4-612. Hearing -- rules of evidence, cross-examination, judicial notice. (1) Opportunity shall be afforded all parties to respond and present evidence and argument on all issues involved. (2) Except as otherwise provided by statute relating directly to an agency, agencies shall be bound by common law and statutory rules of evidence. Objections to evidentiary offers may be made and shall be noted in the record. When a hearing will be expedited and the interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form. (3) Documentary evidence may be received in the form of copies or excerpts if the original is not readily available. Upon request, parties shall be given an opportunity to compare the copy with the original. (4) All testimony shall be given under oath or affirmation. (5) A party shall have the right to conduct cross-examinations required for a full and true disclosure of facts, including the right to cross-examine the author of any document prepared by or on behalf of or for the use of the agency and offered in evidence. (6) Notice may be taken of judicially cognizable facts. In addition, notice may be taken of generally recognized technical or scientific facts within the agency's specialized knowledge. Parties shall be notified either before or during the hearing or by reference in preliminary reports or otherwise of the material noticed, including any staff memoranda or data. They shall be afforded an opportunity to contest the material so noticed. (7) The agency's experience, technical competence, and specialized knowledge may be utilized in the evaluation of evidence.

History: En. Secs. 9, 10, 11, Ch. 2, Ex. L. 1971; R.C.M. 1947, 82-4209(3), 82-4210, 82-4211(part).



2-4-613. Ex parte consultations.

2-4-613. Ex parte consultations. Unless required for disposition of ex parte matters authorized by law, the person or persons who are charged with the duty of rendering a decision or to make findings of fact and conclusions of law in a contested case, after issuance of notice of hearing, may not communicate with any party or a party's representative in connection with any issue of fact or law in the case except upon notice and opportunity for all parties to participate.

History: En. Sec. 14, Ch. 2, Ex. L. 1971; R.C.M. 1947, 82-4214; amd. Sec. 44, Ch. 61, L. 2007.



2-4-614. Record -- transcription.

2-4-614. Record -- transcription. (1) The record in a contested case must include: (a) all pleadings, motions, and intermediate rulings; (b) all evidence received or considered, including a stenographic record of oral proceedings when demanded by a party; (c) a statement of matters officially noticed; (d) questions and offers of proof, objections, and rulings on those objections; (e) proposed findings and exceptions; (f) any decision, opinion, or report by the hearings examiner or agency member presiding at the hearing, which must be in writing; (g) all staff memoranda or data submitted to the hearings examiner or members of the agency as evidence in connection with their consideration of the case. (2) The stenographic record of oral proceedings or any part of the stenographic record must be transcribed on request of any party. Unless otherwise provided by statute, the cost of the transcription must be paid by the requesting party.

History: En. Sec. 9, Ch. 2, Ex. L. 1971; R.C.M. 1947, 82-4209(5), (6); amd. Sec. 2, Ch. 347, L. 2005.



2-4-615. through reserved.

2-4-615 through 2-4-620 reserved.



2-4-621. When absent members render decision -- proposal for decision and opportunity to submit findings and conclusions -- modification by agency.

2-4-621. When absent members render decision -- proposal for decision and opportunity to submit findings and conclusions -- modification by agency. (1) When in a contested case a majority of the officials of the agency who are to render the final decision have not heard the case, the decision, if adverse to a party to the proceeding other than the agency itself, may not be made until a proposal for decision is served upon the parties and an opportunity is afforded to each party adversely affected to file exceptions and present briefs and oral argument to the officials who are to render the decision. (2) The proposal for decision must contain a statement of the reasons for the decision and of each issue of fact or law necessary to the proposed decision and must be prepared by the person who conducted the hearing unless that person becomes unavailable to the agency. (3) The agency may adopt the proposal for decision as the agency's final order. The agency in its final order may reject or modify the conclusions of law and interpretation of administrative rules in the proposal for decision but may not reject or modify the findings of fact unless the agency first determines from a review of the complete record and states with particularity in the order that the findings of fact were not based upon competent substantial evidence or that the proceedings on which the findings were based did not comply with essential requirements of law. The agency may accept or reduce the recommended penalty in a proposal for decision but may not increase it without a review of the complete record. (4) A hearings officer who is a member of an agency adjudicative body may participate in the formulation of the agency's final order, provided that the hearings officer has completed all duties as the hearings officer.

History: En. Sec. 12, Ch. 2, Ex. L. 1971; amd. Sec. 14, Ch. 285, L. 1977; R.C.M. 1947, 82-4212(part); amd. Sec. 4, Ch. 277, L. 1979; amd. Sec. 45, Ch. 61, L. 2007.



2-4-622. When hearings officer unavailable for decision.

2-4-622. When hearings officer unavailable for decision. (1) If the person who conducted the hearing becomes unavailable to the agency, proposed findings of fact may be prepared by a person who has read the record only if the demeanor of witnesses is considered immaterial by all parties. (2) The parties may waive compliance with 2-4-621 and this section by written stipulation.

History: En. Sec. 12, Ch. 2, Ex. L. 1971; amd. Sec. 14, Ch. 285, L. 1977; R.C.M. 1947, 82-4212(part); amd. Sec. 6, Ch. 42, L. 1997.



2-4-623. Final orders -- notification -- availability.

2-4-623. Final orders -- notification -- availability. (1) (a) A final decision or order adverse to a party in a contested case must be in writing. A final decision must include findings of fact and conclusions of law, separately stated. Findings of fact, if set forth in statutory language, must be accompanied by a concise and explicit statement of the underlying facts supporting the findings. Except as provided in 75-2-213 and 75-20-223, a final decision must be issued within 90 days after a contested case is considered to be submitted for a final decision unless, for good cause shown, the period is extended for an additional time not to exceed 30 days. (b) If an agency intends to issue a final written decision in a contested case that grants or denies relief and the relief that is granted or denied differs materially from a final agency decision that was orally announced on the record, the agency may not issue the final written decision without first providing notice to the parties and an opportunity to be heard before the agency. (2) Findings of fact must be based exclusively on the evidence and on matters officially noticed. (3) Each conclusion of law must be supported by authority or by a reasoned opinion. (4) If, in accordance with agency rules, a party submitted proposed findings of fact, the decision must include a ruling upon each proposed finding. (5) Parties must be notified by mail of any decision or order. Upon request, a copy of the decision or order must be delivered or mailed in a timely manner to each party and to each party's attorney of record. (6) Each agency shall index and make available for public inspection all final decisions and orders, including declaratory rulings under 2-4-501. An agency decision or order is not valid or effective against any person or party, and it may not be invoked by the agency for any purpose until it has been made available for public inspection as required in this section. This provision is not applicable in favor of any person or party who has actual knowledge of the decision or order or when a state statute or federal statute or regulation prohibits public disclosure of the contents of a decision or order.

History: (1), (3) thru (6)En. Sec. 13, Ch. 2, Ex. L. 1971; amd. Sec. 15, Ch. 285, L. 1977; Sec. 82-4213, R.C.M. 1947; (2)En. Sec. 9, Ch. 2, Ex. L. 1971; Sec. 82-4209, R.C.M. 1947; R.C.M. 1947, 82-4209(7), 82-4213; amd. Sec. 3, Ch. 347, L. 2005; amd. Sec. 1, Ch. 571, L. 2005; amd. Sec. 2, Ch. 445, L. 2009.



2-4-624. through reserved.

2-4-624 through 2-4-630 reserved.



2-4-631. Licenses.

2-4-631. Licenses. (1) When the grant, denial, renewal, revocation, suspension, annulment, withdrawal, limitation, transfer, or amendment of a license is required by law to be preceded by notice and opportunity for hearing, the provisions of this chapter concerning contested cases apply. (2) When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license does not expire until the application has been finally determined by the agency and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order or a later date fixed by order of the reviewing court. (3) Whenever notice is required, no revocation, suspension, annulment, withdrawal, or amendment of any license is lawful unless the agency gave notice by mail to the licensee of facts or conduct which warrant the intended action. If the agency finds that public health, safety, or welfare imperatively requires emergency action and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. These proceedings shall be promptly instituted and determined.

History: En. Sec. 15, Ch. 2, Ex. L. 1971; amd. Sec. 16, Ch. 285, L. 1977; R.C.M. 1947, 82-4215; amd. Sec. 1, Ch. 465, L. 1979.






Part 7. Judicial Review of Contested Cases

2-4-701. Immediate review of agency action.

2-4-701. Immediate review of agency action. A preliminary, procedural, or intermediate agency action or ruling is immediately reviewable if review of the final agency decision would not provide an adequate remedy.

History: En. Sec. 16, Ch. 2, Ex. L. 1971; amd. Sec. 17, Ch. 285, L. 1977; R.C.M. 1947, 82-4216(part).



2-4-702. Initiating judicial review of contested cases.

2-4-702. Initiating judicial review of contested cases. (1) (a) Except as provided in 75-2-213 and 75-20-223, a person who has exhausted all administrative remedies available within the agency and who is aggrieved by a final written decision in a contested case is entitled to judicial review under this chapter. This section does not limit use of or the scope of judicial review available under other means of review, redress, relief, or trial de novo provided by statute. (b) A party who proceeds before an agency under the terms of a particular statute may not be precluded from questioning the validity of that statute on judicial review, but the party may not raise any other question not raised before the agency unless it is shown to the satisfaction of the court that there was good cause for failure to raise the question before the agency. (2) (a) Except as provided in 75-2-211, 75-2-213, and subsection (2)(c) of this section, proceedings for review must be instituted by filing a petition in district court within 30 days after service of the final written decision of the agency or, if a rehearing is requested, within 30 days after the written decision is rendered. Except as otherwise provided by statute or subsection (2)(d), the petition must be filed in the district court for the county where the petitioner resides or has the petitioner's principal place of business or where the agency maintains its principal office. Copies of the petition must be promptly served upon the agency and all parties of record. (b) The petition must include a concise statement of the facts upon which jurisdiction and venue are based, a statement of the manner in which the petitioner is aggrieved, and the ground or grounds specified in 2-4-704(2) upon which the petitioner contends to be entitled to relief. The petition must demand the relief to which the petitioner believes the petitioner is entitled, and the demand for relief may be in the alternative. (c) If a petition for review is filed pursuant to 33-16-1012(2)(c), the workers' compensation court, rather than the district court, has jurisdiction and the provisions of this part apply to the workers' compensation court in the same manner as the provisions of this part apply to the district court. (d) If a petition for review is filed challenging a licensing or permitting decision made pursuant to Title 75 or Title 82, the petition for review must be filed in the county where the facility is located or proposed to be located or where the action is proposed to occur. (3) Unless otherwise provided by statute, the filing of the petition may not stay enforcement of the agency's decision. The agency may grant or the reviewing court may order a stay upon terms that it considers proper, following notice to the affected parties and an opportunity for hearing. A stay may be issued without notice only if the provisions of 27-19-315 through 27-19-317 are met. (4) Within 30 days after the service of the petition or within further time allowed by the court, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be required by the court to pay the additional costs. The court may require or permit subsequent corrections or additions to the record.

History: En. Sec. 16, Ch. 2, Ex. L. 1971; amd. Sec. 17, Ch. 285, L. 1977; R.C.M. 1947, 82-4216(part); amd. Sec. 1, Ch. 520, L. 1985; amd. Sec. 1, Ch. 290, L. 1995; amd. Sec. 1, Ch. 361, L. 2003; amd. Sec. 4, Ch. 347, L. 2005; amd. Sec. 3, Ch. 445, L. 2009.



2-4-703. Receipt of additional evidence.

2-4-703. Receipt of additional evidence. If, before the date set for hearing, application is made to the court for leave to present additional evidence and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court. The agency may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

History: En. Sec. 16, Ch. 2, Ex. L. 1971; amd. Sec. 17, Ch. 285, L. 1977; R.C.M. 1947, 82-4216(5).



2-4-704. Standards of review.

2-4-704. Standards of review. (1) The review must be conducted by the court without a jury and must be confined to the record. In cases of alleged irregularities in procedure before the agency not shown in the record, proof of the irregularities may be taken in the court. The court, upon request, shall hear oral argument and receive written briefs. (2) The court may not substitute its judgment for that of the agency as to the weight of the evidence on questions of fact. The court may affirm the decision of the agency or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because: (a) the administrative findings, inferences, conclusions, or decisions are: (i) in violation of constitutional or statutory provisions; (ii) in excess of the statutory authority of the agency; (iii) made upon unlawful procedure; (iv) affected by other error of law; (v) clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; (vi) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion; or (b) findings of fact, upon issues essential to the decision, were not made although requested. (3) If a petition for review is filed challenging a licensing or permitting decision made pursuant to Title 75 or Title 82 on the grounds of unconstitutionality, as provided in subsection (2)(a)(i), the petitioner shall first establish the unconstitutionality of the underlying statute.

History: En. Sec. 16, Ch. 2, Ex. L. 1971; amd. Sec. 17, Ch. 285, L. 1977; R.C.M. 1947, 82-4216(6), (7); amd. Sec. 2, Ch. 83, L. 1989; amd. Sec. 3, Ch. 361, L. 2003.



2-4-705. through reserved.

2-4-705 through 2-4-710 reserved.



2-4-711. Appeals -- staying agency decision.

2-4-711. Appeals -- staying agency decision. An aggrieved party may obtain review of a final judgment of a district court under this part by appeal to the supreme court within 60 days after entry of judgment. Such appeal shall be taken in the manner provided by law for appeals from district courts in civil cases. Unless otherwise provided by statute or unless the agency has granted a stay through the completion of the judicial review process: (1) if appeal is taken from a judgment of the district court affirming an agency decision, the agency decision shall not be stayed except upon order of the supreme court; except that, in cases where a stay is in effect at the time of the filing of notice of appeal, the stay shall be continued by operation of law for 20 days from the date of filing of the notice; (2) if appeal is taken from a judgment of the district court reversing or modifying an agency decision, the agency decision shall be stayed pending final determination of the appeal unless the supreme court orders otherwise.

History: En. Sec. 17, Ch. 2, Ex. L. 1971; amd. Sec. 18, Ch. 285, L. 1977; R.C.M. 1947, 82-4217.









CHAPTER 5. MONTANA NEGOTIATED RULEMAKING ACT

Part 1. General Provisions

2-5-101. Short title.

2-5-101. Short title. This part may be cited as the "Montana Negotiated Rulemaking Act".

History: En. Sec. 1, Ch. 400, L. 1993.



2-5-102. Purpose.

2-5-102. Purpose. The purpose of this part is to establish a framework for the conduct of negotiated rulemaking consistent with the Montana Administrative Procedure Act and the constitutional right of Montanans to participate in the operation of governmental agencies and to encourage agencies to use negotiated rulemaking when it enhances the rulemaking process. As authorized by 2-4-304, it is the intent of the legislature that state agencies, whenever appropriate, use the negotiated rulemaking process to resolve controversial issues prior to the commencement of the formal rulemaking process. However, negotiated rulemaking is not a substitute for the public notification and participation requirements of the Montana Administrative Procedure Act, and a consensus agreement by a negotiated rulemaking committee may be modified by an agency as a result of the subsequent rulemaking process. This part may not be construed as an attempt to limit innovation and experimentation with the negotiated rulemaking process.

History: En. Sec. 2, Ch. 400, L. 1993.



2-5-103. Definitions.

2-5-103. Definitions. As used in this part, the following definitions apply: (1) "Agency" means any board, bureau, commission, department, authority, or officer of the executive branch of state government authorized or required by law to make rules. (2) "Consensus" means unanimous concurrence among the interests represented on a negotiated rulemaking committee established under 2-5-106 unless the committee agrees upon another specified definition. (3) "Convener" means a person who impartially assists an agency in determining whether establishment of a negotiated rulemaking committee is feasible and appropriate for a particular rulemaking procedure. (4) "Facilitator" means a person who impartially aids in the discussions and negotiations among the members of a negotiated rulemaking committee to develop a proposed rule. A facilitator does not have decisionmaking authority. (5) "Interest" means, with respect to an issue or matter, multiple parties that have a similar point of view or that are likely to be affected in a similar manner. (6) "Negotiated rulemaking" means rulemaking through the use of a negotiated rulemaking committee. (7) "Negotiated rulemaking committee" or "committee" means an advisory committee established under 2-5-106 and authorized under 2-4-304 to consider and discuss issues for the purpose of reaching a consensus in the development of a proposed rule. (8) "Person" means an individual, partnership, corporation, association, governmental subdivision, agency, or public or private organization of any character. (9) "Rule" means an agency regulation, standard, or statement of general applicability that implements, interprets, or prescribes law or policy or describes the organization, procedures, or practice requirements of an agency. The term includes the amendment or repeal of a prior rule but does not include: (a) statements concerning only the internal management of an agency and not affecting private rights or procedures available to the public; (b) formal opinions of the attorney general and declaratory rulings issued pursuant to 2-4-501; (c) rules relating to the use of public works, facilities, streets, and highways when the substance of the rules is indicated to the public by means of signs or signals; (d) rules implementing the state personnel classification plan, the state wage and salary plan, or the statewide accounting, budgeting, and human resource system; (e) uniform rules adopted pursuant to an interstate compact, except that the rules must be filed in accordance with 2-4-306 and must be published in the Administrative Rules of Montana.

History: En. Sec. 3, Ch. 400, L. 1993; amd. Sec. 2, Ch. 2, L. 2009.



2-5-104. Determination of need for negotiated rulemaking committee.

2-5-104. Determination of need for negotiated rulemaking committee. (1) An agency may establish a negotiated rulemaking committee to negotiate and develop a proposed rule if the agency director determines that the use of the negotiated rulemaking procedure is in the public interest. In making that determination, the agency director shall consider whether: (a) there is a need for a rule; (b) there are a limited number of identifiable interests that will be significantly affected by the rule; (c) there is a reasonable likelihood that a committee can be convened with a balanced representation of persons who: (i) can adequately represent the interests identified under subsection (1)(b); and (ii) are willing to negotiate in good faith to reach a consensus on the proposed rule; (d) there is a reasonable likelihood that a committee will reach a consensus on the proposed rule within a fixed period of time; (e) the negotiated rulemaking procedure will not unreasonably delay the notice of proposed rulemaking and the issuance of the final rule; (f) the agency has adequate resources and is willing to commit those resources, including technical assistance, to the committee; and (g) the agency, to the maximum extent possible consistent with the legal obligations of the agency, will use the consensus of the committee as the basis for the rule proposed by the agency. (2) An agency may use the services of a convener to assist in making the determination of need pursuant to subsection (1) and to assist the agency in: (a) identifying persons who will be significantly affected by a proposed rule; and (b) conducting discussions with affected persons on the issues of concern and ascertaining whether the establishment of a negotiated rulemaking committee is feasible and appropriate for the particular rulemaking procedure. (3) The convener shall report findings and make recommendations to the agency. Upon request of the agency, the convener shall ascertain the names of persons who are willing and qualified to represent the interests that will be significantly affected by the proposed rule. The report and any recommendations of the convener must be made available to the public upon request.

History: En. Sec. 4, Ch. 400, L. 1993.



2-5-105. Application for membership on committees -- publication of notice.

2-5-105. Application for membership on committees -- publication of notice. (1) If an agency decides to establish a negotiated rulemaking committee, the agency shall publish in the Montana Administrative Register and, as appropriate, in newspapers and other publications, a notice that includes: (a) an announcement that the agency intends to establish a negotiated rulemaking committee to negotiate and develop a proposed rule; (b) a description of the subject and scope of the rule to be developed and the issues to be considered; (c) a list of interests likely to be significantly affected by the proposed rule; (d) a list of the persons proposed to represent the affected interests and the agency; (e) a proposed schedule for completing the work of the committee; and (f) an explanation of how a person may apply for or nominate another person for membership on the committee. (2) An agency may include the notice required in subsection (1) in the notice of intent to promulgate rules made pursuant to 2-4-302. (3) The agency shall provide a period of at least 30 days for the submission of comments and applications for membership on a negotiated rulemaking committee.

History: En. Sec. 5, Ch. 400, L. 1993.



2-5-106. Establishment of committee -- determination.

2-5-106. Establishment of committee -- determination. (1) If, after considering comments and applications submitted under 2-5-105, the agency determines that a negotiated rulemaking committee can adequately represent the interests of the persons that will be significantly affected by a proposed rule and that it is feasible and appropriate in the particular rulemaking, the agency may establish a negotiated rulemaking committee. (2) If, after considering comments and applications submitted under 2-5-105, the agency decides not to establish a negotiated rulemaking committee, the agency shall notify the persons who commented on or applied for membership on the negotiated rulemaking committee of the reasons for the decision. The agency shall also publish a notice in the Montana Administrative Register and, as appropriate, in newspapers and other publications. (3) The agency shall provide appropriate administrative support to the negotiated rulemaking committee, including technical support. (4) A negotiated rulemaking committee terminates upon adoption of the final rule under consideration, unless the agency, after consulting the committee, or the committee itself specifies an earlier termination date.

History: En. Sec. 6, Ch. 400, L. 1993.



2-5-107. Expansion of committee membership.

2-5-107. Expansion of committee membership. (1) A negotiated rulemaking committee may by consensus expand its membership, either by contacting and recruiting persons whose participation the committee believes is essential to the success of the negotiated rulemaking process or upon reviewing a petition submitted pursuant to subsection (2). (2) Persons who will be significantly affected by a proposed rule and who believe that their interests will not be adequately represented by any person on a negotiated rulemaking committee may petition for or nominate another person for membership on the negotiated rulemaking committee. Each petition or nomination must be submitted to the negotiated rulemaking committee and must include: (a) the name of the petitioner or nominee and a description of the interests the person represents; (b) evidence that the petitioner or nominee is authorized to represent parties related to the interests the person proposes to represent; (c) a written commitment that the petitioner or nominee will actively participate in good faith in the development of the rule under consideration; and (d) an explanation of reasons that the persons already on the negotiated rulemaking committee do not adequately represent the interests of the person submitting the petition or nomination. (3) Upon receiving a petition pursuant to subsection (2), a negotiated rulemaking committee shall decide by consensus at its next meeting whether or not to expand its membership.

History: En. Sec. 7, Ch. 400, L. 1993.



2-5-108. Committee -- duties -- procedures -- report.

2-5-108. Committee -- duties -- procedures -- report. (1) A negotiated rulemaking committee shall consider the matter proposed by the agency for consideration and shall attempt to reach consensus concerning a proposed rule and any other matter the committee determines is relevant to the proposed rule. (2) The person representing the agency on a negotiated rulemaking committee shall participate in the deliberations of the committee with the same rights and responsibilities of other members of the committee and is authorized to fully represent the agency in the discussions and negotiations of the committee. (3) A negotiated rulemaking committee may adopt procedures or ground rules for the operation of the committee. (4) If a negotiated rulemaking committee achieves consensus on a proposed rule, at the conclusion of the negotiations, the committee shall transmit to the agency that established the committee a report containing the proposed rule. (5) If a negotiated rulemaking committee does not reach a consensus on the proposed rule, the committee shall transmit to the agency a report specifying areas in which the committee reached consensus and the issues that remain unresolved. The committee may include in the report any other information, recommendations, or materials that the committee considers appropriate. Any member of the committee may include as an addendum to the report additional information, recommendations, or materials. (6) Title 2, chapter 3, part 2, applies to meetings of a negotiated rulemaking committee.

History: En. Sec. 8, Ch. 400, L. 1993.



2-5-109. Facilitator -- selection and duties.

2-5-109. Facilitator -- selection and duties. (1) An agency may nominate a person to serve as a facilitator for the negotiations of the committee, subject to the approval of the committee by consensus. If the committee does not approve the agency's nomination for facilitator, the agency shall submit a substitute nomination. If a committee does not approve the substitute nomination of the agency for facilitator, the committee shall select by consensus a person to serve as facilitator. A person designated to represent the agency in substantive issues may not serve as facilitator or presiding officer for the committee. (2) A facilitator approved or selected by a committee shall: (a) preside at the meetings of the committee in an impartial manner; (b) impartially assist the members of the committee in conducting discussions and negotiations and achieving consensus; and (c) manage the keeping of minutes and records.

History: En. Sec. 9, Ch. 400, L. 1993.



2-5-110. Expenses -- convener -- facilitator -- committee members.

2-5-110. Expenses -- convener -- facilitator -- committee members. (1) An agency may employ or enter into a contract for the services of an organization or individual to serve as a convener or facilitator for a negotiated rulemaking committee or may use the services of a government employee to act as a convener or facilitator for a committee. (2) An agency shall determine whether a person under consideration as a convener or facilitator of a negotiated rulemaking committee has any financial or other interest that would preclude the person from serving in an impartial and independent manner. A person disqualified under this criterion must be dropped from further consideration. (3) Members of a negotiated rulemaking committee are responsible for their own expenses of participation. However, an agency may pay for a committee member's reasonable travel and per diem expenses, expenses to obtain technical assistance, and a reasonable rate of compensation if: (a) the committee member certifies a lack of adequate financial resources to participate in the committee; and (b) the agency determines that the committee member's participation in the committee is necessary to ensure an adequate representation of the interests of the members. (4) An agency may accept grants or gifts from any source to fund the negotiated rulemaking process, provided that: (a) information on the name of the person giving the grant or gift and the amount of the grant or gift is available to the public; (b) the grant or gift is given to and accepted by the agency without placing any condition on the membership of a negotiated rulemaking committee or the outcome of the negotiated rulemaking process; and (c) there is consensus among the members of the negotiated rulemaking committee established pursuant to 2-5-106 that the acceptance of the grant or gift will not diminish the integrity of the negotiated rulemaking process.

History: En. Sec. 10, Ch. 400, L. 1993.









CHAPTER 6. PUBLIC RECORDS

Part 1. Public Records Generally (Repealed)

2-6-101. Repealed.

2-6-101. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Secs. 3170, 3171, 3172, 3182, C. Civ. Proc. 1895; re-en. Secs. 7895, 7896, 7897, 7900, Rev. C. 1907; re-en. Secs. 10539, 10540, 10541, 10544, R.C.M. 1921; Cal. C. Civ. Proc. Secs. 1887, 1888, 1889, 1894; re-en. Secs. 10539, 10540, 10541, 10544, R.C.M. 1935; R.C.M. 1947, 93-1001-1, 93-1001-2, 93-1001-3, 93-1001-6; amd. Sec. 4, Ch. 476, L. 1985; amd. Sec. 11, Ch. 748, L. 1991; amd. Sec. 1, Ch. 485, L. 1999; amd. Sec. 2, Ch. 77, L. 2001.



2-6-102. Repealed.

2-6-102. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Secs. 3180, 3181, C. Civ. Proc. 1895; re-en. Secs. 7898, 7899, Rev. C. 1907; re-en. Secs. 10542, 10543, R.C.M. 1921; Cal. C. Civ. Proc. Secs. 1892, 1893; re-en. Secs. 10542, 10543, R.C.M. 1935; R.C.M. 1947, 93-1001-4, 93-1001-5; amd. Sec. 5, Ch. 476, L. 1985; amd. Sec. 12, Ch. 748, L. 1991; amd. Sec. 2, Ch. 485, L. 1999; amd. Sec. 3, Ch. 77, L. 2001; amd. Sec. 1, Ch. 364, L. 2013.



2-6-103. Repealed.

2-6-103. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 410, Pol. C. 1895; amd. Sec. 1, p. 47, L. 1899; amd. Sec. 1, Ch. 127, L. 1903; amd. Sec. 1, Ch. 74, L. 1905; re-en. Sec. 165, Rev. C. 1907; amd. Sec. 1, Ch. 91, L. 1921; re-en. Sec. 145, R.C.M. 1921; Cal. Pol. C. Sec. 416; amd. Sec. 1, Ch. 50, L. 1935; re-en. Sec. 145, R.C.M. 1935; amd. Sec. 1, Ch. 116, L. 1961; amd. Sec. 141, Ch. 300, L. 1967; amd. Sec. 3, Ch. 185, L. 1971; amd. Sec. 1, Ch. 137, L. 1974; R.C.M. 1947, 25-102; amd. Sec. 5, Ch. 184, L. 1979; amd. Sec. 18, Ch. 429, L. 1979; amd. Sec. 2, Ch. 254, L. 1991; amd. Sec. 2, Ch. 411, L. 1993; amd. Sec. 1, Ch. 406, L. 1997; amd. Sec. 1, Ch. 125, L. 1999; amd. Sec. 6, Ch. 396, L. 2001.



2-6-104. Repealed.

2-6-104. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 1136, Pol. C. 1895; re-en. Sec. 438, Rev. C. 1907; re-en. Sec. 455, R.C.M. 1921; Cal. Pol. C. Sec. 1032; re-en. Sec. 455, R.C.M. 1935; amd. Sec. 1, Ch. 112, L. 1945; R.C.M. 1947, 59-512(part); amd. Sec. 157, Ch. 480, L. 1997; amd. Sec. 3, Ch. 485, L. 1999.



2-6-105. Repealed.

2-6-105. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 3240, C. Civ. Proc. 1895; re-en. Sec. 7953, Rev. C. 1907; re-en. Sec. 10597, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1950; re-en. Sec. 10597, R.C.M. 1935; R.C.M. 1947, 93-1101-20(part).



2-6-106. Repealed.

2-6-106. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 1120, Pol. C. 1895; re-en. Sec. 427, Rev. C. 1907; re-en. Sec. 460, R.C.M. 1921; Cal. Pol. C. Sec. 1014; re-en. Sec. 460, R.C.M. 1935; R.C.M. 1947, 59-530; Sec. 2-6-303(1), MCA 1979; redes. 2-6-106 by Code Commissioner, 1979; amd. Sec. 46, Ch. 61, L. 2007.



2-6-107. Repealed.

2-6-107. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 1121, Pol. C. 1895; re-en. Sec. 428, Rev. C. 1907; re-en. Sec. 461, R.C.M. 1921; Cal. Pol. C. Sec. 1015; re-en. Sec. 461, R.C.M. 1935; R.C.M. 1947, 59-531; Sec. 2-6-305, MCA 1979; redes. 2-6-107 by Code Commissioner, 1979.



2-6-108. Repealed.

2-6-108. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 1122, Pol. C. 1895; re-en. Sec. 429, Rev. C. 1907; re-en. Sec. 462, R.C.M. 1921; Cal. Pol. C. Sec. 1016; re-en. Sec. 462, R.C.M. 1935; R.C.M. 1947, 59-532; Sec. 2-6-306, MCA 1979; redes. 2-6-108 by Code Commissioner, 1979; amd. Sec. 47, Ch. 61, L. 2007.



2-6-109. Repealed.

2-6-109. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 1, Ch. 606, L. 1979; amd. Sec. 6, Ch. 683, L. 1985; amd. Sec. 1, Ch. 663, L. 1989; amd. Sec. 2, Ch. 289, L. 1991; amd. Sec. 1, Ch. 379, L. 1995; amd. Sec. 1, Ch. 412, L. 1995; amd. Sec. 1, Ch. 364, L. 1997; amd. Sec. 4, Ch. 370, L. 1997; amd. Sec. 126, Ch. 305, L. 1999; amd. Sec. 1, Ch. 319, L. 2001; amd. Sec. 11, Ch. 363, L. 2001; amd. Sec. 2, Ch. 441, L. 2003; amd. Sec. 1, Ch. 149, L. 2007; amd. Sec. 3, Ch. 125, L. 2009.



2-6-110. Repealed.

2-6-110. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 1, Ch. 254, L. 1991; amd. Sec. 10, Ch. 640, L. 1993; amd. Sec. 1, Ch. 27, Sp. L. November 1993; amd. Sec. 2, Ch. 4, L. 1995; amd. Sec. 1, Ch. 484, L. 1995; amd. Sec. 1, Ch. 405, L. 1999; amd. Sec. 4, Ch. 77, L. 2001; amd. Sec. 7, Ch. 396, L. 2001; amd. Sec. 1, Ch. 81, L. 2007; amd. Sec. 1, Ch. 206, L. 2011.



2-6-111. Repealed.

2-6-111. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 400, Pol. C. 1895; re-en. Sec. 153, Rev. C. 1907; re-en. Sec. 133, R.C.M. 1921; Cal. Pol. C. Sec. 407; re-en. Sec. 133, R.C.M. 1935; R.C.M. 1947, 82-2201; amd. Sec. 1, Ch. 152, L. 1979; amd. Sec. 8, Ch. 467, L. 1987; amd. Sec. 1, Ch. 185, L. 1989; amd. Sec. 48, Ch. 61, L. 2007.



2-6-112. Repealed.

2-6-112. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 1, Ch. 390, L. 2005.






Part 2. Public Records Management (Repealed)

2-6-201. Repealed.

2-6-201. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. 82-3333 by Sec. 2, Ch. 339, L. 1977; R.C.M. 1947, 82-3333; amd. Sec. 5, Ch. 420, L. 1993.



2-6-202. Repealed.

2-6-202. Repealed. Sec. 59, Ch. 348, L. 2015.

History: (1)En. 82-3334 by Sec. 3, Ch. 339, L. 1977; Sec. 82-3334, R.C.M. 1947; (2)En. by Code Commissioner, 1979; R.C.M. 1947, 82-3334(1); amd. Sec. 5, Ch. 77, L. 2001; amd. Sec. 1, Ch. 30, L. 2003.



2-6-203. Repealed.

2-6-203. Repealed. Sec. 59, Ch. 348, L. 2015.

History: (1)En. 82-3335 by Sec. 4, Ch. 339, L. 1977; Sec. 82-3335, R.C.M. 1947; (2)En. 82-3337 by Sec. 6, Ch. 339, L. 1977; Sec. 82-3337, R.C.M. 1947; R.C.M. 1947, 82-3335, 82-3337; amd. Sec. 1, Ch. 378, L. 1991; amd. Sec. 1, Ch. 170, L. 2011.



2-6-204. Repealed.

2-6-204. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. 82-3338 by Sec. 7, Ch. 339, L. 1977; R.C.M. 1947, 82-3338(3).



2-6-205. Repealed.

2-6-205. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. 82-3334 by Sec. 3, Ch. 339, L. 1977; R.C.M. 1947, 82-3334(2).



2-6-206. Repealed.

2-6-206. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. 82-3341 by Sec. 10, Ch. 339, L. 1977; R.C.M. 1947, 82-3341; amd. Sec. 2, Ch. 378, L. 1991; amd. Sec. 2, Ch. 30, L. 2003.



2-6-207. Repealed.

2-6-207. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 1, Ch. 102, L. 1979.



2-6-208. Repealed.

2-6-208. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. 82-3338, by Sec. 7, Ch. 339, L. 1977; R.C.M. 1947, 82-3338(1), (2), (4); amd. Sec. 1, Ch. 218, L. 1989; amd. Sec. 7, Ch. 378, L. 1991; amd. Sec. 2, Ch. 170, L. 2011; Sec. 2-15-1013, MCA 2009; redes. 2-6-208 by Sec. 3, Ch. 170, L. 2011.



2-6-209. and reserved.

2-6-209 through 2-6-210 reserved.



2-6-211. Repealed.

2-6-211. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. 82-3340 by Sec. 9, Ch. 339, L. 1977; R.C.M. 1947, 82-3340; amd. Sec. 3, Ch. 378, L. 1991; amd. Sec. 2, Ch. 6, Sp. L. January 1992; amd. Sec. 3, Ch. 30, L. 2003.



2-6-212. Repealed.

2-6-212. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. 82-3339 by Sec. 8, Ch. 339, L. 1977; R.C.M. 1947, 82-3339; amd. Sec. 1, Ch. 173, L. 1981.



2-6-213. Repealed.

2-6-213. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. 82-3336 by Sec. 5, Ch. 339, L. 1977; R.C.M. 1947, 82-3336; amd. Sec. 4, Ch. 378, L. 1991; amd. Sec. 4, Ch. 30, L. 2003.



2-6-214. Repealed.

2-6-214. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 8, Ch. 378, L. 1991; amd. Sec. 20, Ch. 313, L. 2001.






Part 3. Records of Elected Executive Branch Officers (Renumbered and Repealed)

2-6-301. Repealed.

2-6-301. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. 59-530.1 by Sec. 1, Ch. 441, L. 1977; R.C.M. 1947, 59-530.1; amd. Sec. 6, Ch. 77, L. 2001.



2-6-302. Repealed.

2-6-302. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. 59-530.3 by Sec. 3, Ch. 441, L. 1977; R.C.M. 1947, 59-530.3; amd. Sec. 6, Ch. 184, L. 1979; amd. Sec. 5, Ch. 378, L. 1991; amd. Sec. 6, Ch. 420, L. 1993.



2-6-303. Repealed.

2-6-303. Repealed. Sec. 59, Ch. 348, L. 2015.

History: (1)En. 59-530.2 by Sec. 2, Ch. 441, L. 1977; Sec. 59-530.2, R.C.M. 1947; (2)En. Sec. 3, Ch. 102, L. 1979; amd. Sec. 49, Ch. 61, L. 2007.



2-6-304. Repealed.

2-6-304. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. 59-530.4 by Sec. 4, Ch. 441, L. 1977; R.C.M. 1947, 59-530.4; amd. Sec. 6, Ch. 378, L. 1991; amd. Sec. 50, Ch. 61, L. 2007.



2-6-305. Renumbered .

2-6-305. Renumbered . 2-6-107, Code Commissioner, 1979.



2-6-306. Renumbered .

2-6-306. Renumbered . 2-6-108, Code Commissioner, 1979.



2-6-307. Repealed.

2-6-307. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 2, Ch. 102, L. 1979.






Part 4. Local Government Records (Repealed)

2-6-401. Repealed.

2-6-401. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 1, Ch. 420, L. 1993; amd. Sec. 7, Ch. 77, L. 2001; amd. Sec. 5, Ch. 30, L. 2003; amd. Sec. 1, Ch. 116, L. 2003.



2-6-402. Repealed.

2-6-402. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 2, Ch. 420, L. 1993; amd. Sec. 1, Ch. 179, L. 1995; amd. Sec. 2, Ch. 302, L. 2001; amd. Sec. 6, Ch. 483, L. 2001.



2-6-403. Repealed.

2-6-403. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 3, Ch. 420, L. 1993; amd. Sec. 2, Ch. 179, L. 1995; amd. Sec. 1, Ch. 323, L. 1997; amd. Sec. 7, Ch. 483, L. 2001.



2-6-404. Repealed.

2-6-404. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 4, Ch. 420, L. 1993.



2-6-405. Repealed.

2-6-405. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 1, Ch. 302, L. 2001.






Part 5. Agency Protection of Personal Information (Repealed)

2-6-501. Repealed.

2-6-501. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 1, Ch. 163, L. 2009.



2-6-502. Repealed.

2-6-502. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 2, Ch. 163, L. 2009.



2-6-503. Repealed.

2-6-503. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 3, Ch. 163, L. 2009.



2-6-504. Repealed.

2-6-504. Repealed. Sec. 59, Ch. 348, L. 2015.

History: En. Sec. 4, Ch. 163, L. 2009.






Part 10. General Provisions

2-6-1001. Purpose.

2-6-1001. Purpose. The purpose of this chapter is to ensure efficient and effective management of public records and public information, in accordance with Article II, sections 8 through 10, of the Montana constitution, for the state of Montana and its political subdivisions.

History: En. Sec. 1, Ch. 348, L. 2015.



2-6-1002. Definitions.

2-6-1002. Definitions. As used in this chapter, the following definitions apply: (1) "Confidential information" means information that is accorded confidential status or is prohibited from disclosure as provided by applicable law. The term includes information that is: (a) constitutionally protected from disclosure because an individual privacy interest clearly exceeds the merits of public disclosure; (b) related to judicial deliberations in adversarial proceedings; (c) necessary to maintain the security and integrity of secure facilities or information systems owned by or serving the state; and (d) designated as confidential by statute or through judicial decisions, findings, or orders. (2) "Constitutional officer" means the governor, lieutenant governor, attorney general, secretary of state, superintendent of public instruction, or auditor, who are the constitutionally designated and elected officials of the executive branch of government. (3) "Constitutional officer record" means a public record prepared, owned, used, or retained by a constitutional officer. (4) "Essential record" means a public record immediately necessary to: (a) respond to an emergency or disaster; (b) begin recovery or reestablishment of operations during and after an emergency or disaster; (c) protect the health, safety, and property of Montana citizens; or (d) protect the assets, obligations, rights, history, and resources of a public agency, its employees and customers, and Montana citizens. (5) "Executive branch agency" means a department, board, commission, office, bureau, or other public authority of the executive branch of state government. (6) "Historic record" means a public record found by the state archivist to have permanent administrative or historic value to the state. (7) "Local government" means a city, town, county, consolidated city-county, special district, or school district or a subdivision of one of these entities. (8) "Local government records committee" means the committee provided for in 2-6-1201. (9) "Permanent record" means a public record designated for long-term or permanent retention. (10) "Public agency" means the executive, legislative, and judicial branches of Montana state government, a political subdivision of the state, a local government, and any agency, department, board, commission, office, bureau, division, or other public authority of the executive, legislative, or judicial branch of the state of Montana. (11) "Public information" means information prepared, owned, used, or retained by any public agency relating to the transaction of official business, regardless of form, except for confidential information that must be protected against public disclosure under applicable law. (12) "Public officer" means any person who has been elected or appointed as an officer of state or local government. (13) "Public record" means public information that is: (a) fixed in any medium and is retrievable in usable form for future reference; and (b) designated for retention by the state records committee, judicial branch, legislative branch, or local government records committee. (14) "Records manager" means an individual designated by a public agency to be responsible for coordinating the efficient and effective management of the agency's public records and information. (15) "State records committee" means the state records committee provided for in 2-6-1107.

History: En. Sec. 2, Ch. 348, L. 2015.



2-6-1003. Access to public information -- safety and security exceptions -- Montana historical society exception.

2-6-1003. Access to public information -- safety and security exceptions -- Montana historical society exception. (1) Except as provided in subsections (2) and (3), every person has a right to examine and obtain a copy of any public information of this state. (2) A public officer may withhold from public scrutiny information relating to individual or public safety or the security of public facilities, including public schools, jails, correctional facilities, private correctional facilities, and prisons, if release of the information jeopardizes the safety of facility personnel, the public, students in a public school, or inmates of a facility. A public officer may not withhold from public scrutiny any more information than is required to protect individual or public safety or the security of public facilities. (3) The Montana historical society may honor restrictions imposed by private record donors as long as the restrictions do not apply to public information. All restrictions must expire no later than 50 years from the date the private record was received. Upon the expiration of the restriction, the private records must be made accessible to the public.

History: En. Sec. 3, Ch. 348, L. 2015.



2-6-1004. and reserved.

2-6-1004 through 2-6-1005 reserved.



2-6-1006. Public information requests -- fees.

2-6-1006. Public information requests -- fees. (1) A person may request public information from a public agency. A public agency shall make the means of requesting public information accessible to all persons. (2) Upon receiving a request for public information, a public agency shall respond in a timely manner to the requesting person by: (a) making the public information maintained by the public agency available for inspection and copying by the requesting person; or (b) providing the requesting person with an estimate of the time it will take to fulfill the request if the public information cannot be readily identified and gathered and any fees that may be charged pursuant to subsection (3). (3) A public agency may charge a fee for fulfilling a public information request. Except where a fee is otherwise provided for by law, the fee may not exceed the actual costs directly incident to fulfilling the request in the most cost-efficient and timely manner possible. The fee must be documented. The fee may include the time required to gather public information. The public agency may require the requesting person to pay the estimated fee prior to identifying and gathering the requested public information. (4) A public agency is not required to alter or customize public information to provide it in a form specified to meet the needs of the requesting person. (5) If a public agency agrees to a request to customize a records request response, the costs of the customization may be included in the fees charged by the agency. (6) (a) The secretary of state is authorized to charge fees under this section. The fees must be set and deposited in accordance with 2-15-405. The fees must be collected in advance. (b) The secretary of state may not charge a fee to a member of the legislature or public officer for any search relative to matters pertaining to the duties of the member's office or for a certified copy of any law or resolution passed by the legislature relative to the member's official duties.

History: En. Sec. 4, Ch. 348, L. 2015.



2-6-1007. Special fees allowable for certain information.

2-6-1007. Special fees allowable for certain information. (1) In addition to the fee allowed under 2-6-1006, the department of revenue may charge an additional fee as reimbursement for the cost of developing and maintaining the property valuation and assessment system database from which the information is requested. The fee must be charged to persons, federal agencies, state agencies, and other entities requesting the database or any part of the database from any department property valuation and assessment system. The fee may not be charged to the governor's office of budget and program planning, the state tax appeal board, or any legislative body or its members or staff. (2) The department of revenue may not charge a fee for information provided from any department property valuation and assessment system database to a local taxing jurisdiction for use in taxation and other governmental functions or to an individual taxpayer concerning the taxpayer's property. (3) All fees received by the department of revenue under 2-6-1006 and this section must be deposited in the property value improvement fund as provided in 15-1-521. (4) In accordance with the fees allowed under 2-6-1006, the Montana historical society may charge fees as approved by its board of trustees for copies of materials contained in its collections, based on documentable curatorial duties as set forth in 22-3-101.

History: En. Sec. 5, Ch. 348, L. 2015.



2-6-1008. Certified copies of records -- historic records and constitutional officer records -- exception.

2-6-1008. Certified copies of records -- historic records and constitutional officer records -- exception. (1) A person may request a certified copy of a public record from a public agency subject to the provisions of 2-6-1003. The public agency may charge a fee for the certified copy in accordance with 2-6-1006. (2) A person may request a certified copy of a historic record or a constitutional officer record from the Montana historical society subject to the provisions of 2-6-1003. The Montana historical society may charge a fee for the certified copy in accordance with 2-6-1006 and 2-6-1007(4). (3) A certified copy created by the Montana historical society of a historic record or a constitutional officer record has the same force in law as if made by the original public agency that created the record. (4) Pursuant to 2-15-403, this section does not apply to certified copies provided by the secretary of state for information contained in the secretary of state's corporate and uniform commercial code electronic filing system.

History: En. Sec. 9, Ch. 348, L. 2015.



2-6-1009. Written notice of denial -- civil action -- costs to prevailing party in certain actions to enforce constitutional or statutory rights.

2-6-1009. Written notice of denial -- civil action -- costs to prevailing party in certain actions to enforce constitutional or statutory rights. (1) A public agency that denies an information request to release information or records shall provide a written explanation for the denial. (2) If a person who makes an information request receives a denial from a public agency and believes that the denial violates the provisions of this chapter, the person may file a complaint pursuant to the Montana Rules of Civil Procedure in district court. (3) A person alleging a deprivation of rights who prevails in an action brought in district court to enforce the person's rights under Article II, section 9, of the Montana constitution or under the provisions of Title 2, chapter 6, parts 10 through 12, may be awarded costs and reasonable attorney fees.

History: En. Sec. 8, Ch. 348, L. 2015.



2-6-1010. and reserved.

2-6-1010 through 2-6-1011 reserved.



2-6-1012. Management of public records -- disposal and destruction.

2-6-1012. Management of public records -- disposal and destruction. (1) (a) Each public officer is responsible for properly managing the public records within the public officer's possession or control through an established records management plan that satisfies the requirements of this chapter. (b) Executive branch agencies shall manage public records according to the provisions of Title 2, chapter 6, part 11, and the rules and guidelines established by the secretary of state, the state records committee, and the Montana historical society. (c) Local governments shall manage public records according to the provisions of Title 2, chapter 6, part 12, and the rules and guidelines established by the secretary of state, the local government records committee, and the Montana historical society. (d) Pursuant to 5-2-503 and 5-11-105, the legislative council shall administer the records management plan for the legislative branch. The legislative branch shall cooperate with the secretary of state, the state records committee, the local government records committee, and the Montana historical society in the development, implementation, and administration of the legislative records management plan using Title 2, chapter 6, part 11, as guidance. (e) The judicial branch shall establish a records management plan. The judicial branch may seek assistance from the secretary of state, the state records committee, the local government records committee, and the Montana historical society regarding development, implementation, and administration of the judicial records management plan. (2) When a public record has reached the end of its retention period, the public officer shall ensure the record is disposed of, destroyed, or transferred according to the provisions of this chapter.

History: En. Sec. 6, Ch. 348, L. 2015.



2-6-1013. Preservation of public records -- possession of public records.

2-6-1013. Preservation of public records -- possession of public records. (1) All public records are and remain the property of the public agency possessing the records. The public records must be delivered by outgoing public officers and employees to their successors and must be preserved, stored, transferred, destroyed, or disposed of and otherwise managed only in accordance with the provisions of this chapter. (2) If an outgoing public officer or employee refuses or fails to deliver to the current public officer or employee any public records that pertain to that public office, the current public officer or employee may file a complaint in the district court of the county where the outgoing public officer or employee resides, pursuant to the Montana Rules of Civil Procedure, to compel the outgoing public officer or employee to deliver any public records still in the outgoing public officer or employee's possession to the current public officer or employee.

History: En. Sec. 7, Ch. 348, L. 2015.



2-6-1014. Protection and storage of essential records.

2-6-1014. Protection and storage of essential records. (1) To provide for the continuity and preservation of civil government, each public officer shall designate certain public records as essential records. The list must be continually maintained by the public officers to ensure its accuracy. Each public officer shall collaborate with the appropriate continuity of government programs to ensure essential records are identified and maintained. (2) Each public officer shall ensure essential records are efficiently and effectively secured. Each public officer shall look to the guidance provided by the state records committee or the local government records committee in choosing appropriate methods to protect, store, back up, and recover essential records.

History: En. Sec. 10, Ch. 348, L. 2015.



2-6-1015. and reserved.

2-6-1015 through 2-6-1016 reserved.



2-6-1017. Prohibition on dissemination or use of distribution lists -- exceptions -- penalties.

2-6-1017. Prohibition on dissemination or use of distribution lists -- exceptions -- penalties. (1) Except as provided in subsections (3) through (10), to protect the privacy of those who deal with state and local government: (a) a public agency may not distribute or sell a distribution list without first securing the permission of those on the list; and (b) a list of persons prepared by a public agency may not be used as a distribution list without first securing the permission of those on the list except by that agency. (2) As used in this section, "distribution list" means any list of personal contact information collected by a public agency and used to facilitate unsolicited contact with individuals on the distribution list. (3) This section does not prevent an individual from compiling a distribution list by examination of records that are otherwise open to public inspection. (4) This section does not apply to the lists of: (a) registered electors and the new voter lists provided for in 13-2-115; (b) the names of employees governed by Title 39, chapter 31; (c) persons holding driver's licenses or Montana identification cards provided for under 61-5-127; (d) persons holding professional or occupational licenses governed by Title 23, chapter 3; Title 37, chapters 1 through 4, 6 through 20, 22 through 29, 31, 34 through 36, 40, 47, 48, 50, 51, 53, 54, 60, 65 through 69, 72, and 73; and Title 50, chapters 39, 72, 74, and 76; or (e) persons certified as claims examiners under 39-71-320. (5) This section does not prevent an agency from providing a list to persons providing prelicensing or continuing education courses subject to state law or subject to Title 33, chapter 17. (6) This section does not apply to the right of access by Montana law enforcement agencies. (7) This section does not apply to the secretary of state's electronic filing system developed pursuant to 2-15-404 and containing corporate and uniform commercial code information. (8) This section does not apply to the use by the public employees' retirement board of a list of board-administered retirement system participants to send materials on behalf of a retiree organization formed for board-administered retirement system participants and with tax-exempt status under section 501(c)(4) of the Internal Revenue Code, as amended, for a fee determined by rules of the board, provided that the list is not released to the organization. (9) This section does not apply to lists of individuals who sign attendance sheets or sign-in sheets at a hearing or meeting of a public agency. (10) This section does not apply to a public school providing lists of graduating students to representatives of the armed forces of the United States or to the national guard for the purposes of recruitment. (11) A person violating the provisions of subsection (1)(b) is guilty of a misdemeanor.

History: En. Sec. 11, Ch. 348, L. 2015.



2-6-1018. and reserved.

2-6-1018 through 2-6-1019 reserved.



2-6-1020. Concealment of public hazards prohibited -- concealment of information related to settlement or resolution of civil suits prohibited.

2-6-1020. Concealment of public hazards prohibited -- concealment of information related to settlement or resolution of civil suits prohibited. (1) This section may be cited as the "Gus Barber Antisecrecy Act". (2) As used in this section, "public hazard" means a device, instrument, or manufactured product or a condition of a device, instrument, or manufactured product that endangers public safety or health and has caused injury, as defined in 27-1-106. (3) Except as otherwise provided in this section, a court may not enter a final order or judgment that has the purpose or effect of concealing a public hazard. (4) Any portion of a final order or judgment entered or a written final settlement agreement entered into that has the purpose or effect of concealing a public hazard is contrary to public policy, is void, and may not be enforced. This section does not prohibit the parties from keeping the monetary amount of a written final settlement agreement confidential. (5) A party to civil litigation may not request, as a condition to the production of discovery, that another party stipulate to an order that would violate this section. (6) This section does not apply to: (a) trade secrets, as defined in 30-14-402, that are not pertinent to public hazards and that are protected pursuant to Title 30, chapter 14, part 4; (b) other information that is confidential under state or federal law; or (c) a health care provider, as defined in 27-6-103. (7) Any affected person, including but not limited to a representative of the news media, has standing to contest a final order or judgment or written final settlement agreement that violates this section by motion in the court in which the case was filed. (8) The court shall examine the disputed information or materials in camera. If the court finds that the information or materials or portions of the information or materials consist of information concerning a public hazard, the court shall allow disclosure of the information or materials. If allowing disclosure, the court shall allow disclosure of only that portion of the information or materials necessary or useful to the public concerning the public hazard. (9) This section does not apply to a protective order issued under Rule 26(c) of the Montana Rules of Civil Procedure or to any materials produced under the order. Materials used as exhibits may be publicly disclosed pursuant to the provisions of subsections (7) and (8).

History: En. Sec. 12, Ch. 348, L. 2015.






Part 11. Executive Branch Records

2-6-1101. Secretary of state -- powers and duties -- rulemaking authority.

2-6-1101. Secretary of state -- powers and duties -- rulemaking authority. (1) To ensure the proper management and safeguarding of public records, the secretary of state shall: (a) establish guidelines based on accepted industry standards for managing public records; (b) upon request of another executive branch agency, review, analyze, and make recommendations regarding executive branch agency filing systems and procedures; (c) operate the state records center for the purpose of storing and servicing public records not retained in office space; (d) provide information and training materials for all phases of efficient and effective records management; (e) approve microfilming projects and microfilm equipment purchases undertaken by all state agencies; (f) consult with the department of administration pursuant to 2-6-1102; (g) adopt rules regarding management of public records; (h) adopt rules to implement the objectives of the state records committee and local government records committee; and (i) upon request, assist and advise in the establishment of records management procedures in the legislative and judicial branches of state government and provide services similar to those available to the executive branch. (2) In addition to the requirements under subsection (1), the secretary of state may operate a central microfilm unit to microfilm, on a cost recovery basis, all records approved for filming by the office of origin and the secretary of state.

History: En. Sec. 13, Ch. 348, L. 2015.



2-6-1102. Department of administration -- powers and duties.

2-6-1102. Department of administration -- powers and duties. (1) To ensure compatibility with the information technology systems of state government and to promote adherence to records management principles and best practices, the department of administration, in consultation with the secretary of state, shall establish standards for technological compatibility for state agencies for records management equipment or systems used to electronically capture, store, or retrieve public records through computerized, optical, or other electronic methods. (2) The department of administration, in consultation with the secretary of state, shall approve all acquisitions of executive branch agency records management equipment or systems used to electronically capture, store, or retrieve public records through computerized, optical, or other electronic methods to ensure compatibility with the standards developed under subsection (1). (3) The department of administration is responsible for the management and operation of equipment, systems, facilities, and processes integral to the department's central computer center and statewide telecommunications system.

History: En. Sec. 14, Ch. 348, L. 2015.



2-6-1103. Agency records management duties.

2-6-1103. Agency records management duties. Each department head shall administer the executive branch agency's records management function and shall: (1) coordinate all aspects of the agency records management function in accordance with procedures prescribed by the secretary of state and the state records committee; (2) analyze records inventory data and examine and compare all inventories within the agency to minimize duplication of records; (3) review and approve records disposal requests for submission to the retention and disposition subcommittee; (4) review established records retention schedules to ensure they are complete and current and make recommendations to the secretary of state and the state records committee regarding minimal retentions for all copies of public records within the agency; (5) incorporate records management requirements into the agency information technology plan provided for in 2-17-523; (6) ensure that all agency employees receive appropriate and ongoing records management training; and (7) after considering guidance from the state records committee regarding records manager qualifications, officially designate a qualified agency records manager to manage the functions provided for in this section.

History: En. Sec. 21, Ch. 348, L. 2015.



2-6-1104. through reserved.

2-6-1104 through 2-6-1106 reserved.



2-6-1107. State records committee -- composition and meetings.

2-6-1107. State records committee -- composition and meetings. (1) There is a state records committee composed of: (a) representatives of: (i) the department of administration; (ii) the legislative auditor; (iii) the attorney general; (iv) the secretary of state; (v) the Montana historical society; (vi) the governor; (vii) the clerk of the supreme court; and (viii) the state chief information officer; and (b) five members representing executive branch agencies designated pursuant to subsections (4) and (5). (2) The state records committee is administered by the secretary of state, and the secretary of state's representative serves as the presiding officer for the committee. (3) The committee members representing the agencies in subsection (1)(a) are designated by the heads of the respective agencies, and their appointments must be submitted in writing to the secretary of state. These committee members serve at the pleasure of the heads of their respective agencies. (4) To implement subsection (1)(b), the committee members in subsection (1)(a) shall develop a rotation by which each of the executive branch agencies is designated to select a representative to serve a 2-year term as a committee member. The secretary of state shall adopt the rotation by administrative rule. (5) The committee shall establish guidelines for the heads of executive branch agencies in appointing representatives to ensure the executive branch representatives provide a balance of perspectives from records management, information technology, and legal professionals. (6) The committee shall meet at least quarterly. (7) Committee members shall serve without additional salary but are entitled to reimbursement for travel expenses incurred while engaged in committee activities as provided for in 2-18-501 through 2-18-503. Expenses must be paid from the appropriations made for operation of their respective agencies.

History: En. Sec. 15, Ch. 348, L. 2015.



2-6-1108. State records committee -- duties and responsibilities.

2-6-1108. State records committee -- duties and responsibilities. The purpose of the state records committee is to act as a resource for executive branch agencies and others by staying at the forefront of records management best practices. The committee shall: (1) gather and disseminate information on all phases of records management; (2) advise the secretary of state in developing records management standards, guidelines, and training materials; (3) develop guidelines to help agencies identify, maintain, and secure their essential records; (4) serve as a forum for continuing collaboration among records management, information technology, and legal professionals throughout state agencies; (5) make recommendations to the secretary of state for rulemaking regarding public records management; (6) regularly review existing public records laws and make recommendations to the secretary of state regarding pursuing statutory change; and (7) report biennially to the governor and, as provided in 5-11-210, the legislature on the activities of the committee, improvements in records management in state government, aspects of records management requiring further improvement, and committee recommendations and plans for further improvement.

History: En. Sec. 16, Ch. 348, L. 2015.



2-6-1109. Retention and disposition subcommittee -- approval required for record disposal.

2-6-1109. Retention and disposition subcommittee -- approval required for record disposal. (1) There is a subcommittee of the state records committee to be known as the retention and disposition subcommittee. The subcommittee is composed of the members of the state records committee who represent the following offices: (a) the department of administration; (b) the legislative auditor; (c) the attorney general; (d) the secretary of state; and (e) the Montana historical society. (2) The subcommittee shall approve, modify, or disapprove the recommendations on retention schedules of all public records. (3) Except as provided in subsection (4), no public record may be disposed of or destroyed without the unanimous approval of the subcommittee. When approval is required, a request for the disposal or destruction must be submitted to the subcommittee by the agency concerned. (4) The subcommittee may by unanimous approval establish categories of records for which no disposal request is required if those records are retained for the designated retention period.

History: En. Sec. 17, Ch. 348, L. 2015.



2-6-1110. and reserved.

2-6-1110 through 2-6-1111 reserved.



2-6-1112. Historic records -- Montana historical society -- powers and duties.

2-6-1112. Historic records -- Montana historical society -- powers and duties. To ensure the proper management and safeguarding of historic records, the Montana historical society shall: (1) establish and operate the state archives as authorized by appropriation for the purpose of storing, preserving, and providing access to historic records transferred to the custody of the state archives; (2) in cooperation with the secretary of state, the local government records committee, and the state records committee, establish guidelines to inventory, catalog, retain, transfer, and provide access to all historic records; (3) maintain and enforce restrictions on access to historic records in the custody of the state archives in accordance with the provisions of this part; and (4) in accordance with the guidelines established pursuant to subsection (2), remove and destroy duplicate records and records considered to have no historical value.

History: En. Sec. 18, Ch. 348, L. 2015.



2-6-1113. Constitutional officer records -- Montana historical society.

2-6-1113. Constitutional officer records -- Montana historical society. (1) All constitutional officer records are the property of the state. The records must be delivered by outgoing constitutional officers to their successors, who shall preserve, store, transfer, destroy, or dispose of and otherwise manage them in accordance with the provisions of this section. (2) Within 2 years after taking office as a constitutional officer, the current constitutional officer shall consult with staff members of the Montana historical society and transfer to the Montana historical society all of the constitutional officer records of the prior officeholder that are not necessary to the current operation of that office and are considered worthy of preservation. (3) An outgoing constitutional officer, in consultation with staff members of the Montana historical society, shall review constitutional officer records and isolate any items of a purely personal nature. The personal papers are not subject to this section, but they may be deposited along with the constitutional officer records at the Montana historical society at the constitutional officer's discretion. (4) An outgoing constitutional officer, in consultation with staff members of the Montana historical society, may restrict access to certain segments of that officer's records. Restrictions may not be longer than the lifetime of the depositing official. Restricted access may be imposed only to protect the confidentiality of personal information contained in the records. Restricted access may not be imposed unless the demand of individual privacy clearly exceeds the merits of public disclosure. (5) Any question concerning the transfer or other status of constitutional officer records arising between the state archives and a constitutional officer's office must be decided by a four-fifths vote of the members of the retention and disposition subcommittee provided for in 2-6-1109.

History: En. Sec. 19, Ch. 348, L. 2015.



2-6-1114. Permanent records -- agency responsibilities -- state records center.

2-6-1114. Permanent records -- agency responsibilities -- state records center. (1) All permanent records no longer required in the current operation of the office where they are made or kept and all records of each agency or activity of the executive branch of state government that has been abolished or discontinued must be maintained by the agency or transferred to the state records center in accordance with approved records retention schedules. (2) When records are transferred to the state records center, the transferring agency does not lose its rights of control and access. The state records center is merely a custodian of the agency records, and access is only by agency approval. Agency records for which the state records center acts as custodian may not be subpoenaed from the state records center but must be subpoenaed from the agency to which the records belong. The state records center may charge fees to cover the cost of records storage and servicing. (3) Prior to transferring a permanent record to the state records center, the transferring agency shall consult with the state archivist to determine whether the record is also a historic record. If the record is found to be a historic record, it must be transferred to the Montana historical society in accordance with the provisions of 2-6-1112.

History: En. Sec. 20, Ch. 348, L. 2015.






Part 12. Local Government Records

2-6-1201. Local government records committee -- composition and meetings.

2-6-1201. Local government records committee -- composition and meetings. (1) There is a local government records committee. (2) The committee consists of the following eight members: (a) the state archivist; (b) the state records manager; (c) a representative of the department of administration; (d) two local government records managers appointed by the director of the Montana historical society; (e) two local government records managers appointed by the secretary of state; and (f) a person representing the Montana state genealogical society, appointed by the secretary of state, who shall serve as a volunteer. (3) Committee members subject to appointment shall hold office for a period of 2 years beginning January 1 of the year following their appointment. (4) Vacancies must be filled in the same manner they were filled originally. (5) The committee shall elect a presiding officer and a vice presiding officer. (6) The committee shall meet at least twice a year upon the call of the secretary of state or the presiding officer. (7) Except for the member appointed in subsection (2)(f), members of the committee not serving as part of their compensated government employment must be compensated in accordance with 2-18-501 through 2-18-503 for each day in committee attendance. Members who serve as part of their compensated government employment may not receive additional compensation, but the employing governmental entity shall furnish, in accordance with the prevailing per diem rates, a reasonable allowance for travel and other expenses incurred in attending committee meetings.

History: En. Sec. 22, Ch. 348, L. 2015.



2-6-1202. Local government records committee -- duties and responsibilities.

2-6-1202. Local government records committee -- duties and responsibilities. The local government records committee shall: (1) approve, modify, or disapprove proposals for local government records retention and disposition schedules; (2) appoint a subcommittee, known as the local government records destruction subcommittee, to handle requests for disposal of records. The subcommittee consists of the state archivist, one of the local government records managers, and the representative of the department of administration. Unless specifically authorized by statute or by the retention and disposition schedule, a local government public record may not be destroyed or otherwise disposed of without the unanimous approval of the subcommittee. When approval is required, a request for the disposal or destruction of local government records must be submitted to the subcommittee by the entity concerned. If there is not unanimous approval of the subcommittee, the issue of the disposition of a record must be referred to the local government records committee for approval. When approval is obtained from the subcommittee or from the local government records committee for the disposal of a record, the local government records committee shall consider the inclusion of a new category of record for which a disposal request is not required and shall update the schedule as necessary. (3) establish a retention and disposition schedule for categories of records for which a disposal request is not required. The local government records committee shall publish the retention and disposition schedules. Updates to those schedules, if any, must be published at least annually. (4) develop guidance for local governments to identify, maintain, and secure their essential records; (5) respond to requests for technical advice on matters relating to local government records; and (6) provide leadership and coordination in matters affecting the records of multiple local governments.

History: En. Sec. 23, Ch. 348, L. 2015.



2-6-1203. and reserved.

2-6-1203 through 2-6-1204 reserved.



2-6-1205. Disposal of local government public records prohibited prior to offering -- central registry -- notification.

2-6-1205. Disposal of local government public records prohibited prior to offering -- central registry -- notification. (1) A local government public record more than 10 years old may not be destroyed unless it is first offered to the Montana historical society, the state archives, Montana public and private universities and colleges, local historical museums, local historical societies, Montana genealogical groups, and the general public. (2) The availability of a public record to be destroyed must be noticed to the entities listed in subsection (1) at least 60 days prior to disposal. (3) (a) Claimed records must be given to entities in the order of priority listed in subsection (1). (b) All expenses for the removal of claimed records must be paid by the entity claiming the records. (c) The local government records committee shall establish procedures by which public records must be offered and claimed pursuant to this section. (d) The local government records committee shall develop and maintain a central registry of the entities identified in subsection (1) who are interested in receiving notice of the potential destruction of public records pursuant to this section. The registry must be constructed to allow a local government entity to notify the local government records committee when the entity intends to destroy documents covered under this section and allow the local government records committee to subsequently notify the entities in the registry. A local government entity's notice to the local government records committee pursuant to this subsection (3)(d) and the records committee's notice to the entities listed on the registry fulfill the notification requirements of this section.

History: En. Sec. 24, Ch. 348, L. 2015.






Part 15. State Agency Protection of Personal Information

2-6-1501. Definitions.

2-6-1501. Definitions. As used in this part, the following definitions apply: (1) "Breach of the security of a data system" or "breach" means the unauthorized acquisition of computerized data that: (a) materially compromises the security, confidentiality, or integrity of the personal information maintained by a state agency or by a third party on behalf of a state agency; and (b) causes or is reasonably believed to cause loss or injury to a person. (2) "Individual" means a human being. (3) "Person" means an individual, a partnership, a corporation, an association, or a public organization of any character. (4) (a) "Personal information" means a first name or first initial and last name in combination with any one or more of the following data elements when the name and data elements are not encrypted: (i) a social security number; (ii) a driver's license number, an identification card number issued pursuant to 61-12-501, a tribal identification number or enrollment number, or a similar identification number issued by any state, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin Islands, or American Samoa; (iii) an account number or credit or debit card number in combination with any required security code, access code, or password that would permit access to a person's financial account; (iv) medical record information as defined in 33-19-104; (v) a taxpayer identification number; or (vi) an identity protection personal identification number issued by the United States internal revenue service. (b) The term does not include publicly available information from federal, state, local, or tribal government records. (5) "Redaction" means the alteration of personal information contained within data to make all or a significant part of the data unreadable. The term includes truncation, which means that no more than the last four digits of an identification number are accessible as part of the data. (6) (a) "State agency" means an agency, authority, board, bureau, college, commission, committee, council, department, hospital, institution, office, university, or other instrumentality of the legislative or executive branch of state government. The term includes an employee of a state agency acting within the course and scope of employment. (b) The term does not include an entity of the judicial branch. (7) "Third party" means: (a) a person with a contractual obligation to perform a function for a state agency; or (b) a state agency with a contractual or other obligation to perform a function for another state agency.

History: En. Sec. 25, Ch. 348, L. 2015; amd. Sec. 61, Ch. 348, L. 2015.



2-6-1502. Protection of personal information -- compliance -- extensions.

2-6-1502. Protection of personal information -- compliance -- extensions. (1) Each state agency that maintains the personal information of an individual shall develop procedures to protect the personal information while enabling the state agency to use the personal information as necessary for the performance of its duties under federal or state law. (2) The procedures must include measures to: (a) eliminate the unnecessary use of personal information; (b) identify the person or state agency authorized to have access to personal information; (c) restrict access to personal information by unauthorized persons or state agencies; (d) identify circumstances in which redaction of personal information is appropriate; (e) dispose of documents that contain personal information in a manner consistent with other record retention requirements applicable to the state agency; (f) eliminate the unnecessary storage of personal information on portable devices; and (g) protect data containing personal information if that data is on a portable device. (3) Except as provided in subsection (4), each state agency that is created after October 1, 2015, shall complete the requirements of this section within 1 year of its creation. (4) The chief information officer provided for in 2-17-511 may grant an extension to any state agency subject to the provisions of the Montana Information Technology Act provided for in Title 2, chapter 17, part 5. The chief information officer shall inform the information technology board, the office of budget and program planning, and the legislative finance committee of all extensions that are granted and of the rationale for granting the extensions. The chief information officer shall maintain written documentation that identifies the terms and conditions of each extension and the rationale for the extension.

History: En. Sec. 26, Ch. 348, L. 2015.



2-6-1503. Notification of breach of security of data system.

2-6-1503. Notification of breach of security of data system. (1) (a) Upon discovery or notification of a breach of the security of a data system, a state agency that maintains computerized data containing personal information in the data system shall make reasonable efforts to notify any person whose unencrypted personal information was or is reasonably believed to have been acquired by an unauthorized person. (b) The notification must be made without unreasonable delay, consistent with the legitimate needs of law enforcement as provided in subsection (3) or with any measures necessary to determine the scope of the breach and to restore the reasonable integrity of the data system. (2) (a) A third party that receives personal information from a state agency and maintains that information in a computerized data system to perform a state agency function shall: (i) notify the state agency immediately following discovery of the breach if the personal information is reasonably believed to have been acquired by an unauthorized person; and (ii) make reasonable efforts upon discovery or notification of a breach to notify any person whose unencrypted personal information is reasonably believed to have been acquired by an unauthorized person as part of the breach. This notification must be provided in the same manner as the notification required in subsection (1). (b) A state agency notified of a breach by a third party has no independent duty to provide notification of the breach if the third party has provided notification of the breach in the manner required by subsection (2)(a) but shall provide notification if the third party fails to do so in a reasonable time and may recover from the third party its reasonable costs for providing the notice. (3) The notification required by this section may be delayed if a law enforcement agency determines that the notification will impede a criminal investigation and requests a delay of notification. The notification required by this section must be made after the law enforcement agency determines that the notification will not compromise the investigation. (4) All state agencies and third parties to whom personal information is disclosed by a state agency shall develop and maintain: (a) an information security policy designed to safeguard personal information; and (b) breach notification procedures that provide reasonable notice to individuals as provided in subsections (1) and (2). (5) A state agency or third party that is required to issue a notification to an individual pursuant to this section shall simultaneously submit to the state's chief information officer at the department of administration and to the attorney general's consumer protection office an electronic copy of the notification and a statement providing the date and method of distribution of the notification. The electronic copy and statement of notification must exclude any information that identifies the person who is entitled to receive notification. If notification is made to more than one person, a single copy of the notification that includes the number of people who were notified must be submitted to the chief information officer and the consumer protection office.

History: En. Sec. 27, Ch. 348, L. 2015; amd. Sec. 62, Ch. 348, L. 2015.









CHAPTER 7. STUDIES, REPORTS, AND AUDITS

Part 1. Studies and Reports

2-7-101. Repealed.

2-7-101. Repealed. Sec. 21, Ch. 3, L. 1985.

History: En. Sec. 1, Ch. 93, L. 1969; R.C.M. 1947, 82-4001.



2-7-102. Repealed.

2-7-102. Repealed. Sec. 14, Ch. 125, L. 1983.

History: En. Sec. 2, Ch. 93, L. 1969; amd. Sec. 1, Ch. 134, L. 1971; R.C.M. 1947, 82-4002; amd. Sec. 1, Ch. 335, L. 1979.



2-7-103. Review of executive branch by governor.

2-7-103. Review of executive branch by governor. The office of the governor shall continuously study and evaluate the organizational structure, management practices, and functions of the executive branch and of each agency. The governor shall, by executive order or other means within the authority granted to the governor, take action to improve the manageability of the executive branch.

History: En. 82-1315 by Sec. 1, Ch. 238, L. 1973; R.C.M. 1947, 82-1315; amd. Sec. 2, Ch. 125, L. 1983; amd. Sec. 51, Ch. 61, L. 2007.



2-7-104. Revenue studies -- report to governor and legislature.

2-7-104. Revenue studies -- report to governor and legislature. The director of revenue shall study fiscal problems and tax structures of state and local governments and submit the studies to the governor and, as requested, to the legislature, a legislative committee, or a member of the legislature.

History: En. 82A-1804 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 64, Ch. 391, L. 1973; R.C.M. 1947, 82A-1804(part); amd. Sec. 4, Ch. 112, L. 1991; amd. Sec. 4, Ch. 349, L. 1993.



2-7-105. Tax information submitted.

2-7-105. Tax information submitted. It shall be the duty of all public officers of the state and of any municipality to give to the department of revenue information in their possession relating to taxation when required by the department and cooperate with and aid the department in every manner in its efforts to secure a fair, equitable, and just enforcement of the taxation and revenue laws of the state.

History: En. Sec. 15, Ch. 3, L. 1923; re-en. Sec. 2122.15, R.C.M. 1935; amd. Sec. 8, Ch. 516, L. 1973; R.C.M. 1947, 84-715.






Part 5. Audits of Political Subdivisions

2-7-501. Definitions.

2-7-501. Definitions. Unless the context requires otherwise, in this part, the following definitions apply: (1) "Audit" means a financial audit and includes financial statement and financial-related audits as defined by government auditing standards as established by the U.S. comptroller general. (2) "Board" means the Montana board of public accountants provided for in 2-15-1756. (3) "Department" means the department of administration. (4) (a) "Financial assistance" means assistance provided by a federal, state, or local government entity to a local government entity or subrecipient to carry out a program. Financial assistance may be in the form of grants, contracts, cooperative agreements, loans, loan guarantees, property, interest subsidies, insurance, direct appropriations, or other noncash assistance. Financial assistance includes awards received directly from federal and state agencies or indirectly when subrecipients receive funds identified as federal or state funds by recipients. The granting agency is responsible for identifying the source of funds awarded to recipients. The recipient is responsible for identifying the source of funds awarded to subrecipients. (b) Financial assistance does not include direct federal, state, or local government cash assistance to individuals. (5) "Financial report" means a presentation of financial statements, including applicable supplemental notes and supplemental schedules, that are prepared in a format published by the department using the Budgetary Accounting and Reporting System for Montana Cities, Towns, and Counties Manual and that reflect a current financial position and the operating results for the 1-year reporting period. (6) "Independent auditor" means: (a) a federal, state, or local government auditor who meets the standards specified in the government auditing standards; or (b) a certified public accountant who meets the standards in subsection (6)(a). (7) (a) "Local government entity" means a county, city, district, or public corporation that: (i) has the power to raise revenue or receive, disburse, or expend local, state, or federal government revenue for the purpose of serving the general public; (ii) is governed by a board, commission, or individual elected or appointed by the public or representatives of the public; and (iii) receives local, state, or federal financial assistance. (b) Local government entities include but are not limited to: (i) airport authority districts; (ii) cemetery districts; (iii) counties; (iv) county housing authorities; (v) county road improvement districts; (vi) county sewer districts; (vii) county water districts; (viii) county weed management districts; (ix) drainage districts; (x) fire companies; (xi) fire districts; (xii) fire service areas; (xiii) hospital districts; (xiv) incorporated cities or towns; (xv) irrigation districts; (xvi) mosquito districts; (xvii) municipal fire departments; (xviii) municipal housing authority districts; (xix) port authorities; (xx) solid waste management districts; (xxi) rural improvement districts; (xxii) school districts, including a district's extracurricular funds; (xxiii) soil conservation districts; (xxiv) special education or other cooperatives; (xxv) television districts; (xxvi) urban transportation districts; (xxvii) water conservancy districts; (xxviii) regional resource authorities; and (xxix) other miscellaneous and special districts. (8) "Revenues" means all receipts of a local government entity from any source excluding the proceeds from bond issuances.

History: En. 82-4515 by Sec. 1, Ch. 380, L. 1975; R.C.M. 1947, 82-4515; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 1, Ch. 489, L. 1991; amd. Sec. 2, Ch. 7, L. 2001; amd. Sec. 33, Ch. 278, L. 2001; amd. Sec. 8, Ch. 483, L. 2001; amd. Sec. 3, Ch. 114, L. 2003; amd. Sec. 1, Ch. 449, L. 2007; amd. Sec. 24, Ch. 351, L. 2009; amd. Sec. 1, Ch. 169, L. 2015.



2-7-502. Short title -- purpose.

2-7-502. Short title -- purpose. (1) This part may be cited as the "State of Montana Single Audit Act". (2) The purposes of this part are to: (a) improve the financial management of local government entities with respect to federal, state, and local financial assistance; (b) establish uniform requirements for financial reports and audits of local government entities; (c) ensure constituent interests by determining that compliance with all appropriate statutes and regulations is accomplished; (d) ensure that the financial condition and operations of the local government entities are reasonably conducted and reported; (e) ensure that the stewardship of local government entities is conducted in a manner to preserve and protect the public trust; (f) ensure that local government entities accomplish, with economy and efficiency, the duties and responsibilities of the entities in accordance with the legal requirements imposed and the desires of the public; and (g) promote the efficient and effective use of audit resources.

History: En. 82-4517 by Sec. 3, Ch. 380, L. 1975; R.C.M. 1947, 82-4517; amd. Sec. 2, Ch. 489, L. 1991.



2-7-503. Financial reports and audits of local government entities.

2-7-503. Financial reports and audits of local government entities. (1) The governing body or managing or executive officer of a local government entity, other than a school district or associated cooperative, shall ensure that a financial report is made every year. A school district or associated cooperative shall comply with the provisions of 20-9-213. The financial report must cover the preceding fiscal year, be in a form prescribed by the department, and be completed and submitted to the department for review within 6 months of the end of the reporting period. (2) The department shall prescribe a uniform reporting system for all local government entities subject to financial reporting requirements, other than school districts. The superintendent of public instruction shall prescribe the reporting requirements for school districts. (3) (a) The governing body or managing or executive officer of each local government entity receiving revenue or financial assistance in the period covered by the financial report in excess of $500,000, regardless of the source of revenue or financial assistance, shall cause an audit to be made at least every 2 years. The audit must cover the entity's preceding 2 fiscal years. The audit must commence within 9 months from the close of the last fiscal year of the audit period. The audit must be completed and submitted to the department for review within 1 year from the close of the last fiscal year covered by the audit. (b) The governing body or managing or executive officer of a local government entity that does not meet the criteria established in subsection (3)(a) shall at least once every 4 years, if directed by the department, or, in the case of a school district, if directed by the department at the request of the superintendent of public instruction, cause a financial review, as defined by department rule, to be conducted of the financial statements of the entity for the preceding fiscal year. (4) An audit conducted in accordance with this part is in lieu of any financial or financial and compliance audit of an individual financial assistance program that a local government is required to conduct under any other state or federal law or regulation. If an audit conducted pursuant to this part provides a state agency with the information that it requires to carry out its responsibilities under state or federal law or regulation, the state agency shall rely upon and use that information to plan and conduct its own audits or reviews in order to avoid a duplication of effort. (5) In addition to the audits required by this section, the department may at any time conduct or contract for a special audit or review of the affairs of any local government entity referred to in this part. The special audit or review must, to the extent practicable, build upon audits performed pursuant to this part. (6) The fee for the special audit or review must be a charge based upon the costs incurred by the department in relation to the special audit or review. The audit fee must be paid by the local government entity to the state treasurer and must be deposited in the enterprise fund to the credit of the department. (7) Failure to comply with the provisions of this section subjects the local government entity to the penalties provided in 2-7-517.

History: En. 82-4516, 82-4529 by Secs. 2, 15, Ch. 380, L. 1975; R.C.M. 1947, 82-4516(1) thru (3), 82-4529; amd. Sec. 1, Ch. 336, L. 1979; amd. Sec. 1, Ch. 573, L. 1981; amd. Sec. 1, Ch. 49, L. 1983; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 1, Ch. 84, L. 1985; amd. Sec. 1, Ch. 565, L. 1985; amd. Sec. 1, Ch. 673, L. 1985; amd. Sec. 1, Ch. 140, L. 1989; amd. Sec. 3, Ch. 489, L. 1991; amd. Sec. 5, Ch. 430, L. 1995; amd. Sec. 1, Ch. 91, L. 1997; amd. Sec. 1, Ch. 458, L. 1997; amd. Sec. 47, Ch. 257, L. 2001; amd. Sec. 34, Ch. 278, L. 2001; amd. Sec. 1, Ch. 272, L. 2007; amd. Sec. 1, Ch. 289, L. 2011; amd. Sec. 1, Ch. 11, L. 2015; amd. Sec. 1, Ch. 262, L. 2015.



2-7-504. Accounting methods.

2-7-504. Accounting methods. (1) Unless otherwise required by law, the department shall prescribe by rule the general methods and details of accounting for the receipt and disbursement of all money belonging to local government entities and shall establish in those offices general methods and details of accounting. All local government entity officers shall conform with the accounting standards prescribed by the department. (2) The rules adopted by the department must be in accordance with generally accepted accounting principles established by the governmental accounting standards board or its generally recognized successor.

History: En. 82-4530 by Sec. 16, Ch. 380, L. 1975; R.C.M. 1947, 82-4530; amd. Sec. 1, Ch. 1, Sp. L. June 1989; amd. Sec. 1, Ch. 11, Sp. L. June 1989; amd. Sec. 4, Ch. 489, L. 1991; amd. Sec. 6, Ch. 430, L. 1995; amd. Sec. 35, Ch. 278, L. 2001.



2-7-505. Audit scope and standards.

2-7-505. Audit scope and standards. (1) Each audit must be a comprehensive audit of the affairs of the local government entity and must be made in accordance with auditing standards and in accordance with federal regulations adopted by the department by rule. (2) The department, with cooperation from state agencies, shall prepare a local government compliance supplement that contains state and federal regulations applicable to local government entities. Auditors shall use the compliance supplement adopted pursuant to this section in conjunction with government auditing standards adopted by the department to determine the compliance testing to be performed during an audit. (3) When auditing a county or a consolidated government, auditors shall perform tests for compliance with state laws relating to receipts and disbursements of agency funds maintained by the entity. Findings related to compliance tests must be reported in accordance with the reporting standards for financial audits prescribed in government auditing standards adopted by the department.

History: En. 82-4518 by Sec. 4, Ch. 380, L. 1975; R.C.M. 1947, 82-4518; amd. Sec. 2, Ch. 573, L. 1981; amd. Sec. 5, Ch. 489, L. 1991; amd. Sec. 36, Ch. 278, L. 2001.



2-7-506. Audit by independent auditor.

2-7-506. Audit by independent auditor. (1) The department may prepare and maintain a roster of independent auditors authorized to conduct audits of local government entities. The roster must be available to local government entities subject to the reporting requirements of 2-7-503. (2) The department, in consultation with the board, shall adopt rules governing the: (a) criteria for the selection of the independent auditor; (b) procedures and qualifications for placing applicants on the roster; (c) procedures for reviewing the qualifications of independent auditors on the roster to justify their continuance on the roster; and (d) fees payable to the department for application for placement on the roster. (3) An audit made by an independent auditor must be pursuant to a contract entered into by the governing body or managing or executive officer of the local government. The department must be a party to the contract and the contract may not be executed until it is signed by the department. All contracts for conducting audits must be in a form prescribed or approved by the department. (4) The department shall notify the local government entity of a required audit, the date the report is due, and the requirement that the local government entity, the independent auditor, and the department must be parties to the contract. (5) If a local government entity fails to present a signed contract to the department for approval within 90 days of receipt of the audit notice, the department may designate an independent auditor to perform the audit. The costs incurred by the department in arranging the audit must be paid by the local government entity to the department in the manner of other claims against the local government entity.

History: En. 82-4525 by Sec. 11, Ch. 380, L. 1975; R.C.M. 1947, 82-4525; amd. Sec. 3, Ch. 573, L. 1981; amd. Sec. 1, Ch. 260, L. 1989; amd. Sec. 6, Ch. 489, L. 1991; amd. Sec. 1, Ch. 146, L. 2011.



2-7-507. Duty of officers to aid in audit.

2-7-507. Duty of officers to aid in audit. The officers and employees of the local government entities referred to in this part shall provide all reasonable facilities for the audit and shall furnish all information to the independent auditor necessary for the conduct of the audit.

History: En. 82-4527 by Sec. 13, Ch. 380, L. 1975; R.C.M. 1947, 82-4527; amd. Sec. 7, Ch. 489, L. 1991.



2-7-508. Power to examine books and papers.

2-7-508. Power to examine books and papers. The independent auditor may examine any books, papers, accounts, and documents in the office or possession of any local government entity.

History: En. 82-4528 by Sec. 14, Ch. 380, L. 1975; R.C.M. 1947, 82-4528; amd. Sec. 8, Ch. 489, L. 1991.



2-7-509. Audits of school-related organizations -- costs -- criteria.

2-7-509. Audits of school-related organizations -- costs -- criteria. (1) The legislative auditor may conduct or have conducted an audit of the records of organizations referred to in 2-3-203(2). (2) Before public funds are transferred to the organization, a member shall obtain the organization's written consent to: (a) the audit provided for in subsection (1); and (b) pay the costs of the audit. (3) An audit of an organization performed under this section must determine if: (a) the organization is carrying out only those activities or programs authorized by state law and its articles of incorporation, bylaws, and policies; (b) expenditures are made in furtherance of authorized activities in accordance with applicable laws and its articles of incorporation, bylaws, and policies; (c) the organization properly collects and accounts for all revenues and receipts arising from its activities in accordance with generally accepted accounting principles; (d) the assets of the organization or the assets in its custody are adequately safeguarded and are controlled and used in an efficient manner; and (e) reports and financial statements fully disclose the nature and scope of the activities conducted and provide a proper basis for evaluating the operations of the organization.

History: En. Sec. 1, Ch. 678, L. 1991.



2-7-510. reserved.

2-7-510 reserved.



2-7-511. Access to public accounts -- suspension of officer in case of discrepancy.

2-7-511. Access to public accounts -- suspension of officer in case of discrepancy. (1) The independent auditor may count the cash, verify the bank accounts, and verify all accounts of a public officer whose accounts the independent auditor is examining under law. (2) If an officer of any county, city, town, school, or other local government entity refuses to provide the independent auditor access during an audit of the officer's accounts to cash, bank accounts, or any of the papers, vouchers, or records of that office or if the independent auditor finds a shortage of cash, the independent auditor shall immediately file a preliminary report showing the refusal of that officer or the existence of the shortage and the approximate amount of the shortage with the respective county, city, or town attorney and the governing body of the local government entity. (3) Upon filing of the statement, the officer of the local government entity shall after notice and the opportunity for a hearing be suspended from the duties and emoluments of office and the governing body of the local government entity shall appoint a qualified person to the office pending completion of the audit. (4) Upon the completion of the audit by the independent auditor, if a shortage of cash existed in the accounts of the officer, the independent auditor shall notify the governing body of the local government entity of the shortage. (5) If the governing body finds that a shortage exists and that the officer suspended is, by act or omission, responsible for the shortage, the officer's right to the office is forfeited and the report of the audit must be referred to the county attorney.

History: En. 82-4526 by Sec. 12, Ch. 380, L. 1975; R.C.M. 1947, 82-4526; amd. Sec. 1, Ch. 43, L. 1981; amd. Sec. 9, Ch. 489, L. 1991; amd. Sec. 52, Ch. 61, L. 2007.



2-7-512. Exit review conference.

2-7-512. Exit review conference. Upon completion of each audit, the independent auditor is required to hold with the appropriate officials an exit review conference in which the audit results must be discussed.

History: En. 82-4519 by Sec. 5, Ch. 380, L. 1975; R.C.M. 1947, 82-4519; amd. Sec. 10, Ch. 489, L. 1991.



2-7-513. Content of audit report and financial report.

2-7-513. Content of audit report and financial report. (1) The audit reports must comply with the reporting requirements of government auditing standards issued by the U.S. comptroller general and federal regulations adopted by department rule. (2) The department shall prescribe general methods and details of accounting for the financial report for local government entities other than schools. The financial report must be submitted in a form required by the department. The superintendent of public instruction shall prescribe the general methods and details of accounting for financial reports for schools.

History: En. 82-4520 by Sec. 6, Ch. 380, L. 1975; R.C.M. 1947, 82-4520; amd. Sec. 11, Ch. 489, L. 1991; amd. Sec. 7, Ch. 430, L. 1995; amd. Sec. 37, Ch. 278, L. 2001.



2-7-514. Filing of audit report and financial report.

2-7-514. Filing of audit report and financial report. (1) Completed audit reports must be filed with the department. Completed financial reports must be filed with the department as provided in 2-7-503(1). The state superintendent of public instruction shall file with the department a list of school districts subject to audit under 2-7-503(3). The list must be filed with the department within 6 months after the close of the fiscal year. (2) At the time that the financial report is filed or, in the case of a school district, when the audit report is filed with the department, the local government entity shall pay to the department a filing fee. The department shall charge a filing fee to any local government entity required to have an audit under 2-7-503, which fee must be based upon the costs incurred by the department in the administration of this part. Notwithstanding the provisions of 20-9-343, the filing fees for school districts required by this section must be paid by the office of public instruction. The department shall adopt the fee schedule by rule based upon the local government entities' revenue amounts. (3) Copies of the completed audit and financial reports must be made available by the department and the local government entity for public inspection during regular office hours.

History: En. 82-4521 by Sec. 7, Ch. 380, L. 1975; R.C.M. 1947, 82-4521(1), (3); amd. Sec. 1, Ch. 169, L. 1985; amd. Sec. 2, Ch. 140, L. 1989; amd. Sec. 12, Ch. 489, L. 1991; amd. Sec. 1, Ch. 509, L. 1995.



2-7-515. Actions by governing bodies.

2-7-515. Actions by governing bodies. (1) Upon receipt of the audit report, the governing bodies of each audited local government entity shall review the contents and within 30 days shall notify the department in writing as to what action they plan to take on any deficiencies or recommendations contained in the audit report. If no deficiencies or recommendations appear in the audit report, notification is not required. (2) Notification to the department shall include a statement by the governing bodies that noted deficiencies or recommendations for improvement have been acted upon by adoption as recommended, adoption with modification, or rejection. (3) The local government entity shall adopt measures to correct the report findings and submit a copy of the corrective action plan to the department and, if the local government entity is a school district, shall also send a copy to the superintendent of public instruction. The department shall notify the entity of the acceptance of the corrective measures. If the department and the local government entity fail to agree, a conference between the parties must be held. Failure to resolve findings or implement corrective measures shall result in the withholding of financial assistance in accordance with rules adopted by the department pending resolution or compliance. (4) In cases where a violation of law or nonperformance of duty is found on the part of an officer, employee, or board, the officer, employee, or board must be proceeded against by the attorney general or county, city, or town attorney as provided by law. If a written request to do so is received from the department, the county, city, or town attorney shall report the proceedings instituted or to be instituted, relating to the violations of law and nonperformance of duty, to the department within 30 days after receiving the request. If the county, city, or town attorney fails or refuses to prosecute the case, the department may refer the case to the attorney general to prosecute the case at the expense of the local government entity.

History: En. 82-4521, 82-4522 by Secs. 7, 8, Ch. 380, L. 1975; R.C.M. 1947, 82-4521(2), 82-4522; amd. Sec. 1, Ch. 128, L. 1991; amd. Sec. 13, Ch. 489, L. 1991.



2-7-516. Audit fees.

2-7-516. Audit fees. (1) The compensation to the independent auditor for conducting an audit must be agreed upon by the governing body or managing or executive officer of the local government entity and the independent auditor and must be paid in the manner that other claims against the local government entity are paid. (2) The compensation for an audit conducted by the department must be paid by the local government entity to the state treasurer and be deposited in an enterprise fund to the credit of the department.

History: En. 82-4524 by Sec. 10, Ch. 380, L. 1975; R.C.M. 1947, 82-4524; amd. Sec. 4, Ch. 573, L. 1981; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 14, Ch. 489, L. 1991.



2-7-517. Penalties -- rules to establish fine.

2-7-517. Penalties -- rules to establish fine. (1) When a local government entity has failed to file a report as required by 2-7-503(1) or to make the payment required by 2-7-514(2) within 60 days, the department may issue an order stopping payment of any state financial assistance to the local government entity or may charge a late payment penalty as adopted by rule. Upon receipt of the report or payment of the filing fee, all financial assistance that was withheld under this section must be released and paid to the local government entity. (2) In addition to the penalty provided in subsection (1), if a local government entity has not filed the audits or reports pursuant to 2-7-503 within 180 days of the dates required by 2-7-503, the department shall notify the entity of the fine due to the department and shall provide public notice of the delinquent audits or reports. (3) When a local government entity has failed to make payment as required by 2-7-516 within 60 days of receiving a bill for an audit, the department may issue an order stopping payment of any state financial aid to the local government entity. Upon payment for the audit, all financial aid that was withheld because of failure to make payment must be released and paid to the local government entity. (4) The department may grant an extension to a local government entity for filing the audits and reports required under 2-7-503 or may waive the fines, fees, and other penalties imposed in this section if the local government entity shows good cause for the delinquency or demonstrates that the failure to comply with 2-7-503 was the result of circumstances beyond the entity's control. (5) The department shall adopt rules establishing a fine, not to exceed $100, based on the cost of providing public notice under subsection (2), for failure to file audits or reports required by 2-7-503 in the timeframes required under that section.

History: En. Sec. 6, Ch. 573, L. 1981; amd. Sec. 3, Ch. 3, L. 1985; amd. Sec. 15, Ch. 489, L. 1991; amd. Sec. 7, Ch. 42, L. 1997; amd. Sec. 2, Ch. 289, L. 2011.



2-7-518. Deposit of fees.

2-7-518. Deposit of fees. All fees received from local government entities must be deposited in the enterprise fund to the credit of the department of administration for administration of Title 2, chapter 7, part 5.

History: En. Sec. 7, Ch. 573, L. 1981; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 16, Ch. 489, L. 1991; amd. Sec. 9, Ch. 483, L. 2001.



2-7-519. and reserved.

2-7-519 through 2-7-520 reserved.



2-7-521. Publication.

2-7-521. Publication. (1) (a) After the expiration of the 30-day period provided for in 2-7-515(1), the local government entity shall send a copy of each audit report to a newspaper of general circulation in the area of the local government entity. However, each county audit report must be sent to the official newspaper of the county. (b) For an audit report of a county or an incorporated city or town, the county, city, or town shall send to the appropriate newspaper a copy of a summary of significant findings regarding the audit report. The summary, which may not exceed 800 words, must be prepared by the independent auditor and contain a statement indicating that it is only a summary and is not intended to be used as an audit report. (2) For an audit report of a county or incorporated city or town, a newspaper is required to publish only: (a) the summary of significant findings provided for in subsection (1)(b); and (b) a statement to the effect that the audit report is on file in its entirety and open to public inspection. (3) For an audit report of a local government entity other than a county or incorporated city or town, the newspaper is required to publish only the statement provided for in subsection (2)(b) and a statement providing that the audited local government entity will send a copy of the audit report to any interested person upon request. (4) Publication costs must be borne by the audited local government entity.

History: En. 82-4523 by Sec. 9, Ch. 380, L. 1975; R.C.M. 1947, 82-4523; amd. Sec. 1, Ch. 386, L. 1983; amd. Sec. 3, Ch. 140, L. 1989; amd. Sec. 1, Ch. 607, L. 1989; amd. Sec. 17, Ch. 489, L. 1991.



2-7-522. Report review.

2-7-522. Report review. (1) The department shall determine whether the provisions of this part have been complied with by the independent auditor. (2) Upon receipt of the audit report from the local government entity the department shall review the report. If the department determines the reporting requirements have not been met, the department shall notify the local government entity and the independent auditor submitting the report of the significant issues of noncompliance. The notification must include issuance of a statement of deficiencies by the department. The department shall allow the independent auditor 60 days to correct the identified deficiencies. (3) If the corrections are not made within 60 days of the department's notice, the department shall notify the local government entity that the report has not been received. Failure to submit a report shall result in the withholding of payment of the audit fee pending resolution of the identified deficiencies or receipt of a corrected report. (4) Upon review of the report, if the department determines the independent auditor has issued a report that fails to meet the auditing standards referred to in 2-7-513 or contains false or misleading information, the department shall notify the board. (5) The department shall review the audit report findings and the response of the governing body or executive or managing officer of the local government entity submitted under 2-7-515. When the findings concern financial assistance, the department shall notify the state agency that is responsible for disbursing the state or federal funding. (6) The department must have access in its office to the working papers of the independent auditor.

History: En. Sec. 18, Ch. 489, L. 1991.









CHAPTER 8. LEGISLATIVE REVIEW

Part 1. Periodic Agency Evaluation

2-8-101. Purpose.

2-8-101. Purpose. (1) The legislature finds state government actions have produced a substantial increase in numbers of agencies, growth of programs, and proliferation of rules. The legislature questions whether conditions causing the establishment of these agencies, programs, and rules have not changed to such an extent as to remove the need for some or all of the agencies, programs, and rules. (2) It is the intent of the legislature, by establishing a system of periodic evaluation of the need for and the performance of agencies or programs preparatory to termination, modification, or reestablishment, to be in a better position to ensure as follows: (a) The executive department is responsive to the needs of all of the people of the state. (b) No agency, program, or rule exists which is not responsive to those needs. (c) No profession, occupation, business, industry, or other endeavor is subject to the state's regulatory power unless the exercise of such power is necessary to protect the public health, safety, or welfare from significant and discernible harm or damage. The exercise of the state's police power shall be done only to the extent necessary for that purpose. (d) The state may not regulate a profession, occupation, industry, business, or other endeavor in a manner which will unreasonably adversely affect the competitive market. (e) There exists a systematic legislative review of the need for and public benefits derived from a program or function by a periodic review and termination, modification, or reestablishment of such programs and functions.

History: En. 82-4601 by Sec. 1, Ch. 562, L. 1977; R.C.M. 1947, 82-4601; amd. Sec. 2, Ch. 321, L. 1983.



2-8-102. Definitions.

2-8-102. Definitions. As used in this part, the following definitions apply: (1) "Agency" means an office, position, commission, committee, board, department, council, division, bureau, section, or any other entity or instrumentality of the executive department of state government. (2) "Performance audit" means an examination of the effectiveness of administration and its efficiency and adequacy in terms of the program of a state agency authorized by law to be performed and the conformance of expenditures with legislative intent. Audits conducted shall include an analysis of the operation of the agency, with special regard to the duplication of efforts between the audited agency or program and other agencies or programs and the quality of service being rendered. (3) "Program" means any legislatively or administratively created function, project, or duty of an agency.

History: En. 82-4602 by Sec. 2, Ch. 562, L. 1977; R.C.M. 1947, 82-4602; amd. Sec. 3, Ch. 321, L. 1983.



2-8-103. Repealed.

2-8-103. Repealed. Sec. 9, Ch. 321, L. 1983.

History: En. 82-4603 by Sec. 3, Ch. 562, L. 1977; R.C.M. 1947, 82-4603; amd. Sec. 2, Ch. 218, L. 1979; amd. Sec. 2, Ch. 321, L. 1979; amd. Sec. 2, Ch. 325, L. 1979; amd. Sec. 8, Ch. 351, L. 1979; amd. Sec. 2, Ch. 364, L. 1979; amd. Sec. 2, Ch. 388, L. 1979; amd. Sec. 2, Ch. 408, L. 1979; amd. Sec. 2, Ch. 439, L. 1979; amd. Sec. 1, Ch. 462, L. 1979; amd. Sec. 2, Ch. 491, L. 1979; amd. Sec. 2, Ch. 546, L. 1979; amd. Sec. 2, Ch. 549, L. 1979; amd. Sec. 2, Ch. 655, L. 1979; amd. Sec. 2, Ch. 684, L. 1979; amd. Sec. 2, Ch. 96, L. 1981; amd. Sec. 2, Ch. 106, L. 1981; amd. Sec. 2, Ch. 149, L. 1981; amd. Sec. 2, Ch. 154, L. 1981; amd. Sec. 2, Ch. 155, L. 1981; amd. Sec. 2, Ch. 243, L. 1981; amd. Sec. 2, Ch. 248, L. 1981; amd. Sec. 2, Ch. 292, L. 1981; amd. Sec. 2, Ch. 307, L. 1981; amd. Sec. 2, Ch. 323, L. 1981; amd. Sec. 2, Ch. 324, L. 1981; amd. Sec. 2, Ch. 326, L. 1981; amd. Sec. 2, Ch. 362, L. 1981; amd. Sec. 2, Ch. 363, L. 1981; amd. Sec. 2, Ch. 378, L. 1981; amd. Sec. 2, Ch. 444, L. 1981; amd. Sec. 2, Ch. 543, L. 1981; amd. Sec. 2, Ch. 544, L. 1981.



2-8-104. Repealed.

2-8-104. Repealed. Sec. 9, Ch. 321, L. 1983.

History: En. 82-4609 by Sec. 9, Ch. 562, L. 1977; R.C.M. 1947, 82-4609.



2-8-105. Determination of agencies and programs to be reviewed.

2-8-105. Determination of agencies and programs to be reviewed. (1) Before September 1 of each even-numbered year, the governor may furnish the legislative audit committee with a list of recommendations for agencies and programs to be terminated and subject to a performance audit during the next biennium pursuant to the provisions of this chapter. The list must be prioritized and must set forth the governor's reasons for recommending each agency or program for review. (2) The legislative audit committee shall review the list submitted by the governor, suggestions from legislators and legislative committees, staff recommendations, and any other relevant information and compile recommendations of agencies and programs to be terminated and subject to a performance audit. The committee shall submit its recommendations to the next legislature in the form of a bill terminating those designated agencies and programs at the times specified in the bill and requiring a performance audit of each agency and program under the provisions of Title 2, chapter 8, within the time specified and prior to termination.

History: En. Sec. 1, Ch. 321, L. 1983; amd. Sec. 53, Ch. 61, L. 2007.



2-8-106. through reserved.

2-8-106 through 2-8-110 reserved.



2-8-111. Prereview responsibilities of agencies.

2-8-111. Prereview responsibilities of agencies. An agency designated for termination or whose program or programs are designated for termination shall, by 22 months preceding the date set for termination: (1) delineate the goals of the programs, which goals reflect the state's constitution, statutes, and authoritative judicial, legislative, and executive decisions or pronouncements; (2) delineate the objectives of the programs and lay out, clearly enough to be tested, the logic in the assumptions linking expenditures to outcome anticipated, outcome anticipated to objectives, and objectives to impact on problems addressed in goals; (3) furnish to the legislative auditor, upon request of the auditor, the information necessary to conduct a performance audit as required by this chapter.

History: En. 82-4605 by Sec. 5, Ch. 562, L. 1977; R.C.M. 1947, 82-4605; amd. Sec. 4, Ch. 321, L. 1983.



2-8-112. Legislative audit committee review and report -- review criteria.

2-8-112. Legislative audit committee review and report -- review criteria. (1) The legislative audit committee is responsible for conducting a review of each agency or program scheduled for termination. The review shall be completed at least 6 months prior to the date set for termination. If for any reason a review of an agency or program cannot be completed as required by this chapter, the legislative audit committee shall submit a proposed bill for the ensuing legislative session to reestablish the agency or program. (2) The review conducted shall include a performance audit of the agency or program, with emphasis on its effect on the public health, safety, and welfare. (3) The legislative audit committee shall assist in the implementation of the provisions of this part and shall establish administrative procedures which facilitate the review and evaluation as required in this part. (4) Upon completion of its review, the legislative audit committee shall, as provided in 5-11-210, make a report of its recommendations for continuation, modification, or termination and submit a proposed bill to the ensuing legislative session. If termination is recommended, the bill should repeal or otherwise deal with all statutes and parts of statutes relating to the agency's or program's activities.

History: En. 82-4604 by Sec. 4, Ch. 562, L. 1977; R.C.M. 1947, 82-4604; amd. Sec. 5, Ch. 321, L. 1983; amd. Sec. 5, Ch. 112, L. 1991.



2-8-113. Hearings by standing committee -- criteria for termination.

2-8-113. Hearings by standing committee -- criteria for termination. (1) Prior to termination of an agency or program, the appropriate standing committee in each house of the legislature or a joint committee of both houses composed of members of the standing committee assigned to conduct the hearing shall hold a public hearing, receiving testimony from the public and the head of the department to which the agency or program involved is attached, the head of the agency involved, and persons who conducted the review. (2) In the event termination of an agency or program is recommended by the legislative audit committee, the agency involved in the termination has the burden of demonstrating a public need for the agency's or program's continued existence and the extent to which a change in the composition, structure, and operation of the agency or program would improve public health, safety, or welfare. (3) In determining whether to reestablish an agency or program, the legislature shall consider the performance audit and review conducted by the legislative audit committee, public testimony, and other matters considered relevant by the committee.

History: En. 82-4606 by Sec. 6, Ch. 562, L. 1977; R.C.M. 1947, 82-4606; amd. Sec. 6, Ch. 321, L. 1983; amd. Sec. 8, Ch. 42, L. 1997.



2-8-114. through reserved.

2-8-114 through 2-8-120 reserved.



2-8-121. Effect of termination.

2-8-121. Effect of termination. Unless otherwise provided, upon termination, each agency, program, or unit shall continue in existence until July 1 of the next succeeding year for the purpose of winding up its affairs. During the windup period, termination does not reduce or otherwise limit the powers or authority of each respective agency or program except that no action may be taken which would continue in effect beyond the 1-year windup period. Upon the expiration of the 1 year after termination, each agency or program not modified or reestablished shall be abolished and all unexpended balances of appropriations, allocations, or other funds shall revert to the fund from which they were appropriated or, if that fund is abolished, to the general fund.

History: En. 82-4607 by Sec. 7, Ch. 562, L. 1977; R.C.M. 1947, 82-4607; amd. Sec. 2, Ch. 497, L. 1979; amd. Sec. 7, Ch. 321, L. 1983.



2-8-122. Reestablishment.

2-8-122. Reestablishment. (1) Any agency or program scheduled for termination under this part or any subsequent act may be reestablished by the legislature. (2) No more than one agency or program may be continued or reestablished in any bill for an act, and the agency or program shall be mentioned in the bill's title.

History: En. 82-4608 by Sec. 8, Ch. 562, L. 1977; R.C.M. 1947, 82-4608; amd. Sec. 8, Ch. 321, L. 1983.






Part 2. Committee Assessment of Boards (Repealed)

2-8-201. Repealed.

2-8-201. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 1, Ch. 266, L. 1987.



2-8-202. Repealed.

2-8-202. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 2, Ch. 266, L. 1987; amd. Sec. 1, Ch. 124, L. 1989.



2-8-203. Repealed.

2-8-203. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 3, Ch. 266, L. 1987; amd. Sec. 1, Ch. 710, L. 1989; amd. Sec. 6, Ch. 112, L. 1991.



2-8-204. Repealed.

2-8-204. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 4, Ch. 266, L. 1987; amd. Sec. 2, Ch. 710, L. 1989.



2-8-205. Repealed.

2-8-205. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 5, Ch. 266, L. 1987; amd. Sec. 3, Ch. 710, L. 1989; amd. Sec. 1, Ch. 195, L. 1991.



2-8-206. Repealed.

2-8-206. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 6, Ch. 266, L. 1987; amd. Sec. 6, Ch. 710, L. 1989; amd. Sec. 2, Ch. 195, L. 1991.



2-8-207. Repealed.

2-8-207. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 7, Ch. 266, L. 1987; amd. Sec. 4, Ch. 710, L. 1989; amd. Sec. 7, Ch. 112, L. 1991; amd. Sec. 3, Ch. 195, L. 1991.



2-8-208. Repealed.

2-8-208. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 8, Ch. 266, L. 1987; amd. Sec. 5, Ch. 710, L. 1989; amd. Sec. 8, Ch. 112, L. 1991; amd. Sec. 5, Ch. 349, L. 1993.



2-8-209. Repealed.

2-8-209. Repealed. Sec. 5, Ch. 195, L. 1991.

History: En. Sec. 2, Ch. 124, L. 1989.






Part 3. Privatization Plan Review

2-8-301. Definitions.

2-8-301. Definitions. As used in this part, the following definitions apply: (1) "Agency" means an office, position, commission, committee, board, department, council, division, bureau, section, or any other entity or instrumentality of the executive, legislative, or judicial branch of state government. (2) "Private sector" means any entity or individual not principally a part of or associated with a governmental unit that is associated with or involved in commercial activity. (3) (a) "Privatize" means an agency contracting with the private sector to provide services that are currently or normally conducted directly by the employees of the state. (b) The term does not include contracting with the private sector to provide services on a temporary or emergency basis. (4) "Program" means a legislatively or administratively created function, project, or duty of an agency.

History: En. Sec. 1, Ch. 762, L. 1991; amd. Sec. 1, Ch. 285, L. 2005.



2-8-302. Privatization plan -- hearing -- role of legislative audit committee -- action by governor.

2-8-302. Privatization plan -- hearing -- role of legislative audit committee -- action by governor. (1) Before an agency may privatize a program, it shall prepare a privatization plan as provided in 2-8-303. (2) The privatization plan must be released to the public and to all unions that represent state employees and must be submitted to the legislative audit committee at least 180 days prior to the proposed implementation date. (3) At least 90 days prior to the proposed implementation date, the legislative audit committee shall conduct a public hearing on the proposed privatization plan at which public comments and testimony must be received. (4) At least 45 days prior to the proposed implementation date, the legislative audit committee shall release to the public a summary of the results of the hearing and the findings and conclusions of the legislative audit committee. (5) (a) At least 30 days prior to the proposed implementation date, the legislative audit committee shall vote to recommend approval or disapproval of the privatization plan to the governor and transmit the recommendation in writing to the governor. (b) The recommendation of the legislative audit committee is advisory only. (6) At least 15 days prior to the proposed implementation date, the governor shall approve or disapprove the privatization plan, stating in writing the reasons for approval or disapproval.

History: En. Sec. 2, Ch. 762, L. 1991; amd. Sec. 2, Ch. 285, L. 2005.



2-8-303. Privatization plan -- contents.

2-8-303. Privatization plan -- contents. (1) An agency proposing to privatize a program shall prepare a privatization plan that includes the following: (a) a description of the program to be privatized, including references to the legal authority under which the program was created; (b) detailed budget information that includes a list of expenditures for the 2 most recent fiscal years and the sources of revenue for the program; (c) a list of all personnel currently employed in the program and the estimated effect of the proposed privatization on the employment status of each employee affected; (d) a listing of the assets of the program and their proposed disposition if the plan is implemented; (e) an estimate of the cost savings or any additional costs resulting from privatizing the program, compared to the costs of the existing, nonprivatized program. Additional costs must include the estimated cost to the state of inspection, supervision, and monitoring of the proposed privatization and the costs incurred in the discontinuation of such a contract. (f) the estimated current and future economic impacts of the implementation of the plan on other state programs, including public assistance programs, unemployment insurance programs, retirement programs, and agency personal services budgets used to pay out accrued vacation and sick leave benefits; (g) the estimated increases or decreases in costs and quality of goods or services to the public if the plan is implemented; (h) the estimated changes in individual wages and benefits resulting from the proposed privatization; (i) the ways in which the proposed privatization will deliver the same or better services at a lower cost; and (j) a narrative explanation and justification for the proposed privatization. (2) To implement the privatization plan, an agency may transfer funds between budget categories.

History: En. Sec. 3, Ch. 762, L. 1991; amd. Sec. 3, Ch. 285, L. 2005.



2-8-304. Review of privatized programs.

2-8-304. Review of privatized programs. (1) If during audits of state agencies, the legislative auditor identifies programs being conducted by an agency under contract that may be administered more cost-effectively directly by the agency or identifies services performed by an agency that may be performed more cost-effectively by the private sector, the legislative auditor shall submit this information to the legislative audit committee. (2) Members of the public, elected bargaining agents or employee representatives, elected officials, legislators, and agency directors may submit to the legislative audit committee a request to review programs being conducted under contract by an agency that may be administered more cost-effectively directly by the agency. (3) The office of budget and program planning shall submit to the legislative audit committee, by July 1 of each odd-numbered year: (a) a list of all programs accounted for in an enterprise fund or an internal service fund; and (b) a request for privatization review under subsection (1) of at least two of the programs identified in subsection (3)(a), including any available information and criteria required under 2-8-303. (4) The legislative audit committee shall review the information and requests provided under subsections (1) through (3) and may direct the legislative auditor to conduct a review of any contracted program or program administered directly by the agency, or both. The review must include a report to the legislative audit committee that includes the information required in a privatization plan under 2-8-303. (5) The report required by subsection (4) must be provided to the legislative audit committee and released to the public. Not less than 30 days after the release of the report, the legislative audit committee shall conduct a public hearing on the report at which public comments and testimony must be received. Upon completion of the hearing on the report, the legislative audit committee may make recommendations that it believes appropriate concerning the program.

History: En. Sec. 4, Ch. 762, L. 1991; amd. Sec. 1, Ch. 556, L. 1995; amd. Sec. 1, Ch. 77, L. 2015.






Part 4. Procedure for Creating New Professional or Occupational Boards -- Review of Existing Boards

2-8-401. Purpose.

2-8-401. Purpose. It is the intent of the legislature to: (1) exercise the police power of the state through the establishment of licensing boards only when regulation of a profession or occupation benefits the public health, safety, welfare, or common good of the state's residents and that benefit outweighs the potential increased cost to the public and limitation on competition; (2) recognize those professions or occupations that require specialized skill or training; and (3) provide the public with a means to determine whether practitioners have met competency standards and to complain if the competency is suspect.

History: En. Sec. 1, Ch. 64, L. 2007.



2-8-402. Intent to create new board.

2-8-402. Intent to create new board. (1) A bill draft request to create a licensing board must include a letter of intent not exceeding 1,000 words that addresses the criteria in subsections (2) and (3). (2) The letter of intent must contain the following descriptions: (a) how licensing would protect and benefit the public and, in particular, how the unregulated practice of the profession or occupation would pose a hazard to public health, safety, or welfare or the common good; (b) the extent of practitioners' autonomy, as indicated by the degree of independent judgment that a practitioner may exercise or the extent of skill or experience required in making the independent judgment; (c) the distinguishable scope of practice; (d) the overlap or shared practices with an existing, licensed profession or occupation; (e) the degree, if any, to which licensing would restrict entry into the profession or occupation for reasons other than public health, safety, or welfare or the common good; (f) the specialized skills or training required for the profession or occupation; (g) the proposed qualifications for licensure; (h) whether a licensure exception would be provided to existing practitioners and whether those eligible for the exception would be required to meet proposed qualifications at a certain time; (i) a list of other states that license the profession or occupation; (j) regulatory alternatives other than licensing that are available to the practitioners of the profession or occupation; and (k) previous efforts, if any, to regulate the profession or occupation. (3) In order to help in the determination of licensing costs, the letter of intent must contain a good faith effort to provide answers to the following questions: (a) how many licensees are anticipated, including the number of practitioners in Montana; (b) what is the proposed makeup of the licensing board; and (c) what are the projected annual licensing fees based on information from the department of labor and industry for all costs associated with a board of the projected size. (4) After receiving a copy of the responses to subsections (2), (3)(a), and (3)(b), the department of labor and industry shall assist those developing the letter of intent under 2-8-403 or this section with the responses to subsection (3)(c) of this section. (5) For the purposes of this section, a letter of intent is a public record.

History: En. Sec. 2, Ch. 64, L. 2007.



2-8-403. Intent to combine profession or occupation with existing board.

2-8-403. Intent to combine profession or occupation with existing board. (1) A bill draft request that proposes to license a profession or occupation by combining that profession or occupation with an existing board must contain a letter of intent if one of the following conditions applies: (a) the profession or occupation to be licensed falls under the supervisory authority of a profession or occupation with an existing board; or (b) the profession or occupation to be licensed has an overlapping scope of practice or dual licensure with a profession or occupation under an existing board. (2) A letter of intent to combine with an existing board must contain responses to the questions provided in 2-8-402. (3) A letter of intent under this section is a public record.

History: En. Sec. 3, Ch. 64, L. 2007.



2-8-404. Interim committee review of licensing boards and programs -- criteria -- repeal -- consolidation.

2-8-404. Interim committee review of licensing boards and programs -- criteria -- repeal -- consolidation. (1) (a) Before January 1 of each even-numbered year, a legislative interim committee responsible for monitoring licensing boards and programs shall notify the department to which licensing boards or programs are administratively attached if the committee plans to review one or more licensing boards or programs to determine the need for a board or a program and the financial solvency or appropriate administrative attachment of the board or program. (b) A review under subsection (1)(a) is separate from a performance audit conducted by the legislative audit committee. (2) The focus of a review under subsection (1)(a) is: (a) to determine whether a board or program continues to be needed to protect public health, safety, or welfare or the common good by addressing the following questions: (i) does the improper practice of the profession or occupation pose a physical, financial, or emotional threat to public health, safety, or welfare and is there evidence of harm from improper practice; and (ii) does the practice of the profession or occupation require specific training or skills that make evaluation of competency difficult for the consumer; or (b) to assess the financial solvency of the board or program and the impact on consumers and on licensees if higher fees are projected for the next biennium. (3) After the review, the legislative interim committee may draft legislation to: (a) repeal the board or program if the board or program is no longer needed for public health, safety, or welfare or the common good; or (b) combine a board with other licensing boards if a board meets the criteria in subsection (2)(a) but has one of the following criteria: (i) is expected to have higher fees than if the board operates in combination with another board with similar interests; (ii) has fewer than 200 licensees; or (iii) has no or a limited number of complaints each year. (4) The legislative interim committee, after a review of the administrative attachment of a board or program, may propose legislation to administratively attach the board or program to a department that has responsibilities related to the board or program.

History: En. Sec. 4, Ch. 64, L. 2007.



2-8-405. Repeal of licensing board or program law -- deposit of fees.

2-8-405. Repeal of licensing board or program law -- deposit of fees. (1) If the legislature repeals a licensing board or program law, the department of labor and industry may collect only delinquent licensing fees or fines, if provided by law, on behalf of the repealed licensing board or program. Continuing education and other requirements for maintaining a license cease with the effective date of the repeal. (2) (a) Fees collected on behalf of a board or program that is proposed to be repealed must be deposited in the state special revenue fund for the use of the board or program. (b) Fees that are not needed for satisfying debt obligations of the board or program may be used by the department to offset the costs to the department of all boards and programs.

History: En. Sec. 5, Ch. 64, L. 2007.






Part 5. Creation of New Workers' Compensation Exemption

2-8-501. Letter of intent required to create new exemption.

2-8-501. Letter of intent required to create new exemption. (1) A bill draft request to create and list an additional exemption under Title 39, chapter 71, must include a letter of intent not exceeding 1,000 words that addresses the criteria in subsection (2). (2) The letter of intent must contain a good faith effort to provide the following: (a) an estimate of the number of employees statewide who would become exempt from coverage under the Workers' Compensation Act; (b) an estimate of the number of employers statewide who would no longer be required to provide workers' compensation coverage to the exempt workers; (c) an analysis of which entity would become responsible for the costs of injury; (d) an analysis of the change in potential liability to an employer if an exempt employee is injured; (e) an estimate of the reduction in total state payroll for the occupation for which the exemption is being requested; and (f) an explanation of the possible social costs of allowing the exemption. (3) The legislative fiscal analyst shall provide to the bill draft requester an independent assessment of the letter of intent. (4) The department of labor and industry shall provide an independent assessment of the letter of intent regarding information that is within the expertise of that department. (5) For the purposes of this section, a letter of intent is a public record. (6) A bill draft request submitted without this letter of intent may not be processed for introduction to the legislature.

History: En. Sec. 1, Ch. 125, L. 2009.









CHAPTER 9. LIABILITY EXPOSURE AND INSURANCE COVERAGE

Part 1. Liability Exposure

2-9-101. Definitions.

2-9-101. Definitions. As used in parts 1 through 3 of this chapter, the following definitions apply: (1) "Claim" means any claim against a governmental entity, for money damages only, that any person is legally entitled to recover as damages because of personal injury or property damage caused by a negligent or wrongful act or omission committed by any employee of the governmental entity while acting within the scope of employment, under circumstances where the governmental entity, if a private person, would be liable to the claimant for the damages under the laws of the state. For purposes of this section and the limit of liability contained in 2-9-108, all claims that arise or derive from personal injury to or death of a single person, or damage to property of a person, regardless of the number of persons or entities claiming damages, are considered one claim. (2) (a) "Employee" means an officer, employee, or servant of a governmental entity, including elected or appointed officials, and persons acting on behalf of the governmental entity in any official capacity temporarily or permanently in the service of the governmental entity whether with or without compensation. (b) The term does not mean a person or other legal entity while acting in the capacity of an independent contractor under contract to the governmental entity to which parts 1 through 3 apply in the event of a claim. (3) "Governmental entity" means the state and political subdivisions. (4) "Personal injury" means any injury resulting from libel, slander, malicious prosecution, or false arrest and any bodily injury, sickness, disease, or death sustained by any person and caused by an occurrence for which the state may be held liable. (5) "Political subdivision" means any county, city, municipal corporation, school district, special improvement or taxing district, other political subdivision or public corporation, or any entity created by agreement between two or more political subdivisions. (6) "Property damage" means injury or destruction to tangible property, including loss of use of the property, caused by an occurrence for which the state may be held liable. (7) "State" means the state of Montana or any office, department, agency, authority, commission, board, institution, hospital, college, university, or other instrumentality of the state.

History: (1)En. Sec. 2, Ch. 380, L. 1973; Sec. 82-4302, R.C.M. 1947; (2)En. 82-4334 by Sec. 8, Ch. 189, L. 1977; Sec. 82-4334, R.C.M. 1947; R.C.M. 1947, 82-4302, 82-4334(3); amd. Sec. 3, Ch. 675, L. 1983; amd. Sec. 1, Ch. 389, L. 1985; amd. Secs. 1, 3, Ch. 22, Sp. L. June 1986; amd. Sec. 54, Ch. 61, L. 2007; amd. Sec. 2, Ch. 262, L. 2015.



2-9-102. Governmental entities liable for torts except as specifically provided by legislature.

2-9-102. Governmental entities liable for torts except as specifically provided by legislature. Every governmental entity is subject to liability for its torts and those of its employees acting within the scope of their employment or duties whether arising out of a governmental or proprietary function except as specifically provided by the legislature under Article II, section 18, of The Constitution of the State of Montana.

History: En. Sec. 10, Ch. 380, L. 1973; amd. Sec. 1, Ch. 189, L. 1977; R.C.M. 1947, 82-4310.



2-9-103. Actions under invalid law or rule -- same as if valid -- when.

2-9-103. Actions under invalid law or rule -- same as if valid -- when. (1) If an officer, agent, or employee of a governmental entity acts in good faith, without malice or corruption, and under the authority of law and that law is subsequently declared invalid as in conflict with the constitution of Montana or the constitution of the United States, that officer, agent, or employee, any other officer, agent, or employee of the represented governmental entity, or the governmental entity is not civilly liable in any action in which the individuals or governmental entity would not have been liable if the law had been valid. (2) If an officer, agent, or employee of a governmental entity acts in good faith, without malice or corruption, and under the authority of a duly promulgated rule or ordinance and that rule or ordinance is subsequently declared invalid, that officer, agent, or employee, any other officer, agent, or employee of the represented governmental entity, or the governmental entity is not civilly liable in any action in which liability would not attach if the rule or ordinance had been valid.

History: En. 82-4333 by Sec. 7, Ch. 189, L. 1977; R.C.M. 1947, 82-4333; amd. Sec. 7, Ch. 184, L. 1979; amd. Sec. 55, Ch. 61, L. 2007.



2-9-104. Repealed.

2-9-104. Repealed. Sec. 4, Ch. 675, L. 1983.

History: En. 82-4334 by Sec. 8, Ch. 189, L. 1977; R.C.M. 1947, 82-4334(1), (2); amd. Sec. 2, Ch. 425, L. 1979.



2-9-105. State or other governmental entity immune from exemplary and punitive damages.

2-9-105. State or other governmental entity immune from exemplary and punitive damages. The state and other governmental entities are immune from exemplary and punitive damages.

History: En. 82-4332 by Sec. 6, Ch. 189, L. 1977; R.C.M. 1947, 82-4332.



2-9-106. Repealed.

2-9-106. Repealed. Sec. 4, Ch. 22, Sp. L. June 1986.

History: En. Sec. 1, Ch. 675, L. 1983.



2-9-107. Repealed.

2-9-107. Repealed. Sec. 4, Ch. 22, Sp. L. June 1986.

History: En. Sec. 2, Ch. 675, L. 1983; amd. Sec. 2, Ch. 389, L. 1985.



2-9-108. Limitation on governmental liability for damages in tort.

2-9-108. Limitation on governmental liability for damages in tort. (1) The state, a county, municipality, taxing district, or any other political subdivision of the state is not liable in tort action for damages suffered as a result of an act or omission of an officer, agent, or employee of that entity in excess of $750,000 for each claim and $1.5 million for each occurrence. (2) The state, a county, municipality, taxing district, or any other political subdivision of the state is not liable in tort action for damages suffered as a result of negligence of an officer, agent, or employee of that entity by a person while the person was confined in or was otherwise in or on the premises of a correctional or detention institution or facility to serve a sentence imposed upon conviction of a criminal offense. The immunity granted by this subsection does not extend to serious bodily injury or death resulting from negligence or to damages resulting from medical malpractice, gross negligence, willful or wanton misconduct, or an intentional tort. This subsection does not create an exception from the dollar limitations provided for in subsection (1). (3) An insurer is not liable for excess damages unless the insurer specifically agrees by written endorsement to provide coverage to the governmental agency involved in amounts in excess of a limitation stated in this section, in which case the insurer may not claim the benefits of the limitation specifically waived.

History: En. Sec. 2, Ch. 22, Sp. L. June 1986; amd. Sec. 1, Ch. 337, L. 1997.



2-9-109. and reserved.

2-9-109 through 2-9-110 reserved.



2-9-111. Immunity from suit for legislative acts and omissions.

2-9-111. Immunity from suit for legislative acts and omissions. (1) As used in this section: (a) the term "governmental entity" means only the state, counties, municipalities, school districts, and any other local government entity or local political subdivision vested with legislative power by statute; (b) the term "legislative body" means only the legislature vested with legislative power by Article V of The Constitution of the State of Montana and that branch or portion of any other local governmental entity or local political subdivision empowered by law to consider and enact statutes, charters, ordinances, orders, rules, policies, resolutions, or resolves; (c) (i) the term "legislative act" means: (A) actions by a legislative body that result in creation of law or declaration of public policy; (B) other actions of the legislature authorized by Article V of The Constitution of the State of Montana; or (C) actions by a school board that result in adoption of school board policies pursuant to 20-3-323(1); (ii) the term legislative act does not include administrative actions undertaken in the execution of a law or public policy. (2) A governmental entity is immune from suit for a legislative act or omission by its legislative body, or any member or staff of the legislative body, engaged in legislative acts. (3) Any member or staff of a legislative body is immune from suit for damages arising from the lawful discharge of an official duty associated with legislative acts of the legislative body. (4) The acquisition of insurance coverage, including self-insurance or group self-insurance, by a governmental entity does not waive the immunity provided by this section. (5) The immunity provided for in this section does not extend to: (a) any tort committed by the use of a motor vehicle, aircraft, or other means of transportation; or (b) any act or omission that results in or contributes to personal injury or property damage caused by contamination or other alteration of the physical, chemical, or biological properties of surface water or ground water, for which a cause of action exists in statutory or common law or at equity. This subsection (b) does not create a separate or new cause of action.

History: En. 82-4328 by Sec. 2, Ch. 189, L. 1977; R.C.M. 1947, 82-4328; amd. Sec. 1, Ch. 818, L. 1991; amd. Sec. 1, Ch. 821, L. 1991.



2-9-112. Immunity from suit for judicial acts and omissions.

2-9-112. Immunity from suit for judicial acts and omissions. (1) The state and other governmental units are immune from suit for acts or omissions of the judiciary. (2) A member, officer, or agent of the judiciary is immune from suit for damages arising from the lawful discharge of an official duty associated with judicial actions of the court. (3) The judiciary includes those courts established in accordance with Article VII of The Constitution of the State of Montana.

History: En. 82-4329 by Sec. 3, Ch. 189, L. 1977; R.C.M. 1947, 82-4329; amd. Sec. 56, Ch. 61, L. 2007.



2-9-113. Immunity from suit for certain gubernatorial actions.

2-9-113. Immunity from suit for certain gubernatorial actions. The state and the governor are immune from suit for damages arising from the lawful discharge of an official duty associated with vetoing or approving bills or in calling sessions of the legislature.

History: En. 82-4330 by Sec. 4, Ch. 189, L. 1977; R.C.M. 1947, 82-4330.



2-9-114. Immunity from suit for certain actions by local elected executives.

2-9-114. Immunity from suit for certain actions by local elected executives. A local governmental entity and the elected executive officer thereof are immune from suit for damages arising from the lawful discharge of an official duty associated with vetoing or approving ordinances or other legislative acts or in calling sessions of the legislative body.

History: En. 82-4331 by Sec. 5, Ch. 189, L. 1977; R.C.M. 1947, 82-4331.






Part 2. Comprehensive State Insurance Plan

2-9-201. Comprehensive insurance plan for state.

2-9-201. Comprehensive insurance plan for state. (1) The department of administration is responsible for the acquisition and administration of all the insurance purchased for protection of the state, as defined in 2-9-101. (2) The department of administration shall, after consultation with the departments, agencies, commissions, and other instrumentalities of the state, provide a comprehensive insurance plan for the state providing insurance coverage to the state in amounts determined and set by the department of administration and may purchase, renew, cancel, and modify all policies according to the comprehensive insurance plan. The plan may include property, casualty, liability, crime, fidelity, and any such other policies of insurance as the department of administration may from time to time deem reasonable and prudent. (3) The department of administration may in its discretion elect to utilize a deductible insurance plan, either wholly or in part. (4) Only the department of administration may procure insurance under parts 1 through 3 of this chapter except as otherwise provided herein. (5) All offices, departments, agencies, authorities, commissions, boards, institutions, hospitals, colleges, universities, and other instrumentalities of the state hereafter called state participants shall comply with parts 1 through 3 and the insurance plan developed by the department of administration.

History: (1) thru (3)En. Sec. 3, Ch. 380, L. 1973; amd. Sec. 1, Ch. 143, L. 1974; amd. Sec. 1, Ch. 360, L. 1977; Sec. 82-4303, R.C.M. 1947; (4), (5)En. Sec. 4, Ch. 380, L. 1973; Sec. 82-4304, R.C.M. 1947; R.C.M. 1947, 82-4303, 82-4304.



2-9-202. Apportionment of costs -- creation of deductible reserve.

2-9-202. Apportionment of costs -- creation of deductible reserve. (1) The department of administration shall apportion the costs of all insurance purchased under 2-9-201 to the individual state participants, and the costs must be paid to the department subject to appropriations by the legislature. (2) The department, if it elects to use a deductible insurance plan, is authorized to charge the individual state participants an amount equal to the cost of a full-coverage insurance plan until such time as a deductible reserve is established. In each subsequent year, the department may charge a sufficient amount over the actual cost of the deductible insurance to replenish the deductible reserves. (3) The department may accumulate a self-insurance reserve fund sufficient to provide self-insurance for all liability coverages that in its discretion the department considers should be self-insured. Payments into the self-insurance reserve fund must be made from a legislative appropriation for that purpose. Proceeds of the fund must be used by the department to pay claims under parts 1 through 3 of this chapter. Expenditures for actual and necessary expenses required for the efficient administration of the fund must be made from temporary appropriations, as described in 17-7-501(1) or (2), made for that purpose. (4) Money in reserve funds established under this section that is not needed to meet expected expenditures must be invested and all proceeds of the investment credited to the fund.

History: En. Sec. 5, Ch. 380, L. 1973; amd. Sec. 2, Ch. 360, L. 1977; R.C.M. 1947, 82-4305; amd. Sec. 3, Ch. 703, L. 1985; amd. Sec. 1, Ch. 532, L. 1997.



2-9-203. through reserved.

2-9-203 through 2-9-210 reserved.



2-9-211. Political subdivision insurance.

2-9-211. Political subdivision insurance. (1) All political subdivisions of the state may procure insurance separately or jointly with other subdivisions and may elect to use a deductible or self-insurance plan, wholly or in part. Political subdivisions that elect to procure insurance jointly (pooled fund) under this section may obtain excess coverage from a surplus lines insurer without proceeding under the provisions of 33-2-302(2)(a)(ii) through (2)(a)(iv). Political subdivisions that are not in a pooled fund may obtain excess coverage from a surplus lines insurer without proceeding under the provisions of 33-2-302(2)(a)(ii) through (2)(a)(iv) only if the insurer carries an A rating or better by a nationally recognized rating company or is a Lloyd's of London underwriter. (2) A political subdivision that elects to establish a deductible plan may establish a deductible reserve separately or jointly with other subdivisions. (3) A political subdivision that elects to establish a self-insurance plan may accumulate a self-insurance reserve fund, separately or jointly with other subdivisions, sufficient to provide self-insurance for all liability coverages that, in its discretion, the political subdivision considers should be self-insured. Payments into the reserve fund must be made from local legislative appropriations for that purpose or from the proceeds of bonds or notes authorized by subsection (5). Proceeds of the fund may be used only to pay claims under parts 1 through 3 of this chapter and for actual and necessary expenses required for the efficient administration of the fund. (4) Money in reserve funds established under this section not needed to meet expected expenditures must be invested, and all proceeds of the investment must be credited to the fund. (5) A political subdivision may issue and sell its bonds or notes for purposes of funding a self-insurance or deductible reserve fund and costs incident to the reserve fund in an amount not exceeding 0.18% of the total assessed value of taxable property, determined as provided in 15-8-111, within the political subdivision as of the date of issuance. The bonds or notes must be authorized by resolution of the governing body, are payable from the taxes authorized by 2-9-212, may be sold at public or private sale, do not constitute debt within the meaning of any statutory debt limitation, and may contain other terms and provisions as the governing body determines. Two or more political subdivisions may agree pursuant to an interlocal agreement to exercise their respective borrowing powers under this section jointly and may authorize a joint board created pursuant to the agreement to exercise powers on their behalf.

History: En. Sec. 6, Ch. 380, L. 1973; amd. Sec. 3, Ch. 360, L. 1977; R.C.M. 1947, 82-4306; amd. Sec. 1, Ch. 3, Sp. L. March 1986; amd. Sec. 1, Ch. 68, L. 1995; amd. Sec. 1, Ch. 29, L. 2001; amd. Sec. 1, Ch. 191, L. 2005; amd. Sec. 1, Ch. 350, L. 2011.



2-9-212. Political subdivision tax levy to pay contributions.

2-9-212. Political subdivision tax levy to pay contributions. (1) Subject to 15-10-420 and subsection (2) of this section, a political subdivision, except for a school district, may levy an annual property tax in the amount necessary to fund the contribution for insurance, deductible reserve fund, and self-insurance reserve fund as authorized in this section and to pay the principal and interest on bonds or notes issued pursuant to 2-9-211(5). (2) (a) If a political subdivision makes contributions for group benefits under 2-18-703, the amount in excess of the base contribution as determined under 2-18-703(4)(c) for group benefits under 2-18-703 is not subject to the mill levy calculation limitation provided for in 15-10-420. Levies implemented under this section must be calculated separately from the mill levies calculated under 15-10-420 and are not subject to the inflation factor described in 15-10-420(1)(a). (i) Contributions for group benefits paid wholly or in part from user charges generated by proprietary funds, as defined by generally accepted accounting principles, are not included in the amount exempted from the mill levy calculation limitation provided for in 15-10-420. (ii) If tax-billing software is capable, the county treasurer shall list separately the cumulative mill levy or dollar amount on the tax notice sent to each taxpayer under 15-16-101(2). The amount must also be reported to the department of administration pursuant to 7-6-4003. The mill levy must be described as the permissive medical levy. (b) Each year prior to implementing a levy under subsection (2)(a), after notice of the hearing given under 7-1-2121 or 7-1-4127, a public hearing must be held regarding any proposed increases. (c) A levy under this section in the previous year may not be included in the amount of property taxes that a governmental entity is authorized to levy for the purposes of determining the amount that the governmental entity may assess under the provisions of 15-10-420(1)(a). When a levy under this section decreases or is no longer levied, the revenue may not be combined with the revenue determined in 15-10-420(1)(a). (3) (a) For the purposes of this section, "group benefits" means group hospitalization, health, medical, surgical, life, and other similar and related group benefits provided to officers and employees of political subdivisions, including flexible spending account benefits and payments in lieu of group benefits. (b) The term does not include casualty insurance as defined in 33-1-206, marine insurance as authorized in 33-1-209 and 33-1-221 through 33-1-229, property insurance as defined in 33-1-210, surety insurance as defined in 33-1-211, and title insurance as defined in 33-1-212.

History: En. Sec. 9, Ch. 380, L. 1973; amd. Sec. 4, Ch. 360, L. 1977; R.C.M. 1947, 82-4309; amd. Sec. 2, Ch. 3, Sp. L. March 1986; amd. Sec. 1, Ch. 568, L. 1991; amd. Sec. 2, Ch. 584, L. 1999; amd. Sec. 1, Ch. 511, L. 2001; amd. Sec. 1, Ch. 529, L. 2003; amd. Sec. 1, Ch. 412, L. 2009.



2-9-213. through reserved.

2-9-213 through 2-9-219 reserved.



2-9-220. Loss mitigation program -- purpose.

2-9-220. Loss mitigation program -- purpose. (1) There is a loss mitigation program administered by the department of administration. (2) Funds for the program must be used by the department solely for the purpose of mitigating losses generated through claims against the state related to property, automobiles, aviation, and general liability. (3) An agency seeking funds from the loss mitigation program shall present to the department a written request that: (a) identifies the risk of loss and potential costs associated with the risk of loss; (b) identifies matching funds from the agency to address or reduce the risk of loss; and (c) provides a detailed explanation of how the funds will be spent to mitigate the risk of loss. (4) Prior to distributing funds for an agency seeking funds from the loss mitigation program, the department of administration shall review the information provided by the agency and confirm the existence of a significant risk of loss to be mitigated with the requested funds. (5) A distribution over $30,000 for each written request, not including matching funds available to the agency, from the loss mitigation program to a single agency is subject to approval by the office of budget and program planning.

History: En. Sec. 1, Ch. 127, L. 2015.






Part 3. Claims and Actions

2-9-301. Filing of claims against state and political subdivisions -- disposition by state agency as prerequisite.

2-9-301. Filing of claims against state and political subdivisions -- disposition by state agency as prerequisite. (1) All claims against the state arising under the provisions of parts 1 through 3 of this chapter must be presented in writing to the department of administration. (2) A complaint based on a claim subject to the provisions of subsection (1) may not be filed in district court unless the claimant has first presented the claim to the department of administration and the department has finally denied the claim. The department must grant or deny the claim in writing within 120 days after the claim is presented to the department. The failure of the department to make final disposition of a claim within 120 days after it is presented to the department must be considered a final denial of the claim for purposes of this subsection. Upon the department's receipt of the claim, the statute of limitations on the claim is tolled for 120 days. The provisions of this subsection do not apply to claims that may be asserted under Title 25, chapter 20, by third-party complaint, cross-claim, or counterclaim. (3) All claims against a political subdivision arising under the provisions of parts 1 through 3 shall be presented to and filed with the clerk or secretary of the political subdivision.

History: (1)En. Sec. 11, Ch. 380, L. 1973; amd. Sec. 1, Ch. 361, L. 1975; amd. Sec. 5, Ch. 360, L. 1977; Sec. 82-4311, R.C.M. 1947; (2)En. Sec. 12, Ch. 380, L. 1973; amd. Sec. 6, Ch. 360, L. 1977; Sec. 82-4312, R.C.M. 1947; R.C.M. 1947, 82-4311, 82-4312; amd. Sec. 1, Ch. 507, L. 1987; amd. Sec. 1, Ch. 494, L. 1991.



2-9-302. Time for filing -- limitation of actions.

2-9-302. Time for filing -- limitation of actions. A claim against the state or a political subdivision is subject to the limitation of actions provided by law.

History: En. 82-4312.1 by Sec. 7, Ch. 360, L. 1977; R.C.M. 1947, 82-4312.1.



2-9-303. Compromise or settlement of claim against state.

2-9-303. Compromise or settlement of claim against state. (1) The department of administration may compromise and settle any claim allowed by parts 1 through 3 of this chapter, subject to the terms of insurance, if any. A settlement from the self-insurance reserve fund or deductible reserve fund exceeding $10,000 must be approved by the district court of the first judicial district except when suit has been filed in another judicial district, in which case the presiding judge shall approve the compromise settlement. (2) All terms, conditions, and details of the governmental portion of a compromise or settlement agreement entered into or approved pursuant to subsection (1) are public records available for public inspection unless a right of individual privacy clearly exceeds the merits of public disclosure.

History: En. Sec. 19, Ch. 380, L. 1973; amd. Sec. 9, Ch. 360, L. 1977; R.C.M. 1947, 82-4319; amd. Sec. 1, Ch. 63, L. 1981; amd. Sec. 1, Ch. 97, L. 1987; amd. Sec. 1, Ch. 111, L. 1987; amd. Sec. 1, Ch. 172, L. 2001.



2-9-304. Compromise or settlement of claim against political subdivision.

2-9-304. Compromise or settlement of claim against political subdivision. (1) The governing body of each political subdivision, after conferring with its legal officer or counsel, may compromise and settle any claim allowed by parts 1 through 3 of this chapter, subject to the terms of insurance, if any. (2) All terms, conditions, and details of the governmental portion of a compromise or settlement agreement entered into pursuant to subsection (1) are public records available for public inspection unless a right of individual privacy clearly exceeds the merits of public disclosure.

History: En. Sec. 18, Ch. 380, L. 1973; amd. Sec. 8, Ch. 360, L. 1977; R.C.M. 1947, 82-4318; amd. Sec. 2, Ch. 111, L. 1987; amd. Sec. 1, Ch. 103, L. 1995; amd. Sec. 2, Ch. 172, L. 2001.



2-9-305. Immunization, defense, and indemnification of employees.

2-9-305. Immunization, defense, and indemnification of employees. (1) It is the purpose of this section to provide for the immunization, defense, and indemnification of public officers and employees civilly sued for their actions taken within the course and scope of their employment. (2) In any noncriminal action brought against any employee of a state, county, city, town, or other governmental entity for a negligent act, error, or omission, including alleged violations of civil rights pursuant to 42 U.S.C. 1983, or other actionable conduct of the employee committed while acting within the course and scope of the employee's office or employment, the governmental entity employer, except as provided in subsection (6), shall defend the action on behalf of the employee and indemnify the employee. (3) Upon receiving service of a summons and complaint in a noncriminal action against an employee, the employee shall give written notice to the employee's supervisor requesting that a defense to the action be provided by the governmental entity employer. If the employee is an elected state official or other employee who does not have a supervisor, the employee shall give notice of the action to the legal officer or agency of the governmental entity defending the entity in legal actions of that type. Except as provided in subsection (6), the employer shall offer a defense to the action on behalf of the employee. The defense may consist of a defense provided directly by the employer. The employer shall notify the employee, within 15 days after receipt of notice, whether a direct defense will be provided. If the employer refuses or is unable to provide a direct defense, the defendant employee may retain other counsel. Except as provided in subsection (6), the employer shall pay all expenses relating to the retained defense and pay any judgment for damages entered in the action that may be otherwise payable under this section. (4) In any noncriminal action in which a governmental entity employee is a party defendant, the employee must be indemnified by the employer for any money judgments or legal expenses, including attorney fees either incurred by the employee or awarded to the claimant, or both, to which the employee may be subject as a result of the suit unless the employee's conduct falls within the exclusions provided in subsection (6). (5) Recovery against a governmental entity under the provisions of parts 1 through 3 of this chapter constitutes a complete bar to any action or recovery of damages by the claimant, by reason of the same subject matter, against the employee whose negligence or wrongful act, error, omission, or other actionable conduct gave rise to the claim. In an action against a governmental entity, the employee whose conduct gave rise to the suit is immune from liability by reasons of the same subject matter if the governmental entity acknowledges or is bound by a judicial determination that the conduct upon which the claim is brought arises out of the course and scope of the employee's employment, unless the claim constitutes an exclusion provided in subsections (6)(b) through (6)(d). (6) In a noncriminal action in which a governmental entity employee is a party defendant, the employee may not be defended or indemnified by the employer for any money judgments or legal expenses, including attorney fees, to which the employee may be subject as a result of the suit if a judicial determination is made that: (a) the conduct upon which the claim is based constitutes oppression, fraud, or malice or for any other reason does not arise out of the course and scope of the employee's employment; (b) the conduct of the employee constitutes a criminal offense as defined in Title 45, chapters 4 through 7; (c) the employee compromised or settled the claim without the consent of the government entity employer; or (d) the employee failed or refused to cooperate reasonably in the defense of the case. (7) If a judicial determination has not been made applying the exclusions provided in subsection (6), the governmental entity employer may determine whether those exclusions apply. However, if there is a dispute as to whether the exclusions of subsection (6) apply and the governmental entity employer concludes that it should clarify its obligation to the employee arising under this section by commencing a declaratory judgment action or other legal action, the employer is obligated to provide a defense or assume the cost of the defense of the employee until a final judgment is rendered in that action holding that the employer did not have an obligation to defend the employee. The governmental entity employer does not have an obligation to provide a defense to the employee in a declaratory judgment action or other legal action brought against the employee by the employer under this subsection.

History: (1)En. 82-4322.1 by Sec. 1, Ch. 239, L. 1974; Sec. 82-4322.1, R.C.M. 1947; (2) thru (4)En. Sec. 23, Ch. 380, L. 1973; amd. Sec. 2, Ch. 239, L. 1974; Sec. 82-4323, R.C.M. 1947; R.C.M. 1947, 82-4322.1, 82-4323; amd. Sec. 1, Ch. 530, L. 1983; amd. Sec. 57, Ch. 61, L. 2007.



2-9-306. Construction of policy conditions -- customary exclusions.

2-9-306. Construction of policy conditions -- customary exclusions. Any insurance policy, rider, or endorsement issued and purchased after July 1, 1973, to insure against any risk which may arise as a result of the application of parts 1 through 3 of this chapter which contains any condition or provision not in compliance with the requirements of parts 1 through 3 shall not be rendered invalid thereby but shall be construed and applied in accordance with such conditions and provisions as would have applied had such policy, rider, or endorsement been in full compliance with parts 1 through 3, provided the policy is otherwise valid. This section may not be construed to prohibit any such insurance policy, rider, or endorsements from containing standard and customary exclusions of coverages that the department of administration considers reasonable and prudent upon considering the availability and the cost of such insurance coverages.

History: En. Sec. 8, Ch. 380, L. 1973; R.C.M. 1947, 82-4308; amd. Sec. 8, Ch. 184, L. 1979.



2-9-307. through reserved.

2-9-307 through 2-9-310 reserved.



2-9-311. Jurisdiction of district court -- rules of procedure.

2-9-311. Jurisdiction of district court -- rules of procedure. The district court shall have jurisdiction over any action brought under parts 1 through 3 of this chapter, and such actions shall be governed by the Montana Rules of Civil Procedure insofar as they are consistent with such parts.

History: En. Sec. 20, Ch. 380, L. 1973; R.C.M. 1947, 82-4320.



2-9-312. Renumbered (1) and (3).

2-9-312. Renumbered (1) and (3). 25-2-126, Sec. 18(2), Ch. 432, L. 1985.



2-9-313. Service of process on state.

2-9-313. Service of process on state. In all actions against the state arising under this chapter, the state must be named the defendant and the summons and complaint must be served on the director of the department of administration in addition to service required by Rule 4(l), M.R.Civ.P. The state shall serve an answer within 40 days after service of the summons and complaint.

History: En. Sec. 22, Ch. 380, L. 1973; R.C.M. 1947, 82-4322; amd. Sec. 1, Ch. 604, L. 1979; amd. Sec. 1, Ch. 3, L. 1993.



2-9-314. Court approval of attorney fees.

2-9-314. Court approval of attorney fees. (1) When an attorney represents or acts on behalf of a claimant or any other party on a tort claim against the state or a political subdivision of the state, the attorney shall file with the claim a copy of the contract of employment showing specifically the terms of the fee arrangement between the attorney and the claimant. (2) The district court may regulate the amount of the attorney fees in any tort claim against the state or a political subdivision of the state. In regulating the amount of the fees, the court shall consider the time the attorney was required to spend on the case, the complexity of the case, and any other relevant matter the court may consider appropriate. (3) Attorney fees regulated under this section must be made a part of the court record and are open to the public. (4) If an attorney violates a provision of this section, a rule of court adopted under this section, or an order fixing attorney fees under this section, the attorney forfeits the right to any fees that the attorney may have collected or been entitled to collect.

History: En. 82-4316.1 by Sec. 1, Ch. 188, L. 1977; R.C.M. 1947, 82-4316.1; amd. Sec. 58, Ch. 61, L. 2007.



2-9-315. Recovery from appropriations if no insurance.

2-9-315. Recovery from appropriations if no insurance. In the event no insurance has been procured by the state to pay a claim or judgment arising under the provisions of parts 1 through 3 of this chapter, the claim or judgment shall be paid from the next appropriation of the state instrumentality whose tortious conduct gave rise to the claim.

History: En. Sec. 25, Ch. 380, L. 1973; R.C.M. 1947, 82-4325.



2-9-316. Judgments against governmental entities.

2-9-316. Judgments against governmental entities. A political subdivision of the state shall satisfy a final judgment or settlement out of funds that may be available from the following sources: (1) insurance; (2) the general fund or any other funds legally available to the governing body; (3) a property tax, otherwise properly authorized by law, collected by a special levy authorized by law, in an amount necessary to pay any unpaid portion of the judgment or settlement; (4) proceeds from the sale of bonds issued by a county, city, or school district for the purpose of deriving revenue for the payment of the judgment or settlement liability. The governing body of a county, city, or school district may issue bonds pursuant to procedures established by law. Property taxes may be levied to amortize the bonds.

History: En. 82-4335 by Sec. 10, Ch. 360, L. 1977; R.C.M. 1947, 82-4335(1); amd. Sec. 3, Ch. 213, L. 1989; amd. Sec. 1, Ch. 23, L. 1999; amd. Sec. 38, Ch. 278, L. 2001; amd. Sec. 5, Ch. 574, L. 2001.



2-9-317. No interest if judgment paid within two years -- exception.

2-9-317. No interest if judgment paid within two years -- exception. Except as provided in 18-1-404(1)(b), if a governmental entity pays a judgment within 2 years after the day on which the judgment is entered, no penalty or interest may be assessed against the governmental entity.

History: En. 82-4335 by Sec. 10, Ch. 360, L. 1977; R.C.M. 1947, 82-4335(2); amd. Sec. 2, Ch. 508, L. 1997.



2-9-318. Attachment and execution.

2-9-318. Attachment and execution. No levy of attachment or writ of execution shall issue against any property of a governmental entity for the security or collection of any claim or judgment against any governmental entity under parts 1 through 3 of this chapter.

History: En. Sec. 28, Ch. 380, L. 1973; R.C.M. 1947, 82-4327.






Part 5. General Provisions Related to Official Bonds

2-9-501. Application -- bonds excepted.

2-9-501. Application -- bonds excepted. The provisions of this part apply to the official bond of any executor, administrator, or guardian or to the bond or undertaking of any person when by law a bond or undertaking is required, except county, town, or township officers and state officers and employees.

History: En. Sec. 1084, Pol. C. 1895; amd. Sec. 7, p. 82, L. 1899; re-en. Sec. 412, Rev. C. 1907; re-en. Sec. 503, R.C.M. 1921; Cal. Pol. C. Sec. 981; amd. Sec. 1, Ch. 17, L. 1935; re-en. Sec. 503, R.C.M. 1935; amd. Sec. 7, Ch. 134, L. 1941; amd. Sec. 8, Ch. 177, L. 1965; R.C.M. 1947, 6-331; amd. Sec. 1, Ch. 209, L. 2005.



2-9-502. Bonds of deputies.

2-9-502. Bonds of deputies. Every officer or body appointing a deputy, clerk, or subordinate officer may require an official bond to be given by the person appointed and may fix the amount thereof.

History: En. Sec. 1088, Pol. C. 1895; re-en. Sec. 416, Rev. C. 1907; re-en. Sec. 507, R.C.M. 1921; Cal. Pol. C. Sec. 985; re-en. Sec. 507, R.C.M. 1935; R.C.M. 1947, 6-335.



2-9-503. Bond of appointee.

2-9-503. Bond of appointee. Any person appointed to fill a vacancy, before entering upon the duties of the office, must give a bond corresponding in substance and form with the bond required of the officer originally elected or appointed, as herein provided.

History: En. Sec. 1074, Pol. C. 1895; re-en. Sec. 402, Rev. C. 1907; re-en. Sec. 493, R.C.M. 1921; Cal. Pol. C. Sec. 971; re-en. Sec. 493, R.C.M. 1935; R.C.M. 1947, 6-324.



2-9-504. Conditions, form, and signatures.

2-9-504. Conditions, form, and signatures. (1) The condition of an official bond must be that the principal shall well, truly, and faithfully perform all official duties required of the principal by law and also any additional duties that may be imposed on the principal by any law of the state subsequently enacted and that the principal will account for, pay over, and deliver to the person or officer entitled to receive all money or other property that the principal receives as an officer. (2) The principal and sureties upon an official bond are liable for the neglect, default, or misconduct in office of any deputy, clerk, or employee appointed or employed by the principal. (3) Official bonds must be signed and executed by the principal and two or more sureties or by the principal and one or more surety companies organized under the laws of this state or licensed to do business in this state. (4) Official bonds must be joint and several and made payable to the state of Montana in the amount and with the conditions required by this part or the law creating or regulating the duties of the office.

History: (1) thru (3)En. Sec. 1057, Pol. C. 1895; amd. Sec. 2, p. 79, L. 1899; re-en. Sec. 384, Rev. C. 1907; re-en. Sec. 475, R.C.M. 1921; Cal. Pol. C. Sec. 954; re-en. Sec. 475, R.C.M. 1935; Sec. 6-306, R.C.M. 1947; (4)En. Sec. 1061, Pol. C. 1895; re-en. Sec. 388, Rev. C. 1907; re-en. Sec. 479, R.C.M. 1921; Cal. Pol. C. Sec. 958; re-en. Sec. 479, R.C.M. 1935; Sec. 6-310, R.C.M. 1947; R.C.M. 1947, 6-306, 6-310; amd. Sec. 59, Ch. 61, L. 2007.



2-9-505. Bonds of receivers, assignees -- payable to state.

2-9-505. Bonds of receivers, assignees -- payable to state. All bonds or undertakings given by trustees, receivers, assignees, or officers of a court in an action or proceeding for the faithful discharge of their duties, where it is not otherwise provided, must be in the name of and payable to the state and, upon the order of the court where such action or proceeding is pending, may be prosecuted for the benefit of any and all interested therein.

History: En. Sec. 1085, Pol. C. 1895; re-en. Sec. 413, Rev. C. 1907; re-en. Sec. 504, R.C.M. 1921; Cal. Pol. C. Sec. 982; re-en. Sec. 504, R.C.M. 1935; R.C.M. 1947, 6-332.



2-9-506. Approval, filing, record, and custody.

2-9-506. Approval, filing, record, and custody. (1) The approval of every official bond must be endorsed thereon and signed by the officer approving the same. No officer with whom any official bond is required to be filed must file such bond until approved. (2) Every official bond must be filed in the proper office within the time prescribed for filing the oath unless otherwise expressly provided by statute. (3) Official bonds must be recorded in a book kept for the purpose and entitled "Record of Official Bonds". (4) Every officer with whom official bonds are filed must carefully keep and preserve the same and give certified copies thereof to any person demanding the same upon being paid the same fees as are allowable by law for certified copies of papers in other cases.

History: (1)Ap. p. Sec. 1055, Pol. C. 1895; re-en. Sec. 382, Rev. C. 1907; re-en. Sec. 473, R.C.M. 1921; Cal. Pol. C. Sec. 952; re-en. Sec. 473, R.C.M. 1935; Sec. 6-304, R.C.M. 1947; Ap. p. Sec. 1056, Pol. C. 1895; re-en. Sec. 383, Rev. C. 1907; re-en. Sec. 474, R.C.M. 1921; Cal. Pol. C. Sec. 953; re-en. Sec. 474, R.C.M. 1935; Sec. 6-305, R.C.M. 1947; (2)En. Sec. 1050, Pol. C. 1895; re-en. Sec. 377, Rev. C. 1907; re-en. Sec. 468, R.C.M. 1921; Cal. Pol. C. Sec. 947; re-en. Sec. 468, R.C.M. 1935; Sec. 6-301, R.C.M. 1947; (3)En. Sec. 1054, Pol. C. 1895; re-en. Sec. 381, Rev. C. 1907; re-en. Sec. 472, R.C.M. 1921; Cal. Pol. C. Sec. 951; re-en. Sec. 472, R.C.M. 1935; Sec. 6-303, R.C.M. 1947; (4)En. Sec. 1060, Pol. C. 1895; re-en. Sec. 387, Rev. C. 1907; re-en. Sec. 478, R.C.M. 1921; Cal. Pol. C. Sec. 957; re-en. Sec. 478, R.C.M. 1935; Sec. 6-309, R.C.M. 1947; R.C.M. 1947, 6-301, 6-303, 6-304, 6-305, 6-309.



2-9-507. Sureties' qualifications.

2-9-507. Sureties' qualifications. (1) The individual sureties on all official bonds shall justify, before an officer authorized to administer oaths, by an affidavit to the effect that they are residents and householders or freeholders within the state and that each is worth the sum for which the individual becomes surety in the bond over and above the individual's just debts and liabilities, exclusive of property exempt from execution. (2) A surety company or corporation organized under or that has complied with the laws of this state and that has been duly licensed to do business in this state may not be required to justify as a surety. A company or corporation may not be accepted as a surety in a case when its liabilities exceed its assets, as ascertained in the manner provided by law. (3) A member of the board of county commissioners may not be accepted as a surety upon the official bond of any county, township, or school district officer in the commissioner's county, and a county officer may not be a surety upon the official bond of any other county officer.

History: En. Sec. 1058, Pol. C. 1895; amd. Sec. 3, p. 80, L. 1899; re-en. Sec. 385, Rev. C. 1907; re-en. Sec. 476, R.C.M. 1921; Cal. Pol. C. Sec. 955; re-en. Sec. 476, R.C.M. 1935; R.C.M. 1947, 6-307; amd. Sec. 60, Ch. 61, L. 2007.



2-9-508. through reserved.

2-9-508 through 2-9-510 reserved.



2-9-511. Extent of sureties' liability -- when less than full.

2-9-511. Extent of sureties' liability -- when less than full. (1) An official bond executed by any officer pursuant to law is in force and obligatory upon the principal and sureties for any and all breaches of the conditions of the bond committed during the time the officer continues to discharge any of the duties of or hold the office and whether the breaches are committed or suffered by the principal officer or the officer's deputy or clerk. (2) A surety bond is in force and obligatory upon the principal and sureties for the faithful discharge of all duties that may be required of the officer by any law enacted subsequently to the execution of the bond, and that condition must be expressed in the bond. (3) When the penal sum of a bond required to be given amounts to more than $1,000, the sureties may become severally liable for portions not less than $500, making in the aggregate a liability of double the amount named as the penal sum of the bond. If a bond is forfeited, an action may be brought on the bond against any or all of the obligors and judgment may be entered against them, either jointly or severally, as they may be liable. The judgment may not be entered against a surety severally bound for a greater sum than that for which the surety is specially liable by the terms of the bond. Each surety is liable to contribute to the cosureties in proportion to the amount for which the surety is liable.

History: (1)En. Sec. 1062, Pol. C. 1895; re-en. Sec. 389, Rev. C. 1907; re-en. Sec. 480, R.C.M. 1921; Cal. Pol. C. Sec. 959; re-en. Sec. 480, R.C.M. 1935; Sec. 6-311, R.C.M. 1947; (2)En. Sec. 1063, Pol. C. 1895; re-en. Sec. 390, Rev. C. 1907; re-en. Sec. 481, R.C.M. 1921; Cal. Pol. C. Sec. 960; re-en. Sec. 481, R.C.M. 1935; Sec. 6-312, R.C.M. 1947; (3)En. Sec. 1059, Pol. C. 1895; amd. Sec. 1, p. 112, L. 1897; amd. Sec. 4, p. 80, L. 1899; re-en. Sec. 386, Rev. C. 1907; re-en. Sec. 477, R.C.M. 1921; Cal. Pol. C. Sec. 956; re-en. Sec. 477, R.C.M. 1935; Sec. 6-308, R.C.M. 1947; R.C.M. 1947, 6-308, 6-311, 6-312; amd. Sec. 61, Ch. 61, L. 2007.



2-9-512. Defects not to affect liability.

2-9-512. Defects not to affect liability. (1) If an official bond does not contain the substantial matter or conditions required by law or there are any defects in the approval or filing of the bond, it is not void so as to discharge the officer and sureties. The sureties are equitably bound to the state or party interested, and the state or the party may, by action in any court of competent jurisdiction, suggest the defect in the bond, approval, or filing and recover the proper and equitable demand or damages from the officer and the persons who intended to become and were included as sureties in the bond. (2) An official bond entered into by an officer or a bond, recognizance, or written undertaking taken by an officer in the discharge of the duties of office is not void for want of form, substance, recital, or condition or the principal or surety be discharged. The principal and surety must be bound by the bond, recognizance, or written undertaking to the full extent contemplated by the law requiring the bond and the sureties to the amount specified in the bond, recognizance, or written undertaking. In all actions on a defective bond, recognizance, or written undertaking, the plaintiff or relator may suggest the defect in the complaint and recover to the same extent as if the bond, recognizance, or written undertaking were perfect in all respects.

History: (1)En. Sec. 1066, Pol. C. 1895; re-en. Sec. 393, Rev. C. 1907; re-en. Sec. 484, R.C.M. 1921; Cal. Pol. C. Sec. 963; re-en. Sec. 484, R.C.M. 1935; Sec. 6-315, R.C.M. 1947; (2)En. Sec. 1, Ch. 193, L. 1907; re-en. Sec. 394, Rev. C. 1907; re-en. Sec. 485, R.C.M. 1921; re-en. Sec. 485, R.C.M. 1935; Sec. 6-316, R.C.M. 1947; R.C.M. 1947, 6-315, 6-316; amd. Sec. 62, Ch. 61, L. 2007.



2-9-513. Insufficiency of sureties -- action to vacate office.

2-9-513. Insufficiency of sureties -- action to vacate office. (1) Whenever it is shown by the affidavit of a credible witness or otherwise comes to the knowledge of the court, judge, board, person, or body whose duty it is to approve the official bond of any officer that one or more sureties on a bond given pursuant to the provisions of this part have, since the bond was approved, died, left the state, become insolvent, or from any other cause have become incompetent or insufficient sureties on the bond, the court, judge, board, officer, or other person may issue a citation to the officer requiring the officer on a day named in the citation, not less than 5 or more than 10 days after the citation was issued, to appear and show cause why the office should not be vacated. The citation must be served and the return of the citation must be made as in other cases. (2) If the officer fails to appear and show good cause why the office should not be vacated on the day named or fails to give ample additional security, the court, judge, board, officer, or other person shall make an order vacating the office. The office must be filled as provided by law.

History: En. Sec. 1067; Pol. C. 1895; amd. Sec. 5, p. 81, L. 1899; re-en. Sec. 395, Rev. C. 1907; re-en. Sec. 486, R.C.M. 1921. Cal. Pol. C. Sec. 964; re-en. Sec. 486, R.C.M. 1935; R.C.M. 1947, 6-317; amd. Sec. 63, Ch. 61, L. 2007.



2-9-514. Additional security.

2-9-514. Additional security. (1) The additional bond given pursuant to 2-9-513(2) must be in the penalty directed by the court, judge, board, officer, or other person and in all other respects similar to the original bond and approved by and filed with the same officer as required in case of the approval and filing of the original bond. (2) Each additional bond filed and approved is of like force and obligation upon the principal and sureties from the time of its execution and subjects the officer and the sureties to the same liabilities, suits, and actions that are prescribed respecting the original bonds of officers. (3) The original bond is not discharged or affected when an additional bond has been given, but the original bond remains of the same force and obligation as if the additional bond had not been given.

History: (1), (2)En. Sec. 1068, Pol. C. 1895; re-en. Sec. 396, Rev. C. 1907; re-en. Sec. 487, R.C.M. 1921; Cal. Pol. C. Sec. 965; re-en. Sec. 487, R.C.M. 1935; Sec. 6-318, R.C.M. 1947; (3)En. Sec. 1069, Pol. C. 1895; re-en. Sec. 397, Rev. C. 1907; re-en. Sec. 488, R.C.M. 1921; Cal. Pol. C. Sec. 966; re-en. Sec. 488, R.C.M. 1935; Sec. 6-319, R.C.M. 1947; R.C.M. 1947, 6-318, 6-319; amd. Sec. 9, Ch. 184, L. 1979; amd. Sec. 64, Ch. 61, L. 2007.



2-9-515. Additional security -- liability of officers and sureties.

2-9-515. Additional security -- liability of officers and sureties. The officer and the officer's sureties are liable to any party injured by the breach of any condition of an official bond, after the execution of the additional bond, upon either or both bonds. The injured party may bring an action upon either bond or may bring separate actions on the bonds respectively. The injured party may allege the same cause of action and may recover judgment in each suit.

History: En. Sec. 1070, Pol. C. 1895; re-en. Sec. 398, Rev. C. 1907; re-en. Sec. 489, R.C.M. 1921; Cal. Pol. C. Sec. 967; re-en. Sec. 489, R.C.M. 1935; R.C.M. 1947, 6-320; amd. Sec. 65, Ch. 61, L. 2007.



2-9-516. Separate judgments.

2-9-516. Separate judgments. If separate judgments are recovered on the surety bonds by an injured party for the same cause of action, the injured party is entitled to have execution issued on the judgments respectively but the injured party may collect, by execution or otherwise, only the amount actually adjudged on the same causes of action in one of the suits, together with the costs of both suits.

History: En. Sec. 1071, Pol. C. 1895; re-en. Sec. 399, Rev. C. 1907; re-en. Sec. 490, R.C.M. 1921; Cal. Pol. C. Sec. 968; re-en. Sec. 490, R.C.M. 1935; R.C.M. 1947, 6-321; amd. Sec. 66, Ch. 61, L. 2007.



2-9-517. Contribution between sureties.

2-9-517. Contribution between sureties. Whenever the sureties on either bond have been compelled to pay any sum of money on account of the principal obligor therein, they are entitled to recover in any court of competent jurisdiction of the sureties on the remaining bond a distributive part of the sum thus paid in the proportion which the penalties of such bonds bear one to the other and to the sums thus paid, respectively.

History: En. Sec. 1072, Pol. C. 1895; re-en. Sec. 400, Rev. C. 1907; re-en. Sec. 491, R.C.M. 1921; Cal. Pol. C. Sec. 969; re-en. Sec. 491, R.C.M. 1935; R.C.M. 1947, 6-322.



2-9-518. through reserved.

2-9-518 through 2-9-520 reserved.



2-9-521. Discharge of sureties.

2-9-521. Discharge of sureties. Whenever any sureties on the official bond of any officer wish to be discharged from their liability, they and such officer may procure the same to be done if such officer will execute a new bond in accordance with the provisions of this part in like form, penalty, and conditions, and to be approved and filed as the original bond. Upon the filing and approval of the new bond, such first sureties are exonerated from all further liability, but their bond remains in full force as to all liabilities incurred previous to the approval of such new bond. The liability of the principal and surety or sureties in such new bond is in all respects the same and may be enforced in like manner as the liability of the principal and sureties of the original bond.

History: En. Sec. 1073, Pol. C. 1895; amd. Sec. 6, p. 81, L. 1899; re-en. Sec. 401, Rev. C. 1907; re-en. Sec. 492, R.C.M. 1921; Cal. Pol. C. Sec. 970; re-en. Sec. 492, R.C.M. 1935; R.C.M. 1947; 6-323.



2-9-522. Release of sureties.

2-9-522. Release of sureties. Any surety on the official bond of any county, city, town, or township officer or on the official bond of any executor, administrator, guardian or on the bond or undertaking of any person where by law a bond or undertaking is required may be released from all liability thereon accruing from and after proper proceedings had therefor, as provided in this part.

History: En. Sec. 1075, Pol. C. 1895; re-en. Sec. 403, Rev. C. 1907; re-en. Sec. 494, R.C.M. 1921; Cal. Pol. C. Sec. 972; re-en. Sec. 494, R.C.M. 1935; amd. Sec. 1, Ch. 134, L. 1941; amd. Sec. 6, Ch. 177, L. 1965; R.C.M. 1947, 6-325.



2-9-523. Proceedings to obtain release.

2-9-523. Proceedings to obtain release. (1) A surety desiring to be released from liability on the bond of any county or township officer shall file a statement in writing, duly subscribed by the surety or someone on the surety's behalf setting forth the name and office of the bonded person, the amount for which the surety is liable, and the surety's desire to be released from further liability on account of the bond. (2) A notice containing the object of the statement must be served personally on the principal unless the principal has left the state or the principal's whereabouts cannot after due and diligent search and inquiry be ascertained, in which case the notice may be served by publication once a week for four successive publications in a newspaper of general circulation published in the county where the bond is filed on record. The statement, except when the county clerk and recorder or county commissioners are principals, must be filed with the county clerk and recorder. When the county clerk and recorder or county commissioners are principals, the statement must be filed with the district court judge. (3) A surety desiring to be released from liability on the bond of any city or town officer shall file and serve a similar statement with the city or town clerk or mayor. (4) A surety desiring to be released from an executor's, administrator's, or guardian's bond or undertaking shall file and serve a similar statement with the proper officer, person, or authority with whom the bond is filed on record. (5) All statements provided for in this section must be served personally on the principal as provided in this section if the principal can be found for service in the state. If the principal cannot be found in the state, the principal may be served by publication in a newspaper as provided in subsection (2) or, if a newspaper is not published in that county, then in a newspaper published in an adjoining county, without any order from any court or other authority. In all cases for which publication is provided, a printed or written notice posted in at least 10 conspicuous places in the county for the time specified for publication of the notice is considered legal notice.

History: En. Sec. 2, Ch. 134, L. 1941; amd. Sec. 7, Ch. 177, L. 1965; R.C.M. 1947, 6-326; amd. Sec. 67, Ch. 61, L. 2007.



2-9-524. Amount of new bond -- failure to file.

2-9-524. Amount of new bond -- failure to file. (1) Whenever a statement is filed or filed and served as provided in this part, the proper authority shall prescribe the penalty or amount in which a new or additional bond or undertaking must be filed unless already provided by statute. If an order is not made, the new or additional bond or undertaking must be executed for the same amount as the original. (2) If an officer or person fails to file a new or additional bond or undertaking within 20 days from the date of personal service or within 40 days from the date of the first publication or posting of notice as provided in this part, the office or appointment of the person or officer becomes vacant and the officer or person forfeits the office or appointment. The office or position must be filled as in other cases of vacancy and in the manner provided by law. (3) The person applying to be released from liability on the bond or undertaking may not be held liable on the bond after the date provided for vacating and forfeiting of the office or appointment.

History: En. Secs. 3, 5, Ch. 134, L. 1941; R.C.M. 1947, 6-327, 6-329; amd. Sec. 68, Ch. 61, L. 2007.



2-9-525. Liability of sureties when new bond is given.

2-9-525. Liability of sureties when new bond is given. In case a new or additional undertaking be filed, the sureties on the original undertaking not asking to be released and on the new or additional bond or undertaking shall be and continue liable for the official acts of such officer or person, jointly and severally, the same as if all were sureties on one and the same instrument. This shall not be deemed to provide retroactive liability on the new surety.

History: En. Sec. 4, Ch. 134, L. 1941; R.C.M. 1947, 6-328.



2-9-526. Effect of discharge of sureties.

2-9-526. Effect of discharge of sureties. No surety must be released from damages or liabilities for acts, omissions, or causes existing or which arose before discharge of the surety as hereinbefore provided, but such legal proceedings may be had therefor in all respects as though no such discharge had been had.

History: En. Sec. 1083, Pol. C. 1895; re-en. Sec. 411, Rev. C. 1907; re-en. Sec. 502, R.C.M. 1921; Cal. Pol. C. Sec. 980; re-en. Sec. 502, R.C.M. 1935; amd. Sec. 6, Ch. 134, L. 1941; R.C.M. 1947, 6-330.



2-9-527. Suit on bonds.

2-9-527. Suit on bonds. (1) An official bond executed by any officer pursuant to law is in force and obligatory upon the principal and sureties to and for the state and to and for the use and benefit of all persons who may be injured or aggrieved by the wrongful act or default of the officer in the officer's official capacity. A person injured or aggrieved may bring suit on the bond in the person's own name. (2) A bond is not void on the first recovery of a judgment on the bond. Suit may be brought from time to time and judgment recovered on the bond by the state or by any person to whom a right of action has accrued against the officer and the sureties until the whole penalty of the bond is exhausted.

History: (1)En. Sec. 1064, Pol. C. 1895; re-en. Sec. 391, Rev. C. 1907; re-en. Sec. 482, R.C.M. 1921; Cal. Pol. C. Sec. 961; re-en. Sec. 482, R.C.M. 1935; Sec. 6-313, R.C.M. 1947; (2)En. Sec. 1065, Pol. C. 1895; re-en. Sec. 392, Rev. C. 1907; re-en. Sec. 483, R.C.M. 1921; Cal. Pol. C. Sec. 962; re-en. Sec. 483, R.C.M. 1935; Sec. 6-314, R.C.M. 1947; R.C.M. 1947, 6-313, 6-314; amd. Sec. 69, Ch. 61, L. 2007.



2-9-528. Lien on real estate of surety -- action to compel specific performance.

2-9-528. Lien on real estate of surety -- action to compel specific performance. (1) When an action is commenced in any court in this state, for the benefit to the state, to enforce the penalty of or to recover money upon an official bond or obligation or any bond or obligation executed in favor of the state of Montana or of the people of this state, the attorney or other person prosecuting the action may file with the clerk of the court in which the action is commenced an affidavit stating either positively or on information and belief that the bond or obligation was executed by the defendant or one or more of the defendants (designating whom) and made payable to the people of the state or to the state and that the defendant or defendants have real estate or some interest in land (designating the county or counties in which the land is situated) and that the action is prosecuted for the benefit of the state. The clerk of the court receiving the affidavit shall certify to the county clerk and recorder of the county in which the real estate is situated the names of the parties to the action, the name of the court in which the action is pending, and the amount claimed in the complaint, along with the date of the commencement of the suit. (2) Upon receiving the certificate, the county clerk and recorder shall endorse upon the certificate the time of its receipt. The certificate must be filed in the same manner as notices of the pendency of action affecting real estate. Any judgment recovered in the action is a lien upon all real estate belonging to the defendant situated in any county in which the certificate is filed or to one or more of the defendants, for the amount the owner of the real estate is or may be liable upon the judgment, from the filing of this certificate. (3) In any action to compel the specific performance of an agreement to sell real estate affected by the lien created by the filing of the certificate referred to in subsection (2), which agreement was made prior to the filing of the certificate but the purchase price of the real estate is not due until after the filing of the certificate, the judge of the district court in which the action for specific performance is tried shall, if the purchaser is otherwise entitled to specific performance of the agreement, order the purchaser to pay the purchase price or as much of the purchase price that may be due to the state treasurer, taking the state treasurer's receipt for the payment. Upon payment, the purchaser is entitled to enforce the specific performance of the agreement and take the real estate free from the liens created by the filing of the certificate. The money paid to the state treasurer must be held pending the litigation mentioned in the certificate and subject to the lien created by the filing of the certificate. If judgment is recovered against the defendant, the state treasurer in the treasurer's settlement shall pay to the county treasurer the amount due the county.

History: (1)En. Sec. 1086, Pol. C. 1895; re-en. Sec. 414, Rev. C. 1907; re-en. Sec. 505, R.C.M. 1921; Cal. Pol. C. Sec. 983; re-en. Sec. 505, R.C.M. 1935; Sec. 6-333, R.C.M. 1947; (2)En. Sec. 1087, Pol. C. 1895; re-en. Sec. 415, Rev. C. 1907; re-en. Sec. 506, R.C.M. 1921; Cal. Pol. C. Sec. 984; re-en. Sec. 506, R.C.M. 1935; Sec. 6-334, R.C.M. 1947; (3)En. Sec. 1090, Pol. C. 1895; re-en. Sec. 418, Rev. C. 1907; re-en. Sec. 509, R.C.M. 1921; Cal. Pol. C. Sec. 987; re-en. Sec. 509, R.C.M. 1935; Sec. 6-337, R.C.M. 1947; R.C.M. 1947, 6-333, 6-334, 6-337; amd. Sec. 70, Ch. 61, L. 2007.






Part 6. Bonds of State Officers and Employees

2-9-601. Definition.

2-9-601. Definition. As used in this part, the term "state officers and employees" does not include notaries public, supreme court justices, district court judges, or members and employees of the legislature.

History: En. Sec. 1, Ch. 177, L. 1965; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 6-105(part).



2-9-602. Officers and employees to be bonded -- coverage, form, amount.

2-9-602. Officers and employees to be bonded -- coverage, form, amount. (1) All state officers and employees shall be bonded. (2) A bond may cover an individual officer or employee or group of officers and employees. The form of all bonds shall be prescribed by the department of administration, subject to the approval of the attorney general. (3) Before determining the amount for which a state officer or employee shall be bonded, the department of administration shall consult with the head of the institution or agency involved and the head of the agency responsible for the examination or post auditing of state agencies. The amount for which a state officer or employee shall be bonded shall be based on the amount of money or property handled and the opportunity for defalcation.

History: (1), (2)En. Sec. 1, Ch. 177, L. 1965; amd. Sec. 98, Ch. 326, L. 1974; Sec. 6-105, R.C.M. 1947; (3)En. Sec. 2, Ch. 177, L. 1965; amd. Sec. 1, Ch. 326, L. 1974; Sec. 6-106, R.C.M. 1947; R.C.M. 1947, 6-105(part), 6-106(part).



2-9-603. Purchase.

2-9-603. Purchase. (1) The department of administration shall purchase all surety bonds for state officers and employees. (2) All bonds shall be purchased by competitive bid. (3) Bonds purchased by the department of administration shall be executed by responsible insurance or surety companies admitted and authorized to execute surety bonds in this state.

History: (1)En. Sec. 1, Ch. 177, L. 1965; amd. Sec. 98, Ch. 326, L. 1974; Sec. 6-105, R.C.M. 1947; (2)En. Sec. 2, Ch. 177, L. 1965; amd. Sec. 1, Ch. 326, L. 1974; Sec. 6-106, R.C.M. 1947; (3)En. Sec. 3, Ch. 177, L. 1965; amd. Sec. 98, Ch. 326, L. 1974; Sec. 6-107, R.C.M. 1947; R.C.M. 1947, 6-105(part), 6-106(part), 6-107.



2-9-604. Proration of bond premiums.

2-9-604. Proration of bond premiums. (1) The department of administration shall prorate the premiums for bonds covering more than one state agency or institution among the state agencies and institutions whose officers and employees are covered. Such proration shall be based on the risk of bonding the officers and employees of each agency or institution. (2) The department of administration shall order payment of the prorated amount from moneys which are available to such agencies or institutions for the payment of general administrative expenses.

History: En. Sec. 4, Ch. 177, L. 1965; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 6-108.






Part 7. Bonds of County Officers and Employees

2-9-701. County officers and employees to be bonded.

2-9-701. County officers and employees to be bonded. (1) All elected and appointed county officers and employees must be bonded for the faithful performance of all official duties required by law. (2) A bond may cover an individual officer or employee, or a blanket bond may cover all officers and employees or any group or combination of county officers and employees.

History: En. Secs. 1, 2, 6, 7, Ch. 68, L. 1967; R.C.M. 1947, 6-203(part), 6-204(part), 6-208, 6-209; amd. Sec. 2, Ch. 209, L. 2005.



2-9-702. Amount.

2-9-702. Amount. The amount for which a county officer or employee must be bonded must be based on the amount of money or property handled and the opportunity for defalcation.

History: (1)En. Sec. 2, Ch. 68, L. 1967; Sec. 6-204, R.C.M. 1947; (2)En. Sec. 3, Ch. 68, L. 1967; amd. Sec. 46, Ch. 348, L. 1974; amd. Sec. 7, Ch. 213, L. 1975; Sec. 6-205, R.C.M. 1947; R.C.M. 1947, 6-204(part), 6-205; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 3, Ch. 179, L. 1995.



2-9-703. Purchase.

2-9-703. Purchase. (1) The board of county commissioners shall purchase all surety bonds for county officers and employees. (2) Bonds purchased by the board of county commissioners must be executed by responsible insurance or surety companies authorized and admitted to execute surety bonds in this state or by a self-insurance pool insuring counties as authorized by 2-9-211.

History: En. Secs. 1, 2, 4, Ch. 68, L. 1967; R.C.M. 1947, 6-203(part), 6-204(part), 6-206; amd. Sec. 3, Ch. 209, L. 2005.



2-9-704. Premiums charged against budgets.

2-9-704. Premiums charged against budgets. The premiums for all surety company bonds shall be a proper charge against the budgets of the county general fund or against the budget or budgets of those county funds where the officer or employee renders service.

History: En. Sec. 5, Ch. 68, L. 1967; R.C.M. 1947, 6-207.



2-9-705. through reserved.

2-9-705 through 2-9-710 reserved.



2-9-711. Repealed.

2-9-711. Repealed. Sec. 7, Ch. 209, L. 2005.

History: En. Sec. 431, p. 130, Bannack Stat.; re-en. Sec. 591, p. 156, Cod. Stat. 1871; re-en. Sec. 516, p. 176, L. 1877; re-en. Sec. 516, 1st Div. Rev. Stat. 1879; re-en. Sec. 533, 1st Div. Comp. Stat. 1887; amd. Sec. 1898, C. Civ. Proc. 1895; re-en. Sec. 7191, Rev. C. 1907; re-en. Sec. 9824, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1055; re-en. Sec. 9824, R.C.M. 1935; R.C.M. 1947, 93-8709.






Part 8. Bonds of City Officers and Employees

2-9-801. Application to commission and commission-manager forms of government.

2-9-801. Application to commission and commission-manager forms of government. This part applies to the bonding of all elected or appointed officers and employees under the commission form of city government and to the commission-manager form of city government.

History: En. Sec. 8, Ch. 67, L. 1967; R.C.M. 1947, 6-608.



2-9-802. Bonds -- amount.

2-9-802. Bonds -- amount. All elected or appointed city or town officers and employees must be bonded in the amount required by ordinance. The amount for which a city or town officer or employee must be bonded must be based on the amount of money or property handled and the opportunity for defalcation.

History: (1)En. Sec. 2, Ch. 67, L. 1967; Sec. 6-602, R.C.M. 1947; (2)En. Sec. 3, Ch. 67, L. 1967; amd. Sec. 47, Ch. 348, L. 1974; amd. Sec. 8, Ch. 213, L. 1975; Sec. 6-603, R.C.M. 1947; R.C.M. 1947, 6-602(part), 6-603; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 4, Ch. 179, L. 1995.



2-9-803. City and town officers and employees to be bonded.

2-9-803. City and town officers and employees to be bonded. (1) A bond may cover an individual officer or employee or a blanket bond may cover all officers and employees or any group or combination of officers and employees. (2) All elected and appointed city or town officers or employees must be bonded for the faithful performance of all official duties required by law.

History: En. Secs. 1, 5, 6, Ch. 67, L. 1967; R.C.M. 1947, 6-601(part), 6-605, 6-606; amd. Sec. 4, Ch. 209, L. 2005.



2-9-804. Purchase -- responsible surety.

2-9-804. Purchase -- responsible surety. (1) The city or town council or commissioners shall purchase all surety bonds for city officers and employees. (2) Bonds purchased by the city or town council or commission must be executed by responsible insurance or surety companies authorized and admitted to execute surety bonds in this state or by a self-insurance pool insuring cities or towns as authorized under 2-9-211.

History: En. Secs. 1, 2, 4, Ch. 67, L. 1967; R.C.M. 1947, 6-601(part), 6-602(part), 6-604; amd. Sec. 39, Ch. 278, L. 2001; amd. Sec. 5, Ch. 209, L. 2005.



2-9-805. Premiums -- charge against budget.

2-9-805. Premiums -- charge against budget. The premiums for all surety company bonds shall be a proper charge against the budget or budgets of the city or town general fund or against the budget or budgets of those city or town funds where the officer or employee renders service.

History: En. Sec. 7, Ch. 67, L. 1967; R.C.M. 1947, 6-607.









CHAPTER 10. STATE AGENCY ACTIONS AFFECTING PRIVATE PROPERTY





